                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 1 of 431 PageID #:12199
Patient #1

  1/2/2015 Cholesterol 194; TG 60; HDL 55; LDL 127.
  1/5/2015 An annual history evaluation at WICC for this 56 year old. The
           weight was 184. This nurse evaluation was not performed on
           the same day as the physical examination.

  1/6/2015 A nurse saw the patient because he passed out according to           16   Syncope is a critical sign and requires immediate
           his cell mate. The blood pressure was 162/93. The weight                  evaluation. The nurse needed to consult a provider
           was listed as 166 pounds. The nurse noted that the patient                promptly.
           had an appointment the next day so didn't refer the patient or
           consult a doctor. An EKG was not done.

  1/7/2015 The cholesterol was 194; TG 60; HDL 55; LDL 127.




                                                                            1
                        Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 2 of 431 PageID #:12200
Patient #1

  1/7/2015 An annual health examination showed BP 149/98, weight was              7, 15   The nurse noted the day before that the patient would
           listed as 168, which is 16 pounds different from two days                      be seen for "passing out" but the NP did not address
           before. The NP documented that the patient refused a digital                   this. Two days before a nurse documented the weight
           rectal examination for purposes of prostate screening but did                  as 184 pounds. At this visit the weight was recorded as
           not offer colorectal screening (fecal occult blood tests or                    168 pounds, a 16 pound difference. The differences in
           colonoscopy). On the physical examination form, the rectal                     weight were so significant as to make weights
           examination is listed as a test of the prostate in males over 40               unreliable. The patient was 56 and should have had
           years old. Lack of colorectal screening is inconsistent with                   colorectal cancer screening. The patient was offered
           contemporary standards of care. The refusal of the digital                     only a digital rectal examination. This examination was
           rectal examination states he refuses performance of a                          offered for prostate screening. Current
           "prostate - digital rectal exam." There was no discussion of                   recommendations of the American Cancer Society state
           colorectal cancer.                                                             that digital rectal examination is insufficient as a stand-
                                                                                          alone test for colorectal cancer. This type of cancer
                                                                                          screening will miss 90% of colon abnormalities. The
                                                                                          patient should have been offered fecal occult blood
                                                                                          testing (not from a digital rectal examination or
                                                                                          colonoscopy). This lack of colorectal screening was
                                                                                          significant. Care failed to follow generally accepted
                                                                                          guidelines or usual practice.




 1/12/2015 A doctor saw the patient and noted that the patient reported
           a right testicle mass which was not appreciated on an NP
           examination on 1/7/15. The doctor examined the patient and
           documented an epidydimal cyst. The weight was 164.

  2/9/2015 Cholesterol 201; HDL 56; LDL 135.
 2/19/2015 The cholesterol was 201; TG 48; HDL 56; LDL 135.




                                                                              2
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 3 of 431 PageID #:12201
Patient #1

  3/9/2015 The patient was evaluated for HTN clinic. The BP was 148/93.          3   The statin dose probably should have been increased to
           Weight was listed as 170 pounds. No change in BP meds was                 40 mg of Zocor. The BP meds should have been
           made; the doctor noted the patient missed his BP meds that                increased. Care could reasonably have been expected
           morning. The cholesterol was 201; HDL 56; LDL 135. The                    to be better.
           patient was an ex-smoker. The patient had a 22% 10-year risk
           of heart disease or stroke and should have been on a
           moderate to high statin dose.
 9/30/2015 A doctor saw the patient for HTN chronic care. The weight
           was 164. Blood pressure was 124/73. Lipids were not
           addressed.
 2/11/2016 Lab showed normal metabolic panel except for albumin 3.3.
           AST/ALT and alkaline phosphatase were normal. Cholesterol
           was 161, TG 46, HDL 56, LDL 96.
  3/1/2016 A doctor saw the patient in HTN chronic clinic. The weight was        6   The albumin was low yet the doctor took no action to
           164 pounds. The BP was 115/65. The doctor noted a                         investigate. Care failed to follow generally accepted
           cholesterol of 161 and triglycerides of 46. The LDL was not               guidelines.
           noted. The albumin was 3.3 which is low but the doctor did
           not initiate any work up. The patient was on lisinopril, Zocor,
           aspirin, Hytrin and another medication [illegible].

  7/5/2016 BUN, creatinine and electrolytes were normal.
  7/7/2016 This was to be the next physician visit after 3/1/16. The
           patient weighed 158 pounds. The blood pressure was 119/77.
           A rescheduled visit for 7/26/16 didn't take place.
  9/2/2016 BUN, creatinine and electrolytes were normal.
 9/13/2016 A doctor saw the patient for a hypertension clinic. The weight        1   Depending on which weight was used, based on the
           was 156 pounds. The patient was 5 foot 5 inches tall. The                 history (1/5/15) and physical examination (1/7/15) the
           doctor checked the box that education was given regarding                 patient had lost either 28 pounds or 10 pounds. In
           weight loss. The blood pressure was 140/77. The patient was               either case the doctor was not monitoring the weight of
           on aspirin, lisinopril, Zocor, Hytrin and Proscar. No other               the patient. Presumably the purpose of taking weight is
           history was taken.                                                        to monitor it, but this wasn't done. Care could
                                                                                     reasonably have been expected to be better.




                                                                             3
                        Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 4 of 431 PageID #:12202
Patient #1

 1/16/2017 The patient transferred from WICC to IRCC. Hypertension and            1,16    Nurses failed to address abnormal vital signs. On
           high blood cholesterol were listed as problems. The blood                      transfer the nurse failed to appreciate a weight loss of
           pressure was 150/100 but not addressed. The weight was 152                     14 or 32 pounds depending on which weights from
           pounds. On the 1/5/15 annual history the patient weighed                       January of 2015 were used. What is the purpose of
           184 pounds. On a health request on 1/6/15, a nurse                             taking the weight? Care failed to follow generally
           documented that the patient weighed 166 pounds.                                accepted guidelines, as intake screening should be a
                                                                                          summary screening of the patient's conditions including
                                                                                          weight, and the nurse should have referred abnormal
                                                                                          blood pressure to a physician.

  2/2/2017 The albumin was 3.1; AST, ALT, alkaline phosphatase and
           bilirubin were normal.
 2/10/2017 A doctor performed a general medicine clinic for high blood            1, 5, 6 The doctor failed to acknowledge an abnormal lab or
           lipids and prostatic hypertrophy. The weight was 155 pounds.                   follow up. The doctor failed to acknowledge a 11 or 29
           The doctor noted that the patient had nocturia twice a night                   pound weight loss since the annual history and physical
           but took no other history related to the BPH or high blood                     examination from January 2015. Care failed to follow
           lipids. The cholesterol level was not documented. The doctor                   generally accepted guidelines or usual practice.
           ordered a fasting lipid panel. The doctor failed to address a
           low albumin.

 3/14/2017 A NP saw the patient for an annual HTN clinic. The NP took no            5     The NP failed to note weight loss. Care failed to follow
           history except to note "no complaints F/U altercation." The                    generally accepted guidelines.
           weight was 155. Labs were not reviewed.

 3/26/2017 A nurse saw the patient for right sided flank and back pain that        15     The patient had abnormal vital signs with back pain yet
           was constant. The blood pressure was 152/94 and pulse was                      there was no follow up with the primary care physician.
           119. The nurse assessed that there were no contusions or                       Care failed to follow generally accepted guidelines.
           swelling but there was pain to palpation. The nurse noted
           "acute severe discomfort" and called a doctor who ordered
           Toradol 60 mg IM and Ultram 150 mg BID for three days.

 4/20/2017 The total protein was 5.7 (6-8); albumin 2.3 (3.4-5) and
           alkaline phosphatase 167 (40-125). The hemoglobin was 6
           (13.2-18).


                                                                              4
                        Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 5 of 431 PageID #:12203
Patient #1

 4/21/2017 An LPN documented that the hemoglobin was 6 and the
           patient had abdominal discomfort. The patient was
           lightheaded and dizzy for the past month and had nausea and
           vomiting for a month. The nurse referred to a doctor.

 4/21/2017 A doctor saw the patient and noted weight loss, night sweats.
           The doctor noted anemia, 19 pound weight loss over a month
           and night sweats. The doctor ordered the patient transferred
           to a hospital via state vehicle for evaluation.

 4/21/2017 ER report from Graham Hospital from the 4/21/17                               This EGD should not have accounted for a hemoglobin
           hospitalization showed hemoglobin of 7.5. The report                          of 6.
           included a report of an EGD that showed extensive
           inflammatory changes in the distal esophagus with some
           ulceration suggestive of Barrett's esophagus. The stomach
           was essentially normal. The biopsy reported 4/25/17 showed
           mild reflux changes, chronic gastritis and helicobacter pylori.

 4/22/2017 The patient returned from the hospital and was placed on the
           infirmary.
 4/22/2017 A doctor noted that the patient had a history of anemia and           1,3,17 The doctor failed to take a history of the current
           received two units of blood The doctor took no other history.                hemoglobin and did not note the weight loss and
           The doctor failed to note the hospital diagnoses. The doctor                 abdominal pain and failed to make an assessment of
           noted that the patient's hemoglobin was 6 in the ER but didn't               what the patient might have. There was no plan for the
           note what the current hemoglobin was. The doctor kept the                    significant anemia and weight loss. The doctor
           patient on aspirin, started iron, but ordered no laboratory                  continued aspirin therapy in someone with recent GI
           tests and no evaluation for a critical anemia. Despite the                   bleed, gastritis, and esophagitis. Care failed to follow
           patient just being diagnosed with a GI bleed and esophagitis,                generally accepted guidelines.
           the doctor kept the patient on aspirin and did not start a
           proton pump inhibitor or H2 blocker medication.




                                                                             5
                        Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 6 of 431 PageID #:12204
Patient #1

 4/24/2017 The patient told a nurse that he had constant pain below his          16   The nurse should have consulted a physician.
           right rib with inspiration and when he laid on his right side.

 4/25/2017 A nurse practitioner saw the patient, who weighed 138
           pounds, which was somewhere between a 28 to 46 pound
           weight loss over two years. The NP noted lower quadrant
           abdominal pain and ordered a CBC and referred for
           colonoscopy.
 4/25/2017 A referral form from Illinois River documented that the patient
           had a hemoglobin of 6 and a negative EGD in an ER and that
           outpatient colonoscopy was recommended. This referral form
           was not approved.
 4/26/2017 The temperature was 100.6 at 4:00 am and 103.4 at 8:00 pm             16   The nurse should have consulted a physician.
           on the graphic flow sheet.
 4/26/2017 At 5:10 am a nurse documented that the patient had a fever            16   The nurse should have consulted a physician.
           but did not document calling a doctor.
 4/27/2017 The temperature was 103.6 at noon.                                    16   The nurse should have consulted a physician.
 4/27/2017 At 8:30 am a nurse documented that the patient vomited and            16   The patient had weight loss, anemia, and fever and
           had a temperature of 102.7 The nurse gave the patient                      should have been admitted to a hospital but the nurse
           Tylenol but did not call a doctor.                                         didn't even call a doctor.
 4/27/2017 A nurse noted that the patient had abdominal pain but did not         16   The nurse should have consulted a physician.
           refer to a doctor.
 4/28/2017 The temperature was 101.4 at 4:00 pm                                  16   The nurse should have consulted a physician.
 4/28/2017 At 4:00 pm a nurse noted that the patient had fever of 101.5          16   The nurse should have consulted a physician.
           but only gave the patient Tylenol without consulting a
           physician.
 4/29/2017 The temperature was 100.4 at noon.                                    16   The nurse should have consulted a physician.
  5/1/2017 The temperature was 102.4 at 4:00 pm.                                 16   The nurse should have consulted a physician.




                                                                             6
                        Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 7 of 431 PageID #:12205
Patient #1

  5/1/2017 A nurse called the NP about whether the blood should be               14     This patient should have had a stat CBC upon return
           drawn and received an order to draw the CBC in the morning.                  from the hospital and then a few days later to assess the
           The temperature was 102.4.                                                   hemoglobin level. Because of the fever the patient
                                                                                        needed prompt evaluation for his anemia, weight loss,
                                                                                        abdominal pain and fever or should have been sent to a
                                                                                        hospital for evaluation. Care failed to follow generally
                                                                                        accepted guidelines or usual practice.

  5/2/2017 The temperature was 101.4 at 4:00 am and 100 at noon.                 16     The nurse should have consulted a physician.
  5/2/2017 An NP saw the patient and noted that the patient had                 1, 14   The NP should have admitted the patient to a hospital
           abdominal pain, fever. Remarkably, the NP documented that                    because of fever, weight loss, and abdominal pain. The
           the patient had not been losing weight; the weight was not                   NP history was wrong that the patient did not have
           documented but the patient had actually lost somewhere                       weight loss. Fever, anemia, weight loss and abdominal
           between 28 to 46 pounds since January of 2015. The NP                        pain are indications for an immediate evaluation. Care
           ordered a stat CBC but should have referred to a hospital for                failed to follow generally accepted guidelines or usual
           possible acute colitis or other condition causing weight loss,               practice.
           fever, abdominal pain.
  5/2/2017 A doctor noted that colonoscopy was approved in collegial            12, 14 The delay in specialty care was significant and reflects
           review. The doctor noted that a colonoscopy would be                        on the collegial review process. Care failed to follow
           scheduled after transfer to Danville. It wasn't clear why the               generally accepted guidelines.
           patient needed transfer to Danville for a colonoscopy.
           Because the patient had fever, abdominal pain and weight
           loss, a prompt colonoscopy and/or CT abdomen were
           indicated. This may have required hospitalization.

  5/2/2017 At 2:15 pm the patient was transferred to Danville. On arrival
           at Danville the weight was 140 pounds or a 24 pound weight
           loss over nine months and a 26 or 44 pound weight loss since
           January 2015.
  5/2/2017 Hemoglobin was 8.3 (13-16.9).




                                                                            7
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 8 of 431 PageID #:12206
Patient #1

  5/3/2017 An LPN noted that the patient came to the health care unit            7     Danville did not understand the urgency of the patient's
           inquiring about the decreased hemoglobin. The nurse talked                  problems. A nurse reviewing the patient on transfer
           to a doctor who said that a CBC would be done on 5/5/17. The                scheduled the patient for a routine PCP visit. The
           doctor noted that unless the hemoglobin was less than 7 the                 physician ordered a routine CBC for a patient with
           patient was to follow up next week.                                         weight loss, fever and abdominal pain. Care failed to
                                                                                       follow generally accepted guidelines.

  5/3/2017 An approval for colonoscopy referral received on 5/2/17 from
           Wexford UM.
 5/10/2017 A nurse said that the patient would be rescheduled because            7     This was a delay in evaluating a serious medical
           the labs were not yet done.                                                 condition.
 5/11/2017 The total protein was 5.8 (6-8); albumin 2.3 (3.4-5); alkaline              These were abnormal labs but were not addressed.
           phosphatase 213 (40-125); AST 41 (10-40); hemoglobin 7.9.                   Care failed to follow generally accepted guidelines or
                                                                                       usual practice.
 5/17/2017 Last dated problem list: hypertension, high blood lipids and
           prostatic hypertrophy.
 5/17/2017 An NP saw the patient for semi-annual general medicine clinic.       6, 8   Unilateral leg swelling is a significant finding. DVT
           The NP took a history of right leg swelling and pain in his                 should have been excluded; this was potentially life-
           abdomen. The NP noted a hemoglobin of 6 on 4/20/17 with a                   threatening. Recent abnormal lab tests were not
           hemoglobin of 8.3 on 5/2/17. The NP noted that the inmate                   acknowledged except for the anemia. Care was grossly
           weighed 150 pounds and was "very cyanotic" with right leg                   and flagrantly unacceptable.
           swelling from the knee to the foot. The NP noted that
           colonoscopy was approved. The only diagnosis was anemia.
           The blood pressure was 121/79. The NP decreased the Zocor
           and lisinopril without giving a reason. There were no
           additional orders.

 5/18/2017 A doctor wrote a brief note without seeing the patient stating        4     The patient was over 50 with weight loss, fever, anemia,
           that a GI note from 4/22/17 documented that the patient had                 and abdominal pain and needed an evaluation for this.
           chronic gastritis and possible Barrett's esophagus and started              The doctor did not perform an adequate evaluation of
           triple therapy with follow up in 2-3 weeks with a repeat CBC                the patient and initiated a treatment plan without
           the next visit.                                                             evaluation of the patient. Care failed to follow
                                                                                       generally accepted guidelines or usual practice.




                                                                            8
                        Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 9 of 431 PageID #:12207
Patient #1

  6/5/2017 Hemoglobin was 7.9.
 6/14/2017 A doctor wrote that the patient's symptoms had improved               1,2   The doctor did not obtain an adequate history and did
           "tremendously" and that the patient was scheduled for                       not examine the patient. Previously abnormal labs
           colonoscopy. The doctor did not note what the hemoglobin                    were not followed up. The weight loss, anemia, low
           was. The doctor noted that the colonoscopy prep was to be                   albumin, elevated alkaline phosphatase were
           started that day. The doctor diagnosed chronic gastritis.                   inconsistent with chronic gastritis. Care failed to follow
                                                                                       generally accepted guidelines.

 6/15/2017 A colonoscopy report documented an infiltrative partially
           obstructing large mass was in the ascending colon. The mass
           was circumferential. Biopsies were taken. The endoscopist
           recommended a CT scan, CEA, referral to a colorectal surgeon,
           a recommendation to screen 1st degree relatives at age 40.
           The consultant said to "watch for signs of bowel obstruction as
           the mass was almost completely obstructing the lumen." The
           consultant recommended a CT scan of the abdomen and
           pelvis, tumor markers and referral to a colo-rectal surgeon
           within two weeks.

 6/15/2017 A pathology report documented invasive moderately
           differentiated adenocarcinoma.
 6/20/2017 A doctor noted that the colonoscopy results showed an
           obstructing mass in the ascending colon. The doctor ordered
           CBC, CEA, CMP, KUB, and follow up with colorectal surgery.

 6/21/2017 A referral form on this date referred the patient to colorectal
           surgery. This was checked as an urgent consult but was not
           signed as approved.
 6/22/2017 Wexford UM approved a colorectal surgery evaluation.




                                                                             9
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 10 of 431 PageID #:12208
Patient #1

  7/5/2017 A doctor noted that the patient had swelling of the right lower 4, 8, 15   The doctor apparently thought of pulmonary embolism
           extremity and that oncology follow up was pending. The                     or DVT because he ordered a D-dimer. If the doctor
           patient had 2+ pitting edema of the right leg from mid-thigh to            believed the patient might have a DVT, immediate
           "distal extremity." The doctor ordered a D-dimer, and other                transfer to a hospital for Doppler was indicated. The
           tests and ordered ted hose and gave the patient a cane. The                doctor did not address the possible etiology of unilateral
           blood pressure was elevated at 134/99 and pulse was 113.                   leg swelling with an abdominal mass-known to be likely
           The doctor still did not document the hemoglobin. The doctor               cancer. To order a diuretic for unilateral leg swelling
           increased HCTZ. To treat suspect DVT with HCTZ was below                   without excluding DVT is incompetent. The doctor
           standard of care. The doctor ordered a "PRN" follow up.                    ordered "PRN" follow up for a potentially life-
                                                                                      threatening problem. Care was grossly and flagrantly
                                                                                      unacceptable.

  7/5/2017 The nurse was unable to draw all labs and rescheduled the D-          8    This was a significant test and the delay should have
           dimer test. The doctor was not notified.                                   resulted in a call to a physician.
  7/5/2017 The BUN was 23 (6-20); albumin 2.2 (3.4-5); alkaline
           phosphatase 301 (40-125); AST 82 (10-40); WBC 14.6 (3.9-12);
           hemoglobin 9.1.
 7/10/2017 An LPN documented that approval was needed for a D-dimer              8    A D-dimer test is a test for a potential emergency
           test and did not draw it. The infirmary nurse was notified and             condition (DVT or PE). This test had been delayed five
           was asked to check with the infirmary doctor.                              days due to bureaucratic obstructions. The patient
                                                                                      should have been admitted to a hospital for a Doppler
                                                                                      but even the D-dimer test was significantly delayed.

 7/10/2017 Serum iron was <10 (50-180); transferrin 100 (200-400); iron
           binding capacity 140 (250-450); INR 1.4 (0.9-1.2).
 7/12/2017 A colorectal surgeon saw the patient. The patient told the            14   This visit was two weeks late. Care could reasonably
           surgeon that he lost 50 pounds in the past 3-4 months. The                 have been expected to be better.
           surgeon palpated a left upper quadrant mass suspected to be
           his liver with a fluid wave consistent with ascites. This note
           was incomplete and did not include the assessment or plan.




                                                                            10
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 11 of 431 PageID #:12209
Patient #1

 7/14/2017 A CT scan showed small left pleural effusion; large metastasis
           in the liver of 16 by 17 cm. There was a large mass involving
           the ascending colon. There was a large amount of ascites
           exerting a mass effect and suspicious for pseudomyoma
           peritonei. There was a large metastasis in the anterior
           abdomen with peritoneal nodules and a lymph node in the
           area of the pancreas. The hemoglobin was 7.8. The CEA was
           2185 (0-3)

  8/3/2017 The patient was admitted to the infirmary for "severe LE              1, 2,3   Starting a Foley catheter without indication can lead to
           edema" to both legs over the past two weeks. The doctor                        infection. It was not made clear that the penile edema
           noted 3+ edema in both legs and in the penis and scrotum and                   was causing difficulty urinating. As well, the doctor
           started Lasix and ordered CBC, CMP and elevation of the leg                    failed to associate the colon cancer recently identified
           and a Foley catheter. The patient was now unable to walk.                      and the edema. The doctor was treating the patient
           The provider failed to include in the history that the patient                 without having a diagnosis for a potentially life-
           had weight loss, and recent fevers. The doctor noted that the                  threatening problem. This failure placed the patient at
           patient had recently diagnosed colon cancer but did not                        risk of harm. Care was grossly and flagrantly
           apparently associate the colon cancer with the edema. The                      unacceptable.
           doctor provided only symptomatic treatment of the edema
           without making a diagnosis. It did not appear that the doctor
           reviewed the hospital record.


  8/3/2017 A nurse noted that the Foley catheter could not be placed due
           to penile edema. The doctor was also unable to insert the
           Foley catheter but was able to insert a straight catheter.
           Ultimately, doctor and nurse gave up and gave the patient a
           urinal.
  8/4/2017 The patient vomited approximately 100 CC of yellow bilious
           vomit with bloody streaks. The nurse called a doctor who
           advised to send the patient to a hospital.
  8/4/2017 A chest and abdominal x-ray showed basilar atelectasis and
           gas overlying the rectum.




                                                                            11
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 12 of 431 PageID #:12210
Patient #1

  8/7/2017 A therapeutic paracentesis was performed at Carle Clinic. 6
           liters of serosanguinous fluid was drained. A PET scan showed
           metastatic involvement of right lower abdomen involvement
           with adjacent lymph nodes, liver involvement with central
           necrosis.
  8/7/2017 A hospital note documented that the patient was admitted for
           severe ascites, nausea, vomiting and abdominal pain with
           malnutrition and hypoalbuminemia. The assessment was
           noncurable metastatic colon cancer. The colorectal surgeon
           was consulted as was an oncologist. Palliative surgery was
           suggested but because of malnutrition, he was a surgical risk.
           He had ascites from the low albumin from malnutrition.


 8/17/2017 There were no further notes we could locate. But the patient
           was listed as dying on 8/17/17 of metastatic colon cancer.
           There was no death summary or autopsy.




                                                                          12
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 13 of 431 PageID #:12211
Patient #2

  8/26/2015 A letter to a nurse at the Stephenson County Jail in Freeport     This patient had a serious congenital heart disease and
            Illinois from a Pediatric Cardiologist from UI @ Peoria in        his cardiologist was planning to replace his pulmonic
            Rockford IL stating that the patient had repair of Tetralogy of   valve when the patient became incarcerated.
            Fallot during childhood and had residual defects. A case
            conference recommended that he obtain a magnetic
            resonance angiography of the heart and pulmonary vessels at
            St. Francis Medical Center in Peoria and a Holter monitor. If
            the studies confirm their impression they would recommend
            replacement of his pulmonic valve to resolve his severe
            pulmonary regurgitation. Next to the inmate's name was
            written his IDOC number indicating that the IDOC probably
            had this letter. On the bottom of the letter dated 9/18/15 is a
            brief note stating "Reviewed PLS schedule tests as
            recommended." The patient obtained the Holter monitor, but
            the scheduled MRI was not done as ordered.


 10/13/2015 The patient had a Holter monitor for a preoperative evaluation
            at the Children's Hospital. The patient had right bundle branch
            block. 1509 supraventricular ectopic beats. There were 1.4%
            premature atrial contractions.

  11/5/2015 Intake labs included bilirubin 1.5; ALT 9; AST 25; Alk phos 65;   Pulmonic regurgitation associated with Tetralogy of
            hepatitis C negative; syphilis non-reactive; INR 2.1; an EKG      Fallot is a diastolic murmur.
            showed NSR with possible left atrial enlargement, right bundle
            branch block, possible inferior infarct and T wave abnormality-
            consider lateral ischemia.

  11/5/2015 The patient arrived at NRC. A nurse took a history of past
            cardiac surgery as a child and "pending surgery for leak in
            heart;" blood clots in the past and currently on coumadin. The
            patient told the nurse that he was on Plavix since July. The
            patient was 6 foot tall and weighed 135 pounds.




                                                                         13
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 14 of 431 PageID #:12212
Patient #2

  11/5/2015 A PA saw the patient in NRC for his reception physical          1, 2, 12 The patient was in the midst of a valve replacement due
            examination. The PA noted that the patient had a prior stroke            to complications of his pulmonic regurgitation and the
            in May of 2015 and was on Plavix but switched to Coumadin                PA failed to take an adequate history to uncover this.
            and that he had cardiac surgery as a child. The PA did not take
            a more in depth history but did note that the cardiac surgery
            was in the 1980s at Swedish American Hospital in Rockford
            and the CVA was treated at Freeport Memorial Hospital in
            Freeport IL. The PA documented a systolic murmur II-III/VI.
            The assessment was history of childhood cardiac surgery, prior
            stroke, and rule out aortic stenosis. The PA started Coumadin
            5 mg and ordered a physician follow up. The PA discussed the
            case with a doctor who recommended the doctor follow up
            urgently. The PA did not request old records.


 11/18/2015 The patient transferred from NRC to Sheridan. The transfer         15    The transfer did not include that the patient had
            document listed rule out aortic stenosis and post stroke as his          pending cardiology work up.
            two medical conditions. No follow up care or specialty
            referrals were indicated. The Sheridan nurse scheduled the
            patient for a routine general medicine clinic and noted that
            the patient gave a history of having a small valve in his heart
            with a hole in his heart.

  12/3/2015 The patient was scheduled for an MRI at Children's Hospital of
            Illinois in Peoria.




                                                                          14
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 15 of 431 PageID #:12213
Patient #2

 12/10/2015 The patient was seen in chronic care at Sheridan for cardiology 1, 4, 7,   The doctor presumed the patient had aortic stenosis
            clinic. The blood pressure was 118/80, which is normal. The        12      with atrial fibrillation without verifying with an EKG or
            doctor listed warfarin as the only medication. The doctor                  echocardiogram. The doctor should have contacted the
            noted that the patient had childhood cardiac surgery and a                 patient's cardiologist to determine the status of the
            prior stroke in 2015 which the doctor wrote was "due to likely             patient. Instead, the doctor presumed that the patient
            embolization of blood clot in heart." The doctor failed to                 was stable. The doctor did not refer the patient to the
            contact the patient's pediatric cardiologist. The doctor failed            correct consultant (pediatric cardiothoracic surgeon)
            to obtain a prior record or call the cardiologists. The doctor             which would ultimately delay the surgery. The doctor
            did write that the history was uncertain and that the patient              started metoprolol, a beta blocker, which can increase
            was not clear on dates. The doctor noted that the patient was              the potential for conduction disorders in a patient at
            supposed to have surgery for balloon valvuloplasty prior to                significant risk for conduction disorders which this
            incarceration. On physical examination the doctor                          patient had as a result of the pulmonic valve disease.
            documented an irregular heart rhythm with a murmur but did                 This may have been responsible for the patient's death.
            not order a stat EKG. The doctor wrote in the examination
            space "suspicious for A fib" with aortic stenosis. Despite
            knowing that the patient was supposed to have surgery, the
            only plan was to continue warfarin, order a routine EKG, start
            metoprolol for a year; drew labs, submitted a referral to UIC
            cardiology and ordered a follow up after the cardiology visit.
            The indication for metoprolol was not stated. The patient had
            elevation of blood pressure. Metoprolol is known to increase
            conduction disorders when they exist and can cause heart
            block. The patient had known conduction abnormalities due
            to his pulmonic regurgitation. This unnecessary medication
            placed the patient at risk of harm. The doctor did not call the
            patient's cardiologist or continue the plan the patient had
            prior to incarceration and the doctor made no attempt to find
                   h noted
 12/15/2015 A doctor   i        h the
                             that  d patient was l approved
                                                     d       inlicollegial for
            UIC cardiology.
 12/16/2015 Wexford UM approved a cardiology consult at UIC.




                                                                         15
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 16 of 431 PageID #:12214
Patient #2

 12/18/2015 A doctor evaluated the patient for Coumadin clinic. The
            doctor noted significant cardiac disease. The doctor's heart
            examination was regular rate and rhythm with no murmur.
            The doctor noted that the patient had a cardiology
            appointment in 2-3 weeks.
 12/23/2015 The patient was evaluated by a physician after a code 3            14   For symptoms consistent with angina in a person with
            [emergency] for sudden onset of mid-sternal chest tightness.            dizziness and a known valvular heart condition and with
            The patient had dizziness. An EKG showed RBBB with possible             an EKG suggestive of ischemia, the patient should have
            inferior infarct, left atrial enlargement and T wave abnormality        been referred to a higher level of care. Instead the
            consistent with ischemia. The doctor's only examination was             patient was not treated with antianginal medication but
            documented as "CVS - chest-" implying no findings, yet the              was noted to have a routine appointment. The care was
            patient had a known significant murmur. The doctor assessed             grossly and flagrantly unacceptable.
            angina vs [something illegible]. The doctor ordered ibuprofen
            and noted that the patient had a UIC appointment in 2-3
            weeks.




                                                                          16
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 17 of 431 PageID #:12215
Patient #2

  1/13/2016 The patient was seen at UIC cardiology. The UIC cardiology
            fellow did not know what the patient had. The patient had
            DOE and told the cardiologist that he had two surgeries, one
            to fix a hole in his heart and the second to correct a
            dysfunctional valve. The patient didn't know if the valve was
            stenotic or regurgitant. In May 2015 the patient had a stroke
            treated at Freeport Memorial hospital. He was started on
            warfarin. The patient knew his cardiologist (Dr. Foran) at
            Rockford Children's Hospital. The patient told the cardiologist
            that he was supposed to have repeat surgery on his valve. The
            doctor wanted the records from Rockford Children's Hospital
            and Freeport Memorial hospital and ordered an
            echocardiogram to evaluate which valve was involved. A four-
            month follow up was recommended. On the referral form,
            the cardiology fellow recommended obtaining the records
            from the prior cardiologist, obtaining an echocardiogram, and
            to return to the clinic after the echocardiogram.




  1/14/2016 A doctor at Sheridan saw the patient after the UIC cardiology
            visit. The doctor noted that the patient had sinus rhythm at
            UIC and documented that UIC recommended getting old
            records and to get echocardiogram. The patient had
            occasional episodes of dyspnea, palpitations, and presyncope
            and had irregular rhythm with III/VI systolic murmur. The
            doctor submitted a referral to UIC for echocardiogram. The
            doctor did not attempt to get the old medical record or to
            attempt to find out which cardiologist had cared for the
            patient.

  1/14/2016 A referral to UIC cardiology for follow up was ordered on this
            date but cancelled on 4/28/16, the day the inmate died.




                                                                             17
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 18 of 431 PageID #:12216
Patient #2

  1/19/2016 A doctor noted that the UIC echocardiogram was approved in
            collegial review.
  1/19/2016 Wexford UM approved an echocardiogram.
   2/9/2016 An echocardiogram was done showing normal LV, ejection
            fraction of 55-60%, diastolic flattening of the septum, mild to
            moderate enlargement of the right ventricle, moderately
            reduced RV systolic function and severe pulmonic valve
            regurgitation with PA systolic pressure not assessed due to
            inadequate tricuspid insufficiency. An EKG treadmill was
            recommended to assess exertional capacity and if poor would
            refer for surgical correction of the pulmonic valve.

  2/10/2016 A doctor wrote a note that the patient had congenital heart        10   The doctor did not have the echocardiogram report and
            disease with prior surgery and had a history of stroke with             failed to note the abnormality.
            cardiac arrhythmia. The doctor noted that the patient had a
            pending echocardiogram which had been approved.

  2/18/2016 A doctor wrote a note without seeing the patient stating he        10   The doctor did not have the echocardiogram report and
            received a communication from a clinical pharmacist regarding           failed to note the abnormality. This was a week after
            a potential drug interaction between Coumadin and ibuprofen.            the test. The doctor wasn't even aware that the patient
            The doctor stopped the ibuprofen and ordered a FU after the             had the test already.
            echocardiogram at UIC.

  2/19/2016 INR was 2.3.
   3/7/2016 A doctor wrote a note without seeing the patient, noted that       10   Almost a month after the echocardiogram, its results
            the patient was on Coumadin for anticoagulation because of a            were not reviewed. The results, recommending surgery,
            congenital heart defect and post stroke. The INR was 2.4.               were unnoticed.
            There was no evaluation of the patient. The doctor continued
            the Coumadin.

  3/21/2016 INR was 3.0.




                                                                          18
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 19 of 431 PageID #:12217
Patient #2

  3/24/2016 A doctor saw the patient and noted that the patient was             3, 10   The patient had near syncope, low blood pressure, and
            requesting follow up of his cardiology visit. The doctor noted              valvular heart disease yet there was no urgency in the
            that the patient had his echocardiogram at UIC but that the                 evaluation despite alarming signs (low blood pressure
            report was unavailable. The doctor documented that UIC                      and irregular heart rate). The referral to cardiology was
            cardiology would follow up on the results. The patient had                  routine. The echocardiogram, which was abnormal,
            irregular rhythm with a II/VI systolic murmur. The doctor                   was not obtained. Almost two months after the
            made no assessment other than that the patient had a UIC                    echocardiogram, the report was not present in the
            cardiology appointment for follow up of the echocardiogram.                 record. The doctor was therefore unaware of the
            The doctor ordered a follow up with UIC and continued the                   diagnosis or the recommendation for stress test and
            metoprolol. The patient weighed 144 pounds and had a blood                  surgery. Care was grossly and flagrantly unacceptable
            pressure of 98/62. The patient asked for a low bunk saying he               as the system was indifferent to the patient's serious
            loses his grip and couldn't pull himself up and has "near falls."           medical need by not even providing to physicians a
            The doctor ordered a low bunk but did not address the                       critical test (echocardiogram) for almost two months.
            hypotension, and continued metoprolol.                                      During the four months in IDOC the diagnosis of the
                                                                                        patient or the impending need for valvular heart surgery
                                                                                        was unknown to IDOC staff.



  4/11/2016 INR was 3.6
  4/12/2016 A doctor wrote a note without seeing the patient and noted
            that the patient was on coumadin for a prior stroke secondary
            to a blood clot in his heart since 12/31/15. The doctor noted
            the most recent INR on 4/11/16 was 3.6. The doctor held the
            Coumadin and restarted the next day with an INR in a week.

  4/18/2016 INR was 1.9.
  4/25/2016 A doctor wrote a brief note without seeing the patient, stating
            to schedule the patient for cardiology and ordered an EKG
            ASAP with an addendum to cancel the EKG.




                                                                           19
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 20 of 431 PageID #:12218
Patient #2

  4/25/2016 A doctor referred the patient to UIC cardiology for a treadmill
            test as recommended presumably by the echocardiographer.
            The doctor did document a note on this date but didn't
            document review of the echocardiogram.

  4/25/2016 A notice of furlough in the medical record indicated that the
            patient had a cardiology appointment at UIC on 5/3/16.

  4/27/2016 Wexford UM approval for exercise stress EKG and Echo at UIC
            scheduled for 5/3/16. The patient already had the
            echocardiogram.
  4/29/2016 An autopsy was done for the death, which occurred on
            4/28/16. The autopsy showed an enlarged heart, there was a
            patent foramen ovale and no valvular abnormalities. There
            was minimal atherosclerosis. The diagnoses were pulmonary
            edema, pulmonary anthracosis, post repair of congenital
            anomaly, endocardial fibrosis, and patent foramen ovale. The
            death was determined to be from cardiac arrythmia.

   6/1/2016 These labs were from the wrong patient: total cholesterol 176;
            TG 94; HDL 61; LDL 96.




                                                                            20
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 21 of 431 PageID #:12219
Patient #3


  8/14/2015 The 47 year old patient had reception history at NRC. A nurse
            documented that the patient had hypertension, and was on
            Norvasc, aspirin and HCTZ. The BP was 133/87. The provider
            physical examination included no further history. The doctor
            said that the patient refused a DRE. The doctor started the
            patient on his medication. The weight was 200.

  8/14/2015 Intake labs included a total protein of 8.1; bilirubin of 1.7;     6   There was no follow up of these abnormal tests. Care
            hepatitis C was negative. Reactive syphilis titer. The syphilis        failed to follow generally accepted guidelines.
            EIA was unconfirmed. The lab recommended to retest in a
            month.
  8/28/2015 The patient was transferred to IRCC. On arrival the BP was
            146/80.
   9/7/2015 AST 90 (10-40); alt 77 (10-50); calcium 9.2; sodium 138.
  9/16/2015 Total cholesterol 267; TG 132; HDL 32 and LDL 209,
            hemoglobin was 14.1.
  9/23/2015 At chronic care clinic the doctor noted that the patient had       4   The patient had a 10-year cardivascular risk of 9.7% and
            cholesterol of 267; TG 132; HDL 32; and LDL of 204. The                should have been placed on a moderate to high
            doctor ordered zocor and continued HCTZ, Norvasc, aspirin.             intensity statin. Instead, the doctor ordered a low
            The weight was 200 pounds.                                             intensity statin, which the patient never received. Over
                                                                                   the following two years, no one recognized that he
                                                                                   wasn't receiving the statin medication.

 12/30/2015 A nurse saw the patient for back pain. The blood pressure was
            148/90. There was no referral.
   2/9/2016 The bilirubin was 0.7; total protein 7.3; total cholesterol 232;
            TG 97; HDL 38; and LDL 175.




                                                                          21
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 22 of 431 PageID #:12220
Patient #3


  3/17/2016 An NP saw the patient for HTN chronic clinic. The patient was
            on HCTZ, Norvasc, and aspirin. The NP did not mention Zocor.
            The weight was 205. The NP documented that the inmate
            wanted to try lifestyle modification instead of using a statin
            drug, although zocor had already been prescribed in 2015.

  4/14/2016 The patient asked about his medications. The blood pressure
            was 140/90.
  7/25/2016 The patient saw an RN and asked to see the NP because he
            had headaches on and off with "pressure behind his eye"
            leading him to take the Norvasc twice a day instead of once.
            The BP was 128/80. The nurse took no action and charged the
            patient $5.
  8/16/2016 Bilirubin 1.1; potassium 3.3; total protein 7.3.
  9/19/2016 An NP saw the patient at IRCC for HTN. The weight was 200
            pounds. The BP was normal. No changes were made.

   2/8/2017 The patient transferred to East Moline CC. The transfer form
            listed hypertension as his only problem. He was on Norvasc
            10, aspirin, HCTZ and KCL.
  2/15/2017 Blood glucose 156; bilirubin 1.4; anion gap 13; total
            cholesterol 216; TG 132; HDL 38; LDL 152.
  2/16/2017 A doctor noted that the blood sugar was 156 so he ordered an     6   The doctor failed to act on elevated bilirubin.
            A1c and RBS. But the doctor failed to note the elevated
            bilirubin or cholesterol.
  2/27/2017 A1c 5.2 and glucose 100.
   3/9/2017 A doctor saw the patient for HTN clinic at EMCC. The weight      5   The blood pressure was elevated but the doctor took no
            was 212. BP was 144/84. No changes were made.                        action.




                                                                        22
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 23 of 431 PageID #:12221
Patient #3


   6/6/2017 A nurse saw the patient for upper respiratory symptoms. The
            patient had headache, cough, and stuffy nose. The
            temperature was 100.1; pulse 109; and BP 112/60. The nurse
            gave the patient cold tablets and did not refer.
  6/19/2017 The patient saw the nurse for a persistent cough that he had
            for about 10 days. The temperature was 98.6; pulse 102; BP
            126/78. The nurse scheduled a physician visit for the
            following day.
  6/20/2017 A doctor saw the patient for cough and headache. Some of             1, 3   Chronic cough with previous low grade fever should
            the note was illegible. The pulse was 108 and temperature                   have prompted a better history and evaluation including
            99.9 with an oxygen saturation of 94%. Parts of the physical                a chest x-ray. The doctor did not evaluate the TB status
            examination were illegible. The doctor did not order follow                 of the patient. Care did not follow generally accepted
            up.                                                                         guidelines.
  7/18/2017 A nurse saw the patient for headache, sore throat, cough, and
            runny nose. The pulse was 104, temperature 98.4 and BP
            124/86. The nurse advised salt water gargles but did not refer
            to a provider.
   8/1/2017 A nurse saw the patient for cough, chest pain and cold sweats.
            The temperature was 99.1; pulse 100; and blood pressure of
            126/58. The weight was 200. The nurse referred the patient
            to doctor sick call on 8/3/17.
   8/4/2017 A doctor saw the patient and ordered a chest x-ray for the
            chronic cough. The physical examination was normal. The
            chest x-ray returned and the doctor diagnosed pneumonia and
            started azithromycin for five days.

   8/4/2017 A chest x-ray showed linear atelectasis in lung bases with no
            consolidation or heart enlargement.




                                                                            23
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 24 of 431 PageID #:12222
Patient #3


  8/11/2017 A doctor saw the patient for FU. The patient had complained
            of night sweats and cough. The doctor documented that the x-
            ray was reported as clear with atelectasis. The doctor
            assessed cough and cold sweats and ordered a CBC, CMP, ESR
            with a follow up.
  8/16/2017 The hemoglobin was 10.9; with microcytic indices. The ALT
            was 8 and AST 9 which were both low. The sedimentation rate
            was 69.
  8/18/2017 A doctor didn't see the patient but noted that the hemoglobin      7, 8   The patient had significant anemia with elevated
            was 10.9 with a sedimentation rate of 69. The doctor ordered              sedimentation rate. Endoscopy should have been
            a RF, ANA, iron panel, ferritin and stool for occult blood x 3            considered and CT scan of the chest and abdomen were
            with a follow up.                                                         indicated because the reason for the elevated
                                                                                      sedimentation rate and anemia were not known. FOBT
                                                                                      was appropriate.
  8/21/2017 The patient refused the stool for occult blood.
  8/22/2017 The doctor saw the patient, who refused blood tests and stool
            tests. The doctor's note was partly illegible. The patient felt
            the cough was better.
   9/6/2017 The sodium was 133; glucose 115; anion gap 122; CO2 was 23.

  9/14/2017 A doctor saw the patient for HTN chronic clinic. The patient
            was on aspirin, zestoretic (combination of lisinopril and HCTZ),
            and amlodipine. Weight was 191 and BP was 138/66 and
            pulse 110. The doctor noted cough and weight loss and noted
            that the patient refused further testing.

  10/3/2017 The hemoglobin was 8.9 with microcytic indices. The platelets
            were 357 and WBC 8.




                                                                          24
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 25 of 431 PageID #:12223
Patient #3


 10/13/2017 A nurse saw the patient for flank pain. The pulse was 109;
            respiratory rate 24; BP 120/48 and the weight was 181, a 19
            pound weight loss. The nurse also saw the patient for upper
            respiratory symptoms. The patient complained of cough, SOB,
            yellow phlegm. The patient had PEFR of 325/350/400 with a
            oxygen saturation of 97%. The nurse referred to a physician
            that day.

 10/13/2017 A doctor saw the patient who said he "can't breathe." The       1, 7, 8 The doctor took inadequate history. Given symptoms,
            patient had cough and dyspnea on exertion. The doctor noted             weight loss, and elevated sedimentation rate, a CT scan
            that the patient had lost about 30 pounds in five months. But           of the chest and abdomen were indicated due to a lack
            the doctor took no history with respect to the weight loss,             of a diagnosis. Endoscopies were still indicated.
            such as whether he was able to eat, swallow, had diarrhea,
            constipation, and normal bowel movement or whether he had
            abdominal or any other pain. The patient permitted a digital
            rectal examination that was negative for occult blood. The
            doctor ordered a chest x-ray; CBC, CMP, RF, ANA, TSH, T4, and
            urine culture and analysis. The doctor placed the patient on
            the infirmary for 23 hours observation.


 10/13/2017 A chest x-ray showed enlarged heart in a globular shape;
            pericardial effusion could not be excluded.




                                                                       25
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 26 of 431 PageID #:12224
Patient #3


 10/14/2017 A nurse saw the patient on the infirmary and noted that the
            pulse was 116 with a blood pressure of 132/58. The weight
            was 179 pounds. The nurse documented talking to the doctor
            who ordered the patient released from the infirmary with
            instructions to complete the stool for occult blood. The
            doctor asked for the laboratory tests for 10/16/17 with FU the
            same day and to notify staff if any changes occurred. On the
            same day, a nurse documented one stool was negative for
            occult blood.

 10/16/2017 A doctor saw the patient. The pulse was 107; BP was 122/46       14   The patient should have been referred to a hospital. He
            and temperature 98.4. The patient felt better. The doctor             had possible pericardial effusion, significant weight loss,
            took no history. The patient had a 2/6 systolic murmur. The           elevated sedimentation rate, new murmur, and anemia.
            doctor didn't know what the patient had except for iron               A stat echocardiogram was indicated. Additional testing
            deficiency anemia. The blood tests had apparently not                 CT scans and endoscopies were also indicated as the
            returned. Given the murmur, further work up                           patient had serious illness and no diagnosis.
            (echocardiogram) was indicated. Because the doctor didn't
            know what the patient had, he should have been admitted to
            a hospital for evaluation. The doctor started iron supplements
            and ordered follow up in a week.

 10/16/2017 The PSA was 0.1; T4 8.9 (5-12); TSH 1.24 (0,35-4);
            sedimentation rate 98 (0-10); ANA non-detectable and RF <10.

 10/19/2017 The doctor noted that the PSA was 0.1; the TSH, T4, ANA, and
            RF were all negative. The doctor didn't see the patient but
            ordered a CBC and CRP.
 10/20/2017 The CRP was 43.8 (<8). WBC was 9.6 with hemoglobin 8.3.




                                                                       26
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 27 of 431 PageID #:12225
Patient #3


 10/23/2017 The doctor saw the patient. The weight was 178 pounds. The      1   The history was poor but the decision to admit to a
            pulse was 119 and temperature 97.3. The only history was the        hospital was appropriate, but the patient refused.
            doctor statement that the patient felt fine. The doctor was
            not tracking any symptoms of the patient. The patient has a
            systolic murmur and anemia. The doctor noted that the
            patient had anemia and "possible pericardial effusion,"
            although it wasn't clear how the doctor came to that
            conclusion. The doctor wanted to admit the patient to an ER
            but the patient refused.

  11/3/2017 A doctor saw the patient, who had pulse of 118; BP 154/82       1   The history was poor but the decision to admit to a
            and weighed 174 pounds. The only history was that the               hospital was appropriate. This patient should have been
            patient wasn't eating because he had no appetite. The patient       sent to a hospital and allowed to refuse at the hospital.
            had a 3/6 systolic murmur. The patient again refused to go to
            the ER or have blood work done. A mental health referral was
            submitted.
  11/3/2017 At 10:30 am the patient was diaphoretic with pulse of 114 and
            BP 80/40. The heart rhythm was irregular.
  11/3/2017 At 8:17 pm the patient was unresponsive. CPR was initiated.
            The patient died at 8:20 pm.
  11/3/2017 The death certificate documented that an autopsy was not
            done.




                                                                      27
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 28 of 431 PageID #:12226
Patient #4


  5/27/2016 The patient had his NRC history. The patient had prior pelvis
            surgery after a motorcycle accident in 1992. The patient had
            no identified problems except for mental health problems.

  5/27/2016 A psychiatrist note documented that the patient was on
            Depakote, Risperdal, and Remeron.
  5/27/2016 The creatinine was 1.51; the other components of the
            metabolic panel were normal.
   6/8/2016 Total cholesterol 164; TG 151; HDL 41; LDL 93. CBC was
            normal.
  6/13/2016 The patient was transferred to BMR.
 11/15/2016 The patient had reception history but the location wasn't
            documented. The patient had no problems identified except
            for mental illness. This was an apparent re-incarceration.

 11/15/2016 CMP was normal. Creatinine was 1.22 (0.5-1.5).
 11/17/2016 The patient had a reception physical examination. No
            additional medical history was taken except for drug use. The
            patient had no medical problems identified except for mental
            health with a prior suicide attempt.
 11/29/2016 The patient transferred from NRC to EMCC. The patient was
            on Remeron.
  12/2/2016 Total cholesterol 196; TG 100; HDL 43; LDL 133.




                                                                        28
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 29 of 431 PageID #:12227
Patient #4


  3/22/2017 A nurse assisted the patient at 4:23 pm. He said he was dizzy
            and had just collapsed. The patient was responsive to
            questions. The nurse didn't take the patient's vital signs and
            noted that the patient was able to respond. While the nurse
            started to take vital signs the patient began seizing. The
            patient had foam coming out of his mouth and the nurse
            turned the patient on his side. The patient became combative
            and seized again. The patient was again rolled on his side.
            The nurse told custody to call an ambulance. The patient then
            said he couldn't breath and oxygen was initiated. The BP was
            80/40; pulse 82 and respirations 24 and saturation 90%. The
            patient tried to remove the oxygen mask when paramedics
            arrived and the patient again began seizing. The nurse
            checked for a pulse but could not obtain one so medics began
            CPR and continued until the patient left for the hospital.
            There was no timeline for the terminal event.


  3/23/2017 A death summary noted that the patient died on 3/22/17 at a
            hospital. The patient suddenly collapsed, got up, then
            collapsed again, going into seizure like activity. CPR was
            initiated after the ambulance arrived but the patient was
            pulseless. The patient was pronounced dead at the hospital.

  3/24/2017 The autopsy showed large bilateral pulmonary emboli with
            pulmonary congestion. Death was due to pulmonary emboli.




                                                                       29
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 30 of 431 PageID #:12228
Patient #5


  8/8/2017 A nurse completed a reception history. The reception form is      1   The history was inadequate as it did not identify all of
           defective. It has only a few diseases and nurses do not record        the patient's problems.
           problems in the explanation section and only list problems in
           the assessment. The age of the inmate was not on the form.
           The CBG was 148. The only history boxes checked were for
           cardiac. The patient was noted to be on metformin and
           glargine but the diabetes box wasn't checked. The nurse gave
           no explanation of his cardiac/HTN problem. In the surgery
           section, the nurse noted that the patient had history of
           unspecified open heart surgery in 2012 and had a stent "L
           side" (it wasn't clear what this meant). In the assessment the
           nurse documented IDDM, sleep apnea, and glaucoma but did
           not state what his heart condition was. The patient weighed
           220 pounds yet the nurse listed the patient as an IDDM, which
           did not appear accurate. The patient most likely had type 2
           diabetes. The blood pressure was 119/67. The nurse noted
           that the patient was oriented x 3. This was a very poor
           history. The nurse made no entries commenting on any
           alteration of mental status.




                                                                        30
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 31 of 431 PageID #:12229
Patient #5


  8/8/2017 A doctor performed the reception physical examination. The           1, 3   The doctor took an inadequate history of the patient's
           doctor took no history and given the lack of nursing history,               conditions and did not develop an adequate treatment
           the patient ultimately receive inadequate history. The doctor               plan for the patient's problems. Specifically, the doctor
           recorded a totally normal examination, mostly checking boxes                documented medication (oxybutynin and Brilinta)
           as normal. The doctor did not assess mental status. The                     without an indication. The doctor modified an
           assessment was IDDM, HTN [illegible but looks like HTN], CAD                established treatment plan (diabetes) without
           with open heart surgery for unspecified reasons in 2013; post               appropriate documentation of the reason for the
           stent placement; glaucoma; asthma; sleep apnea; umbilical                   change or discussing the change with the patient. Care
           hernia. The doctor started a number of medications but they                 failed to follow generally accepted guidelines or usual
           were illegible. The MAR documented that the patient received                practice.
           KOP meds including Ventolin, oxybutynin, folate, omeprazole,
           atorvastatin, hydralazine, and Brilinta. On a different MAR the
           patient was started on NPH insulin 14 units BID with a sliding
           scale regular insulin. The MAR includes eight refusals over a
           13 day period for the NPH. The regular insulin was only given
           twice a day (to accommodate custody) and the patient refused
           seven times. The reasons for use of oxybutynin was not
           documented in the record and none of the listed problems
           were an indication for oxybutynin. The reason for the Brilinta
           was also unclear. It wasn't clear that the patient had a STEMI
           in the past, which is an indication for Brilinta. It is clear that
           the patient was on this medication because of prior stent
           placement or possibly CABG. This was an extremely poor
           history and assessment, as it wasn't clear why the patient was
           using some of his medications.




                                                                           31
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 32 of 431 PageID #:12230
Patient #5


  8/8/2017 A doctor different than the one who performed the physical
           examination ordered Coreg, Norvasc, Zestril, hydralazine,
           atorvastatin folate, and aspirin. A month supply of aspirin,
           Coreg, Norvasc and Zestril were given to the patient but these
           were not documented on the MAR.

  8/8/2017 BUN was 26 (6-20); creatinine 1.79 (0.5-1.5); these abnormal          6    The doctor did not follow up on this abnormal lab result
           tests were not evaluated at NRC.                                           indicating renal disease which was not a current patient
                                                                                      problem.
 8/22/2017 The patient wasn't seen again at NRC and on 8/22/17 at 8 pm
           the patient transferred to EMCC. The problems listed on the
           transfer sheet included IDDM, HTN, CAD, glaucoma, and
           asthma. The patient was listed as being on albuterol, NPH and
           regular insulin, atorvastatin, latanoprost, ticagrelor and an
           illegible eyedrop, Coreg, Norvasc, Zestril, metformin,
           oxybutynin. The blood pressure was 150/an illegible number.
           The patient was referred to chronic care.

 8/22/2017 At 8:30 pm a nurse documented that the patient was placed           14, 16 A new diagnosis of confusion in a patient without any
           overnight in the HCU because the patient was confused. The                 condition that includes confusion as a symptom should
           patient answered questions with "obscure answers" and was                  have resulted in an immediate consultation with a
           unable to walk to the health care unit by himself. The nurse               physician and referral to a hospital for evaluation.
           wrote he was "very confused on where he is and why." The
           medication that was issued as KOP were removed from his
           control for his safety. The nurse didn't call a physician.


 8/23/2017 At 4:40 am the patient refused to have an AccuChek and
           refused his insulin. The nurse referred the matter to the HCUA
           and DON but did not call the doctor. The nurse returned later
           and the inmate accepted insulin.




                                                                          32
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 33 of 431 PageID #:12231
Patient #5


 8/23/2017 A doctor saw the patient. The temperature was 97.5; pulse            1, 2, 8, The patient had relatively new onset of confusion. The
           53; BP 140/74, and oxygen saturation 99%. The doctor noted             14     doctor failed to take adequate history or perform
           that the patient was 75 years old with a history of DM, CAD,                  adequate examination. The patient should have been
           sleep apnea, asthma/COPD, glaucoma, GERD, HTN. The                            referred for diagnostic testing including possible CT
           doctor noted that the patient used to use a CPAP machine but                  scan, and prompt laboratory testing including for
           hadn't use one for two weeks. The doctor noted that the                       toxicology. This did not occur for five days. Care failed
           patient had been confused for the past week but took no                       to follow generally accepted guidelines.
           other history of this problem. The doctor documented that
           the patient used albuterol twice a week. There was no other
           history remarkably. On examination the doctor documented
           that the patient was somewhat forgetful and documented the
           patient was "A + O" presumably meaning alert and oriented
           but the doctor didn't perform a mental status examination.
           The doctor did not perform a neurological examination,
           examine the cranial nerves or an in depth mental status
           assessment. The doctor assessed asthma/COPD, HBP, CAD,
           glaucoma, DM, and OSA, and ignored the confusion. There
           was no history, physical examination, or evaluation for the
           recent onset of confusion. The doctor housed the patient in
           the health care unit without ordering any diagnostic testing.




 8/28/2017 BUN 23 (6-20); B12 283 (181-914); creatinine 1.53 (0.5-1.5);
           A1c 6.4; cholesterol 122; TG 97; HDL 33; LDL 70; T3 (80-178);
           hemoglobin 11.2 (13.2-18).




                                                                           33
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 34 of 431 PageID #:12232
Patient #5


  9/2/2017 A nurse wrote that the inmate was bleeding from his mouth.
           The patient had a laceration of the left side of his tongue.
           There was a flap still attached with gross swelling. The inmate
           was unable to speak secondary to the swelling. The patient
           was unable to swallow. The nurse wrote "confusion present
           as normal for inmate." The patient was sent to an ER. On
           9/2/17 the facility was notified that the patient died.

  9/2/2017 A nurse wrote an incident report documenting that the patient
           bit his tongue and that it was lacerated and swollen with gross
           bleeding. There was no evidence of assault. The patient had
           difficulty swallowing.
  9/2/2017 A nursing progress note from the hospital documented that
           the patient was able to state his name and birthdate but that
           it was difficult to understand what the patient was saying. The
           BP was 160/90 with pulse between 90-100. Photos were
           taken of the swollen tongue and lips. The doctor attempted to
           intubate the patient but was unable to visualize the vocal
           cords. The patient suddenly stopped breathing. An ICU doctor
           assessed that the patient had ACE related angioedema.

  9/2/2017 Unfortunately, there was no autopsy for this patient. The
           recent new onset of confusion is troubling and was not
           thoroughly worked up with history, physical examination, or
           CT scan. It is not clear if this contributed to the patient's
           death.
  9/5/2017 The death summary documented that the patient was on the
           medical unit and developed a swollen tongue for which he was
           sent to the hospital, where he died suspected of having
           angioedema from lisinopril.




                                                                         34
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 35 of 431 PageID #:12233
Patient #6


  1/6/2016 A doctor wrote a brief note noting that the patient had multiple scratches on the
           skin from the inmate scratching herself. The doctor wrote an order to schedule
           the inmate to come to clinic Tuesday for a femoral phlebotomy that he would
           perform. There was no evaluation of the inmate. The doctor re-ordered minerin
           creme.
  1/8/2016 Hemoglobin 11.1; platelets 91.                                                       This patient had likely cirrhosis and should
                                                                                                have had screening endoscopy and
                                                                                                screening for hepatocellular carcinoma on
                                                                                                a semi-annual basis.
  1/9/2016   INR 1.4.
 1/11/2016   A1c 7.6.
 1/20/2016   Optometry exam for retinopathy.
  2/3/2016   The patient complained bitterly about her treatment. She said that she had the
             skin problem for months and "I already done the cream you put up inside you once
             and I have had this problem for months and no one will do anything about it… I
             have been complaining about it for months and I come over here and pay and
             nothing gets done." Apparently the patient was going to the HCU for her skin
             cream.




                                                                        35
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 36 of 431 PageID #:12234
Patient #6


  2/9/2016 A doctor noted that the patient had back "boils." The patient was asking for pain   1, 2, 3 The doctor did not take an adequate
           medication. The patient had a raised indurated area on her back with scarring               history or establish a coherent treatment
           from previous lesions. The doctor noted that the patient could stand and sit                plan for the rash. The doctor had not
           without difficulty. There was no other examination. The doctor assessed a "back             established a diagnosis for the problem.
           boil with a few smaller indurated red spots in a diabetic patient." The doctor              With respect to the skin disorder, without
           started minocycline. There was no follow up ordered. The doctor failed to                   a diagnosis, the doctor should have
           evaluate recent laboratory results indicating that the patient had cirrhosis and            referred to a dermatologist. The patient
           anemia.                                                                                     had cirrhosis but the doctor did not refer
                                                                                                       for an EGD to screen for varices or an
                                                                                                       ultrasound to screen for hepatocellular
                                                                                                       carcinoma. These screening tests are
                                                                                                       recommended for persons with cirrhosis.
                                                                                                       Those patients with varices are
                                                                                                       recommended to start a beta blocker to
                                                                                                       prevent variceal bleeding. Care failed to
                                                                                                       follow generally accepted guidelines as
                                                                                                       the doctor had been trying various creams
                                                                                                       without effect.


 2/12/2016 A nurse noted that the patient had a rash that was unchanged with multiple sores
           in various stages of healing with no active drainage but with bloody spots on her
           shirt. Her clothes appeared filthy and had odor and the inmate was unkempt.




                                                                        36
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 37 of 431 PageID #:12235
Patient #6


 2/26/2016 Albumin 2.4; bilirubin 2.8; alk phos 429; AST 116; ALT 57; hemoglobin 12; platelets   These labs were not followed up. The
           96; total cholesterol 54 (100-200); TG 89; HDL 10; LDL 26 (50-129).                   APRI score was 3.021 indicating likely
                                                                                                 cirrhosis. The patient had a significantly
                                                                                                 elevated alkaline phosphatase and it
                                                                                                 wasn't clear if this was due to liver or gall
                                                                                                 bladder disease. The cholesterol levels
                                                                                                 were so low as to be of concern. This may
                                                                                                 have been due to malabsorption,
                                                                                                 malignancy, chronic infection, or severe
                                                                                                 illness. Yet none of these abnormalities
                                                                                                 were evaluated. The liver functions
                                                                                                 yielded fibrosis scores that warranted
                                                                                                 hepatitis C treatment but there was no
                                                                                                 evidence of referral to UIC for evaluation
                                                                                                 for treatment. This care failed to follow
                                                                                                 generally accepted guidelines or usual
                                                                                                 practice.




                                                                         37
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 38 of 431 PageID #:12236
Patient #6


  3/3/2016 A doctor saw the patient in hypertension chronic clinic. The blood pressure was      1, 6, 7   The doctor did not act on the recent
           117/77; weight 139 pounds; pulse 98. The doctor took no history. Problems listed               laboratory tests which had significant
           included cirrhosis, chronic hepatitis C, diabetes, weight loss, HTN, amenorrhea,               abnormalities. This included not taking an
           and dermatitis. The only medications listed included lisinopril and NPH and regular            adequate history or making an
           insulin and minerin cream. Compliance was listed as poor without any explanation.              appropriate diagnosis or acting on
           The "pulses" were listed as "wnl." The entire examination was "lungs wnl, heart                abnormal lab results. Because of the
           wnl and edema none; fundoscopy not seen; others multiple spots from dermatitis                 history of cirrhosis the patient should have
           and micro infected sites- just finished antibiotics; BMI 24." The patient was listed           had an EGD to screen for varices, liver
           as in good control. The doctor started minocycline apparently for the infected                 ultrasound to screen for HCC, which were
           dermatitis. The doctor took no history of the skin problem, no history of the                  not done. Because of the elevated
           cirrhosis. No labs were evaluated. The diabetes and cirrhosis were not addressed.              alkaline phosphatase the patient should
           The hepatitis C was not addressed and it wasn't clear if the patient was treated               have had evaluation of the gallbladder and
           despite the patient having advanced fibrosis qualifying for treatment. Recent                  pancreas by ultrasound or CT scan. The
           blood tests were not reviewed.                                                                 care failed to follow generally accepted
                                                                                                          guidelines.

 3/16/2016 A doctor wrote a note that the patient had diarrhea while on an antibiotic. The         1      The doctor took action based on anecdote
           doctor took no history and wrote that the patient was not seen. The doctor                     and did not take a history of the patient.
           ordered stool for ova and parasites and for c difficile.                                       It wasn't clear how the doctor obtained
                                                                                                          the information that led to the change in
                                                                                                          therapy. The doctor did not inform the
                                                                                                          patient of the change in therapy.




                                                                         38
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 39 of 431 PageID #:12237
Patient #6


 3/23/2016 A doctor saw the patient in hypertension chronic clinic. The blood pressure was       4   Based on the documented note, it
           122/79 and pulse 102. The patient said that she had loose stools from the                 appeared that the physician either has a
           antibiotic. The doctor took no other history. The examination was brief and               typing problem or was incoherent for a
           consisted of the lungs being "wnl" fundoscopy "not see" and edema "non" with a            different unexplained reason. The
           note "BM was solid light brown and difficult to produce...C dif is not a                  therapeutic plan was not competently
           consideration." The doctor's assessment in its entirety is given verbatim with            described.
           formatting and spelling mistakes included "Bp is good control and IM stopped
           taking the minocycline stating trthat someonetold her she might have C. Diff.
           stool collections set were for ova and parasites and cdiff was not formulary and
           md wanted to see a specimen today which did not remotely resembel a c diff stool
           nor did th patient history so no specail non formulary will be done to look for c
           diffe. the IM was told to restart the minocycline but her skin lesions have
           improved already so if she refuses again there wil be no further orders for this at
           this time." This assessment was not coherent. This assessment does not include
           evaluation of the patient's diabetes, cirrhosis, or hepatitis C. There was no
           examination of the patient's skin. The patient was documented as having no
           edema. The doctor noted that the stool was solid light brown inconsistent with C
           difficile. The doctor did not address any of the patient's other problems.




  4/1/2016 A1c 6.8.




                                                                         39
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 40 of 431 PageID #:12238
Patient #6


  4/7/2016 A doctor saw the patient for diabetes chronic clinic. The pulse was 109 and blood 1, 2, 6,   The doctor again documented skin lesions
           pressure 120/82. The weight was 138 pounds. The problems listed included a          12       but took no history, performed
           number of symptoms which were not problems including "screening for                          inadequate examination, and made no
           depression," "pruritis," and other events which were not problems, including "well           attempt to diagnose or establish a
           woman examination." Other listed problems were unqualified items such as "loss               thorough therapeutic plan. The doctor
           of weight" and "Np boils." The boxes hypo/hyperglycemia were checked both yes                failed to address the patient's other
           and no without explanation. There was no history for any of the patient's medical            problems. The care failed to follow
           conditions. The A1c was 6.8. The examination documented multiple                             accepted guidelines, as an undiagnosed
           hyperpigmented areas from scratching without open lesions. The fundus was not                skin lesion would normally be referred to
           examined. The remaining examinations were documented as "wnl." Aside from                    a dermatologist. The lack of history was
           the A1c, no laboratory values were addressed including for blood lipids or liver             striking and also fails to follow usual
           function tests. The doctor did not address the hepatitis C, cirrhosis, the skin              practice. The doctor did not evaluate CBG
           disorder, and ordered a four-month follow up. The doctor noted that the patient              test results which were not available or
           had annual diabetic eye screening in January of 2016. The doctor did not address             not done.
           the fast pulse.


  4/9/2016 A nurse saw the patient two days after the chronic care visit of 4/7/16. The vital           This is a problem in that the medical
           signs of the nurse were identical to the vital signs on the chronic care visit and it        record permits false vital signs to be
           appeared that the vital signs defaulted from the prior note. This is improper, as it         incorporated into the medical record.
           does not represent an honest representation of what occurred. The identical vital
           signs were documented on a 4/10/16 nursing note; a 4/12/16 nursing note; a
           4/13/16 nursing note; a 4/17/16 nursing note; and a 4/18/16 nursing note.


 4/19/2016 A nurse saw the patient for a progress note. The vitals recorded at this visit were
           identical to vital signs used on the subsequent note of 4/20/16.

 5/13/2016 INR 1.4.




                                                                           40
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 41 of 431 PageID #:12239
Patient #6


 5/13/2016 Bilirubin 1.7; BUN 9; glucose 57 (65-110); albumin 2.5; bilirubin 2.8; alk phos 445;   These labs were mostly abnormal. The
           AST 123 (10-40); ALT 69 (10-50). Hemoglobin 12.6 (11.7-16) platelets 78 (150-          low blood glucose was significant, as
           450).                                                                                  hypoglycemia occurs frequently in liver
                                                                                                  disease. Since this patient had cirrhosis,
                                                                                                  the hypoglycemia should have prompted
                                                                                                  reduction of insulin so that her glucose
                                                                                                  was above 65. Failure to do this can result
                                                                                                  in significant hypoglycemia. The abnormal
                                                                                                  liver function tests demonstrated cirrhosis
                                                                                                  and the patient should have been treated
                                                                                                  for hepatitis C but was not. The patient
                                                                                                  should also have been screened for
                                                                                                  varices and HCC but was not. The care
                                                                                                  failed to follow generally accepted
                                                                                                  guidelines or usual practice.




                                                                           41
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 42 of 431 PageID #:12240
Patient #6


 5/31/2016 A doctor saw the patient because she had "sores" over her body and had pruritis         1, 2, 6, The patient was not responding to
           and that the hydroxyzine helped. The doctor took no history of the patient's              12     treatment and the doctor was not
           condition. The only examination was that the patient was oriented, walked and                    obtaining appropriate history, performing
           stood without difficulty, and had many hyperpigmented spots mixed with open                      adequate examination, or making
           sores. The assessment was patchy eczema which the doctor attributed to the                       apparent adequate diagnoses. The
           advanced liver disease. The doctor also documented that the diabetes could be                    patient should have been referred to a
           contributing "some yeast component. a mixed dermatitis." The doctor                              dermatologist but was not. The doctor
           documented he would evaluate the patient "next month" in hepatitis C clinic and                  also did not act on abnormal laboratory
           ordered hydroxyzine, hydrocortisone cream, and athlete foot cream presumably                     results recently obtained which should
           all for the skin condition. Patient had a pruritic diffuse skin condition which                  have resulted in radiologic studies of the
           apparently resulted in scratching and excoriations. Whether this was due to her                  upper abdomen. The care failed to follow
           liver condition or to psoriasis, which the coroner surmised, is unclear. But she did             generally accepted guidelines or usual
           not have adequate evaluation for the condition. The doctor did not competently                   practice.
           evaluate the skin condition and did not refer to a dermatologist. The doctor also
           did not evaluate recent abnormal labs.


  6/9/2016 A doctor wrote a note to renew a low concentrated sweet diet for six months. The
           doctor did not see the patient. Vital signs for this visit were identical to a 6/7/16
           nurse note.




                                                                          42
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 43 of 431 PageID #:12241
Patient #6


 6/21/2016 A doctor saw the patient for hepatitis C clinic. The doctor did not document          1, 2,5,7,   The patient had cirrhosis and needed
           whether the patient had received hepatitis B or A vaccines. The only examination          8       hepatitis C treatment but was not
           was to document multiple laboratory values without dates. The doctor performed                    referred; apparently because of discharge
           no examination, listed labs without dates, and concluded that the patient had                     within a year. A refusal was not evident.
           advanced cirrhosis. His comment about treatment was "advanced cirrhosis in a                      There was no documentation that
           patient with other unstable issues (DM) and who was consistently noncompliant                     treatment was discussed with the patient.
           during her sentence and is not stable with her itching dermatitis has not been a                  The doctor documented that the patient
           candidate for treatment prior and shows little interest in treatment even as i try to             was non-compliant but it wasn't clear
           talk to her today about follow up at Stroger." The doctor wrote Harvoni on a piece                what the patient was non-compliant with.
           of paper and gave it to her and told her to ask Fantus clinic to treat her for her                As well, the patient had cirrhosis but was
           hepatitis C. The doctor documented that the patient was to be discharged in three                 not referred for EGD, HCC screening, and
           months. The doctor stated that the patient was more interested in cream for her                   did not have a beta blocker started as
           dermatitis. The doctor performed no examination, did not assess for edema, did                    prevention for varices. The doctor
           not order typical studies for someone with cirrhosis including ultrasound of the                  seemed unprofessional. The patient was
           liver to screen for HCC, EGD, use of beta blocker for variceal control, or                        upset with a persistent skin condition for
           assessment of complications of cirrhosis. The doctor documented that the patient                  which there was no clear diagnosis. The
           was not a candidate for Interferon-Ribavirin but gave no reason even though the                   doctor took inadequate history, failed to
           electronic form requested a reason.                                                               examine the patient or make an adequate
                                                                                                             assessment of the skin condition, failed to
                                                                                                             act on laboratory values indicative of
                                                                                                             cirrhosis, failed to order EGD, and failed to
                                                                                                             order screening ultrasound for
                                                                                                             hepatocellular carcinoma. The care failed
                                                                                                             to follow generally accepted guidelines or
                                                                                                             usual practice.




                                                                          43
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 44 of 431 PageID #:12242
Patient #6


 7/18/2016 A doctor saw the patient for her skin rash. The doctor noted that the patient was    12     The patient had rash for at least over
           to parole in 1-2 months and had a chronic rash being treated with steroids. The             seven months with resolution. The doctor
           main problem was a chalazion of the left eyelid. The doctor noted an extensive              was not successful in treating the patient
           rash over the trunk "likely eczema" and diagnosed "chronic rash" and prescribed             yet continued the same care that wasn't
           hydrocortisone cream, minerin cream, and hydroxyzine.                                       working. He failed to establish an
                                                                                                       adequate treatment plan as the plan being
                                                                                                       used was not working. The patient should
                                                                                                       have been referred to a dermatologist.
                                                                                                       Care failed to follow generally accepted
                                                                                                       guidelines or usual practice.


 7/29/2016 A1c 5.9.                                                                                    This A1c was normal but for this person
                                                                                                       indicated that the patient was possibly
                                                                                                       being overtreated due to complications of
                                                                                                       her liver disease. The insulin doses should
                                                                                                       have been decreased.

 8/10/2016 A doctor saw the patient for diabetes chronic clinic. The doctor noted an A1c of    1, 4, 6 The history of hypoglycemia with an A1c
           5.9 with no date and noted hypoglycemia 1-2 times per month. There was no                   of 5.9 warranted decreasing the insulin
           history except to document hypoglycemia. The only examination was to state that             doses as the patient's cirrhosis (liver
           the patient was alert, had normal pulses and had clear lungs. The patient was               failure) was apparently making the patient
           documented as in good control. The patient had an A1c of 6.8 at the prior                   hypoglycemic. The doctor failed to review
           diabetes clinic now at 5.9 and had cirrhosis. The doctor did not express concern            any CBG results. The doctor failed to take
           that the cirrhosis was affecting the diabetes and did not consider lowering the             adequate history. Care failed to follow
           insulin dosages especially since the patient was experiencing hypoglycemia. The             generally accepted guidelines or usual
           doctor did not review CBG results.                                                          practice. This placed the patient at risk of
                                                                                                       harm including mortality.




                                                                        44
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 45 of 431 PageID #:12243
Patient #6


 8/23/2016 At 5:20 pm a nurse evaluated the patient who had malaise and fever and was not           2, 14   This patient had fever, tachycardia,
           feeling good. The temperature was 101.8; pulse 120; and BP 88/50. The nurse                      periorbital swelling, and hypotension
           noted periorbital swelling such that the patient was unable to open eyes fully. The              indicative of sepsis yet the doctor, without
           nurse called a doctor and received orders to admit the patient to the infirmary,                 evaluating the patient, started oral
           push fluids, give Tylenol, perform a urine dipstick, and start Bactrim after the urine           antibiotics for a presumed infection
           dipstick. The doctor indicated that he would consider labs and a chest x-ray in the              (urinary tract infection) that had not yet
           morning.                                                                                         been diagnosed and for which there was
                                                                                                            no basis. This patient should have been
                                                                                                            referred to a hospital. The patient was
                                                                                                            also on lisinopril for hypertension and it
                                                                                                            should have been discontinued as the
                                                                                                            patient was hypotensive. Care was grossly
                                                                                                            and flagrantly unacceptable.


 8/23/2016 A nurse wrote an infirmary admission note at 6:53 pm. The patient had abdominal           16     The nurse should have consulted a
           distention and fever.                                                                            physician because of the additional
                                                                                                            component of abdominal distention.
 8/23/2016 At 6:57 pm a nurse documented that the patient had fever of 100.7; pulse 112;             16     The nurse should have consulted a
           and BP 88/58.                                                                                    physician. The patient appeared to be in
                                                                                                            septic shock.
 8/23/2016 At 9:00 pm a nurse noted that the pulse was 96 and BP 94/56.                              16     The nurse should have consulted a
                                                                                                            physician. The patient appeared to be in
                                                                                                            septic shock.
 8/23/2016 At 11:34 pm a nurse documented the patient complaint that "I just don't feel good         16     The nurse should have consulted a
           at all." The BP was 88/52 and the nurse documented a distended abdomen and                       physician. The patient appeared to be in
           abdominal pain.                                                                                  septic shock.
 8/24/2016 At 1:48 am a nurse documented moderate periorbital swelling.




                                                                           45
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 46 of 431 PageID #:12244
Patient #6


 8/24/2016 A doctor documented an infirmary admission note documenting that the patient          5, 14   The doctor now knew that the patient had
           had fever, malaise, and right upper quadrant pain. The doctor documented a                    fever and right upper quadrant pain with
           moderately distended abdomen tender in the RUQ without rebound. The doctor                    hypotension. Immediate hospitalization
           diagnosed advancing liver failure. The doctor did not review any labs including the           was indicated. Instead the doctor ordered
           elevated alkaline phosphatase previously recorded. The doctor ordered a CMP and               labs that would not be available until the
           CBC for a PM pickup. The doctor diagnosed fever without any other assessment.                 next day. Care was grossly and flagrantly
                                                                                                         unacceptable.


 8/24/2016 BUN 13; creatinine 1.38; albumin 1.9; bilirubin 4.4; alkaline phosphatase 376; AST            Because of the patient's complaint of right
           78; and Alt 37. WBC 14.7; hemoglobin 10.9 and platelets 67.                                   upper quadrant pain with fever these labs
                                                                                                         indicate infection, blood loss, and possible
                                                                                                         biliary obstruction, which is a life-
                                                                                                         threatening. These labs should have been
                                                                                                         immediately addressed.

 8/25/2016 At 3:06 pm a nurse documented a temperature of 98.6, pulse 92 and BP 94/56.
           The patient apparently was transferred to DMH ER.
 8/25/2016 At 3:13 pm a doctor wrote a referral to a local hospital ER documenting that the              This was a significant delay in referral to
           albumin was 1.9; alkaline phosphatase was 376; ALT 37; AST 78; bilirubin 4.4. The             an ER. The patient was sent to an ER two
           doctor was unable to get access for IV fluids and the patient's blood pressure was            days after developing fever, abdominal
           dropping to 60 systolic. The doctor sent the patient to the hospital for                      pain, and hypotension. Care was grossly
           hypotension. Notably the patient's ALT was 56 and AST 99 with a bilirubin of 2.2 in           and flagrantly unacceptable. The patient
           November of 2015. She should have been treated for hepatitis C at that point but              went to the ER but there was no hospital
           apparently was not.                                                                           report in the record.

 8/27/2016 The patient had returned from the hospital but there was no report. It wasn't         16, 18 The nurse should have consulted a
           clear what the status of the patient was; this was dangerous. At 5:35 am a nurse             physician as the patient was hypotensive.
           documented no temperature but a pulse of 115 and BP of 72/48. The nurse didn't               This was dangerous and placed the patient
           refer to a physician.                                                                        at significant risk of harm.




                                                                         46
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 47 of 431 PageID #:12245
Patient #6


 8/27/2016 At 1:32 am a nurse documented that the patient vomited more than 300 cc of          16   The patient with cirrhosis had apparent
           reddish brown emesis. The blood pressure was 78/52 but other vitals were not             bloody emesis with hypotension but the
           taken. The nurse did not contact a physician.                                            nurse did not call a physician. This was
                                                                                                    dangerous and placed the patient at
                                                                                                    significant risk of harm.

 8/27/2016 At 2:20 am a nurse documented pulse of 110 and BP of 75/48 and noted that the       14   The patient was in shock and had bloody
           patient vomited more than 500 cc of dark red color emesis. The nurse                     emesis yet the doctor did not send the
           documented calling the physician. But received no orders except to "CPM"                 patient to a hospital. Care was grossly and
           [continue present management].                                                           flagrantly unacceptable.

 8/27/2016 At 2:51 am a nurse documented that the patient had a large amount of bloody         16   The nurse made an inaccurate assessment
           emesis of approximately 300 cc. The blood pressure was 75/48 and pulse 110.              but bloody vomiting with shock needs to
           The nurse assessed "throat cancer."                                                      be referred to a physician. This was
                                                                                                    dangerous and placed the patient at
                                                                                                    significant risk of harm.

 8/27/2016 At 3:58 am a nurse documented that the patient had a fourth bloody emesis "this     14   The patient was in shock and had bloody
           shift." The nurse called the doctor who asked to be called if the patient vomited        emesis yet the doctor did not send the
           blood again. The vital signs of pulse 115 and BP 72/48 were identical to prior           patient to a hospital. Care was grossly and
           other nursing encounters on this night.                                                  flagrantly unacceptable.




                                                                        47
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 48 of 431 PageID #:12246
Patient #6


 8/27/2016 At 5:28 am a doctor at DCC wrote a referral to the ER stating that the patient had    This transfer was significantly delayed.
           advanced liver disease with esophageal varices and DM and was recently sent to
           the ER on 8/25/16. The patient was vomiting frank dark blood. The patient was
           hypotensive and the doctor documented he asked the patient if she wished a
           living will DNR. The doctor documented that the patient was oriented x 3 and
           declined. The patient was then sent to the hospital. The document that the
           patient signed had a signature that was disorganized and unlike her prior
           signatures. Given that the patient was in shock, it is not appropriate to obtain
           consent for no intervention unless the patient is coherent. This consent was
           questionably obtained.

 8/27/2016 At 8:48 am a note was entered stating that at 6:15 am the patient left by
           ambulance to the hospital.
 8/27/2016 The patient asked for morphine instead of being sent out to the hospital.

 8/27/2016 At 6:02 am the doctor wrote a brief note. The patient's vital signs were 72/48 with
           pulse of 115. The doctor noted that the patient signed a living will "tonight" and
           was vomiting blood and needed sclerosing of her varices and sent the patient to
           the ER.




                                                                         48
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 49 of 431 PageID #:12247
Patient #6


 8/27/2016 The patient was sent to the hospital. According to hospital records the patient was      At this point and even two days previous
           sent to the hospital to evaluate for end-of-life care to be placed in hospice. The       the patient had such end-stage liver
           hospital noted that the patient had a history of psoriasis, hepatitis C, DM, and HTN     disease that interventions were unlikely to
           and had "continued" swelling and ascites. The hospital physician documented that         significantly prolong life. However, earlier
           the facility physician told the hospital that the patient was DNR with a living will.    interventions including treatment of
           The facility physician documented that the patient would accept morphine and             hepatitis C and particularly screening for
           fluids but no invasive procedures. The history was limited given the condition of        varices (which is indicated for persons
           the patient. The patient was initially alert but became obtunded. The hemoglobin         with cirrhosis) should have been done and
           was 6.2 and INR 3.4. The hospital record documented that the patient had been in         may have prolonged her life. In this
           the hospital two days previous. The hospital noted that two days ago the patient         respect her death was possibly
           was seen in the ER with RUG pain and diarrhea. A CT scan showed cirrhosis,               preventable.
           hydrops GB with cholelithiasis and cholecystitis, but surgery said the risk of surgery
           was too great and the patient was sent back to DCC for comfort measures. At the
           current ER visit the hospital doctors talked to the DCC physician who clarified the
           full supportive measures should be attempted unless she codes because she was
           DNR, DNI. The patient had vomited blood several times at the facility since
           Tuesday. The patient needed levophed at the hospital to sustain blood pressure.
           The blood pressure was 47/22 with pulse of 110. The patient had ascites.The
           patient was arousable and oriented to person place and time. The patient was
           deemed to have cirrhosis with hypotension and was DNR. The doctor at the
           hospital documented that the patient had a living will at DCC and was DNR. This
           was discussed with the physician at DCC. The patient died at 12:55 in the hospital
           without interventions except fluids. The hemoglobin in the hospital was 6.3 with a
           WBC of 16.




 8/27/2016 The patient signed a living will but the signature is so disorganized and different      This appears to be an inadequately
           from other signatures of the patient that it does not appear that she was capable        obtained informed consent. The patient
           of physically signing at the time of signature. Whether she was of sound mind is         should have been treated but was not.
           not clear as she was in shock. The will was cosigned by a nurse and a doctor.




                                                                           49
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 50 of 431 PageID #:12248
Patient #6


 8/28/2017 Autopsy showed that the patient experienced a gastrointestinal bleed filling the
           stomach. The patient also had evidence of end-stage cirrhosis, ascites, pulmonary
           edema, congestion of the spleen, cerebral edema, anasarca, diffuse psoriasis,
           history of HIV, and diabetes. The patient was said to have died from a ruptured
           esophageal varices.




                                                                       50
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 51 of 431 PageID #:12249
Patient #7


  9/30/2003 The patient had increased liver enzymes documented on the        3    The patient had a history of alcoholism and elevated
            problem list without more specificity. The patient also had a         liver functions documented but these were not followed
            history of obesity, alcohol abuse, peptic ulcer disease, and          up regularly and this problem was lost to follow up.
            sickle cell trait.                                                    Care failed to follow generally accepted guidelines or
                                                                                  usual practice.

  7/16/2014 An NP saw the patient for an annual evaluation. The weight       3    The patient had a history of alcoholism and elevated
            was 262 pounds. The patient was 49 years old. The NP noted            liver functions documented but these were not followed
            problems as high blood lipids and HTN and noted that the              up regularly and this problem was lost to follow up.
            patient had elevated liver function tests but wasn't more             Care failed to follow generally accepted guidelines or
            specific. The NP did note alcoholism. The patient was noted           usual practice.
            to be deaf. The NP documented that the patient voiced no
            problems but the patient couldn't hear and it wasn't clear how
            a history was taken. The patient did not have investigation
            regarding the elevated liver function tests.


  11/7/2014 The patient was deaf and asked for headphones. The NP            11   The patient was deaf. His deafness was not
            wrote "headphones NSD" but it wasn't clear what that meant.           accommodated with respect to obtaining history and
                                                                                  physical examinations. The patient did not receive
                                                                                  functioning hearing aides or sign translators who could
                                                                                  assist in obtaining an adequate history. Care failed to
                                                                                  follow generally accepted guidelines or practice.


 11/12/2014 A doctor saw the patient. The blood pressure was 120/70.         11   The patient was deaf. His deafness was not
            High blood pressure and high blood lipids were listed as              accommodated with respect to obtaining history and
            problems. The patient was on HCTZ 25, metoprolol 100 BID,             physical examinations. The patient did not receive
            Lisinopril 40, Zocor, and aspirin.                                    functioning hearing aides or sign translators who could
                                                                                  assist in obtaining an adequate history.




                                                                        51
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 52 of 431 PageID #:12250
Patient #7


 11/17/2014 Someone wrote that interpreter services with provider would
            be scheduled for the inmate to address his medical concerns.

 11/19/2014 An NP saw the inmate with an interpreter in the "blue room."
            The inmate stated that his knee gives out. The inmate also
            had cough with an irritated throat at night. The NP ordered a
            knee brace and cough syrup.
  2/24/2015 Glucose 112 (65-110), potassium 3.4; cholesterol 188;            8    The patient had an elevated glucose and a risk factor
            triglycerides 204; HDL 35; LDL 112.                                   (obesity) and should have received a hemoglobin A1c.
                                                                                  Care could reasonably have been expected to be better.


  3/16/2015 A doctor documented that the patient walked out of the clinic    11   The doctor failed to document that appropriate
            during the encounter and documented that the patient does             accommodation was provided to the patient, given his
            not want to listen to advice. But the patient was deaf and            deafness.
            probable did not hear the doctor. The blood pressure was
            128/89. The potassium was 3.4 and the doctor added
            potassium.
   7/9/2015 A nurse saw the patient for athlete's feet. The nurse noted      4    The nurse documented that the patient was on diabetic
            that the patient was taking diabetic medication and blood             medication but the patient was NOT on diabetic
            pressure medication. The weight was 255 pounds.                       medication. This raises the concern that the patient
                                                                                  could not hear the nurse, leading to an inaccurate
                                                                                  history.
  7/28/2015 Someone [title not provided] wrote that the patient had
            bilateral hearing aids and was given a permit to purchase
            headphones for use indefinitely. The weight was 247.
  9/30/2015 Potassium 3.7.




                                                                        52
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 53 of 431 PageID #:12251
Patient #7


 10/13/2015 At HTN chronic clinic the patient complained of back pain and     1, 3   The history was inadequate and treatment was
            requested pain medication. The doctor prescribed Naprosyn                therefore based on a symptom without establishing a
            375 BID as needed for three months. There was no other                   diagnosis.
            history. The blood pressure was 120/68. The doctor
            documented the patient in good control and continued
            current medication, stating that high blood lipids were also in
            good control.

  11/9/2015 An NP saw the patient for a low bunk renewal. The patient
            weighted 264 pounds.
  2/18/2016 Glucose 98; potassium 3.4; cholesterol 149; TG 126; HDL 37;
            LDL 87.
   3/8/2016 A doctor saw the patient in HTN clinic. The blood pressure         1     The history was inadequate.
            was 124/86. The weight 240. The doctor took no history.
            The doctor did a brief examination and documented the
            hypertension and high blood lipids in good control. The doctor
            continued the same medications. The doctor did not note any
            labs.
  4/28/2016 A nurse practitioner saw the patient with an interpreter. The
            patient had cough. The lungs were clear. The NP said the
            cough might be from the ACE inhibitor but ordered cough
            medication. Weight was 265.
  6/23/2016 The patient was evaluated in the "blue room" and complained
            of sore throat and cough. The patient said the hearing aid
            didn't work well. The throat was red. The NP ordered
            amoxicillin without a culture or other tests. The NP requested
            a repair of the hearing aids. Vital signs were not taken even
            though the patient was treated for an infection.




                                                                         53
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 54 of 431 PageID #:12252
Patient #7


   7/6/2016 Glucose 113 (65-110); potassium 3.8; cholesterol 148; TG 186              The elevated glucose and triglycerides should have
            (45-150); HDL 30; LDL 81.                                                 prompted a hemoglobin A1c test to screen for diabetes.
                                                                                      Care failed to follow generally accepted guidelines or
                                                                                      usual practice.
  7/27/2016 An NP did another annual evaluation. Again, a nurse obtained       7, 8   The patient was over 50 and should have received
            history, noted elevated liver enzymes but nothing more                    colorectal screening but did not. The patient had a
            specific. The weight was 277 pounds. The NP took a history of             history of alcoholism with elevated enzymes but there
            drinking "a lot." Even though the patient was 51, colorectal              was no follow up. The glucose was previously elevated
            screening was not done. The NP did write that the inmate                  and the NP should have ordered an A1c. Care failed to
            declined a digital rectal examination. No laboratory tests were           follow generally accepted guidelines or usual practice.
            evaluated. The patient's prior elevated liver function tests had
            not been evaluated for two years even though the patient had
            a history of alcoholism.

  8/23/2016 Glucose 105; potassium 4.1.
   9/9/2016 A nurse practitioner saw the patient for hypertension clinic.
            The NP documented that the patient had a cough. The BP was
            148/100. The patient said he had just taken his medication
            and didn't want to change medications. The NP did not
            evaluate lipid values. The NP made no changes in medication.
            The NP ordered BP checks two times a week for three weeks.

  9/11/2016   Blood pressure was 152/88.
  9/13/2016   Cholesterol 155; TG 131; HDL 29; LDL 100.
  9/14/2016   Blood pressure was 148/90.
  9/18/2016   Blood pressure was 152/98.
  9/21/2016   Blood pressure was 158/98.
  9/25/2016   Blood pressure was 150/100.
  9/28/2016   Blood pressure was 158/98.




                                                                         54
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 55 of 431 PageID #:12253
Patient #7


  10/5/2016 An NP saw the patient and noted that the blood pressure was
            high (186/106) The patient weighed 292 pounds. The NP
            increased lisinopril to 40 mg BID and scheduled a follow up for
            11/1/16.
  10/9/2016 Blood pressure was 150/82.
 10/12/2016 Blood pressure was 158/88.
 10/16/2016 Blood pressure was 162/100.
 10/19/2016 Blood pressure was 140/80.
 10/23/2016 Blood pressure was 138/88.
 10/26/2016 Blood pressure was 130/80.
 10/27/2016 An NP saw the patient. The BP was 160/96. The weight was          1, 4   Based on weights in the medical record, the patient had
            255. This would have been a 37 pound weight loss over three              a 37 pound weight loss over three weeks. While this is
            weeks. The patient complained that his headphones were                   probably due to a malfunctioning scale or inaccurate
            broken and he couldn't afford a second set. The NP sent the              weights, the NP should have inquired about this but no
            patient to the ADA coordinator about the headphones. The                 history was taken and the patient's weight was not
            NP continued naproxen for six months without a clear                     checked. Also, the blood pressure was elevated but the
            indication despite the HTN and without addressing the high               NP did not modify treatment. Care failed to follow
            blood pressure.                                                          generally accepted guidelines or usual practice.

  11/1/2016 An NP saw the patient for elevated blood pressure. The blood      1, 4   The blood pressure was elevated but the NP took no
            pressure was 148/88. The NP ordered a PRN follow up but                  action. The patient had documented weight loss but no
            took no action regarding the elevated blood pressure. The                history was obtained. Was the patient's deafness an
            weight was listed as 265, a 10 pound weight gain in four days            issue? Care failed to follow generally accepted
            but a weight loss over the past month.                                   guidelines or usual practice.




                                                                         55
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 56 of 431 PageID #:12254
Patient #7


 11/11/2016 A nurse saw the patient for "upper respiratory infection." The    16   The patient had abnormal vital signs and given the
            patient had cough. The pulse was 112 and the blood pressure            patient's complaint, a provider should have evaluated
            was 98/62 without change in medication. The oxygen                     the patient. The blood pressure had been elevated and
            saturation was 93%. The nurse did not refer the patient                had dropped significantly and was now hypotensive
            despite the patient having tachycardia and low blood pressure,         without any intervention. This should have prompted
            especially given the patient's recent elevated blood pressures.        consultation with a physician but this didn't occur. Care
            A provider should have been consulted. The nurse                       failed to follow generally accepted guidelines or usual
            documented that the patient would be referred to the NP in             practice.
            the "blue room" apparently where sign language assistance
            could be provided. However, this referral didn't take place.


 11/13/2016 A nurse saw the patient at 1:25 pm but the nurse couldn't take    11   The patient was vomiting, had tachycardia, and hadn't
            an adequate history. The nurse wrote, "patient deaf, does not          eaten in 4-5 days. The nurse appropriately referred the
            speak, communicates by writing notes, short words, does not            patient to a provider but the inability to take an
            understand all the nurses questions." The patient was                  adequate history because of the deafness needed to be
            vomiting. The patient had a "musty" odor from his mouth                addressed or referred to a higher level of care.
            with sore throat for four days. The patient was drinking "lots"
            of water. The temperature was 96.3, pulse 116; BP 120/70
            and oxygen saturation 98%. The patient hadn't eaten in 4-5
            days. The nurse told the NP about the patient's condition.




                                                                        56
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 57 of 431 PageID #:12255
Patient #7


 11/13/2016 An NP saw the patient at 2:00 pm who complained of being        1, 8, 14   The patient had fever, vomiting, unrecognized weight
            sick for several days. The patient had headache, fever, and                loss, low blood pressure, tachycardia, and hadn't eaten
            vomiting. The NP used the nurses prior vitals. The throat was              in days. It is not clear how a diagnosis of pharyngitis
            beefy red. The NP diagnosed pharyngitis and dehydration and                was made given the patient's symptoms and
            placed the patient on the infirmary. The NP ordered IV fluid of            presentation. This appears incompetent. Pharyngitis is
            500 cc bolus and then 250 cc per hour, with vital signs every              not generally treated with intravenous antibiotics. Since
            four hours and intravenous Ancef 1 gram every six hours for                the NP diagnosed dehydration and started IV antibiotics,
            five days. The NP did not order any labs.                                  laboratory tests were indicated to assess the degree of
                                                                                       dehydration (particularly since the patient hadn't eaten
                                                                                       in 4-5 days) but were not ordered. This patient should
                                                                                       have been sent to a hospital. Care was worse by virtue
                                                                                       of being unable to obtain a history because the patient
                                                                                       was deaf and staff as documented by the nurse earlier
                                                                                       were unable to obtain a history. Care was grossly and
                                                                                       flagrantly unacceptable.



 11/13/2016 The NP ordered a 500 cc bolus followed by 250 cc/ hour for
            two hours then at 125 cc hourly for 1 liter then to just
            maintain the IV.
 11/13/2016 At 9:00 pm the patient said he was thirsty. The patient had        16      The patient was known to be dehydrated and told the
            "abdominal distress" at 4:00 pm and refused medication. The                nurse he was thirsty. In addition to abdominal distress
            patient had a large liquid BM and then took oral meds. The                 the patient had diarrhea. The nurse should have
            temperature was 97.9; pulse 85; BP 118/64. The patient had                 referred the patient to a provider or consulted a
            voided 700 cc of urine.                                                    provider.




                                                                        57
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 58 of 431 PageID #:12256
Patient #7


 11/14/2016 The patient had sore throat and was admitted to the infirmary 1, 2, 14   Vomiting, fever, not eating, and dehydration are
            the evening before for observation. The doctor wrote that the            inconsistent with pharyngitis. This diagnosis was not
            patient had headache, fever, and vomiting for several days               competently made. Notably, the patient was deaf and
            and documented that the exam was consistent with                         couldn't give a good history. The doctor failed to take a
            pharyngitis and dehydration. The doctor did not obtain a                 history of the patient's problems. Stat labs were
            history with respect to the vomiting, or clinical course. This           indicated because the patient hadn't eaten in five days
            may have been due to the patient being deaf. The BP was                  and had vomiting. Orthostatic blood pressure should
            120/70; pulse 116; respirations 18; and temperature 96.3. On             have been obtained. Since the patient had recent
            examination the throat was described as red with tender                  elevated blood pressure, the low blood pressure should
            submandibular area but no other abnormalities. The doctor                have been cause for concern. The patient should have
            diagnosed pharyngitis, hay fever, and dehydration. The doctor            been referred to a hospital because of lack of ability to
            noted that the patient was on intravenous antibiotics (Ancef)            obtain a history and need for immediate blood tests
            and had received 2 liters of intravenous fluid. The doctor               (metabolic panel, CBC, lipase, amylase). Care was
            ordered a CBC, CMP and ESR in the morning. These                         grossly and flagrantly unacceptable.
            apparently were not done.


 11/14/2016 At 8:25 am a nurse described the patient as lethargic with        14     Altered mental status with the patient's other
            temperature of 95.9. The nurse documented stated that the                symptoms of vomiting, diarrhea, dehydration, and fever
            blood pressure was faint and difficult to hear and that                  warranted hospitalization. The doctor should have sent
            "possible reading 118/78." The assessment was "weakness."                the patient to a hospital. Care was grossly and flagrantly
            The nurse consulted a doctor, who didn't feel that the patient           unacceptable.
            needed to be sent out.
 11/14/2016 At noon the temperature was 94.9, pulse 68, and blood
            pressure 114/68.
 11/14/2016 At 4:00 pm a nurse wrote an admission note to the infirmary.     14,16 The patient now had hypothermia in addition to
            The patient wasn't responding to questions. The temperature            lethargy, dehydration, fever, and diarrhea. The patient
            was 94.9. The patient was still on aspirin, HCTZ, Lisinopril,          needed hospitalization. The nurse failed to refer to a
            metoprolol, KCL, Ancef and Tylenol.                                    provider and the patient should have been sent to a
                                                                                   hospital.




                                                                        58
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 59 of 431 PageID #:12257
Patient #7


 11/14/2016 BUN 32; sodium 130; calcium 8.2; albumin 2.3; bilirubin 3.3;         14   An unresponsive patient with lethargy, dehydration,
            alk phos 472; AST 165; ALT 119.                                           vomiting, hypothermia, diarrhea, and low blood
                                                                                      pressure is consistent with sepsis. Because the nurse
                                                                                      was having trouble recently obtaining a blood pressure,
                                                                                      the patient may also have been in shock. The patient
                                                                                      should have been immediately transferred to a hospital.
                                                                                      Care was grossly and flagrantly unacceptable. Giving
                                                                                      the patient additional fluid without having immediate
                                                                                      lab access placed the patient at significant risk of harm.



 11/14/2016 A doctor ordered IV fluid NS at 125 cc per hour for 4 liters.
            This was equivalent to about two and a half liters a day.

 11/14/2016 At 11:50 pm a nurse noted that that the patient was lying in
            bed but did not document vital signs.
 11/15/2016 A nurse noted that the patient was not talking but "no s/s of
            distress." The assessment was weakness without being more
            specific. Vital signs were not noted.

 11/15/2016 At 4:00 am the temperature was 95.2, respiratory rate 14, and
            BP 116/90.
 11/15/2016 At 8:30 am a nurse noted that the patient wasn't talking. The        16   If the patient wasn't talking and unable to communicate,
            nurse documented temperature of 95.2. The nurse took no                   a physician should have been consulted. The patient
            action despite the low temperature.                                       should have been referred to a hospital.

 11/15/2016 At 6:20 pm a nurse noted that the patient wasn't talking.




                                                                            59
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 60 of 431 PageID #:12258
Patient #7


 11/15/2016 At 8:40 pm a nurse noted that the patient's cell mate said that   14, 16 This gives an impression of disorientation or delirium.
            the patient was kneeling on the floor and laid on the floor.             Despite significant deterioration on 11/15/16 with
            The patient was placed back in bed but the nurse didn't take             respect to the patient's mental status, a doctor did not
            the inmate's vital signs.                                                evaluate the patient. The lack of physician evaluation
                                                                                     was grossly and flagrantly unacceptable.


 11/16/2016 At 7:20 am a nurse noted that the patient opened his eyes to      14, 16 The patient was unable to eat independently. He was
            severe stimulus. The patient took fluids with "coaching" and             dehydrated, hadn't eaten in days, was vomiting, had
            swallowed AM med. The patient was unable to eat his                      diarrhea, and was hypothermic. Why was he not sent
            breakfast on his own and was waiting for a porter or CNA. The            immediately to a hospital. Care was grossly and
            nurse assessment was "weak."                                             flagrantly unacceptable.
 11/16/2016 A nurse wrote that the inmate was unresponsive at 7:53 am.
            An apical pulse was 52 and the BP 68/palpable and the blood
            sugar was "high" times two. A second IV line was started by a
            nurse practitioner. An ambulance was called and the patient
            left grounds at 8:25 am, unresponsive.

 11/16/2016 At the hospital the patient had rales bilaterally, 1+ edema and
            a small RLL infiltrate. The initial assessment was DKA, ARF,
            hyperkalemia, and respiratory failure due to pneumonia. The
            patient was in septic shock and unresponsive. The initial blood
            work included WBC 11.9; hemoglobin 12.2; platelets 102;
            glucose 606; potassium 6.8; BUN 106; creatinine 5.01; albumin
            2.3; ALT 650; ALT 1441; INR 1.6; and CPK 1404. The
            bicarbonate was 12. Later the glucose rose to 790 with a CO2
            of 8. The patient was intubated.




                                                                         60
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 61 of 431 PageID #:12259
Patient #7


 11/17/2016 The Medical Director from Dixon wrote a death summary
            stating that the patient was admitted to the infirmary with
            sore throat, headache, and vomiting for several days. The
            doctor noted that the patient was hypothermic on admission
            and that the patient developed increased weakness,
            recurrence of hypothermia, and decreased responsiveness on
            the night of the 15th and was sent to the hospital on the
            morning of the 16th. The doctor noted that the patient was in
            DKA and had prior normal fasting blood sugars [which is not
            accurate]. The patient died on 11:20 pm on 11/16/16 with
            presumptive cause of death diabetic ketoacidosis. The doctor
            said an autopsy wasn't available.




                                                                      61
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 62 of 431 PageID #:12260
Patient #8


  1/23/2015 The patient had an annual history and physical examination.
            The patient was a smoker and had mental illness. His weight
            was 159 pounds. The patient was noted to weigh 165 in 2013
            but 160 in 2010. The patient was noted to have a "good" oral
            examination.
  6/26/2015 The patient weighed 160 pounds on a nurse evaluation.
   2/5/2016 An NP saw the patient for an enlarged lump on the neck. The       12     The parotid gland is on the face in front of the ear.
            weight was 157 pounds. The lump was tender. The NP                       When infected, swelling can occur from the pre-
            diagnosed parotiditis and prescribed antibiotics for seven               auricular area to the angle of the jaw. The parotid gland
            days. Lymphadenopathy was a consideration.                               is not in the neck and it is incompetent to diagnose
                                                                                     parotiditis based on neck swelling. The patient should
                                                                                     have been referred to an ENT surgeon for biopsy.

  2/10/2016 The NP saw the patient in follow up of the neck mass. The         12     Neck masses in adults can be congenital, inflammatory,
            patient still had a hard lump about 3 cm in size. The NP took            or neoplastic in origin. In adults, the potential for
            no action and ordered a two week follow up.                              malignancy should be excluded before a benign
                                                                                     diagnosis is given. A 3 cm sized hard mass suggests
                                                                                     malignancy and should be referred to an ENT specialist.

  2/23/2016 A doctor saw the patient for the left sided neck mass. The       4, 12   The patient had a neck mass for at least a month. The
            doctor noted a "likely enlarged 2 x 2 cm non-tender LN [lymph            doctor did no evaluation to identify a source of infection
            node]." The doctor took no action and ordered a six month                which should have been present if this was a lymph
            follow up to "monitor likely a chronically enlarged lymph                node. Malignancy should have been excluded in an
            node."                                                                   adult with a neck mass. A six month follow up for a
                                                                                     neck mass was indifferent and incompetent or both.
                                                                                     Because of the size the patient should have been
                                                                                     referred to an ENT doctor. Care was incompetent.




                                                                        62
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 63 of 431 PageID #:12261
Patient #8


  3/29/2016 The patient saw a doctor. The weight was 152 pounds which                   The doctor failed to take history of weight loss. It is
            was an eight pound weight loss. The doctor took no history                  unlikely that a 2-3 cm mass in the neck resolved and
            regarding the neck mass except that it resolved according to                likely that the doctor incompetently examined the
            the patient. The doctor examined the neck and indicated that                patient but based on the documented examination
            there was no further mass noted. The doctor did not address
            the weight loss.

   4/9/2016 A nurse saw the patient who complained of a sore throat             4, 12   The doctor started prednisone tapering over 10 days.
            especially when he swallowed. The nurse noted a right sided                 There was no diagnosis and we could not even imagine
            neck mass. The nurse called a physician who ordered                         what the doctor might have been thinking by
            prednisone by phone.                                                        prescribing prednisone for painful swallowing with a
                                                                                        neck mass. The patient should have been referred to an
                                                                                        ENT specialist or to a hospital for evaluation. Care was
                                                                                        incompetent.
  4/29/2016 A nurse saw the patient for an upper respiratory infection.          12     The patient had a neck mass noted for over two
            The patient complained of cough, headache, fever, and                       months. Moreover, the patient was losing weight.
            swollen glands. The weight was 150 pounds, a 10 pound                       Weight loss with a neck mass is most likely malignancy.
            weight loss. The nurse noted a swollen uvula and a swollen                  Neck masses in adults may be infectious but malignancy
            lymph node on the right. A doctor saw the patient the same                  need to be excluded before other diagnoses are
            day. The doctor started antibiotics and 10 day follow up. The               maintained. The doctor should have referred to an ENT
            weight loss was not addressed.                                              consultant. Care was incompetent.

   5/9/2016 An NP saw the patient in follow up. There was increased              12     This patient had neck swelling for three months with
            swelling of the right side of the throat. The weight was 148                weight loss. This was very unlikely to be tonsillitis. A
            pounds. The patient was afebrile. There was "notable                        swollen lymph node or mass is unlikely to be trivial
            swelling to the [right] pretonsillar area." The NP diagnosed                when it is present for three months. The patient should
            tonsillitis. The NP started a different antibiotic and ordered a            have been referred to a surgeon for biopsy. Care was
            follow up visit.                                                            incompetent.




                                                                           63
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 64 of 431 PageID #:12262
Patient #8


  5/11/2016 An NP saw the patient in follow up. The right neck was              8, 12   A firm neck mass is unlikely to be tonsillitis. A golf ball
            described as firm and was painful. The NP documented that                   sized lesion is unlikely related to tonsillitis. The patient
            the tonsillitis was worsening and admitted the patient to the               should have been referred to an ENT specialist. Because
            infirmary. The doctor's infirmary admission history and                     the mass was worsening a prompt CT scan should have
            physical documented starting clindamycin and Levaquin, two                  been performed. Care failed to follow generally
            antibiotics. Ironically, the nurses documented that the patient             accepted guidelines or usual practice.
            had a mass on the right side of the neck the size of a golf ball.
            The doctor only documented a firm nodule at the angle of the
            right jaw. The patient's weight was not taken on admission to
            the infirmary and the weight loss was unrecognized.


  5/13/2016 A doctor saw the patient and noted that the patient didn't feel     8,12    A firm neck mass is unlikely to be tonsillitis. A golf ball
            better. The doctor noted no fever yet the diagnosis was                     sized lesion is unlikely related to tonsillitis. If an abscess
            peritonsillar cellulitis vs. abscess. The doctor ordered salt               was considered the patient should have had a CT scan or
            water gargle, increased Naprosyn, and added tramadol.                       referral for incision and drainage. The presentation was
                                                                                        not of an abscess as there was no fever. The doctor also
                                                                                        did not order a white count. The patient should have
                                                                                        been referred to an ENT consultant. Care failed to
                                                                                        follow generally accepted guidelines or usual practice.




  5/15/2016 The patient asked a nurse, "are you going to let me die?" The
            nurse referred to a NP. The NP saw the patient and diagnosed
            bilateral peritonsillar abscess despite that there was no fever.
            The NP sent the patient to the ER for "airway management
            and management of the peritonsillar abscesses."

  5/15/2016 The patient returned from the hospital the same day.




                                                                          64
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 65 of 431 PageID #:12263
Patient #8


  5/15/2016 A hospital WBC 4.8 and hemoglobin 14 (14-18). Sodium was               The neck mass was not evaluated appropriately for over
            131; BUN 7, a CT of the neck showed a neck mass likely a               three months.
            cancer. The mass was 4 by 2.4 by 2.8 cm. The mass was
            worrisome for metastatic lymphadenopathy. The was also an
            ill-defined 3 by 3.7 by 3.5 soft tissue mass worrisome for a
            neoplastic process. There were several lymph nodes
            worrisome for metastatic lesions.
  5/15/2016 At 10:00 pm a nurse noted that the patient no longer wanted
            to have an IV and IV antibiotics, wanting to see the doctor
            saying, "I don't want that IV it's not working." He requested a
            new treatment plan.
  5/16/2016 A doctor saw the patient. The patient had diarrhea. The
            patient wasn't eating solid food. The doctor noted a serum
            sodium of 131; potassium 3.9; WBC 4.8; and hemoglobin 14.
            The doctor documented that the ER documented that a CT
            scan was more consistent with a tumor. The doctor ordered
            an ENT consult.
  5/18/2016 A doctor told the patient that a CT scan was consistent with
            cancer.
  5/18/2016 The patient was approved for UIC ENT on this date which was
            prior to the referral.
  5/19/2016 The patient went to UIC ENT but there was no report in the
            record.
  5/20/2016 A doctor noted that the patient said a biopsy was                 11   Care was delayed because there was no report from UIC
            recommended. The doctor documented that the report was                 ENT. It is not clear whether a biopsy was done.
            unavailable. The doctor told the patient to wait for the ENT
            recommendations.
  5/23/2016 The doctor noted that the ENT report was still unavailable.       11   Care was delayed because there was no report from UIC
            The doctor discharged the patient from the infirmary with a 1-         ENT.
            2 week follow up pending review of the ENT report.




                                                                         65
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 66 of 431 PageID #:12264
Patient #8


   6/1/2016 A doctor saw the patient, who now weighed 136 pounds. The          3, 11   Care was delayed because there was no report from UIC
            ENT report was still unavailable and the doctor asked for the              ENT. The doctor also took no action to evaluate the
            ENT report. The doctor said that a biopsy was done and they                nutritional status of the patient, who was losing weight
            were awaiting results.                                                     quickly.
   6/9/2016 A doctor wrote a note stating that he would contact the             11     Care was delayed because there was no report from UIC
            scheduler to obtain the biopsy results.                                    ENT.
  6/16/2016 A nurse saw the patient and documented a weight of 128              8      The NP should have ordered lab tests, albumin, pre-
            pounds. The patient said he couldn't swallow and was losing                albumin, blood count, and metabolic panel to assess the
            weight. The nurse consulted an NP, who ordered boost a                     nutritional status of the patient. Boost may have been
            nutritional supplement.                                                    insufficient.
  6/21/2016 An approval for a full body PET scan at Rush Copley.                11     There was no ENT report and it was unclear what the
                                                                                       therapeutic plan was. It had been a month for the
                                                                                       patient to obtain a PET scan and yet a therapeutic plan
                                                                                       for the patient's head and neck cancer wasn't clearly
                                                                                       documented. It was possible that the biopsy showed
                                                                                       cancer but this was unclear. Care failed to follow
                                                                                       generally accepted guidelines or usual practice. This is
                                                                                       so because there was no documented plan and it
                                                                                       appeared that delays in treatment were related to not
                                                                                       having notes from the ENT consultant.

  6/30/2016 A doctor saw the patient. The weight was 122 pounds. The           4, 8    The patient had the neck mass for over four months and
            doctor noted that the patient was losing weight. The doctor                a metastatic cancer was known for six weeks and a
            did not document what the biopsy results were but                          diagnosis was still not made. The patient had lost so
            documented that the plan was to await a PET scan at Rush.                  much weight that a nutritional assessment was
            The diagnosis was still a "neck mass" without diagnosis.                   indicated, including a survey of what the patient was
                                                                                       eating or able to eat. In this assessment, laboratory
                                                                                       tests should have been ordered. This was not done.




                                                                          66
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 67 of 431 PageID #:12265
Patient #8


  7/11/2016 The patient went for a test on this date but it was unclear       11      Reports were not in the record and therefore the
            what test the patient was undergoing. It was unclear from                 therapeutic plan was not documented.
            documentation in the record what the diagnosis of the patient
            was and what the therapeutic plan was.

  7/11/2016 The PET scan showed soft tissues in the neck consistent with
            malignancy and cervical lymph nodes consistent with
            metastatic lesions. The left hip was suggestive of metastasis.

  7/27/2016 A doctor saw the patient. The patient weighed 120 pounds.      4, 8, 11   This is an incompetent system of care when a patient
            The doctor documented that a PET scan was consistent with                 with known cancer since 5/15/16, over two months ago,
            metastatic cancer. The doctor did not have a clear plan except            still had no diagnosis or therapeutic plan. The patient's
            for follow up with UIC ENT or oncology.                                   weight loss was even worse, yet the doctor still did not
                                                                                      perform a nutritional assessment or order labs for that
                                                                                      purpose. Care failed to follow generally accepted
                                                                                      guidelines or usual practice.

   8/5/2016 A doctor saw the patient. The doctor noted seeing the patient 1, 2, 4,    The patient had an apparent syncopal episode the day
            the day before when he was found on the floor bleeding from     8, 14     before yet the doctor failed to take an appropriate
            the nose. Notably the patient did not have a documented                   history, perform an appropriate examination, or make a
            note from the previous day. The doctor documented that the                diagnosis. Diagnostic lab tests or EKG were not ordered.
            patient felt weak and fell. The doctor noted that the patient             There was no effort to make a diagnosis for the patient's
            had a follow up with ENT the following week and ordered a                 syncope. The only intervention was to give the patient a
            wheelchair. The doctor did not take a history except that the             wheelchair for long distances, which failed to address
            patient said his legs got weak and wobbly when he was                     the patient's problem. This was indifferent to the
            walking and he fell. The history was inadequate, the                      patient's serious medical need. Care was grossly and
            examination only included listening to the heart and lungs, and           flagrantly unacceptable. The patient should either have
            the only assessment was generalized weakness. The doctor                  been sent to an ER or had multiple blood tests and EKG.
            did not have a diagnosis.


   8/5/2016 An approval for follow up with ENT after the PET scan.



                                                                         67
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 68 of 431 PageID #:12266
Patient #8


  8/11/2016 A brief note on a referral form to ENT documented complete        12     The ENT consult occurred three months after cancer
            involvement of the oropharynx with invasion of the larynx and            was diagnosed on CT scan and six months after initial
            bilateral nodal disease. The recommendation was for                      symptoms. This delay was significant and unacceptable.
            chemotherapy and radiation therapy.                                      Care failed to follow generally accepted guidelines or
                                                                                     usual practice.
  8/18/2016 A doctor saw the patient, who now weighed 117 pounds. The         4, 8   The doctor failed to order laboratory tests to assess
            doctor noted that the patient had a metastatic oropharyngeal             nutritional status or to modify therapy so that
            cancer and was cachectic. Yet the doctor took no action to               nutritional status was adequate despite documenting
            determine if the patient's nutritional status was adequate. The          that the patient was cachectic. This was indifferent.
            doctor documented that chemo and radiation therapy was to
            follow at UIC.
  8/23/2016 A doctor saw the patient and noted that chemotherapy and           4     This was indifferent. Advising the patient to "fatten up"
            radiation therapy were planed and advised the patient to                 without making an evaluation of what the patient was
            "fatten up." The doctor noted that the patient had two                   able to eat, how much he was eating, and what his
            pressure ulcers on the buttock and one on the hip, yet did not           current nutritional status was is indifferent. This patient
            place the patient on the infirmary or order wound care. The              had head and neck cancer and in the past said he was
            only order for the pressure ulcers was to order an egg-crate             unable to swallow, yet the doctor made no attempt to
            mattress.                                                                determine what the patient was able to eat. The doctor
                                                                                     also failed to competently address three pressure
                                                                                     ulcers. Care was incompetent.


  8/30/2016 A doctor saw the patient and discussed upcoming                    4     The doctor failed to develop a timely or thorough
            chemo/radiation therapy but did not indicate when this was to            treatment plan. It wasn't clear whether reports were
            occur. The doctor did not address the pressure ulcers but did            available or whether the doctor was simply indifferent
            note that the patient hadn't received his egg crate mattress             to the patient's serious medical illness. The doctor
            yet.                                                                     failed to pay any attention to the pressure ulcers if they
                                                                                     still existed except to note that the mattress hadn't yet
                                                                                     arrived. Care failed to follow generally accepted
                                                                                     guidelines or usual practice.

  8/31/2016 Chemotherapy and radiation therapy was approved.




                                                                        68
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 69 of 431 PageID #:12267
Patient #8


   9/5/2016 A nurse saw the patient for dizziness. The nurse documented        16       The patient had a significant symptom and abnormal
            blood pressure of 94/62 with irregular pulse. Yet, the patient              vitals with an irregular pulse. Not sending the patient to
            was not referred to a provider.                                             a provider placed the patient at risk of harm.

   9/8/2016 A nurse saw the patient who had "blanked out." The nurse      1, 2, 14      The patient had syncope and hypotension at a level
            used a seizure protocol. The blood pressure was 60/40. The                  consistent with shock, yet the doctor failed to take
            nurse documented that the plan was to call a physician. When                adequate history, ordered no blood tests or EKG, and
            the physician saw the patient, he did not order an EKG, order               failed to thoroughly evaluate the patient who should
            blood tests or perform orthostatic blood pressure. The doctor               have been sent to a hospital as the doctor felt that the
            documented, "When I initially saw pt. I was asking him how he               patient might have had brain metastases; a CT of the
            felt, + he looked at a distant + started losing consciousness               brain was indicated. The BP was consistent with shock.
            [with] mild body shaking no hx of sz." Notably the doctor                   Care was grossly and flagrantly unacceptable and most
            didn't even examine the patient with blood pressure                         likely reflected incompetent or poorly trained
            consistent with shock. The plan was to put the patient on the               physicians.
            infirmary for 23 hour observation and to observe for loss of
            consciousness. The doctor's assessment was loss of
            consciousness without known etiology, possible seizure, and
            possible brain metastasis. Yet the doctor did not refer to a
            higher level of care.


   9/9/2016 A doctor saw the patient and said that the patient felt fine and 4, 8, 11   Because the patient had prior possible loss of
            wanted to return to his housing unit. The doctor did not check              consciousness and because the doctor did not have a
            the blood pressure. The doctor told the patient to use a                    diagnosis, a CT brain and EKG were indicated. The
            wheelchair. The doctor noted that the patient had                           doctor sent the patient back to his housing unit without
            experienced possible loss of consciousness and he suspected a               assessment of the patient's pressure ulcers or without
            seizure. Because the diagnosis was uncertain a CT brain was                 assessing the patient's nutritional status. This was
            indicated. The doctor discharged the patient back to general                indifferent care. The doctor did not document what the
            population. Notably the doctor did not check the patient's                  therapeutic plan was and it was not clear exactly what
            pressure ulcers.                                                            the plan of the oncologist and radiation therapist was.




                                                                         69
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 70 of 431 PageID #:12268
Patient #8


  9/15/2016 An oncologist wrote a brief note on the referral sheet stating     11, 12 There were no consultant reports so the status of the
            that inpatient admission for high dose cisplatin chemotherapy             patient was unclear. It had been 4 months since it was
            and radiation therapy needed to be scheduled.                             known that the patient had cancer and 7 months since
                                                                                      first symptoms yet he had not yet started therapy. This
                                                                                      was a significant delay that placed the patient at risk.

  9/19/2016 Approval for change of the G tube placement.
  9/19/2016 Radiation therapy was approved. Apparently the patient went
            for a radiation oncology visit.
  9/22/2016 A doctor saw the patient and noted that the patient saw UIC 2, 8, 11,      The patient had an irregular pulse which could reflect
            oncology on 9/12 and they recommended admission for                        atrial fibrillation. An immediate EKG should have been
            chemotherapy. A dental evaluation and radiation therapy                    promptly obtained, yet the doctor ordered an EKG as a
            were also recommended. Consultant reports were not                         routine. This placed the patient at life threatening risk.
            available. The doctor documented that the patient "saw UIC                 The doctor failed to examine the pressure ulcers or
            (Onc or ENT?)." The doctor did not know the current                        verify that they had resolved. The lack of reports
            therapeutic plan because reports were unavailable. The doctor              significantly contributed to fragmented care, resulting in
            noted that the patient had an on-site dental evaluation                    lack of knowing what the treatment plan was. Care was
            scheduled for 9/19/16. The doctor noted that the staff was                 grossly and flagrantly unacceptable.
            checking on the admission dates for chemo and radiation
            therapy. The doctor documented that the patient had an
            irregular pulse and the doctor ordered an EKG within the next
            seven days.

  9/26/2016 An EKG showed multiple premature atrial beats that probably
            accounted for the irregular pulse previously noted.

 10/17/2016 A doctor noted that the patient had received five radiation         12     The patient started receiving treatment for his cancer
            treatments so far.                                                         after five months, which placed the patient at risk. Care
                                                                                       failed to follow generally accepted guidelines or usual
                                                                                       practice.
 10/26/2016 A nurse documented that the patient remained at UIC after a
            scheduled visit and would be admitted.



                                                                          70
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 71 of 431 PageID #:12269
Patient #8


 10/24/2016 A radiation oncologist recommended six cans of Boost daily,
            increased pain medication, and evaluation of the patient's
            premature atrial contractions.
 11/11/2016 During the hospitalization it was noted that the patient had an   12   It is not clear whether the five month delay in treating
            unresectable tumor and that the patient had significant weight         the patient resulted in a possibly treatable cancer
            loss and cachexia and that a PEG tube was placed 10/27/16.             becoming untreatable. Doctors at Dixon failed to
            The patient had multiple laboratory abnormalities which on             evaluate the patient's nutritional status. Ultimately the
            return to Dixon were not noted.                                        patient needed a feeding tube. Whether this was
                                                                                   avoidable is uncertain, yet doctors at Dixon were
                                                                                   indifferent to this with respect to appropriate
                                                                                   evaluation and treatment. Care failed to follow
                                                                                   generally accepted guidelines or usual practice.

 11/12/2016 The patient was discharged from the hospital.
 11/14/2016 The patient was admitted to the infirmary after return from       4    An appropriate treatment plan was not documented.
            UIC where he was admitted for chemotherapy and a PEG tube.             The hospital report was available but the doctor didn't
            This was not discussed in physician notes previously. The              document all of the patient's problems or document the
            doctor noted that the hospitalization was complicated by a             plan for the patient's problems. The extent of the
            tube leak, free air leak, electrolyte abnormalities, and               patient's problems and therapeutic plans were unknown
            pneumonia. The patient required transfusion. Remarkably,               to the prison doctor. This placed the patient at risk.
            the doctor did not document what the laboratory                        Care failed to follow generally accepted guidelines or
            abnormalities were and did not order any lab tests. The                usual practice.
            patient also had mucositis for which an antiviral agent was
            prescribed. The doctor noted 2+ edema without assessing
            why the patient had edema. The only assessment was
            oropharyngeal cancer and dysphagia. The patient had
            multiple problems that the doctor did not assess. From this
            note, the extent of the patient's problems were not known.
            This placed the patient at risk.


 11/15/2016 The patient left for radiation therapy.



                                                                        71
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 72 of 431 PageID #:12270
Patient #8


 11/15/2016 At 8:00 pm a nurse noted that the patient was not responding        14     The patient was unresponsive yet the doctor failed to
            verbally and was found on the floor. The patient was                       evaluate the patient and did not refer to a higher level
            lethargic. A doctor was called but instead of sending the                  of care. Care was grossly and flagrantly unacceptable.
            patient to a hospital ordered neuro checks and to call him if              The patient had a serious condition and the doctor
            the patient became unresponsive.                                           should have referred the patient to a hospital.

 11/16/2016 At 8:00 am a nurse documented that the patient had a left           14     A unilateral dilated pupil and bilateral leg swelling were
            dilated pupil and was scheduled for a writ. The patient had                not evaluated. The doctor should have evaluated the
            bilateral leg swelling. The nurse called a doctor, who ordered             patient, as a dilated pupil indicates a serious life-
            morphine for an unclear reason. The patient was apparently                 threatening problem. Care was grossly and flagrantly
            scheduled for a medical appointment but there was no                       unacceptable.
            evidence in the record that this appointment took place.

 11/16/2016 A doctor saw the patient and noted that the patient had            1, 2, 4 The patient had a fall yet the doctor didn't determine
            requested pain medication and increased the morphine                       why the patient fell or if this was due to complications
            sulphate, but the history of pain was not taken and the extent             of his illness or other condition such as cardiac
            of pain was not clear. The doctor noted that the patient had a             abnormality. Failure to address this placed the patient
            fall the night before. The doctor documented that there was                at risk of harm. The doctor failed to address the
            no serious injury. There was no evidence on his examination                abnormal pupil, and failed to inquire as to why the
            that the pupil was examined. Neurologic examination was not                patient fell. Care was indifferent.
            done, an EKG wasn't done, the doctor didn't evaluate the
            pressure ulcers, the doctor didn't document what the
            treatment plan was.

 11/16/2016 At 7:00 pm a nurse performing neuro checks identified a             16     The nurse should have notified the doctor.
            dilated right pupil. The nurse did not document calling the
            doctor.




                                                                          72
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 73 of 431 PageID #:12271
Patient #8


 11/17/2016 A nurse found the patient unresponsive. The patient was sent
            to a hospital. The hospital performed an EKG that
            documented that the patient was in atrial fibrillation. A CT
            scan of the brain showed mild atrophy but no masses or acute
            intracranial abnormality.




                                                                      73
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 74 of 431 PageID #:12272
Patient #9

 12/24/2013 A doctor wrote a note stating "no specific complaint, no        1, 2, 4 This doctor wrote identical notes multiple times without
            change [assessment] dementia [plan] continue same care."                documenting a history, physical examination, or
                                                                                    appropriate assessment. This is indifferent. The doctor
                                                                                    was a surgeon and did not appear to know how to
                                                                                    manage primary care problems.

 12/30/2013 A doctor wrote an identical note to the 12/24/13 note.          1, 2, 4 The doctor didn't document an adequate history,
                                                                                    physical examination, or plan. The doctor wrote the
                                                                                    identical brief note 24 times without any specificity
                                                                                    regarding changes in the patient's status. This doctor
                                                                                    was a surgeon and did not appear to have knowledge on
                                                                                    appropriate evaluation of patients.


   1/3/2014 The patient fell after taking a shower. A doctor saw the        1, 2, 4 The doctor didn't document an adequate history,
            patient and noted no problems.                                          physical examination, or plan. The doctor wrote the
                                                                                    identical brief note 24 times without any specificity
                                                                                    regarding changes in the patient's status. This doctor
                                                                                    was a surgeon and did not appear to have knowledge on
                                                                                    appropriate evaluation of patients.


  1/16/2014 A doctor wrote an identical note to the 12/24/13 note.          1, 2, 4 The doctor didn't document an adequate history,
                                                                                    physical examination, or plan. The doctor wrote the
                                                                                    identical brief note 24 times without any specificity
                                                                                    regarding changes in the patient's status. This doctor
                                                                                    was a surgeon and did not appear to have knowledge on
                                                                                    appropriate evaluation of patients.




                                                                       74
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 75 of 431 PageID #:12273
Patient #9

  1/20/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.


  1/22/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.

   2/5/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.


  2/11/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.




                                                                     75
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 76 of 431 PageID #:12274
Patient #9

  2/19/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.

  2/24/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.

   3/4/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.

  3/12/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.




                                                                     76
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 77 of 431 PageID #:12275
Patient #9

  3/19/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.

  3/27/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.

  4/15/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.

  4/23/2014 A doctor wrote an identical note to the 12/24/13 note.        1, 2, 4 The doctor didn't document an adequate history,
                                                                                  physical examination, or plan. The doctor wrote the
                                                                                  identical brief note 24 times without any specificity
                                                                                  regarding changes in the patient's status. This doctor
                                                                                  was a surgeon and did not appear to have knowledge on
                                                                                  appropriate evaluation of patients.




                                                                     77
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 78 of 431 PageID #:12276
Patient #9

   5/7/2014 Calcium 7.9; sodium 136; potassium 4.6. No LFTs done.             1, 2, 4 The doctor didn't document an adequate history,
                                                                                      physical examination, or plan. The doctor wrote the
                                                                                      identical brief note 24 times without any specificity
                                                                                      regarding changes in the patient's status. This doctor
                                                                                      was a surgeon and did not appear to have knowledge on
                                                                                      appropriate evaluation of patients.

  5/21/2014 A doctor wrote an identical note to the 12/24/13 note.            1, 2, 4 The doctor didn't document an adequate history,
                                                                                      physical examination, or plan. The doctor wrote the
                                                                                      identical brief note 24 times without any specificity
                                                                                      regarding changes in the patient's status. This doctor
                                                                                      was a surgeon and did not appear to have knowledge on
                                                                                      appropriate evaluation of patients.

   6/9/2014 A doctor wrote an identical note to the 12/24/13 note.            1, 2, 4 The doctor didn't document an adequate history,
                                                                                      physical examination, or plan. The doctor wrote the
                                                                                      identical brief note 24 times without any specificity
                                                                                      regarding changes in the patient's status.

  6/28/2014 A nurse documented finding the patient in bed with his left               The repeated failure to monitor this patient was grossly
            face swollen, weakness of the right arm, and confusion with               and flagrantly unacceptable care.
            oxygen saturation of 89%. The patient was sent to a hospital.

  6/28/2014 The patient was admitted to the hospital. On 7/14/14, the          11     The hospital discharge summary was not available and
            patient had an echocardiogram showing moderate LV                         placed the patient at risk of harm.
            enlargement, severe LV dysfunction with EF 30%, mitral and
            tricuspid regurgitation, and moderate to severe pulmonary
            hypertension. This hospital record was incomplete and only
            included the echo.
  7/16/2014 The patient returned from the hospital. The patient was on
            oxygen therapy. He was admitted to the infirmary.




                                                                         78
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 79 of 431 PageID #:12277
Patient #9

  7/17/2014 A doctor wrote an infirmary admission note documenting that 1, 2, 4          The doctor failed in his history to document what the
            the patient had a stroke with subsequent respiratory failure.                therapeutic plan upon discharge from the hospital was.
            The therapeutic plan was brief, stating to continue all                      The examination was inadequate and the plan was
            discharge medications. The doctor did not discuss oxygen                     incompetently performed.
            therapy or the need for it. Activity of daily living monitoring
            was not mentioned. The doctor did not document a
            neurological examination except "confused alert," which was a
            very confusing statement. The patient's neurological status
            had not been clarified with respect to activity of daily living
            monitoring. A blendarized diet was prescribed but nutritional
            status not identified.


  7/18/2014 The inmate was found on the floor by his bed. The nurse               16     The patient was hypotensive and appeared to have had
            found no injury but it was not witnessed how the inmate came                 a syncopal episode shortly after hospitalization for
            to be on the floor. Blood pressure was 96/54. A doctor didn't                stroke. The nurse should have consulted a doctor.
            see the patient but co-signed the form on 7/21/14.

  7/21/2014 A doctor noted that a cardiology consult at UIC was approved
            at collegial.
  7/22/2014 A doctor saw the patient and noted that the patient had no           1, 2, 3 The history and physical examination were inadequate
            specific complaint. The only documented examination                          particularly since the patient experienced an apparent
            documented was "alert confused." The doctor ordered                          syncopal episode four days previous.
            oxygen saturation daily for two weeks.
  7/22/2014 A Wexford approval for cardiology post hospitalization.
  7/24/2014 The patient was found by a nurse on the floor in front of his        1, 2, 3 The patient experienced a fall. A doctor signed an
            chair. The nurse noted no injuries. A doctor co-signed the                   incident report but did not examine the patient. The
            injury report on 7/24/14. The nurse documented that the                      nurse documentation presumed that falling was a
            inmate was not able to explain how the fall happened and                     normal event for the inmate. Care was indifferent.
            wrote ("as normal for I/M").




                                                                            79
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 80 of 431 PageID #:12278
Patient #9

   8/5/2014 A doctor's note included "S. No specific complaint, takes diet      1, 2, 4 The doctor failed to document an adequate history,
            well, [objective] no acute finding [assessment] post CVA [plan]             physical examination, or plan. This was especially
            continue same care".                                                        problematic because the patient had two falls since his
                                                                                        stroke and the doctor did not evaluate why the patient
                                                                                        fell.
  8/13/2014 A doctor noted no specific complaints. There was no history.        1, 2, 4 The history and physical examination were inadequate.
            The only physical examination was to state the lungs were                   The plan was incompetent. To give oxygen "as needed"
            clear. The only assessment was dementia. The doctor                         when the saturation was below 91% gave unclear
            ordered to give oxygen PRN when the oxygen saturation was                   direction to the nurse. What conditions would qualify
            below 91%. The doctor did not order pulse oximeter checks.                  as "as needed?" This order was confusing and not
                                                                                        competently written.

  8/21/2014 A nurse completed an injury report that the inmate was found         16     The nurse should have referred a confused patient who
            on the floor. The nurse noted that the inmate was confused                  just fell to a physician for immediate examination.
            and was wrapped in a cover. The patient was evaluated by a
            CN 2. A doctor co-signed this injury report on 8/26/14.

  8/21/2014 BUN 35; creatinine 1.59; albumin 2.7; cholesterol 195; TG 129;
            HDL 31; LDL 138; hemoglobin 11.3; MCV 77.
  8/21/2014 A nurse found the patient on the floor at 2:30 pm wrapped in
            a cover and confused.
  8/21/2014 A doctor saw the patient at 4:00 pm. The entire note was "S: 1, 2, 4, 6     The patient just had a fall. Yet the doctor did not
            no complaint alert [objective] no change [assessment]                       evaluate the patient. This appeared indifferent or
            dementia [plan] continue same regimen." The doctor didn't                   incompetent. The doctor also failed to assess recent
            evaluate whether there were injuries in the recent fall.                    abnormal laboratory test results.

  8/27/2014 A different doctor saw the patient and noted that the patient         4     This was an incompetent plan. CPAP is used during
            was doing well without use of CPAP. To date, it wasn't clear                sleep for sleep apnea which is not a condition that
            that the patient was on CPAP. The only assessment was post-                 requires as needed use. The doctor appeared to not
            CVA, dementia, and COPD. This was the first mention of                      know how to treat sleep apnea.
            COPD. The doctor ordered CPAP as needed. This is an
            inappropriate plan, as how would a patient know he needed
            CPAP during sleep.




                                                                           80
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 81 of 431 PageID #:12279
Patient #9

   9/4/2014 A doctor wrote a note identical to the 12/24/13 note.                  1, 2, 4 The doctor didn't document an adequate history,
                                                                                           physical examination, or plan. The doctor wrote the
                                                                                           identical brief note 24 times without any specificity
                                                                                           regarding changes in the patient's status. This doctor
                                                                                           was a surgeon and did not appear to have knowledge on
                                                                                           appropriate evaluation of patients.

  9/17/2014 A nurse completed an injury report. During rounds a nurse               16     The nurse should have referred the patient to a doctor.
            found the inmate on the floor. The treatment plan was to
            encourage the patient to call staff for help.
  10/9/2014 A doctor wrote that the patient had no complaint and that the          1, 2, 4 The doctors history, examination, and plan were not
            patient was not using oxygen and was breathing "normal"                        competent and failed to determine whether use of
            without BiPAP. This patient had dementia and it was unclear                    oxygen was still necessary.
            how it was determined that the patient was consciously not
            using the oxygen or whether the patient was just demented
            and didn't know he was supposed to use it. The plan was to
            continue the same care. This patient was confused and
            apparently unable to care for himself. The patient was
            incapable apparently of intentionally deciding to use or not
            use oxygen. The doctor made no attempt to objectively
            discover whether the patient needed oxygen therapy. The
            doctor did not document oxygen saturation, did not stress the
            patient and check oxygen saturation, and the doctor did not
            even document why the patient was initially placed on oxygen
            so it wasn't clear why the oxygen should be stopped.


 10/23/2014 The inmate fell to the floor while eating breakfast on his bed.         16     The nurse should have referred the patient to a doctor.
            A doctor co-signed the injury report on 10/29/14.




                                                                              81
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 82 of 431 PageID #:12280
Patient #9

 10/29/2014 A doctor wrote a note identical to the 12/24/13 note, except        1, 2, 4 The doctor didn't document an adequate history,
            the doctor added that the lungs were clear.                                 physical examination, or plan. The doctor wrote the
                                                                                        identical brief note 24 times without any specificity
                                                                                        regarding changes in the patient's status.

 11/10/2014 A doctor wrote a note identical to the 12/24/13 note.               1, 2, 4 The doctor didn't document an adequate history,
                                                                                        physical examination, or plan. The doctor wrote the
                                                                                        identical brief note 24 times without any specificity
                                                                                        regarding changes in the patient's status.

 12/29/2014 BUN 24; creatinine 1.52 (0.5-1.5); albumin 3; cholesterol 174;
            TG 127; HDL 30; LDL 119.
 12/31/2014 A doctor wrote an identical note to the 12/24/13 note except        1,2, 4   The doctor didn't document an adequate history,
            to add that the patient "takes diet well."                                   physical examination, or plan. The doctor wrote the
                                                                                         identical brief note 24 times without any specificity
                                                                                         regarding changes in the patient's status.

  1/24/2015 An identical doctor note to the 12/24/13 note.                      1, 2, 4 The doctor didn't document an adequate history,
                                                                                        physical examination, or plan. The doctor wrote the
                                                                                        identical brief note 24 times without any specificity
                                                                                        regarding changes in the patient's status. This doctor
                                                                                        was a surgeon and did not appear to have knowledge on
                                                                                        appropriate evaluation of patients.

  1/31/2015 An identical doctor note to the 12/24/13 note.                      1, 2, 4 The doctor didn't document an adequate history,
                                                                                        physical examination, or plan. The doctor wrote the
                                                                                        identical brief note 24 times without any specificity
                                                                                        regarding changes in the patient's status.

  3/19/2015 An identical doctor note to the 12/24/13 note.                      1, 2, 4 The doctor didn't document an adequate history,
                                                                                        physical examination, or plan. The doctor wrote the
                                                                                        identical brief note 24 times without any specificity
                                                                                        regarding changes in the patient's status.




                                                                           82
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 83 of 431 PageID #:12281
Patient #9

   4/6/2015 An injury report documented the patient fell and asked, "help 11, 19 The patient had a potential serious medical condition
            me please, it hurts." The doctor was called and ordered an x-          after a fall. The doctor neglected to evaluate the
            ray but did not examine the patient. An ADA van was                    patient and the x-ray was delayed four days. This is
            unavailable and the patient didn't go for the x-rays until             indifferent treatment.
            4/10/15, four days later.
   5/5/2015 The patient developed diarrhea noted by a nurse but not         19     The doctor neglected the patient's condition.
            addressed by a provider.
  5/15/2015 The patient had been progressively more confused. On this     1, 2, 3, While the confusion may have been due to the patient's
            day the patient stated he needed to get out the back door       11, dementia, an evaluation was indicated. The doctor
            which made no sense. The nurse documented that the patient             performed no history, performed no examination, and
            was very confused and called the doctor. Instead of an                 the treatment plan of Ativan actually placed the inmate
            evaluation, the patient was medicated by phone order with              at risk of harm. The manufacturer recommends
            Ativan, which was ordered every 12 hours for seven days                extreme caution when using in persons at risk of falls.
            without a physical examination. Later that day the doctor              This patient had multiple falls. To prescribe this drug
            ordered a CMP and CBC. These tests were not done.                      over the phone without fall precautions is dangerous
                                                                                   and placed the patient at risk of harm. The lack of an
                                                                                   ADA van placed the patient at risk of delayed diagnosis.
                                                                                   The ordered labs were never done. Care was grossly and
                                                                                   flagrantly unacceptable.


  5/15/2015 A nurse follow up note documented that the patient was               16      The prescription of Ativan may have adversely affected
            sitting in the chair unresponsive except to sternal rubs. He                 the patient. A patient who is unresponsive needs to be
            was described as slightly lethargic. The nurse did not call a                evaluated. The nurse should have called the doctor.
            doctor. There was no nursing note the following day.

  5/23/2015 At 10:00 am the patient was agitated and confused. The nurse         8, 19   The patient was a fall risk and this drug needs to be
            called a doctor who ordered Ativan IM every eight hours for                  given with extreme caution for those with fall risk. Also,
            agitation for 30 days without evaluation of the patient.                     the doctor had not made a diagnosis of the patient's
                                                                                         confusion and agitation and diagnostic (labs, CT scan
                                                                                         brain) evaluation was indicated, but the doctor did not
                                                                                         even evaluate the patient. This was indifferent care and
                                                                                         grossly and flagrantly unacceptable.




                                                                            83
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 84 of 431 PageID #:12282
Patient #9

  5/23/2015 A nurse documented that the patient was ambulating               8, 19   The patient likely had a change in status (confusion and
            unsteadily and appeared agitated and confused. When the                  agitation). Additional testing was indicated including
            nurse approached the patient he fell. The pulse was 120. The             labs and CT scan. Instead, nothing was done. The
            nurse noted no injuries. The nurse called the doctor, whose              doctor failed to recognize that his prescription of Ativan
            only order was to monitor the patient.                                   may have worsened the patient's condition.

  5/24/2015 A nurse documented that the patient appeared more                 16     The nurse should have referred the patient to a doctor.
            confused than usual. There was no referral or physician
            examination.
  5/26/2015 A doctor saw the patient and wrote that the patient had no       1, 2, 4 The doctor attempted no history. The doctor
            specific complaint despite the patient being unable to give a            performed no neurologic examination or mental status
            history. The doctor noted that the patient was agitated and              examination. The doctor ordered no laboratory tests to
            confused and that mental health was to evaluate the patient.             determine if the patient had a reason for the confusion.
            The only examination was to document, "no acute findings."               CT scan should have been considered. The doctor did
            A diagnosis of Alzheimer's disease was made without any                  not evaluate the potential for falls given his prescription
            objective assessment of the patient. The plan was to                     of Ativan. Care was indifferent and incompetent.
            "continue same care."

  5/26/2015 The patient complained that his stomach didn't feel well. The    11, 19 Ordered tests were not done. The patient needed
            nurse informed the doctor, who gave a phone order for a CMP             evaluation but no examination was done.
            and CBC. There was no documented follow up of these tests
            and it appeared that they were not done.

  6/23/2015 A doctor hadn't documented a note for a month. The doctor        1, 2, 4 The history, physical examination and assessments were
            wrote an identical note to the 12/24/13 note.                            inadequate.




                                                                        84
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 85 of 431 PageID #:12283
Patient #9

   7/8/2015 A nurse saw the patient at 6:30 am and wrote that the patient         1, 2, 4, If there were no change in status, how was it that the
            couldn't get up to eat. The nurse noted that the patient was            19     patient needed help in ambulation unless his need had
            totally dependent for activities of daily living including feeding             previously been ignored. Since the doctor determined
            and that his condition "is declining." He was missing his                      that the patient needed help with ambulation, a change
            dentures and needed a dental referral. A doctor saw the                        in therapy was indicated but the doctor documented
            patient at 9:35 am and wrote that there was no change in                       "no change." He did not initiate how to help the patient
            status and that the patient needed help in ambulation. The                     with ambulation. Care was indifferent.
            only examination documented "no change." The plan was to
            "continue same care."

  7/11/2015 A nurse documented that the patient appeared "very weak"                16    The nurse should have referred to a physician.
            and that his condition was "declining." It wasn't clear what
            the nurse perceived as wrong but no referral was made.

  7/12/2015 A nurse documented that the patient was very weak and
            needed to be held up to be fed and ate only a few spoonfuls of
            breakfast. The nurse documented notifying the doctor.

  7/12/2015 At 1:35 pm the patient was incontinent of bladder and bowel.
            The nurse notified a doctor, who ordered CBC, CMP, UA with
            culture in the morning. The blood was actually documented as
            drawn that day and at 6:35 pm a nurse documented that the
            hospital called that the hemoglobin was 6.1. The doctor was
            called and the doctor ordered the patient to be sent to the
            hospital.
  7/12/2015 WBC 20.4; hemoglobin 6.1.                                                     These tests were significant and indicate possible
                                                                                          infection and significant blood loss and required
                                                                                          immediate action.
  7/13/2015 Patient admitted to UIC for anemia.
  7/16/2015 Surgical path report indicating terminal ileum indicating
            infiltrating poorly differentiated adenocarcinoma. The size of
            the specimen was 15 by 8 by 5.6 cm.




                                                                             85
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 86 of 431 PageID #:12284
Patient #9

  7/24/2015 A final report documented that the patient was transferred        UIC physicians were able to palpate an abdominal mass
            from OSH to UIC after a hemoglobin of 6 was found. At UIC         which was unidentified at Stateville likely because either
            the hemoglobin was 5.5. After transfusion a RLQ mass was          the doctor did not examine the patient or because the
            palpated. A CT scan found a RLQ mass concerning for               doctor could not appreciate the mass. It appeared
            malignancy. The patient developed fever. A laparoscopic           based on notes that the doctor did not examine the
            study found abscess with necrosis and biopsy found poorly         patient.
            differentiated adenocarcinoma. A partial colectomy with
            ileostomy were performed. The patient had poorly
            differentiating adenocarcinoma arising from a tubular
            adenoma infiltrating through the ileum and muscularis
            adenocarcinoma.
  7/24/2015 An oncology consultation in the hospital documented that the
            patient had a history of chronic kidney disease, HTN and was
            admitted for a hemoglobin of 6 and a RLQ mass. The
            oncologist noted that a biopsy was positive for cancer and that
            the patient had 12/14 lymph nodes positive for metastases.
            The oncologist stated that the patient did not have the
            capacity for decision making regarding treatment options.
            Chemotherapy was not planned due to the patient's condition.
            Nutritional support was recommended.

  7/27/2015 The patient was discharged from the hospital. In the hospital
            the patient developed fever and was treated for an
            intraabdominal abscess. The patient had exploratory
            laparotomy with ileocecotomy and ileostomy. Pathology on
            the specimen yielded poorly differentiated adenocarcinoma
            arising in a tubular adenoma. Due to the advanced stage of
            the malignancy no chemotherapy was planned.

  7/27/2015 A nurse documented that the patient had staples on his 14
            inch abdominal wound and that the patient had liquid stool
            covering the wound and under the patient's nails. The patient
            was described as confused.



                                                                         86
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 87 of 431 PageID #:12285
Patient #9

  7/27/2015 When discharged from the hospital, the hospital
            recommended to perform calorie counts and follow up with
            nutrition recommendations for diet.
  7/28/2015 A doctor ordered a pureed diet for six months.                       4     The hospital had recommended a calorie count and
                                                                                       nutritional follow up. Instead the doctor ordered a
                                                                                       pureed diet without consideration of its nutritional
                                                                                       content.
  7/29/2015 A doctor admitted the patient to the infirmary post colon          1, 2, 4 The doctor performed an incompetent history and
            resection. The patient was on aspirin, and Norvasc. The                    physical examination and appeared unaware of the
            doctor took no history of what had occurred in the hospital                patient's existing status. This was indifferent to the
            including the recommended therapeutic plan. The patient's                  patient's serious medical condition. The doctor did not
            current condition was documented as "healing wound                         assess the patient's nutritional status or ensure that the
            abdomen good condition." The doctor ordered a general diet                 patient was safe and protected despite his grim
            and activity "as tolerated" despite repeated past falls and                prognosis.
            inability to care for himself. The doctor's physical examination
            was that the patient was alert and oriented x 4. The doctor
            documented that the patient was functioning well.


   8/1/2015 A nurse documented that the patient was very combative and          11     This patient needed a skilled nursing unit or hospice
            "need more staff to help change." The colostomy bag had                    care but it was clear that there were insufficient staff to
            come off and the nurse described the inmate "in a total mess."             care for the patient.

   8/2/2015 The nurses were changing the colostomy bag and the patient           4     The patient was at risk of falls. The Ativan was
            swung at two nurses with two correctional officers present.                dangerous. The doctor made no attempt to discover
            The nurse called a doctor who ordered an increase of the                   what was causing the agitation. Care was grossly and
            Ativan to 1 mg IM every six hours for 60 days!                             flagrantly unacceptable.




                                                                          87
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 88 of 431 PageID #:12286
Patient #9

   8/3/2015 A doctor wrote a brief note stating "confused returned from           1, 2, 4 The doctor failed to take any history by way of review of
            med writ. Had skin staples removed. Recommendation                            nursing notes or other documents, documented
            consult oncology." The only examination was "no change                        minimal examination, and continued the same care
            healing abdominal wound." The plan was to "continue same                      which included Ativan for agitation even though the
            care." Despite the patient being confused, the doctor                         patient continued to experience falls.
            continued the Ativan order.

   8/3/2015 Later that day a nurse found the patient on the floor. The             16     The nurse did not refer to a doctor.
            patient's cell mate said that the patient attempted to get out
            of bed and fell.
   8/3/2015 On a referral form to the surgeon at UIC seen for follow up,           19     Doctors at UIC made recommendations which were
            the surgeon noted that the staples were removed and                           ignored.
            recommended to review the pathology and oncology
            recommendations. A CEA baseline was recommended which
            was not done. The doctor appeared to ignore or not review
            the oncology recommendations.

   8/4/2015   Collegial review approved an oncology visit.
   8/4/2015   Wexford approved an air mattress.
   8/4/2015   Wexford approved an oncology appointment.
   8/6/2015   The doctor wrote "spells of agitation and restlessness. Violent       4     The doctor made no attempt to identify risk factors for
              behavior toward nurses." The only documented examination                    the delirium including hydration, medication side
              was "confused restless." The assessment was Alzheimer                       effects, and supportive care measures. The use of a
              dementia and the doctor prescribed Ativan for 30 days.                      benzodiazepine for Alzheimer's delirium has a limited
                                                                                          role. The risk of falls in this patient should have led the
                                                                                          doctor to choose a neuroleptic drug and to check for
                                                                                          metabolic problems and supportive care measures. This
                                                                                          treatment was harmful to the patient, as it placed him
                                                                                          at continued risk for falls and may have been
                                                                                          responsible for worsening of the agitation.




                                                                             88
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 89 of 431 PageID #:12287
Patient #9

  8/10/2015 The doctor note was virtually the same documenting "no       1, 2, 4 The doctor's continued failure to document a
            specific complaint. Confused. [objective] no change                  reasonable history, physical examination, and
            [assessment] dementia Alzheimer, post colectomy [plan] same          assessment appeared indifferent.
            care."
  8/19/2015 At 4:00 am a nurse documented that the patient was in acute
            distress and was agitated and refused ileostomy care and
            diaper change. The nurse documented that additional help
            was needed to change the patient, who remained
            "uncooperative" during care. The patient was wearing mittens
            apparently to prevent disrupting the ileostomy.

  8/19/2015 The doctor noted that the patient had no specific complaint        1, 2, 4 The doctor failed to note prior nursing notes that the
            and that there was a good response to Ativan. The doctor's                 patient at 4:00 am was agitated and uncooperative. The
            plan was to continue same care. There was no examination                   doctor was not incorporating nursing information into
            except a statement that the ileostomy was functioning.                     his assessments despite the patient's inability to give a
                                                                                       history.
  8/25/2015 An injury report documented that the patient fell to the floor       16    A doctor should evaluate the patient after a fall. There
            getting up out of bed. The nurse noted no injuries and stated,             was no assessment given the use of Ativan.
            "no medical treatment necessary." A provider did not
            examine the patient.
  8/26/2015 An injury report documented that the patient fell to the floor      16     A doctor should evaluate the patient after a fall. There
            attempting to get up out of chair. The nurse said there were               was no assessment given the use of Ativan.
            no injuries and declared that no treatment was needed. A
            doctor did not examine the patient. The nurse documented
            that a doctor would follow up as needed.

  8/26/2015 A doctor documented the same note except adding that the           1, 2, 4 The doctor did not document new findings in the
            patient had metastases. There was no other comment. The                    history, or document a reasonable examination or
            plan was to continue same care. The doctor failed to note                  assessment, and failed to note that the patient had
            that the patient had two recent falls.                                     recent falls. Care was indifferent.




                                                                          89
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 90 of 431 PageID #:12288
Patient #9

  8/31/2015 A different doctor saw the patient and wrote a very brief note           3      The doctor should have ensured that preventive
            stating that the patient had an erythematous coccyx without                     measures were taken to prevent pressure ulcers.
            skin breakdown, which is an early decubitus. The doctor made
            no changes to prevent a decubitus ulcer.

   9/1/2015 At 3:30 am a nurse documented that when they removed the
            ileostomy bag the patient's clothes and bed linens were full of
            feces. The patient had been scratching around his ileostomy.

   9/1/2015 At 7:35 am a doctor saw the patient. The entire note was "no           1, 2, 4 The doctor failed to note significant patient
            specific complaint [objective] no change [assessment]                          management problems apparently due to indifference
            dementia post colectomy for metastatic ca [plan] continue                      to nursing management problems complicating patient
            same care." The doctor failed to note the patient's pruritis                   care.
            and interference with the ileostomy causing contamination
            with feces. The doctor failed to review the nursing notes.

   9/6/2015 A nurse found the patient with feces all over his bed linen.
            The patient had pulled off the ileostomy bag. The patient had
            mittens placed on his hands but he had removed these as well.

   9/9/2015 The doctor wrote an identical note to the 9/1/15 note.                 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                           and unaware of what was happening to the patient.

  9/14/2015 The doctor wrote an identical note to the 9/1/15 note.                 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                           and unaware of what was happening to the patient.

  9/22/2015 The doctor wrote an identical note to the 9/1/15 note.                 1,2, 4   The doctor was indifferent to the status of the patient
                                                                                            and unaware of what was happening to the patient.

  9/25/2015 The patient fell off the toilet. A nurse documented that the            16      The nurse should have referred to a physician.
            patient fell while trying to transfer off the toilet. The nurse
            documented that the patient was confused.




                                                                              90
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 91 of 431 PageID #:12289
Patient #9

  10/5/2015 A different doctor wrote documenting that the patient was         1, 2, 4 The patient was having repeated falls. There was no
            confused. The doctor did not update the patient's status,                 evaluation of medications, attempts to protect the
            perform any examination except to note confusion and a                    patient, or evaluate the patient's metabolic status.
            colostomy, and did not update the status of the patient.

 10/26/2015 A doctor wrote an identical note to the 9/1/15 note.              1,2,4   The doctor was indifferent to the status of the patient
                                                                                      and unaware of what was happening to the patient.

 10/29/2015 A doctor wrote an identical note to the 9/1/15 note.              1,2,4   The doctor was indifferent to the status of the patient
                                                                                      and unaware of what was happening to the patient.

  11/2/2015 A doctor wrote an identical note to the 9/1/15 note.              1,2,4   The doctor was indifferent to the status of the patient
                                                                                      and unaware of what was happening to the patient.

  11/9/2015 A doctor wrote an identical note to the 9/1/15 note.              1,2,4   The doctor was indifferent to the status of the patient
                                                                                      and unaware of what was happening to the patient.

 11/16/2015 A doctor wrote an identical note to the 9/1/15 note.              1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                      and unaware of what was happening to the patient.

 11/23/2015 A different doctor saw the patient for pus coming from the
            ear. The doctor noted a perforated TM with pus and
            diagnosed otitis media and started Bactrim for seven days.

 11/23/2015 Remarkably, a couple hours later the usual doctor (Medical        1, 2, 4 This was clearly indifferent.
            Director) saw the patient and wrote an identical note to
            9/1/15 not noting the otitis media.
 11/24/2015 The patient was sent out on a writ.




                                                                         91
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 92 of 431 PageID #:12290
Patient #9

 11/24/2015 This oncology appointment was approved 8/4/15 and didn't
            take place for more than three months. The oncologist write a
            brief note on the referral form. There was no report. The
            note said that given the advanced dementia and extensive
            malignancies, no treatment was recommended.
            Hospice/palliative care was recommended. No follow up was
            recommended.
 11/26/2015 A doctor ordered a clear liquid diet for 24 hours based on a
            nurse call that the patient had liquid stool draining from the
            ostomy site.
 11/27/2015 A nurse noted that the patient was lethargic and had diarrhea.
            The patient was sent to a hospital.
 11/29/2015 The patient returned to the infirmary from the hospital. There
            was a nurse admission note to the infirmary but no physician
            note. The first physician evaluation was on 12/3/15 when the
            doctor wrote an identical note to the 9/1/15 note.

 11/29/2015 The patient was discharged from UIC on 11/29/15 after an
            11/27/15 admission. The patient was admitted for altered
            mental status. The patient was treated with antibiotics and
            improved. A urinary infection was diagnosed. C difficile was
            negative. Chest x-ray was negative. Patient was transitioned
            to Bactrim. The patient's initial BUN was 56 and improved
            with hydration. So the patient was significantly dehydrated on
            arrival. X-rays of the abdomen and chest showed no acute
            problems.

  12/3/2015 This was the first note after hospitalization and the doctor        1, 2, 4 Care was indifferent, as the doctor failed to even review
            wrote an identical note to the 9/1/15 note.                                 hospital notes, note the status of the patient, or assess
                                                                                        whether the patient had improved or not after
                                                                                        hospitalization. Care was grossly and flagrantly
                                                                                        unacceptable.




                                                                           92
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 93 of 431 PageID #:12291
Patient #9

  12/7/2015 A doctor's note was identical to the 9/1/15 note.                 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                      and unaware of what was happening to the patient.

 12/14/2015 A doctor's note was identical to the 9/1/15 note.                 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                      and unaware of what was happening to the patient.

 12/23/2015 A doctor wrote that the patient had no specific complaints.    1,2, 4 The doctor was indifferent to the status of the patient
            The examination was "no change" and the assessment was                 and unaware of what was happening to the patient.
            "dementia post metastatic ca colon resection." The plan was
            "continue same care."
 12/29/2015 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

   1/5/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

  1/11/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

  1/18/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

  1/25/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

   2/2/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

   2/8/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

  2/15/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.




                                                                         93
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 94 of 431 PageID #:12292
Patient #9

  2/16/2016 At 6:00 am a nurse found the inmate on the floor who asked,         16   The nurse should have referred to a physician.
            "help me." The nurse identified no injuries.
  2/23/2016 A nurse found the inmate on the floor yelling "help me." A          4    The doctor wrote that fall precautions should be used
            doctor saw the patient and wrote, "IM fell again today." The             but didn't specify what these were. The doctor wrote to
            doctor assessed no injuries.                                             continue the present management. It appeared that
                                                                                     the patient was still on Ativan.

  2/29/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

   3/7/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

  3/14/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

  3/21/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

  3/28/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

   4/5/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

  4/11/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.

  4/18/2016 A doctor wrote a note that was identical to the 12/23/15 note. 1, 2, 4 The doctor was indifferent to the status of the patient
                                                                                   and unaware of what was happening to the patient.




                                                                           94
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 95 of 431 PageID #:12293
Patient #9

  4/19/2016 At 1:30 am a nurse noted that the patient was listless and
            notified a doctor. The patient was pale, diaphoretic, and
            listless. He was lying in bed without any sheets or covers and
            appeared to be in pain and was not responding as usual.

  4/19/2016 At 3:00 am a nurse documented that the patient was in bed
            and condition was unchanged since 1:40 am. The doctor was
            notified and ordered the patient sent to the hospital.

  4/19/2016 At 6:25 am a nurse noted that the patient was sent to a           It was clear that the patient's status had not been
            hospital and had acute encephalopathy, hyperkalemia, and          monitored at the facility.
            elevated troponin.
  4/21/2016 An autopsy was done. Fingernails were medium length and           Based on the autopsy, it appeared that the patient had
            dirty, the patient had multiple scars on the extremities and      been neglected at the facility.
            back. The toenails were dirty. The cause of death was sepsis.




                                                                         95
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 96 of 431 PageID #:12294
Patient #10

   1/7/2013 Patient was seen at HTN chronic clinic. The presence of risk
            factors line was blank even though the patient had multiple
            risk factors.
   7/1/2013 The patient complained to a CMT that he was "throwing up              7, 16   The patient had symptoms of gastrointestinal bleeding
            black stuff and also defecating black stool all day. I haven't                and was on a NSAID and aspirin and should have had
            eaten anything all day cause of my vomiting." The CMT                         endoscopy. Instead, the patient wasn't even referred to
            documented referring the patient to a doctor the following                    a provider. Subsequent providers failed to identify
            day. This referral did not occur. There was no evidence of                    these symptoms. Care failed to follow generally
            evaluation of this potential GI bleed.                                        accepted guidelines or usual practice.


  7/16/2013 A doctor saw the patient in diabetes chronic clinic. The doctor       1, 2, 8 The doctor failed to take history of the very recent
            did not address the patient's very recent complaint of possible               possible GI bleed. The patient should have been
            GI bleeding. The doctor took no history. The doctor also saw                  referred for endoscopy. The doctor also did not assess
            the patient for hypertension clinic and noted no chest pain.                  lipid therapy in a 68-year-old male with multiple
            The blood pressure was 106/84. Lipids were not addressed.                     cardiovascular risk factors. Care failed to follow
                                                                                          generally accepted guidelines or usual practice.


  10/9/2013 A provider saw the patient for HTN chronic care clinic. Blood          2, 4   The provider failed to assess lipids. The patient had
            pressure was 120/68; pulse was 92. The patient was                            multiple cardiovascular risks and should have been
            lightheaded. The patient was on Vasotec 20 BID, HCTZ 25,                      assessed for lipid disorder. Because of age and multiple
            120, ASA. The provider decreased the verapamil from 120 to                    risk factors, the patient likely needed to be on a statin
            80 mg daily despite the blood pressure being in good control.                 medication, but this was not done. Care failed to follow
            This was done because the patient was lightheaded. The                        generally accepted guidelines or usual practice.
            patient was not listed as having high blood lipids despite very
            high risk and contemporary recommendations for high dose of
            statin.




                                                                             96
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 97 of 431 PageID #:12295
Patient #10

  1/15/2014 The patient was seen in HTN chronic clinic. The blood            2, 3   The provider assessed good BP control when control
            pressure was 139/82 which is considered elevated for a                  was questionable. A reasonable goal is 130/80 or less
            diabetic. The doctor assessed good control but didn't increase          especially with cardiovascular risk factors. Although the
            the medication. Lipids were not addressed.                              goal is 140/90, consideration of the patient's
                                                                                    cardiovascular risks should have been made. The doctor
                                                                                    did not assess whether the patient had lipid disorder in
                                                                                    a patient at high risk of cardiovascular disease. Blood
                                                                                    pressure medication should have been considered to be
                                                                                    adjusted and a statin drug should have been started.



  1/28/2014 A doctor wrote a chart note documenting review of labs. The       2     The doctor diagnosed fair lipid control but it is unclear
            doctor documented "control of hyperlipidemia fair" but did              what this meant. The patient probably needed
            not institute treatment.                                                treatment with a statin drug but this was not done.
                                                                                    Care failed to follow generally accepted guidelines or
                                                                                    usual practice.




                                                                        97
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 98 of 431 PageID #:12296
Patient #10

   5/6/2014 A PA saw the patient in diabetes chronic clinic. The blood         2, 17   The PA failed to appreciate the cardiovascular risk to the
            pressure was 140/80. The PA documented that the patient                    patient. Ibuprofen (Motrin) carries a FDA black box
            was on Motrin without addressing why. The blood pressure                   warning for serious cardiovascular thrombotic events.
            was listed as in good control when it was elevated for a person            The warning states, "Nonsteroidal anti-inflammatory
            with diabetes. The PA listed the total cholesterol of 161 and              drugs (NSAIDS) cause an increased risk of serious
            HDL of 41. According to the American Heart Association 10                  cardiovascular thrombotic events, including myocardial
            year risk calculator the patient had a 53% 10 year risk of heart           infarction, and stroke, which can be fatal. This risk may
            disease or stroke and should have been recommended a high                  occur early in treatment and may increase with duration
            intensity statin drug. The PA did not address lipid treatment              of use. Ibuprofen is contraindicated in the setting of
            apparently not understanding the risk factors of the patient.              coronary artery bypass graft (CABG) surgery." A second
                                                                                       black box warning is that Ibuprofen can increase risk of
                                                                                       serious gastrointestinal (GI) adverse events including
                                                                                       bleeding, ulceration, and perforation of the stomach or
                                                                                       intestines, which can be fatal. These events can occur at
                                                                                       any time during use and without warning symptoms.
                                                                                       Elderly patients and patients with a prior history of
                                                                                       peptic ulcer disease and/or GI bleeding are at greater
                                                                                       risk for serious GI events." Motrin can also exacerbate
                                                                                       hypertension and can cause renal disease and carries a
                                                                                       warning to use with caution in persons with
                                                                                       hypertension.



 12/17/2014 A doctor renewed Motrin for six months at 800 mg a day              17     Care failed to follow generally accepted guidelines or
            without an evaluation. The doctor did not note the Black box               usual practices.
            warnings or HTN. This was an error.
  1/26/2015 A1c 7.1; cholesterol 190; TG 79; HDL 44; LDL 130; HGB 14.9.
   2/7/2015 The patient had an annual physical examination. Colorectal          7      The patient should have had colorectal cancer screening
            screening was not offered but a digital rectal examination was             consistent with contemporary guidelines. This was
            done, which was guaiac negative.                                           especially true since the patient had prior episode of GI
                                                                                       bleeding.




                                                                          98
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 99 of 431 PageID #:12297
Patient #10

  4/17/2015 Diabetes chronic clinic BP 163/89, weight 203; A1c                   2, 4   The doctor failed to make an accurate diagnosis of the
            documented as 7.3. The doctor did not address the elevated                  blood pressure control. The doctor assessed good
            blood pressure. The patient was on NPH 20 units and                         control when it was poor control; yet medication was
            metformin 850 BID. On a different HTN chronic clinic form the               increased. This patient had an American Cardiology 10-
            HTN was addressed. The doctor documented good                               year risk of heart disease or stroke of 65%. There
            hypertension control even though it was not, and fair high                  should have been aggressive treatment of
            blood lipid control even though the patient was no on anti-                 cardiovascular risk factors including addition of a statin
            lipid therapy. The doctor did increase the verapamil from 80                drug and the Motrin should have been discontinued.
            to 120 mg. The patient was also on lisinopril, metformin, NPH               Care failed to follow generally accepted guidelines or
            insulin, HCTZ, verapamil, aspirin, and 800 mg Motrin once                   usual practice.
            daily. The use of Motrin should not be continuous as it was
            because of the risk for kidney disease and risk for thrombotic
            events. The doctor documented the LDL cholesterol as 133
            which is high.

  4/30/2015 Sodium 134; A1c 7.3; cholesterol 191; TG 71; HDL 44; LDL 133;
            HGB 16.3
  7/22/2015 A1c 7.1.
  8/13/2015 A provider saw the patient for HTN clinic. The blood pressure       2, 4, 6 The doctor failed to make an accurate diagnosis of the
            was 158/95. A repeat was 146/85. The blood pressure was                     blood pressure control. The doctor assessed good
            listed as in good control and blood lipids were listed as in good           control when it was poor control; medication should
            control. There was no change of medication despite the                      have been increased. This patient had an American
            elevated blood pressure. The A1c was listed as 7.1. The                     Cardiology 10-year risk of heart disease or stroke of
            doctor ordered an EKG. The doctor noted that the creatinine                 65%. There should have been aggressive treatment of
            was 1.48. The patient was still on Motrin yet the doctor did                cardiovascular risk factors including addition of a statin
            not identify why the patient was taking this medication and                 drug and the Motrin should have been discontinued.
            that it might be damaging his kidney.                                       Also, the doctor noted an elevated creatinine but did
                                                                                        not review use of the Motrin. Care failed to follow
                                                                                        generally accepted guidelines or usual practice.




                                                                           99
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 100 of 431 PageID #:12298
Patient #10

  8/23/2015 An EKG shows non-specific STT wave changes that could be           6    This EKG could have been consistent with ischemia yet
            consistent with ischemia.                                               was not documented as reviewed with respect to the
                                                                                    patient's clinical picture.
 11/22/2015 A1c 6.7.
 12/21/2015 A provider saw the patient for a periodic semi-annual diabetic     17   Blood pressure medication should have been adjusted.
            evaluation. The blood pressure was 151/87. The doctor did               Same comments as above related to treatment with a
            not address the elevated blood pressure. The doctor renewed             statin and use of Motrin. However, the doctor did
            Motrin for three months, restricting the patient to 10 tablets a        decrease the amount of Motrin the patient was given.
            month.
  2/24/2016 Total cholesterol 172; TG 82; HDL 42; LDL 114.
  3/17/2016 Diabetes chronic clinic BP 163/89, weight 203; A1c                 4    The blood pressure was adjusted but was done with
            documented as 7.3. The doctor did not address the elevated              verapamil. Since the patient had prior angina, a beta
            blood pressure. The patient was on NPH 20 units and                     blocker should have been considered. The doctor did
            metformin 850 BID. On a different HTN chronic clinic form the           not address lipid risk. The patient had a 45% 10-year
            HTN was addressed. The doctor documented good                           risk of heart disease or stroke based on recent labs. He
            hypertension control even though it was not, and fair high              should have been on a high intensity statin. The doctor
            blood lipid control even though the patient was no on anti-             ordered Motrin when it placed the patient at significant
            lipid therapy. The doctor did increase the verapamil from 80            risk of thrombotic events. Care failed to follow
            to 120 mg. The patient was also on lisinopril, metformin, NPH           generally accepted guidelines or usual practice.
            insulin, HCTZ, verapamil, aspirin, and 800 mg Motrin once
            daily. The use of Motrin should not be continuous as it was
            because of the risk for kidney disease. The doctor
            documented the LDL cholesterol as 133 which is high.


  3/23/2016 Microalbumin/creatinine ration 37 (0-30); A1c 8; cholesterol
            175; TG 88; HDL 47; LDL 110.




                                                                         100
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 101 of 431 PageID #:12299
Patient #10

  4/14/2016 A doctor saw the patient for annual diabetic clinic. The doctor    4   The blood pressure was not considered elevated but
            noted that the A1c was 8 but said the lipids were "OK" which           because the patient had high cardiovascular risk,
            they were not. The blood pressure was 139/88. The doctor               medication increase should have been considered. The
            wrote that he discussed statin coverage with the patient who           doctor did not address lipid risk and treatment, and
            wanted to defer starting. The doctor wrote that he referred            ordered Motrin when it placed the patient at significant
            the patient to Dr. Obaisi. The doctor increased NPH insulin to         risk. Care failed to follow generally accepted guidelines
            26 units HS but did not address the elevated blood pressure.           or usual practice.


  4/15/2016 An EKG shows non-specific STT wave changes that could be
            consistent with ischemia. The changes are different from the
            previous EKG of 8/23/15.




                                                                         101
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 102 of 431 PageID #:12300
Patient #10

  4/15/2016 A doctor saw the patient who complained of waking up                14   On this day, especially given the drop in blood pressure,
            feeling nauseous and became cold and clammy and vomited.                 the 10-year risk of heart disease or stroke was 38%. If
            The doctor noted that an EKG showed sinus tachycardia. [The              the blood pressure of 4/14/16 (139/88) was used, the
            EKG showed also non-specific STT wave changes that could be              patient had a 10-year risk of heart disease or stroke of
            consistent with ischemia]. The blood pressure was 112/74,                52%. This was a very high risk patient. The doctor failed
            which is low for this patient and the heart rate 92. The doctor          to take an adequate history for acute coronary
            took no other history. The doctor's assessment was diabetes              syndrome but did acknowledge the possibility. Also, the
            R/O coronary event or NSAID gastritis and dehydration. These             patient was on long-term Motrin which carries a black
            assessments appeared to be accurate. However, the plan and               box warning for cardiac thrombotic events. Since the
            follow up was below standard of care. The doctor ordered                 EKG was abnormal and suggested ischemia, the patient
            CBC, CMP, troponin, CK-MB, stopped Motrin, and started                   should either have been referred to a hospital to rule
            omeprazole for a week and gave a liter of fluid and gave the             out MI or been placed on regular anti-anginal
            patient a dose of NTG. The doctor did not take a history usual           medication and referred for urgent stress test or
            for angina. The CBC was drawn and showed hemoglobin of                   angiography. Ordering tropinin levels in a prison is not a
            10.3, which is very low but was never followed up. This was              good idea because if positive, the prison could not
            consistent with a GI bleed, as the patient had a prior normal            reasonably treat the patient appropriately and the
            hemoglobin. The patient had a prior normal hemoglobin of                 patient's access to hospital care would be delayed. After
            13.7. The CMP, CK-MB, and troponin were not done or were                 this lack of referral, subsequent physicians did not order
            unavailable in the medical record. The doctor also only                  routine cardiology referral, increase anti-anginal drugs,
            prescribed a single nitroglycerin tablet but did not order long-         or order stress testing or cardiac catheterization. This
            term anti-anginal medication. The omeprazole was only                    patient had multiple risk factors for a cardiac event
            ordered for seven days. The doctor did not follow up. Given              (smoker, HTN, diabetes, high blood lipids, male sex,
            the high risk of this patient, a possible anginal event should           age). Care failed to follow generally accepted guidelines
            have prompted a stress test or cardiac catheterization.                  or usual practice. This place the patient at risk of cardiac
                                                                                     thrombotic event.



  4/18/2016 An EKG shows resolution of STT wave changes from 4/15/16.
            This is significant because it supports a suggestion of ischemia.
            Given the patient's history a stress test or cardiac
            catheterization were indicated.




                                                                          102
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 103 of 431 PageID #:12301
Patient #10

  4/18/2016 Hemoglobin 10.3. There was no evidence in the progress            6     This significant laboratory finding was not acted on,
            notes of follow up of this significantly abnormal test.                 placing the patient at significant risk. The patient should
                                                                                    have been referred for upper endoscopy. Care failed to
                                                                                    follow generally accepted guidelines or usual practice.

  4/18/2016 A doctor saw the patient for follow up of the dehydration. The   1, 7   The doctor should have obtained a history given the
            blood pressure was 101/61. The patient was able to eat. The             recent event on 4/15/16. The doctor failed to
            doctor took no history typically used for angina. The doctor            document review of the EKGs in sequence and assess in
            repeated the EKG but did not comment on it. The EKG was                 light of the patient's cardiovascular risks. Because of
            now normal when on the 15th it showed STT changes                       the reversal of EKG changes, the patient should have
            consistent with ischemia. This reversal of ischemic changes is          been referred for stress testing. Care failed to follow
            significant and demonstrates that the patient had ongoing               generally accepted guidelines or usual practice.
            angina.
   5/5/2016 The Medical Director saw the patient. The blood pressure was 1, 2, 3,   The doctor failed to review the abnormal hemoglobin of
            149/83 and the pulse 98. The doctor did not discuss the        7, 17    10.3. The doctor failed to adjust medication for
            recent possible anginal episode. The doctor addressed back              elevated blood pressure. The doctor failed to assess the
            pain but took no history, diagnosed chronic back pain, and              patient's recent possible anginal episode in light of the
            prescribed 600 mg Motrin twice a day for 60 days despite the            patient's risk factors. The doctor prescribed Motrin
            elevated blood pressure. The doctor did not discuss the blood           despite a possible recent anginal episode and despite
            pressure or evaluate the recent lab showing a significant drop          the black box warning for risk of thrombotic cardiac
            in hemoglobin.                                                          events. The patient should have been referred for
                                                                                    stress testing. Care failed to follow generally accepted
                                                                                    guidelines or usual practice.


  7/20/2016 A1c 6.7
   8/1/2016 A doctor saw the patient for diabetic clinic. The blood          2, 3   The doctor should have considered adjustment of blood
            pressure was 135/82 which is not elevated blood pressure for            pressure medication but did not. The doctor should
            persons with diabetes but is considered possibly elevated for           have initiated lipid therapy or discussed with the patient
            persons with diabetes and cardiovascular disease. The A1c was           but did not. Same comments as above for statins and
            6.7. The doctor made no changes to therapy and did not                  Motrin. The abnormal hemoglobin was unnoticed. Care
            address the blood pressure.                                             failed to follow generally accepted guidelines or usual
                                                                                    practice.




                                                                       103
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 104 of 431 PageID #:12302
Patient #10

   8/3/2016 Cholesterol 157; TG 99; HDL 42; LDL 95; hemoglobin 12; MCV
            71 (80-99);
  8/12/2016 A doctor wrote a very brief illegible note. A nurse took blood     2, 3   The blood pressure was elevated but medications were
            pressure of 142/95 but it was not addressed.                              not adjusted. The doctor did not address lipid risk
                                                                                      despite a 36% 10-year risk of heart disease and ordered
                                                                                      Motrin when it placed the patient at significant risk.
                                                                                      Same comments as about these issues. Care failed to
                                                                                      follow generally accepted guidelines or usual practice.

   9/5/2016 A doctor saw the patient for HTN chronic clinic. The blood         2, 3   The blood pressure was initially elevated but
            pressure was 150/87 and a retake was 133/83. The doctor                   medications were not adjusted. The doctor did not
            assessed "good" HTN control but the control was                           address lipid risk and treatment and ordered Motrin
            questionable. The doctor made no changes.                                 when it placed the patient at significant risk. Same
                                                                                      comments as about these issues. Care failed to follow
                                                                                      generally accepted guidelines or usual practice.

 11/30/2016 A1c 7.
  12/6/2016 A doctor saw the patient for diabetic clinic. The blood            2, 3   The blood pressure was elevated but medications were
            pressure was 145/91. The A1c was 7. The doctor made not                   not adjusted. The doctor did not address lipid risk and
            changes and did not adjust the blood pressure medication.                 treatment and ordered Motrin when it placed the
                                                                                      patient at significant risk. Same comments as about
                                                                                      these issues. Care failed to follow generally accepted
                                                                                      guidelines or usual practice.

   1/6/2017 Sodium 134; cholesterol 167; TG 77; HDL 39; LDL 113;
            hemoglobin 13.7 MCV 72.7 (80-99).




                                                                         104
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 105 of 431 PageID #:12303
Patient #10

   1/6/2017 A nurse saw the patient for back pain. The blood pressure was     4, 17   The doctor failed to treat elevated blood pressure. The
            151/97. The nurse referred to a doctor who saw the patient                doctor failed to note the prior abnormal hemoglobin
            the same day. The doctor addressed the back pain and                      and failed to appreciate black box warnings for Motrin
            increased the Motrin at 800 BID without addressing the                    which placed this patient at significant risk. Care failed
            elevated blood pressure and without recognizing the prior                 to follow generally accepted guidelines or usual
            episode of decrease in hemoglobin. This needed to be                      practice.
            considered because both Motrin and aspirin can cause GI
            bleeding which the patient appeared to have sustained. The
            Motrin was prescribed at a high dose 800 mg BID but
            apparently for two weeks.

  1/10/2017 A doctor discontinued the Motrin and started Naprosyn              17     The doctor failed to appreciate black box warnings for a
            another NSAID at a dose of 500 mg BID. The patient had                    NSAID in light of this patient's risk factors. Care failed
            received 28 Motrin tablets as a KOP medication on 1/9/17 and              to follow generally accepted guidelines or usual
            received the Naprosyn on 1/23/17 which was when the                       practice.
            Motrin would have been completely used up if taken as
            prescribed. Nevertheless, giving the patient another NSAID
            when the patient was on aspirin and had a recent presumed GI
            bleed was problematic. The doctor apparently failed to
            appreciate the Black Box warnings for this drug as well as its
            effect on hypertension.

  1/13/2017 A doctor wrote an illegible note. A nurse obtained blood
            pressure was 102/70 and the pulse was 101.
  1/16/2017 The inmate was not seen in eye clinic due to lock down.

  1/18/2017 The patient was not seen by a nurse because of lock down.

  1/19/2017 The patient was not seen by a doctor due to lock down.

  1/26/2017 The patient was not seen by a doctor due to lock down.




                                                                        105
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 106 of 431 PageID #:12304
Patient #10

  1/31/2017 An annual physical examination was done. A digital rectal            7, 8   The patient should have had colorectal cancer screening
            examination included a negative guaiac test. It appears that                consistent with contemporary guidelines. This was
            this constitutes colorectal cancer screening, which is                      especially true since the patient had prior episode of GI
            inadequate screening.                                                       bleeding. The patient should have had screening for
                                                                                        lipid disorder but doctors did not appear to appreciate
                                                                                        the patient's risk for heart disease.

   2/5/2017 A nurse was asked to emergently assess an inmate but on
            arrival the inmate was lying face down on the floor. The
            patient was unconscious and not breathing. CPR was started
            and the patient was sent to a hospital, where he died. An EKG
            on this date showed acute ischemia.

   2/5/2017 A death certificate documented that an autopsy was done but
            it wasn't in the record. The death certificate listed the cause
            of death as coronary atherosclerosis with gastrointestinal
            hemorrhage as a secondary cause of death.

   2/6/2017 A Death Summary by the Medical Director at Stateville
            documented that the patient had 90% occlusion of a coronary
            artery and "limited patchy gastrointestinal hemorrhage." In a
            Wexford Mortality Review Worksheet the doctor documented
            that earlier intervention was not possible and that there was
            no way to improve care.




                                                                           106
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 107 of 431 PageID #:12305
Patient #11


  3/11/2014 Total cholesterol 176; TG 71; HDL 42; LDL 120; hemoglobin
            14.1; MCV 101.1.
   4/5/2014 The patient was evaluated in HTN chronic clinic. The weight       3    The patient had a 10-year risk of heart disease or stroke
            was 180. The blood pressure was 106/69.                                of 16.6% and should have been on a moderate to high
                                                                                   intensity statin.
   7/3/2014 Total cholesterol 178; TG 136; HDL 35; LDL 116; hemoglobin
            14.5; MCV 101.7; platelets 148.
  7/10/2014 The patient was evaluated in HTN chronic clinic. Blood            3    The patient had a 10-year risk of heart disease or stroke
            pressure was 120/73. The weight was 173, a seven pound                 of 22% and should have been on a moderate to high
            weight loss over seven months. This was not addressed.                 intensity statin.

 11/11/2014 Total cholesterol 189; TG 117; HDL 38; LDL 128. CBC was
            normal.
 11/25/2014 The patient was evaluated in HTN chronic clinic. The weight       3    The patient had a 10-year risk of heart disease or stroke
            was 178. Blood pressure was 120/75.                                    of 22% and should have been on a moderate to high
                                                                                   intensity statin.
  2/12/2015 Potassium 3.4; cholesterol 166; TG 107; HDL 36; LDL 109.
  5/16/2015 A doctor saw the patient the weight was 171 pounds.
   6/3/2015 A doctor saw the patient for a cold. The weight was 160         1, 2, 3 The doctor failed to take adequate history regarding
            pounds. The pulse was 117. Neither the 20 pound weight loss             weight loss and did not evaluate adequately for the
            nor the tachycardia was addressed.                                      tachycardia. The treatment plan should have contained
                                                                                    evaluations to determine why the patient had
                                                                                    tachycardia and weight loss.

  6/12/2015 Potassium 3.4; cholesterol 155; TG 123; HDL 36; LDL 94.
  8/24/2015 BMP was normal.




                                                                      107
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 108 of 431 PageID #:12306
Patient #11


  10/6/2015 A doctor saw the patient for dysphagia for solid food. The        7, 8   Neck mass and dysphagia is consistent with carcinoma
            doctor took no history. The weight was 163 and the patient               which needs to be ruled out before more benign
            had lost 17 pounds since 4/5/14. The doctor noted that the               conditions are considered. It wasn't clear what infection
            patient had a right neck mass. The doctor ordered an                     the doctor was considering but a simultaneous EGD
            antibiotic and follow up in 10 days.                                     and/or neck CT were indicated.


 10/16/2015 The doctor saw the patient in follow up. The neck mass was               Ultrasound is not a preferred test for evaluation of neck
            still there and was described as the size of a golf ball. The            mass but was an option. A 4-6 week follow up was too
            dysphagia was worse. The doctor noted a 17 pound weight                  long.
            loss over seven months. The doctor ordered an ultrasound
            with a follow up with the Medical Director in 4-6 weeks.

 10/20/2015 An ultrasound showed nodular densities on the right side of
            neck question of adenopathy or neoplasm.
 10/27/2015 A collegial review approved an ultrasound. This was a low
            value test for this condition. The patient needed a biopsy. A
            CT scan would have been reasonable.
 10/28/2015 The Medical Director saw the patient. The only note was "U/S
            [presumably ultrasound] neck masses R neck, CXR this week."
            This patient needed a prompt biopsy of the mass.

 10/28/2015 A US of neck was approved for right neck mass with dysphagia.
            The patient had already had the test.
 10/30/2015 A chest x-ray showed diffuse emphysema, COPD, tortuous             2     These abnormalities were not incorporated into the
            aorta.                                                                   assessment of the patient and were not managed.

 11/10/2015 A collegial review approved a UIC oncology visit.
 11/18/2015 The Medical Director saw the patient. The doctor noted that
            the patient had a fixed neck mass and assessed throat
            neoplasm and appeared to order a local ENT consultant.




                                                                        108
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 109 of 431 PageID #:12307
Patient #11


 11/30/2015 A Joliet ENT doctor saw the patient and noted a neck mass and
            recommended a PET scan, laryngoscopy with biopsy,
            bronchoscopy, and esophagoscopy.
  12/3/2015 The Medical Director saw the patient and noted that the            3     The doctor did not mention a PET scan which had been
            patient returned from a writ. The Medical Director noted that            recommended.
            the patient has a tumor on the posterior tongue and was to
            have endoscopy, laryngoscopy, bronchoscopy, and biopsy.

  12/8/2015 A collegial review approved a PET scan and laryngoscopy with
            biopsy.
 12/18/2015 The patient returned from a PET scan. His weight was 154
            pounds. The pulse was 128 but not addressed.
 12/18/2015 A PET scan was consistent with malignancy on the right side of
            the tongue with nodal metastases.
 12/22/2015 A doctor saw the patient, who now weighed 151 pounds. The
            doctor noted that the PET scan showed metastatic tongue
            cancer and that the inmate was scheduled for chemotherapy
            and radiation therapy.
 12/30/2015 The patient complained to a nurse that he was coughing up         2, 3   Cough with bloody sputum in a patient with head and
            blood. The pulse was 113. The nurse referred to a doctor.                neck malignancy should prompt concern that there was
            The Medical Director saw the patient. The doctor                         an open wound in the area of the cancer, but this was
            documented that there was no change in the neck mass, the                not a concern apparently.
            lungs were clear. The doctor assessed cough with bloody
            sputum "once". The doctor ordered a chest x-ray and
            prescribed Claritin an antihistamine.

   1/4/2016 A chest x-ray was reported as "negative study."
   1/8/2016 The patient had a laryngoscopy and biopsy. The heart rate
            was 107.
   1/8/2016 A tongue biopsy showed invasive squamous cell cancer               7     It was three months since the patient first had
            moderately differentiated.                                               symptoms of a neck mass and dysphagia until the time
                                                                                     of diagnosis. The diagnosis was not timely.



                                                                        109
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 110 of 431 PageID #:12308
Patient #11


  1/13/2016 The Medical Director saw the patient and noted that the          11   If the patient had bronchoscopy and EGD, the results
            patient had laryngoscopy, bronchoscopy, and EGD. The                  were not found.
            patient needed follow up with ENT in a week.
  1/21/2016 ENT consultant on a referral form wrote that the biopsy
            showed squamous cell carcinoma and needed chemotherapy
            and radiation therapy with follow up in two months after
            completion of radiation therapy.
  1/26/2016 The Medical Director stated that ENT at UIC was approved.        10   The patient had already seen the ENT doctor but the
            The Medical Director had stated on 1/13/16 that the ENT               Medical Director didn't note the therapeutic plan. It
            follow up was to occur in a week.                                     was unclear if he understood what the ENT had
                                                                                  recommended.
   2/1/2016 A doctor wrote a note but it was illegible.
   2/4/2016 The patient went to radiation oncology. They recommended
            chemoradiation. The PET scan images were requested.
            Medical oncology was to see the patient on 2/11/16. A 1-2
            week follow up was recommended for a simulation.

   2/8/2016 The Medical Director saw the patient post write at UIC           10   The doctor failed to understand the radiation oncology
            radiation oncology who wanted a PET scan. The patient                 note which asked for the PET scan images since they
            already had a PET scan on 12/18/15 but apparently it was              only had a report. The doctor instead ordered another
            ordered again. The doctor didn't order follow up.                     PET scan.
   2/9/2016 The PET scan, medical oncology, dental, and radiation
            oncology appointments were approved at collegial review.

  2/11/2016 The patient went to radiation oncology and radiation therapy
            was to start in two weeks at UIC. The doctor ordered a CBC
            and CMP.




                                                                       110
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 111 of 431 PageID #:12309
Patient #11


  2/16/2016 The Medical Director saw the patient after a writ but didn't         10, 11 The therapeutic plan and ongoing treatment of the
            say what the writ was for or what occurred. It wasn't clear                 patient were unclear based on progress notes. It was
            what the treatment plan was.                                                not possible to determine from the medical record what
                                                                                        therapy the patient was receiving and when he received
                                                                                        it.
  2/16/2016 A CT scan of the neck was approved in collegial.
  2/17/2016 Potassium 3.4; cholesterol 130; TG 50; HDL 38; LDL 82;
            hemoglobin 12 (13.2-18); platelets 160.
  2/22/2016 A nurse wrote that the patient just returned from UIC          10, 11 There was no report. The plan was unclear and follow
            radiation oncology. The nurse noted that the patient needed           up didn't occur.
            a CT scan which did not appear accurate. Since there was no
            report it wasn't clear what happened.
  2/22/2016 There was no report but radiation oncology noted that a CT      11    There was no report.
            planning scan was done.
  2/25/2016 The patient went to head and neck oncology clinic. The
            patient had a T2N3M0 stage IVb tongue cancer. Laryngoscopy
            was done. The plan was radiation and chemotherapy with
            cisplatin. A port was placed. An echocardiogram was
            scheduled for 2/29/16. The note documented that radiation
            oncology wanted a CT scan to assess a lung lesion. The patient
            was to follow up in 2-3 weeks in head and neck oncology and
            was to start cisplatin with medical oncology and also receive
            radiation therapy.

  2/29/2016 The patient went to UIC for an echocardiogram. It wasn't clear
            from Stateville doctor's documentation that an
            echocardiogram was to be done. The report of the
            echocardiogram showed normal LV function and normal EF.




                                                                           111
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 112 of 431 PageID #:12310
Patient #11


  2/29/2016 The Medical Director wrote that the patient needed cardiology 10, 11 The doctor was not reviewing consultation reports and
            clearance for chemotherapy and radiation therapy. An as                the therapeutic plan was not described. Since there
            needed follow up was ordered. It wasn't clear what was                 were no formal reports it wasn't clear exactly what the
            occurring, as the doctor did not document what occurred at             plan was.
            recent UIC visits.
   3/1/2016 A radiation oncologist wrote a brief note stating that Chest CT 10, 11 It was three months since the patient first had
            and pulmonary consult were indicated because there were                symptoms of a neck mass and dysphagia until the time
            suspicious LN on CT simulation performed for radiation                 of diagnosis. The diagnosis was not timely. The
            treatment purposes only. Bronchoscopy was indicated to                 recommendation for pulmonary and bronchoscopy
            evaluate these LNs to exclude malignancy, infection,                   were not done. There was no evidence of a report.
            granulomatous disease.
   3/2/2016 A staff physician saw the patient and noted that the patient  10, 11    Hospital records were unavailable and the doctor didn't
            had a Port-a-Cath in his right chest and was getting                    know what occurred at the hospital. Follow up of
            chemotherapy. This was the first mention that the patient had           oncology was not being done. They had recommended
            actually received chemotherapy. It wasn't clear what the                return if the patient decompensated, which had
            therapeutic plan was for the patient.                                   occurred.

   3/7/2016 There was no report but the oncology clinic referral form had     11    There was no report.
            comments written on the bottom and noted that the patient
            received cisplatin and would need daily RT M-F for six and a
            half weeks. They noted that the patient had received
            radiation the day before. The patient was to return daily for
            radiation M-F and weekly for chemotherapy. The actual note
            was not present.
   3/8/2016 A nurse documented that the patient went for radiation
            therapy and was to return the following day for the next dose
            of radiation.
   3/9/2016 The patient went for radiation therapy.




                                                                       112
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 113 of 431 PageID #:12311
Patient #11


  3/10/2016 The patient received another PET scan. The lesion was mildly     10, 11 This was an unnecessary PET scan. The oncologist
            increased since the last PET scan. Cervical lymph nodes were            wanted the PET scan film not a repeat PET scan but the
            also mildly increased but there were otherwise no changes               report was not present and the doctor did not correctly
            from the prior study.                                                   review the recommendations on the referral comments.

  3/14/2016 A medical oncologist saw the patient for cisplatin. The
            recommendation was to encourage fluids and administer an
            antiemetic for nausea and to return in a week.

  3/21/2016 The patient was given radiation therapy. The medical              11     We couldn't find the prescription as the record was so
            oncologist noted that the patient had mucositis. The                     disorganized.
            radiation oncologist recommended to increase Boost to six
            times a day with a teaspoon of salt as the patient had lost
            eight pounds over the past week due to dysphagia. A PEG
            feeding tube was recommended. The also recommended
            morphine 10 mg every three hours. They mentioned
            something illegible about blood pressure medication noting
            that the BP was normal.
  3/21/2016 The Medical Director documented that the patient had pain         10     The doctor was not documenting a careful review of
            and UIC oncology recommended morphine and to keep on the                 consultants or documenting their complete therapeutic
            infirmary. The doctor admitted to the infirmary and started              plan but was only documenting certain items.
            morphine. The doctor had not been monitoring the patient's
            pain or status other that when told by UIC what to do.

  3/21/2016 The patient was admitted to the infirmary. He weighed 149
            pounds. The patient was on a soft diet and the doctor ordered
            two additional cans of Boost three times a day. The nurse
            documented that the patient was having increasing dysphagia
            and losing weight and was admitted to the infirmary to
            monitor this. The patient was still on Cardura and dyazide for
            hypertension.




                                                                      113
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 114 of 431 PageID #:12312
Patient #11


  3/26/2016 The Medical Director wrote a note. The entirety of the note       1, 2, 3, The doctor was taking no history, not performing
            was "S: no specific complaint O: no changes A: oral ca on                  adequate examination, or documenting a plan
            radiation P: continue same care." This gave no information as              consistent with one recommended by the consultants.
            to the status or progress of the patient.                                  It isn't clear from documentation that the doctor
                                                                                       understood the status of the patient. The doctor did
                                                                                       not update any of the patient's other medical conditions
                                                                                       or monitor for them.
  3/28/2016 The doctor wrote a note stating "S: no specific complaint, O:     1, 2, 3 The doctor was taking no history, not performing
            no changes, A: oral cancer on radiation P: continue same                  adequate examination, or documenting a plan
            care." This note failed to identify the therapeutic plan or               consistent with one recommended by the consultants.
            recent consultant recommendations and did not address                     It isn't clear from documentation that the doctor
            whether the patient was still in pain. The doctor did not                 understood the status of the patient.
            address the mucositis or pain or evaluate the weight or
            whether the patient could eat.
  3/30/2016 The patient asked a nurse for more Boost. The nurse did not
            refer the patient.
  3/31/2016 The patient went to radiation. They noted that the patient                The doctor appeared to be treating ITP. Prednisone is
            had difficulty swallowing due to thrush. The patient had lost             not indicated in thrombocytopenia from cirrhosis. This
            six pounds. Continued treatment for oral thrush was                       was incompetence and demonstrated lack of knowledge
            recommended. Boost was recommended eight times a day                      of primary care by this surgeon. The diagnosis and
            and salt water and baking soda mouth wash. Liquid Pepcid or               treatment were therefore inappropriate and placed the
            famotidine were recommended for reflux. These                             patient at risk.
            recommendations were unnoticed at the prison.

  3/31/2016 UIC recommended in a letter to Stateville that an x-ray of his
            knee should be taken as the patient complained of knee pain.

   4/4/2016 The patient wasn't able to get chemotherapy due to low
            platelets of 67. He did receive normal saline presumably due
            to dehydration. There was no report but this information was
            on the referral form.




                                                                        114
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 115 of 431 PageID #:12313
Patient #11


   4/5/2016 The doctor wrote that the patient was at UIC hospital under        1, 10   The patient failed to review prior UIC recommendations
            oncology care but it wasn't clear what was happening to the                or note the updated status of the patient. The UIC
            patient. The doctor did not review UIC notes or document                   recommendation for a knee x-ray wasn't noted. The
            understanding what the status of the patient was. The doctor               doctor didn't appear to prescribe additional Boost and
            hadn't seen the patient since 3/28/16.                                     MARs did not show that the patient received additional
                                                                                       nutritional supplement.

   4/8/2016 The patient returned from the hospital and a nurse                  11     The report was not available and it wasn't clear what
            documented that the patient received a G-tube. On admission                occurred at the hospital.
            to the infirmary the nurse noted that the patient had failure to
            thrive. The patient was still on six cartons of Boost a day
            instead of the eight recommended. The hospital note was not
            located.
   4/8/2016 A nurse documented that the patient insisted on feeding
            himself through his G-tube. He was angry and accused the
            Medical Director of "putting him in the condition he is in now.
            He stated the MD ignored him 6 years ago."

  4/11/2016 The patient was seen in oncology clinic. The patient was
            dehydrated and hypotensive with WBC 1.2 and ANC of 0.7.
            The recommendation was to watch for petechial rash and take
            neutropenic precautions by separation from general
            population. The patient was to shower daily and give
            saltwater and baking soda mouth wash for mouth soreness.




                                                                        115
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 116 of 431 PageID #:12314
Patient #11


  4/11/2016 The Medical Director documented seeing the patient at 4:00             The doctor appeared to document a note when the
            pm, although based on hospital notes it appeared that the              patient was hospitalized.
            patient was at the hospital from 4/11/16 to 4/12/16. The
            doctor documented that the patient had difficulty swallowing
            and was on a liquid diet by the oncologist. The doctor didn't
            obtain the weight or document understanding of the
            nutritional status or caloric intake of the patient. The only
            examination was documented as "no change." The plan was
            "continue same care." It appeared that the doctor
            documented the wrong date.

  4/12/2016 The patient returned from the hospital for hypotension. It was
            noted that the patient's blood pressure was 78/50. The
            patient was found to have gout of the right toe and was
            started on a tapering prednisone dose. Fluconazole was
            started for the thrush.
  4/18/2016 The Medical Director noted that the patient left for radiation    10   The doctor failed to review the recent hospitalization
            therapy. The examination was documented as "no changes."               failing to note that the patient was treated for gout,
            The plan was "continue same care." The doctor failed to see            hypotension and had thrush. The doctor was ignorant
            the patient since his hospitalization for hypotension and gout         of the patient's status.
            and did not acknowledge the mucositis.

  4/21/2016 The oncologist wrote on a referral form that the patient
            received IV hydration with magnesium and that a CT/PET scan
            needed repeating in three months. A month follow up was
            requested. A report of this visit was present in the record.

  4/25/2016 The Medical Director note stated "S:no complaint O: no            10   The doctor failed to review the consultation notes and
            change A: Ca throat on chemo P: continue same care." He                failed to note the current status of the patient. He also
            did not note the recent oncology note or document the plan.            failed to update the patient's ongoing medical
                                                                                   conditions.




                                                                        116
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 117 of 431 PageID #:12315
Patient #11


  4/29/2016 A staff physician saw the patient for chest pain and feels acid
            reflux in his throat. The doctor continued Pepcid, added
            metoclopramide and advised the patient to take smaller
            portions of liquid when feeding. It wasn't clear if the patient
            continued to feed himself.

   5/2/2016 The Medical Director note stated "S:no complaint O: no             1,2,3   The Medical Director documented no knowledge or
            change A: Ca throat on chemo P: continue same care."                       recognition of the patient's status and did not document
                                                                                       evaluation of the patient.
   5/9/2016 The MD note stated "S: no specific complaint O: no change A:   1,2,3       The Medical Director documented no knowledge or
            throat ca P: continue same care."                                          recognition of the patient's status.
  5/16/2016 The doctor wrote a note stating "S: requests medical shower O 1,2,3        The Medical Director documented no knowledge or
            no change A: throat ca P: medical shower 3x a week x 3                     recognition of the patient's status.
            months."
  5/19/2016 A radiation oncologist wrote comments on a referral form
            stating that Boost needed to continue and the patient needed
            a restaging CT PET scan in two months and should follow up
            with medical oncology. Massage of the neck was
            recommended post radiation.
  5/23/2016 The doctor documented that the patient had no specific
            complaint but then wrote "discomfort neck post radiation UIC -
            massage." The examination stated "no acute findings" and the
            doctor ordered PT to massage the neck once a week.

   6/1/2016 A staff doctor noted that the patient was waiting for re-
            staging. The patient had less dysphonia and dysarthria.

   6/6/2016 The Medical Director wrote "S:no specific complaint O: no          1, 2, 3 The doctor failed to address any of the patient's chronic
            change A: throat ca on radiation chemo P: continue same                    conditions, took no history, failed to document
            care." There was no monitoring of weight or ability to eat, the            examination, and failed to establish a plan of care.
            gout, or any of the patient's other problems.




                                                                         117
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 118 of 431 PageID #:12316
Patient #11


  6/13/2016 The Medical Director wrote that the patient still had dysphagia   1,2,3   The doctor failed to update any of the patient's other
            and had burning in the chest. The examination was                         problems.
            documented as "no change." The doctor ordered Carafate
            suspension.
  6/20/2016 The doctor documented that the patient was feeling better         1,2,3   The doctor failed to update any of the patient's other
            but that the swelling in the anterior upper neck was less and             problems.
            the patient was able to swallow better. There was no
            examination except to state "no change" and the plan was
            "continue same care."
  6/27/2016 The doctor noted that the patient was swallowing better but       1,2,3   The doctor failed to update any of the patient's other
            needed more viscous lidocaine. The examination was                        problems.
            documented as "no change." The doctor ordered viscous
            lidocaine.
   7/5/2016 The doctor noted that the patient's feeding tube was partly
            clogged. The examination was "no acute findings" and the
            plan was to irrigate the feeding tube as needed.
   7/5/2016 Albumin 2.8 BUN 15 creatinine 0.8.
   7/6/2016 WBC 3.2; HGB 9.2; MCV 104.
  7/10/2016 A nurse wrote that the patient couldn't breathe and was
            audibly wheezing. The nurse called a doctor who ordered
            prednisone and albuterol without evaluation. The respiratory
            rate was 20; P 88; BP 146/87 and oxygen saturation 97%.

  7/12/2016 The doctor wrote "S: no specific complaints O: no change A:       1,2,6   The doctor failed to address any of the patient's chronic
            post radiation tongue ca P: continue same care."                          conditions, took no history, failed to document
                                                                                      examination, and failed to establish a plan of care.
                                                                                      Abnormal labs were not addressed. The doctor even
                                                                                      failed to address the patient's difficulty breathing that
                                                                                      occurred two days previous. The doctor failed to
                                                                                      mention that the patient was on prednisone and
                                                                                      albuterol.




                                                                       118
                    Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 119 of 431 PageID #:12317
Patient #11


  7/25/2016 The doctor wrote the patient had "same cough + SOB-" The     1,2,3,8 The doctor took no history, performed no examination,
            only examination was the statement "lung breath sounds               and the plan of a nebulizer was based on no clear
            diminished." The doctor ordered a nebulizer and albuterol            diagnosis. The doctor ordered no labs or x-rays but
            BID.                                                                 should have.
  7/27/2016 At 4:30 pm the patient complained to a nurse that he was       2, 3 The doctor was treating the patient based on no specific
            having trouble breathing and was coughing and having trouble         diagnosis. The assessment was therefore uncertain and
            getting sputum up. The doctor was notified who ordered a             the treatment plan was apparently a guess.
            DuoNeb.
  7/27/2016 At 8:00 pm the patient complained that he couldn't breathe.  1, 2, 3 There was no history, the doctor did not examine the
            The oxygen saturation was 99%, BP 133/88, P 113, and                 patient and the plan was made without a diagnosis.
            respirations 26. The Medical Director was notified and
            ordered DuoNeb therapy. Stat labs were ordered but it wasn't
            clear what labs were done.
  7/27/2016 At 10:50 pm a nurse documented labs as glucose 108; BUN 17;
            HGB 10.9.
  7/27/2016 Lab results from St Joseph Medical Center showed WBC 4.3;
            HGB 10.9; MCV 100; platelets 123; but there was no hospital
            report.
  7/28/2016 The Medical Director documented that the patient returned    10, 11 There was no evidence of an ENT consultation. There
            from ENT and a PET scan was recommended for three months.            were labs from the St Joseph Medical Center but we
                                                                                 could not locate an ENT consultation. Reports were not
                                                                                 available.
  7/31/2016 At 1:30 am the patient complained that he couldn't breathe.   1,2,3 The doctor was ordering parenteral antibiotics without
            The BP was 126/94; P 120 R 22 and O2 sat 98%. The nurse              taking a history, performing an examination, making a
            received a phone order for Rocephin.                                 diagnosis. This was an inappropriate way to make a
                                                                                 therapeutic plan.
  7/31/2016 At 3:10 am the patient was short of breath. The temperature     3    Vistaril is not a medication for shortness of breath.
            was 99.3; P 125; R 22; BP 121/66 and oxygen saturation 98%.
            The doctor ordered Vistaril.




                                                                     119
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 120 of 431 PageID #:12318
Patient #11


  7/31/2016 At 5:30 am a nurse documented vitals of temperature 99; P
            113; BP 143/90; oxygen saturation 94%. Based on these vitals
            the doctor ordered the patient to be sent to a hospital.

   8/5/2016 The patient returned from the hospital. It wasn't clear what      11     There was no report from the hospital and it wasn't
            occurred.                                                                clear what happened.
   8/5/2016 A doctor wrote an infirmary admission note. The doctor noted        1    The history was so poor it wasn't clear that the
            that the patient was treated for pneumonia but didn't                    treatment plan was appropriate. The doctor as usual
            document any other detail of what occurred in the hospital.              did not address any of the other problems of the
                                                                                     patient.
   8/8/2016 A doctor noted that the patient was requesting to stop           1, 2, 3 The history was inadequate. The doctor didn't evaluate
            morphine as it didn't agree with him. The examination was                any of the patient's other problems and the therapeutic
            "no change." The doctor started Vicodin. The doctor didn't               plan only addressed the morphine.
            take history or assess the patient's pain or ask why he didn't
            want the morphine.
  8/15/2016 A doctor wrote that the patient wanted renewal of Tums. The      1, 2, 3 The history, physical examination, assessment, and plan
            examination was "no change" and the plan was to order Tums               were inadequate as the doctor did not address any of
            two tabs three times a day as needed for six months. There               the patient's main problems.
            was no other history, physical examination, assessment, or
            documentation of a therapeutic plan for his problems

  8/16/2016 Sodium 134; albumin 3.
  8/22/2016 A doctor noted that the throat pain was worse and that Norco     1, 2, 3 The history, physical examination, assessment and plan
            was not relieving the pain. The patient was requesting                   were inadequate as the doctor did not address any of
            morphine. The doctor ordered morphine. The only                          the patient's main problems.
            examination was "no change."
  8/29/2016 The doctors note was identical to the 6/6/16 note.               1, 2, 3 The doctor again failed to take history, perform
                                                                                     examinations, or make assessments based on the
                                                                                     patient's problems.




                                                                       120
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 121 of 431 PageID #:12319
Patient #11


   9/6/2016 The doctor wrote that the patient had no specific complaint       1, 2, 3, The PET scan report wasn't found in the medical record.
            except dandruff. The doctor noted that the PET scan showed          11     The doctor failed to take history, perform examinations,
            no sign of recurrence. The only examination was "no acute                  or document the therapeutic plan of the patient.
            finding." The plan was to order tar shampoo.

  9/13/2016 The doctor's note was identical to the 6/6/16 note.               1, 2, 3 The doctor again failed to take history, perform
                                                                                      examinations, or make assessments based on the
                                                                                      patient's problems.
  9/19/2016 The doctor's note was identical to the 6/6/16 note.               1, 2, 3 The doctor again failed to take history, perform
                                                                                      examinations, or make assessments based on the
                                                                                      patient's problems.
  9/25/2016 The doctor's note was identical to the 6/6/16 note.               1, 2, 3 The doctor again failed to take history, perform
                                                                                      examinations, or make assessments based on the
                                                                                      patient's problems.
  9/27/2016 The doctor wrote that the patient had a leak around the           1, 2, 3 Aside from assessing the G-tube, the doctor took no
            feeding tube. The examination was "small amount of leak."                 history and performed no other examination. The
            The assessment was that the doctor was to address the G-                  doctor made no assessments of the patient's main
            tube leak after the PET scan on 9/29/16. What was unusual is              problems. The doctor did not assess the nutritional
            that the doctor wrote on 9/6/16. only 23 days earlier, that the           status of the patient.
            PET scan showed no recurrence. This wasn't clear and there
            were no reports in the record.

  9/28/2016 The patient was found non-responsive on the toilet. He was
            unresponsive and CPR was started and he was transferred to a
            hospital taken by local paramedics. The patient expired at the
            hospital.




                                                                        121
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 122 of 431 PageID #:12320
Patient #11


  9/28/2016 The coroner's certificate of death on 9/28/16 listing the cause   While the patient had hypertension, an echocardiogram
            of death as hypertensive cardiovascular disease.                  was normal less than a year before the patient's death.
                                                                              It seems extremely unlikely to have a normal
                                                                              echocardiogram and yet die of hypertensive
                                                                              cardiovascular disease. Notably, the coroner made no
                                                                              mention of the head and neck cancer.




                                                                        122
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 123 of 431 PageID #:12321
Patient #12


  8/11/2015 The patient was incarcerated at Graham CC. The reception
            history documented Huntington's disease and hepatitis C. The
            weight was 203 pounds. The physical examination did not
            explain the Huntington's disease or hepatitis C. The rectal
            exam was refused. All exam boxes were checked normal. The
            plan was illegible.
  8/18/2015 An intake physical examination was done. The PA
            documented hepatitis C, but did not document a history of
            Huntington's disease as documented on the history. Some of
            the assessment was illegible.
  6/13/2016 The patient was at WCC.
  7/22/2016 AST 90 (10-40); alt 77 (10-50); calcium 9.2; sodium 138.
  7/28/2016 The patient was at Western and there was a note                 11   There was a gap of a year in the medical record.
            documenting that the patient was scheduled with medical
            oncology at UIC and the patient would transfer to Stateville
            NRC for appointments.
  7/28/2016 There was a note at WCC that the patient was being
            transferred to NRC for a UIC oncology appointment.
   8/2/2016 The patient transferred from WCC to NRC on writ status.
   8/4/2016 Comments from oncology on the referral form stated that the     11   There was no consult report.
            patient had hyperkalemia, HCC, and HCV. The patient was
            given kayexalate with directions to NRC to manage the
            hyperkalemia. It was recommended to get a triple phase CT
            scan, with a follow up in two weeks. The potassium was 5.5.
            The oncologist prescribed 15 gram of kayexalate rectal
            suppository for two days with recommendation to repeat the
            BMP in two days.




                                                                      123
                    Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 124 of 431 PageID #:12322
Patient #12


   8/5/2016 A doctor at NRC documented that the patient was there for a     10, 11 There was no consultation report. This led to not
            writ to go to UIC oncology. The problems listed included               knowing the therapeutic plan.
            hepatitis C, hyperkalemia, and dry eyes. The doctor noted
            that he would check with manager to clarify recommendation
            with Barbara at UIC. The doctor asked the unit manager to
            follow up with UIC to clarify the next steps of management.

  8/23/2016 Wexford UM wrote an approval that a surgical appointment
            on 8/4/16 and oncology FU on 8/11/16 were rescheduled to
            8/30/16. A requested referral was not yet received. This
            means that Wexford obtains the referral after the
            appointment is scheduled.
  8/29/2016 Wexford approved a CT scan and follow up oncology visit.         12     The recommended CT scan was not timely performed.
            The referral was still not received by Wexford UM. This was
            very late, as the oncologist requested a two week follow up
            and the CT scan had yet to be done.
  8/30/2016 The CT chest and pelvis were done, showing hepatocellular
            carcinoma.
   9/1/2016 A doctor saw the patient post-UIC writ. The doctor              10, 11 There was no report and the doctor didn't know the
            documented that the patient had a CT scan. The doctor noted            follow up date. Follow up after the consultation was
            that the report was to follow. The doctor noted no follow up           not informed.
            date on the consult with oncology.
   9/8/2016 EKG normal sinus rhythm.
  9/12/2016 The patient was admitted to the hospital for two days and
            discharged on 9/13/16. hepatic angiogram was done and
            lipidol and chemotherapy was administered in the hepatic
            artery for hepatocellular carcinoma. They recommended CMP
            drawn on 9/15/16 and faxed to coordinator at clinic and to
            start calcium carbonate. A PA wrote an order for waist chains
            and leg irons during movement.




                                                                      124
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 125 of 431 PageID #:12323
Patient #12


  9/14/2016 A doctor noted that the patient returned from the hospital       10 ,11 Records were unavailable from UIC. This resulted in not
            post embolization. The patient told the doctor he would need            knowing the therapeutic plan and failing to follow up on
            blood tests but the doctor didn't know what these were. The             recommendations from UIC.
            doctor didn't have prior IDOC medical records or the report
            from the recent UIC hospitalization and asked the unit
            manager for these.
  9/19/2016 Calcium 7.9; sodium 136; potassium 4.6. No LFTs done.
  9/21/2016 Wexford approved a request for interventional radiology for
            FU of TACE.
  9/21/2016 Wexford approved a CT abdomen.
  9/22/2016 The patient returned from UIC post chemoembolization.
  9/22/2016 The patient went to radiology. A note on the referral form
            recommended comfort measures with a two month follow up.
            There was no report. A one year prognosis was given. The
            diagnosis was hepatocellular carcinoma.
  9/23/2016 A doctor noted that the patient returned from UIC. The            11     Records from UIC were unavailable. The doctor did not
            patient told the doctor he had six months to live. The doctor            know the status of the patient.
            did not document what had occurred to the patient at UIC.
            The doctor noted a repeat CT scan was needed in two months.

  9/26/2016 Calcium 8.5 (8.6-10.6); PTH 14 (12-88); Vit D 17 (20-80).
  9/30/2016 A doctor noted that the patient had recent
            chemoembolization at UIC and was seen for an abnormal lab-
            a low vitamin D level. The doctor noted that the patient had a
            liver tumor and had recent chemoembolization. The doctor
            started calcium carbonate, vitamin D, and repeated a PTH,
            BMP, and vitamin D in three weeks.




                                                                       125
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 126 of 431 PageID #:12324
Patient #12


  10/5/2016 The patient went to liver clinic. There were a few brief lines    11   The report was not available only comments on the
            on the referral form. Further treatment was pending a                  referral form. It is not clear anyone was aware of these
            discussion with oncology. The report documented that the               recommendations.
            patient had compensated cirrhosis. They recommended
            continuing with embolization and if the disease worsened to
            consider hospice. They recommended return to clinic if
            hepatic decompensation occurred. Waist chains and leg irons
            were ordered for movement.

  10/7/2016 A doctor noted that the patient was seen by GI at UIC and has     11   The doctor did not document review of the report.
            FU pending with oncology. The doctor noted that the patient
            had advanced HCC/ cirrhosis. The doctor did not assess any
            labs or note what the plan was at UIC.
 10/11/2016 The patient went to radiology. There were a few brief lines on    12   The oncology note documents that HCC was identified
            the referral form. A two month follow up was recommended.              in January of 2016 but treatment wasn't given until
            A procedure was recommended in 45 days. They                           September of 2016, a nine month delay. Repeated
            recommended a CMP. There was a oncology note in the                    requests for biopsy results were not heeded. This was a
            record that summarized the patient care. It said that HCC was          significant delay in access to necessary care. Also, It is
            found January 11, 2016 found on ultrasound screening. A CT             not clear what occurred at the Western facility and
            scan was done on 2/26/16 noting cirrhosis and 3 cm                     whether there was delay there as well.
            hypodense lesion in the lateral lobe; an MRI 3/23/16 showing
            a large infiltrative mass of the L lobe ; in April 2016 the AFP
            was elevated; and a CT guided biopsy was done not until
            5/24/16 and a PET scan was done 5/26/16. The patient wasn't
            seen at UIC until 8/4/16 and the patient didn't have treatment
            of the HCC until 9/12/16. The note documented that the CT
            guided biopsy results from 5/24/16 were requested multiple
            times but not received.




                                                                        126
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 127 of 431 PageID #:12325
Patient #12


 10/21/2016 Glucose 115; Calcium 8.5; albumin 2.5; alk phosphatase 186
            (40-125); AST 126 (10-40); ALT 58 (10-50); platelets 112

 11/12/2016 WBC nl platelets 181; glucose 102; creatinine 0.6; sodium 133;
            potassium 4.4.; albumin 2.8; AST 89; ALT 40; alk phos 214;
            bilirubin 1.6; calcium 8.2.
 11/13/2016 A CMT wrote a note that Provena St Joseph's Lab called with
            stat lab results. When the call was returned no personnel in
            the labs were present to take the call.
 11/14/2016 CT abdomen done. Liver tumor invasion of vein was
            worsened. Leg irons and waist chains were ordered for
            movement. The CT scan showed cirrhosis with infiltrative
            tumor on the left lobe with tumor thrombosis, hepatic and
            retroperitoneal adenopathy. This was consistent with
            hepatocellular carcinoma.
 11/15/2016 A PA wrote the patient went to UIC on 11/14/16. The PA         10, 11,   The patient apparently had a CT scan not an MRI. The
            noted a fluid wave and noted labs including albumin 2.8; alk     17      PA did not have the CT results and didn't know that the
            phos 214; bilirubin 1.6; sodium 133 and potassium 4.4. The PA            patient went for a CT not an MRI. The lack of reports
            ordered 40 mg of Lasix for 30 days and Aldactone 50 mg daily             caused confusion and created an unsafe condition of
            for a month. The patient had an MRI but results were                     practice. The PA started spironolactone in a patient
            pending. The PA wrote she would try to get an earlier GI                 with prior recent hyperkalemia without establishing
            appointment than the 12/10/16 appointment. Lasix 40 and                  monitoring parameters.
            spironolactone 50 were ordered for 30 days. The PA failed to
            know that consultants at UIC had noted that on 8/4/16 the
            patient needed kayexalate for hyperkalemia. Spironolactone
            exacerbates hyperkalemia and when used the manufacturer
            recommends monitoring potassium, which was not done.




                                                                      127
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 128 of 431 PageID #:12326
Patient #12


 11/21/2016 A PA followed up with the patient. The MRI results were still    2, 11   The PA diagnosed hepatic coma but the patient did not
            pending. The patient had lost five pounds. The PA                        have evidence for encephalopathy or coma. The failure
            documented that the patient had abdominal ascites and                    to receive reports continued. The PA believed that the
            peripheral edema. The PA said that patient had end-stage                 patient had an MRI when the patient had a CT scan.
            hepatic coma but the PA didn't perform a mental status exam
            and didn't note that the patient had encephalopathy. The PA
            requested the MRI result and noted that GI FU was pending.

 11/30/2016 A MAR for November documents that the patient received a          17     The medication renewal process didn't work and the
            two week supply of KOP meds on November 30, 2016. A                      patient's medication stopped in mid December and
            nurse documented that a new order was needed for these                   wasn't started again until 1/8/17, about 3-4 weeks later.
            meds.
   1/8/2017 A nurse wrote an infirmary admission note documented that                The patient couldn't breathe and should have been seen
            the patient complained that he couldn't breathe and for that             by a provider. The patient had significant ascites on
            reason was apparently admitted to the infirmary. There was               11/21/16 but hadn't been seen in over six weeks. Care
            no provider notes. There was a telephone order for Lasix 40              was grossly and flagrantly unacceptable.
            and spironolactone 50 daily.

   1/9/2017 BUN 36; sodium 130; potassium 5.4; albumin 2.5; bilirubin 3.7;    6      These labs did not appear to be reviewed based on
            alk phos 696; AST 305; ALT 173; WBC 13.7 platelets 202.                  progress notes.

   1/9/2017 A doctor admission to the infirmary noted that the patient had 11, 19 Reports were not present. The patient had been lost to
            increased abdominal girth and shortness of breath and was on          follow up for six weeks and missed critical medication
            Lasix and spironolactone but that this medication expired             for 3-4 weeks resulting in exacerbation of ascites.
            about four weeks ago. The doctor ordered a CBC, CMP, chest
            x-ray, and asked for the oncology notes from the last visit
            which were still not present. The doctor increased the
            spironolactone to 100 mg daily.

  1/10/2017 A nurse documented the doctor as saying that he would
            arrange to pull the fluid out [presumably ascites].




                                                                       128
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 129 of 431 PageID #:12327
Patient #12


  1/11/2017 A nurse documented that the patient had "gross" edema of
            both legs. The nurse called a PA who saw the patient,
            diagnosed decompensated liver disease and liver coma and
            sent the patient to St. Joseph Hospital. Although the patient
            said he couldn't breathe the vital signs were normal. The
            patient did have ascites. There is a St. Joseph hospital
            prescription on a patient information form indicating that the
            patient was in the hospital on 1/11/17.

  1/11/2017 A PA evaluated the patient but did not review labs from
            1/9/17. The PA sent the patient to the hospital for
            paracentesis.
  1/14/2017 The patient was discharged from the hospital. The discharge       11   A hospital report was not available.
            summary was not available but the discharge instructions
            noted that the patient had ascites, hyponatremia, and liver
            cancer with instructions to follow up at UIC ASAP for
            paracentesis.
  1/14/2017 A nurse admitted the patient to the infirmary post
            hospitalization.
  1/15/2017 A nurse called Boswell pharmacy twice for Aldactone which
            was apparently unavailable.
  1/16/2017 The doctor noted that the patient had paracentesis at the         11   UIC records were still not present and providers did not
            hospital. The doctor referred the patient for repeat                   know recommendations for care. The hospital records
            paracentesis. The oncology records were still not present.             were also unavailable so the status of the patient wasn't
            The recent hospital records were also unavailable. The doctor          known.
            ordered spironolactone to 50 mg daily and titrate as needed.
            Aside from getting a paracentesis the doctor did not know
            what had occurred at the hospital. The doctor ordered a CMP
            on 1/18/17. The doctor documented that the patient would
            probably need repeat paracentesis. The status of the HCC was
            unknown.




                                                                        129
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 130 of 431 PageID #:12328
Patient #12


  1/17/2017 A chest x-ray showed an elevated diaphragm consistent with
            ascites.
  1/17/2017 An incident report documented transferring the patient to the
            hospital.
  1/18/2017 BUN 32; sodium 130; calcium 8.2; albumin 2.3; bilirubin 3.3;
            alk phos 472; AST 165; ALT 119.
  1/19/2017 A doctor noted that the abdominal girth was 44 inches. The       10, 11   Hospital records were unavailable and the doctor didn't
            patient had 2+ edema. The doctor documented that the                      know what occurred at the hospital. Follow up of
            records were still pending and that the patient had a history of          oncology was not being done. They had recommended
            HCC but the plan wasn't apparently known. The doctor didn't               return if the patient decompensated, which had
            know what had occurred at the hospital.                                   occurred.
  1/20/2017 There is a gap in progress notes from 1/20/17 until 2/15/17.       11     The absence of a record was significant. It is unclear
            Labs, MARs, prescriptions were present but there were no                  what happened to this patient and it appeared that he
            progress notes.                                                           was ignored for a month although this is unverifiable. It
                                                                                      wasn't clear if the patient was evaluated by providers
                                                                                      over this time period.
   2/1/2017 Lactulose was started but it wasn't clear who ordered it or        19     It appeared that the patient was treated for infection by
            why. To date the patient did not have evidence, documented                phone without physician evaluation. The lack of
            in the record of hepatic encephalopathy. Ciprofloxacin,                   medical records was significant.
            lactulose, Levaquin and 60 mg of Lasix were ordered by phone
            order but there was no note.
   2/2/2017 A referral form was present signed 2/2/17 for UIC emergency
            room for paracentesis.
  2/10/2017 BUN 149; potassium 6.9; sodium 127; creatinine 3.88; CO2 17;      6, 17
            anion gap 12; albumin 12; bilirubin 8.1; alk phos 397; AST 173;
            ALT 158; WBC 15.9; hemoglobin 12.2; platelets 133; INR 1.9.

  2/11/2017 Glucose 33; creatinine 4; sodium 125; potassium 6.6.
  2/12/2017 Glucose 44; BUN 138; creatinine 3.9; sodium 124; potassium         6      The patient was in hepatorenal syndrome and the
            6.8.                                                                      diuretic should have been adjusted. The potassium was
                                                                                      critical and should have been addressed.




                                                                        130
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 131 of 431 PageID #:12329
Patient #12


  2/14/2017 Glucose 47; BUN 157; potassium 6; sodium 130; creatinine           6      The patient was in hepatorenal syndrome and the
            4.18.                                                                     diuretic should have been adjusted. The potassium was
                                                                                      critical and should have been addressed.
  2/15/2017 The patient signed an agreement to participate in the Hospice
            Program.
  2/17/2017 Glucose 95; BUN 164; potassium 3.9; sodium 128; creatinine         6      The labs were significantly abnormal but there was no
            3.8; calcium 8.2; albumin 2.2; bilirubin 6.5; alk phos 304; AST           evidence of review.
            199; ALT 145.
  2/20/2017 Hemoglobin 11.4; glucose 64; creatinine 3.2; sodium 123;           6
            potassium 2.8; calcium 7.8; WBC 12.6; hemoglobin 11.4;
            platelets 22.
  2/20/2017 A doctor saw the patient. This was the first visit since        1, 2, 3   The doctor failed to take adequate history, failed to
            1/19/17, a month ago despite the patient having a life                    adequately evaluate or diagnose the patient's condition
            threatening condition. The doctor failed to take any history or           and failed to develop a proper therapeutic plan. The
            give an update of the status. The only history was "no specific           patient was in hospice but the doctor did not address
            complaint." The only examination was to note that the                     any comfort issues with the patient. Care was
            patient had greater abdominal girth and petechiae on the skin.            indifferent.
            The assessment was hepatic cancer with metastases. The only
            plan was "continue same care" without specifying what the
            care was. The patient's plan was unknown.

  2/20/2017 A nurse documented receiving a call from St Joseph hospital      2, 17    The doctor appeared to be treating ITP. Prednisone is
            for a lab result. Platelets were 22,000 and WBC 12.6. The                 not indicated in thrombocytopenia from cirrhosis. This
            nurse notified Dr. Obaisi who ordered depomedrol 80 mg IM                 was incompetence and demonstrated lack of knowledge
            stat and prednisone 60 mg daily for three days by phone                   of primary care by this surgeon. The diagnosis and
            order.                                                                    treatment were therefore inappropriate and placed the
                                                                                      patient at risk.
  2/25/2017 A doctor ordered to measure the sacral wound weekly and to
            clean the sacral wound with saline and apply wet to dry
            dressings.
  2/26/2017 A doctor ordered a stat dose of Lasix by phone.




                                                                       131
                    Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 132 of 431 PageID #:12330
Patient #12


  2/27/2017 A death certificate documented the cause of death as liver
            cancer. An autopsy was performed. The secondary cause of
            death was cirrhosis.
  2/28/2017 A Wexford Mortality Review worksheet documented
            cholangiocarcinoma as the cause of death but it appears to
            have been hepatocellular carcinoma from his hepatitis C. The
            form documented that earlier intervention was not possible.




                                                                     132
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 133 of 431 PageID #:12331
Patient #13



   7/9/2010 The problem list included alcohol and tobacco abuse, stage II         This patient had chronic kidney disease at a very young
            hypertension, and stage IV chronic renal disease.                     age. It wasn't clear why he had kidney disease.

   5/8/2014 PTH 576 (12-88)
   6/6/2014 BUN 55 Creatinine 14.58; ferritin 355; phosphorous 8;                 Treatment goal for phosphate is 3.5-5.5; calcium < 9.5;
            hemoglobin 11.4; PTH 648                                              and PTH less that 2-9 times the upper limit of the lab.
                                                                                  However, PTH levels >400 have a higher risk of bone
                                                                                  turnover disorders (osteitis fibrosa and mixed uremic
                                                                                  osteodystrophy), African Americans may be more
                                                                                  vulnerable to bone disease at lower PTH levels. For the
                                                                                  UIC lab the normal limits are 12-88, so the goal would
                                                                                  be < 792. Dialysis patients with a phosphate > 5.2 have
                                                                                  a 1.34 greater mortality risk.

   7/3/2014 PTH 500.
   7/3/2014 BUN 55; creatinine 13.5; ferritin 359; cholesterol 116; TG 65;
            HDL 42; LDL 61; phosphorous 5.3; hemoglobin 10.2; MCV
            105.9, hepatitis BsAg negative.
   7/4/2014 Hepatitis C negative, hep B Ab +
  7/21/2014 HTN clinic; BP 159/98. The doctor documented fair control         3   The patients blood pressure was elevated but not
            but did not adjust medication.                                        treated. Given that the patient had end-stage renal
                                                                                  disease this was not competent care. Care failed to
                                                                                  follow generally accepted guidelines or usual practice.

  7/31/2014 A nephrologist wrote a few brief lines on a referral form and
            recommended increasing labetalol to 400 mg BID. The blood
            pressure was not documented.
   8/7/2014 PTH 949; BUN 61; creatinine 14.87; ferritin 311; hemoglobin       3   The PTH and BUN were both high, indicating possibly
            11.8.                                                                 insufficient dialysis time. This apparently was not
                                                                                  checked.




                                                                        133
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 134 of 431 PageID #:12332
Patient #13


  8/20/2014 A nephrologist wrote a few brief lines on a referral form and
            recommended changing sessipor to 60 mg daily and obtaining
            a fistulogram.
   9/4/2014 BUN 61; creatinine 14.79; ferritin 343; phosphorous 6.7;           3    The phosphorous and PTH were high indicating possibly
            hemoglobin 11.8; MCV 106.3; PTH 963 (12-88)                             insufficient dialysis time. This apparently was not
                                                                                    checked.
   9/8/2014 Wexford approval of fistulogram.
  9/18/2014 A nurse documented the patient going out on writ. The blood        16   The nurse should have consulted a physician.
            pressure was 168/100. Later the same day a nurse
            documented blood pressure of 171/109. No referral was
            made.
  9/19/2014 The patient obtained a fistulogram.
  9/22/2014 A doctor saw the 38 year old patient in follow up of the           3    The doctor failed to address the elevated blood
            fistulogram. The blood pressure was 175/108. The doctor                 pressure.
            noted that the fistulogram was working. The doctor did not
            address the elevated blood pressure.
  9/24/2014 The patient transferred from Graham to Stateville. The
            patient had hypertension and was on dialysis.
  9/24/2014 A nurse took a phone order for kayexalate 15 gm Wednesday
            and Sunday for three months.
  9/25/2014 A prescription for kayexalate and four other medications was
            not signed or noted as a phone order.
  10/8/2014 Apparently a nephrologist wrote a brief note stating will adjust
            BP meds if not improved by next visit.
 10/29/2014 BUN 52; potassium 5.4; creatinine 13.07; calcium 11;
            hemoglobin 10.6; MCV 101.6
  11/4/2014 A doctor noted that the patient returned from UIC. The             2    The assessment of good control of blood lipids without
            patient told the doctor he had six months to live. The doctor           evaluation of the lipids is inappropriate and not based
            did not document what had occurred to the patient at UIC.               on objective findings.
            The doctor noted a repeat CT scan was needed in two months.




                                                                        134
                    Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 135 of 431 PageID #:12333
Patient #13


  11/9/2014 Apparently a nephrologist wrote he would recheck the patient       3      The BP medication was not adjusted.
            next visit. The documented blood pressure appeared to be
            152/88.
 11/19/2014 B12 577 (180-914); folate 11.9 (>5.8); potassium 5.5
  12/4/2014 Apparently a nephrologist documented that the patient had
            hyperkalemia. The nephrologist recommended kayexalate as
            needed but did not adjust blood pressure medication.

  1/15/2015 BUN 19; creatinine 5.2.
  3/18/2015 BUN 46; potassium 7.1; creatinine 13.04; hemoglobin 11.3;         6, 19   The BUN should have prompted concern for inadequate
            MCV 106.8;                                                                dialysis time. The elevated potassium was at a critical
                                                                                      level as levels above 7 can cause cardiac conduction
                                                                                      abnormalities, cardiac arrhythmias, including sinus
                                                                                      arrest, idioventricular arrhythmias, ventricular
                                                                                      fibrillation and asystole all of which can cause death.
                                                                                      There was no evidence in the record that someone
                                                                                      evaluated the patient for this. Typically, an EKG is done
                                                                                      and prompt treatment initiated. Care was grossly and
                                                                                      flagrantly unacceptable.




                                                                        135
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 136 of 431 PageID #:12334
Patient #13


  3/26/2015 HTN clinic; the BP was 135/88; the patient had a 2/6 diastolic    1, 7    The patient had a murmur and should have had an
            murmur. The doctor assessed good control for both blood                   echocardiogram ordered. For persons on dialysis, it is
            pressure and lipids and continued the same medications. The               recommended by UpToDate consultants that blood
            provider did not discuss in the history whether the patient was           pressure be maintained to a goal of 130/80. The
            receiving medication. It appeared that the patient was only               pressure was not at a good goal for a dialysis patient
            receiving 64% of his medication.                                          and medication should have been adjusted. Also,
                                                                                      examination of the MAR showed that the patient was
                                                                                      not receiving his medication timely and had only
                                                                                      received approximately 64% of his medication from
                                                                                      December through April of the current time period. Yet
                                                                                      the doctor was not obtaining this history from the
                                                                                      patient. Care failed to follow generally accepted
                                                                                      guidelines or usual practice.

   4/2/2015 Apparently a nephrologist wrote that the blood pressure was
            157/104. The doctor increased lisinopril to 40 mg and
            increased clonidine to 0.3 mg and recommended referral to
            UIC vascular surgeon to evaluate a pseudoaneurysm.

  4/22/2015 Wexford approved a vascular surgery evaluation at UIC.
  5/22/2015 Apparently a nephrologist saw the patient. The BP was              17     The patient had not been receiving his medication and
            183/103. The consultant noted that the patient was out of                 the nephrologist should have brought this up with
            blood pressure medication and therefore did not change                    prison nurses and doctors to address.
            dosages.
   6/3/2015 A RN received a call from UIC lab about a critical potassium of   6, 19   The potassium was a critical level but no one addressed
            6.7. This lab was not in the medical record.                              it. This is systemic failure and care was grossly and
                                                                                      flagrantly unacceptable, as the program should have a
                                                                                      system to respond to hyperkalemia given the dialysis
                                                                                      population.




                                                                        136
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 137 of 431 PageID #:12335
Patient #13


   7/8/2015 A RN received a call from UIC lab about a critical potassium of     6, 19   The potassium was a critical level but no one addressed
            7.2. The nurse informed the Medical Director. There were no                 it. This is systemic failure and care was grossly and
            orders. This lab was not in the medical record.                             flagrantly unacceptable as the program should have a
                                                                                        system to respond to hyperkalemia given the dialysis
                                                                                        population.
  7/17/2015 Apparently a nephrologist saw the patient. The blood                        The nephrologist was the first doctor to address the
            pressure was not noted. Kayexalate was recommended once                     high potassium that occurred repeatedly recently.
            a week.
  8/19/2015 The patient returned from a writ. The blood pressure was             16     The nurse should have consulted a physician.
            169/96. The nurse noted that the patient had a medical
            director appointment on 8/24/16. Nothing was done to
            address the increased blood pressure.
  8/19/2015 Vascular surgery saw the patient at UIC over four months after
            referral. The blood pressure was 164/94. The surgeon said
            that no intervention was indicated. The vascular surgeon
            noted that there was a 4/6 murmur radiating to the neck that
            warranted further work up.
  8/22/2015 A dialysis nurse took a phone order from a nephrologist for
            kayexalate 15 gm Wednesday and Sunday for six months.

  8/24/2015 The Medical Director saw the patient for a post-writ visit. The      3      This is indifferent care to have elevated blood pressure
            doctor noted that the patient went to UIC access clinic which               but not address it. Care failed to follow generally
            indicated no need for revision of the shunt. There was no                   accepted guidelines or usual practice.
            other history. The examination was "no change" the
            assessment was "post med writ" and the plan was "FU prn."
            The doctor did not address the elevated blood pressure of
            168/103. The doctor also failed to note the surgeon's
            recommendation to evaluate the murmur.
   9/1/2015 Collegial review approved an echocardiogram.
   9/2/2015 Wexford approved an echocardiogram.




                                                                          137
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 138 of 431 PageID #:12336
Patient #13


   9/2/2015 Wexford denied a cardiology visit to evaluate the murmur but
            approved an echocardiogram. This presumed that there was
            someone at Stateville who could evaluate a murmur. When
            the echocardiogram was completed no one at Stateville
            documented reviewing its results.
   9/4/2015 UIC lab reported BUN 62; potassium 6.6 creatinine 13.09,           6, 19   The BUN should have prompted concern for inadequate
            albumin 3.8; alk phos 139; Ferritin 923; transferrin 186 (200-             dialysis time. The elevated potassium was also high
            400); cholesterol 111; TG 114; HDL 39; LDL 49, hemoglobin                  and should have been promptly evaluated. It appears
            10.6.                                                                      that no one did anything about these lab results.
                                                                                       Prompt provider evaluation should have occurred.

  9/10/2015 Apparently a nephrologist saw the patient. Blood pressure           3      The blood pressure had been elevated for over a year
            was 155/97 and potassium 6.6. The doctor did not address                   and the potassium was high, there was no apparent
            the elevated BP documenting that the patient just took                     consideration or documentation of dialysis time or
            clonidine. The nephrologist stopped kayexalate and started a               adjustment of blood pressure medication. The dialysis
            different medication.                                                      record was not available so it is difficult to determine
                                                                                       the nephrologist's thinking.
 10/10/2015 A doctor saw the patient who complained of not feeling good.       2, 14   The patient had significant findings with hypoxemia,
            The blood pressure was 148/88 and oxygen saturation was                    shortness of breath. The patient needed to have a
            88%. A recheck of BP was 150/96. The only history pertinent                diagnosis made, should have had an x-ray, and should
            to his complaint was that the patient was in no acute distress             have had further evaluation including with laboratory
            and that the patient had difficulty breathing. The lungs were              testing. Yet there is no evidence in the record that the
            clear. The assessment was "dyspnea [with] HTN + dialysis".                 patient was evaluated. The patient should probably
            The patient was sent to the health care unit but there were no             have been sent to a hospital. Care failed to follow
            further notes indicating that the patient was examined in the              generally accepted guidelines or usual practice.
            health unit.




                                                                         138
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 139 of 431 PageID #:12337
Patient #13


 10/28/2015 At 4:00 am a nurse noted that UIC lab called about a critical     6, 19   A potassium of 8.5 is life threatening and required
            8.5 potassium level. The nurse took no action except that the             immediate attention yet it was treated as a routine.
            am nurses would follow up with the doctor. At 1:30 pm the                 There was no evidence that this test was evaluated.
            same day a nurse documented that a doctor was notified                    Care was grossly and flagrantly unacceptable.
            about the critical lab. The nurse documented that the patient
            would follow up in following morning. This lab was not in the
            medical record.

 10/28/2015 Apparently a nephrologist saw the patient. The BP was              3      The doctor did not adjust blood pressure medication or
            168/95. The doctor did not address the elevated blood                     apparently ordered increased dialysis time.
            pressure.
  11/6/2015 At 3:00 am a nurse noted that UIC lab called about a critical     6, 19   The potassium was a critical level but no one addressed
            potassium of 7.6. The dialysis nurse notified the am nurse to             it. This is systemic failure and care was grossly and
            follow up.                                                                flagrantly unacceptable as the program should have a
                                                                                      system to respond to hyperkalemia given the dialysis
                                                                                      population.
 11/27/2015 Apparently a nephrologist saw the patient. The BP was              3      The doctor did not adjust blood pressure medication or
            150/84. The potassium was 5.9 and the doctor increased                    apparently ordered increased dialysis time.
            kayexalate. The doctor did not address the elevated blood
            pressure.




                                                                        139
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 140 of 431 PageID #:12338
Patient #13


  12/1/2015 A nurse evaluated the patient for non-specific discomfort. The       14     Ordering a stat dose of atenolol under these
            blood pressure was 143/89. The nurse called a doctor who                    circumstances is incompetent. The patient should have
            ordered a stat only dose of atenolol. The patient had                       been admitted to a hospital for evaluation. A stat
            shortness of breath, lightheadedness, tachycardia (126),                    potassium should have been obtained. The T wave did
            weakness and diaphoresis. An EKG was done but there was no                  appear peaked which may have been consistent with
            documentation of the results. Notably the EKG is not an                     hyperkalemia. The patient had Care was grossly and
            automated machine so it has no interpretation and the nurse,                flagrantly unacceptable.
            being unable to evaluate the EKG could not inform the doctor
            of the results. One EKG showed a rate of about 145 with non
            specific STT wave changes. T waves appeared peaked. The
            patient should have been sent to a hospital to evaluate for
            acute coronary syndrome.

   1/3/2016 Apparently a nephrologist saw the patient. The BP was
            170/107 and potassium 5.8. The doctor increased labetalol to
            400 mg BID. And gave a stat dose of clonidine.

   1/9/2016 A medical staff [unclear if this was a nurse or doctor]             14,16 It seems inappropriate to conduct dialysis at 1:30 am
            documented an evaluation. The patient was brought to the                  when breakfast is only a couple hours later. It wasn't
            clinic at 1:50 am by the dialysis nurse with nausea, vomiting             clear if this note was from a doctor or a nurse. In either
            profuse sweating and abnormal vital signs including P 96;                 case, the patient had vomiting, diaphoresis,
            oxygen saturation 90; BP 178/105. The temperature was 94.6,               hypothermia and significantly elevated blood pressure.
            which is hypothermia. The BP increased to 189/113. The                    These signs are consistent with sepsis or possibly acute
            patient was monitored for several hours, given Tums, and                  coronary syndrome which should have been ruled out.
            eventually the BP came down to 161/98 and the patient was                 The patient should have had stat laboratory tests and an
            sent to his housing unit. If this was a nurse evaluation a doctor         EKG but instead nothing was done except to give him
            was not called. The nurse gave the patient his am medication              TUMS. The patient should have been sent to a hospital.
            apparently about 1:30 am.                                                 It appears that dialysis is being done in the early
                                                                                      morning. Care was grossly and flagrantly unacceptable.




                                                                         140
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 141 of 431 PageID #:12339
Patient #13


  1/14/2016 The patient received the echocardiogram requested more                     This echocardiogram was not timely. This is not a
            than four months previously. The echocardiogram showed                     difficult test to obtain. The echocardiogram showed
            mild to moderate increased left ventricle, elevated left atrial            significant hypertensive heart disease.
            and ventricular end diastolic pressures, EF of 60-65%, diastolic
            dysfunction, severely dilated left atrium, moderately dilated
            right atrium, elevated pulmonary artery pressure,

  1/18/2016 The Medical Director saw the patient. This note was brief          3, 10   The doctor failed to review the echocardiogram results
            stating "post echocardiogram at UIC, report pending, no                    which were abnormal and showed significant
            complaint O no acute findings A post med writ P FU prn."                   hypertensive heart disease. The doctor also failed to
            The blood pressure was 178/113 but not addressed by the                    modify blood pressure medication despite significantly
            doctor. The doctor did not evaluate the results of the                     elevated blood pressure. Care failed to follow generally
            echocardiogram and, based on notes, no one ever reviewed                   accepted guidelines or usual practice.
            these results.
   2/4/2016 Apparently the nephrologist saw the patient. The BP was             3      The doctor failed to modify medication for elevated
            178/82. The nephrologist recommended a vascular surgery                    blood pressure. The dialysis sessions may have needed
            visit. Blood pressure was not addressed.                                   to be longer.
   2/9/2016 The Medical Director noted that Wexford approved an
            appointment with the UIC fistula clinic.
  2/21/2016 At 10:15 am nurse saw the patient for a cold. The
            temperature was 101.9 and the BP 160/102. The nurse
            documented "to UC for eval" but it wasn't clear what this
            meant.




                                                                         141
                    Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 142 of 431 PageID #:12340
Patient #13


  2/21/2016 At 10:30 pm a nurse noted that the patient felt nauseous and 1, 2, 3,   The patient had fever, elevated blood pressure, and
            he had chills. The temperature was 101.4 and BP 170/95. The    19       nausea. There was inadequate history. At a minimum,
            patient said he was sent up from sick call for increased                the patient should have been placed on the infirmary
            temperature and blood pressure. The nurse notified a doctor             for an ASAP chest x-ray and blood work. Instead, the
            and received orders for Tylenol, Compazine and to monitor               doctor only gave the patient something to reduce
            the temperature for two days. There was no evidence of                  nausea. The patient should have been examined in
            monitoring. There was no follow up.                                     person but was not. Care failed to follow generally
                                                                                    accepted guidelines or usual practice.

   3/8/2016 Apparently a nephrologist saw the patient. The potassium was     3      The doctor failed to modify medication for elevated
            6.2; BP 198/102. The doctor made no change to BP                        blood pressure. The dialysis sessions may have needed
            medication.                                                             to be longer.
  3/22/2016 A RN saw the patient in his cell and the inmate complained of
            shortness of breath. The BP was 160/86 and pulse 114 with
            respiratory rate 28-32. A CMT escorted the inmate to the
            health unit in a wheelchair.
  3/22/2016 A nurse saw the patient at 10:35 am. The inmate was
            wheezing with pulse 116; R 32 and BP 160/80. Within two
            minutes the patient collapsed and CPR was initiated. Within
            15 minutes paramedics arrived and the patient was intubated
            and transferred to a hospital.
  3/22/2016 The Wexford Mortality Review Worksheet documented that
            earlier intervention was not possible, there was no way to
            improve medical care, and the medical response could not be
            improved.
  3/23/2016 A death certificate lists the cause of death as hypertensive
            heart disease. An autopsy was done. The anatomic diagnoses
            were concentric LV hypertrophy, cystic granular kidneys,
            pulmonary edema, and cerebral edema. The cause of death
            was hypertensive heart disease.




                                                                     142
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 143 of 431 PageID #:12341
Patient #13


  3/22/2018 A review of the MARs for five months from December 2014            17   The patient was not receiving medication as ordered.
            through April 2015 for hypertension medication only revealed            No one was monitoring this.
            that the patient received only 3/5 monthly packets of
            Labetalol; 5/5 packets of lisinopril; 3/5 packets of nifedipine;
            2/5 packets of Furosemide and 3/5 packets of hydralazine.
            The total % received was 16/25 packets or 64% of his
            medication.




                                                                         143
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 144 of 431 PageID #:12342
Patient #14

  1/11/2013 The Medical Director documented that the patient had a gran            10   The doctor should have ordered follow up after a
            mal seizure and hadn't had one in several months. The doctor                seizure.
            sent the patient back to his cell house and ordered serum
            dilantin and Tegretol levels next week. No follow up was
            ordered.
   3/2/2013 The patient had a seizure. The BP was 162/98. The nurse sent
            the patient to the ER but there was no evidence that the
            patient was seen in the ER.
   4/2/2013 A PA noted that the patient had a seizure. The PA ordered
            dilantin and Tegretol levels and referral to the doctor's clinic.

  4/11/2013 Annual seizure clinic. The patient said he had seizures once a         12   Drug levels were not in the medical record. The patient
            month. The patient also described repetitive stereotypical                  had three seizures over the past three months. There
            behavior. The patient was on Dilantin 200 BID and Tegretol                  was no evidence that the patient had ever had brain
            600 BID watch take. The doctor documented that the patient                  imaging or an EEG. There was also no evidence that the
            had absence seizures and complex partial seizures. The doctor               patient was ever evaluated by a neurologist. The
            documented that the anticonvulsant levels were therapeutic.                 patient had poor seizure control but was not referred.
            The doctor documented poor seizure control but the doctor                   Care failed to follow generally accepted guidelines as
            made no changes. This patient should have been referred to a                the patient should have been referred to a neurologist .
            neurologist. The doctor also saw the patient for HTN clinic.
            The patient wanted to go off statin medication. The blood
            pressure was 136/97 with a repeat blood pressure of 130/100
            but the doctor made no change of blood pressure medication
            and stopped the statin. The doctor documented that the
            patient didn't want to change his blood pressure medication at
            this time.

  4/11/2013 Cholesterol 152; HDL 40; LDL 95.
  4/17/2013 The patient had an unwitnessed seizure. The doctor was                 8    Therapeutic drug levels should have been ordered.
            notified and the patient sent to his cell house.
  5/29/2013 The patient had a seizure. The LPN took no action; did not             8    Therapeutic drug levels should have been ordered.
            notify a doctor and sent the patient back to his housing unit.




                                                                             144
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 145 of 431 PageID #:12343
Patient #14

   6/6/2013 The patient had a seizure and was evaluated by a CMT. The         16    The CMT should have consulted a doctor.
            CMT referred the patient to a doctor since the patient had
            three seizures since 4/11/13. No provider evaluated the
            patient.
   6/7/2013 A doctor ordered a dilantin and Tegretol level but did not see
            the patient.
  6/29/2013 A doctor saw the patient for follow up of seizures. The doctor     1    The history failed to contain mention of medication
            noted that the patient had uncontrolled seizures. The doctor            monitoring. Notably, drug levels were not in the
            noted that the patient had therapeutic blood levels. The                medical record. The patient was not monitored for side
            doctor added Keppra 500 BID. The blood pressure was                     effects of his medications.
            162/101 but the doctor noted that the patient hadn't taken his
            medication yet so he made no changes.

   8/6/2013 A doctor saw the patient for seizure clinic and noted that the
            patient didn't have a seizure for two months and kept the
            patient on the same medication.
  9/26/2013 A nurse saw a patient after a seizure. The BP was 151/100.
            The nurse called a doctor who ordered a next day follow up.
            The next day instead of seeing a doctor an LPN saw the patient
            and documented that the patient would follow up with a
            provider on 10/3/13 and therapeutic drug levels would be
            drawn.
  10/3/2013 The Medical Director saw the patient but didn't address the    1, 3, 15 The history was inadequate and failed to address the
            seizures. He addressed a leg discrepancy and ordered a shoe             seizure and therefore there was no follow up of this.
            lift.                                                                   The patient's recent seizures were not addressed by the
                                                                                    physician; therapeutic drug levels should have been
                                                                                    drawn. The recent elevation of blood pressure wasn't
                                                                                    addressed.
 11/20/2013 The inmate had a seizure and was seen by a CMT who                16    The referral to a provider never occurred.
            encouraged the patient to increase his fluid intake and would
            schedule the patient for a 11/25/13 visit.
 11/27/2013 A PA saw the patient for shoulder pain but did not address the
            seizure disorder.




                                                                        145
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 146 of 431 PageID #:12344
Patient #14

  12/3/2013 The patient had a seizure. The blood pressure was 166/95 and     8      The doctor should have ordered a therapeutic drug level
            pulse 103. A doctor was notified but the patient was sent
            back to his housing unit.
  12/5/2013 The patient had a seizure. The note was extremely brief. It   2, 6, 8   The doctor failed to make an adequate assessment after
            stated, "Presents to HCU for follow up s/p seizure. Has been            a seizure. There was no evaluation of prior drug levels
            on Keppra, Tegretol + Dilantin. Hadn't had a seizure in a few           and the doctor didn't order drug levels after a seizure.
            months but he had a couple since then." That was the extent
            of the evaluation. There was no review of therapeutic drug
            levels, no examination, and no order of drug levels.

 12/11/2013 A doctor wrote a note without seeing the patient reminding a
            nurse apparently to check drug levels for follow up in seizure
            clinic.
 12/26/2013 The patient had a seizure. A CMT referred the patient to the     16     The nurse should have consulted a physician.
            HCU where a nurse saw the patient. The nurse did not consult
            a physician.
 12/31/2013 A nurse completed a seizure clinic database. The blood           11     It appeared that the nurse was completing a seizure
            pressure was 140/100. The nurse noted that the patient was              clinic note instead of a doctor. This constituted
            on Dilantin 200 BID, Tegretol 600 BID, and Keppra 500 BID.              performing out of the scope of one's license.
            The nurse apparently ordered a repeat dilantin level and
            ordered follow up in 2-3 weeks. There did not appear to be
            consultation with a physician. A doctor apparently signed the
            note but a nurse appeared to write the note. The nurse or
            doctor did not document seizure frequency or compliance
            with medication or describe a history of when the seizures
            occurred or what may have precipitated the seizures. There
            was another note on the same day for HTN clinic. The BP was
            elevated but the doctor took no action to adjust medication or
            to note compliance except to state that medication
            compliance was reviewed. The doctor did note that the
            dilantin was subtherapeutic but took no action. A repeat
            Dilantin level was ordered with follow up in 2-3 weeks.




                                                                       146
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 147 of 431 PageID #:12345
Patient #14

  2/14/2014 A doctor wrote that the patient said he hadn't had a seizure
            for "a good while." The blood pressure was 140/98. The
            doctor increased the lisinopril to 30 mg daily.

  4/24/2014 The patient was seen in HTN clinic. The blood pressure was
            129/91 and 103/79. The doctor made no changes. The doctor
            noted that the last seizure was four months ago. The patient
            was on Dilantin, Keppra and Tegretol. No change was made.
            The doctor didn't document drug levels.

  5/18/2014 A nurse documented that the patient was brought to the               8    Drug levels should have been obtained. Old levels
            health unit after a seizure. The blood pressure was 226/109               should have been reviewed.
            and the pulse 121. The patient was confused. The nurse
            notified a doctor but no actions were taken. A half hour later
            the blood pressure had decreased to 132/84 with pulse 105.
            The patient was discharged to his housing clinic.

  5/19/2014 A nurse saw the patient. The blood pressure was 150/86. No
            action was taken.
  6/18/2014 The patient had a seizure and was seen by an LPN. The nurse          16   The nurse should have consulted a physician.
            took no action.
   7/4/2014 The patient apparently had a seizure. A nurse saw the patient        8    Drug levels should have been obtained. Old levels
            and documented BP of 151/90 and 148/87. The Medical                       should have been reviewed.
            Director was notified and sent back to his housing unit.

   8/7/2014 A doctor saw the patient in HTN clinic. The blood pressure
            was 126/76. The doctor noted that the Dilantin level was 7.7
            on 7/10 and 8.2 on 7/28. The Tegretol was 5.2. The doctor
            noted that the last seizure was between 3-12 months ago
            even though the patient had at least two seizures since
            6/18/14. The doctor increased Dilantin to 300 mg BID.




                                                                           147
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 148 of 431 PageID #:12346
Patient #14

  9/22/2014 A doctor saw the patient and noted that the patient said
            Dilantin 300 mg was too much as he was groggy and
            uncoordinated, so the patient decreased the dosage to 200
            BID. The doctor did not examine for nystagmus or ataxia and
            decrease the Dilantin to 100 BID then 100 daily and then
            discontinue. The doctor noted that the Dilantin had been
            subtherapeutic since 7/4/14.
 11/21/2014 A nurse saw the patient for post seizure. The blood pressure      8    Drug levels should have been obtained. Old levels
            was 158/90. The patient refused to go to the HCU. The                  should have been reviewed.
            Medical Director was notified.
 11/29/2014 A doctor saw the patient and noted that the patient had a
            seizure two weeks ago. The doctor documented "coindental
            discontinuation dilantin." The doctor continued the Keppra
            and Tegretol but did not obtain drug levels and wrote "no
            need to adjust meds."
  1/15/2015 The Medical Director saw the patient. The blood pressure was
            158/85. The doctor saw the patient for a leg discrepancy and
            ordered an x-ray of the pelvis, lumbar spine, and left knee but
            did not address the elevated blood pressure or epilepsy.

  1/22/2015 Wexford approved an orthopedic appointment.
   2/2/2015 A CMT saw the patient post seizure. The CMT was told by the       16   The nurse should have consulted a physician.
            patient had a seizure a month ago. The CMT noted that the
            last Dilantin level was 8.2 but the patient was no longer on
            Dilantin. The CMT did not consult a physician but noted that
            the patient was scheduled to see the Medical Director on
            2/3/15 and ordered a Dilantin level for 2/2/15.




                                                                        148
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 149 of 431 PageID #:12347
Patient #14

   2/3/2015 The Medical Director saw the patient and noted that the              2,     The x-ray showed severe arthritis with an old fracture
            patient had his hip x-ray which showed severe degenerative                  yet the doctor failed to properly examine the patient
            arthritis of the left hip and an old subcapital fracture. The
            entire examination was documented as "no change." The
            doctor told the patient that he was scheduled for orthopedic
            clinic. The doctor did not address the seizure disorder.

   2/3/2015 A doctor saw the patient in seizure clinic. The patient was          1,6    The doctor failed to take an adequate history including
            noted to have a seizure the day before. The doctor took no                  review of prior therapeutic drug levels.
            other history. The drug levels were not checked. The doctor
            did order a Tegretol level and noted that the patient was on
            Keppra 500 am and 1000 hs. The patient was also evaluated
            for HTN. The BP was 121/78. The doctor made no changes.

  2/21/2015 The patient experienced a seizure. The BP was 194/92. The           2, 3    The patient had elevated blood pressure after a seizure
            patient has several superficial lacerations to the neck, R cheek            which typically occurs. The doctor treated this with a
            and chin. The Medical Director was called and he prescribed                 single dose of atenolol which was inappropriate. If the
            50 mg of atenolol stat and sent the patient back to his housing             doctor had waited until the post-ictal state resolved no
            unit.                                                                       treatment probably would be indicated. If the blood
                                                                                        pressure remained elevated, long term medication
                                                                                        adjustment would be indicated not a stat dose of
                                                                                        medication. This doctor was a surgeon who did not
                                                                                        appear to know how to treat this problem.


  3/17/2015 A nurse saw the patient for dizziness and lightheadedness.           16     The nurse should have consulted a physician.
            The blood pressure was 160/92. No action was taken.

  4/26/2015 The patient was seen post seizure. The blood pressure was          2, 3, 10 Stat medication for post-ictal high blood pressure is not
            210/99. The Medical Director was called and prescribed                      indicated. The patient should have been re-evaluated
            clonidine0.2 mg with his hs medication. It was 8:25 pm. The                 after the post-icatal state resolved. There was also
            nurse documented that the patient would be seen by the                      failure to follow up.
            Medical Director on 5/4/15 but this visit never occurred.




                                                                         149
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 150 of 431 PageID #:12348
Patient #14

  5/21/2015 A doctor wrote an extremely brief note. The blood pressure
            was 150/83. The doctor increased the Procardia to 60 mg a
            day with follow up in HTN clinic. There was no history, no
            history of medication compliance, and no examination other
            than vital signs.
  7/28/2015 Wexford approved a CT of the hip.
   8/5/2015 The Medical Director saw the patient post writ and noted that          10     Consultant recommendations were not followed up.
            a CT scan of the L hip was recommended. The doctor took no
            history, there was no examination and no documented plan.

   8/6/2015 Cholesterol 217; HDL 35; LDL 154.
  8/20/2015 A doctor saw the patient in HTN clinic. The patient was on             3      The patient's 10-year risk of heart disease or stroke was
            Procardia 60, aspirin, Zocor 20, HCTZ, and lisinopril. The BP                 26%. He should have been on a moderate to high dose
            was 141/91 but no changes were taken. With respect to                         statin. He should have been on 40 mg of Zocor. His
            seizures, the history was that the last seizure was 2 months                  blood pressure medication should probably have been
            ago. Tegretol level was noted to be 9.3. The doctor ordered                   adjusted.
            tapering Tegretol to discontinue. The doctor noted that the
            patient was responding to Keppra.

  8/23/2015 A nurse saw the patient post seizure. The BP was 199/101 and           3      A single dose of Keppra after a seizure is incompetent
            pulse 109. The nurse called a doctor who ordered a single                     care.
            dose of Keppra.
   9/3/2015 A doctor saw the patient and noted that the patient had a             3, 10   The plan of tapering Tegretol appeared to have resulted
            seizure three days after his Tegretol was decreased. The                      in a seizure. Scheduled follow up did not occur.
            patient was on a Tegretol taper and was currently on 100 mg
            of Tegretol BID. Despite the recent seizure, the plan was to
            continue the planned taper of Tegretol with a physician follow
            up the following week. That visit didn't occur.




                                                                            150
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 151 of 431 PageID #:12349
Patient #14

  9/15/2015 A doctor noted that the inmate had "erratic mental status        8, 10   A different doctor saw the patient and wanted to re-
            change" attributed to seizures. He was found on the floor                evaluate the patient's apparent seizures. Ordered
            unconscious. The doctor noted that the patient developed                 laboratory tests were not done and ordered follow up
            seizures five years ago. The doctor noted that there had been            did not occur.
            no formal diagnosis by a neurologist. The doctor noted that
            most seizures were unwitnessed and no one had reported
            generalized tonic clonic movements. The patient was
            disoriented and had an expressive aphasia but no repetitive
            motor movements. The doctor had a differential diagnosis of
            R/O organic causes, dementia, or schizophrenia. The doctor
            ordered blood cultures x 3, CBC, CMP, folate, RPR, TSH, ESR,
            ANA, Tegretol level, urine drug screen, and mental health
            referral and then discharged the patient with a month follow
            up. There was no follow up of these labs and these lab results
            were not found in the medical record. It did not appear that
            the patient received the blood tests.


  9/22/2015 BUN 32; sodium 130; calcium 8.2; albumin 2.3; bilirubin 3.3;
            alk phos 472; AST 165; ALT 119.
  9/22/2015 A CT of the hip was done. There was chronic deformity of the
            femoral head and neck with superimposed severe
            osteoarthritis which was thought to be due to a
            developmental etiology (slipped capital femoral epiphysis) vs
            acquired trauma.
  9/28/2015 A doctor noted that the CT scan results were not in the          10, 11 A report was unavailable. The result was not followed
            medical record. The doctor took no action.                              up. Based on the x-ray report the patient probably
                                                                                    needed evaluation for hip replacement but this did not
                                                                                    appear to occur.
  9/30/2015 A CMT saw the patient post seizure. The blood pressure was
            180/120 with pulse of 122. A nurse documented receiving
            orders but it wasn't clear what these orders were.




                                                                       151
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 152 of 431 PageID #:12350
Patient #14

 10/10/2015 A nurse saw the patient post seizure. The nurse noted that           16     The nurse should have consulted a physician.
            the inmate had an appointment with the Medical Director on
            10/12/15. No consultation was made and no further action
            occurred.
 10/11/2015 The patient had another seizure. The nurse noted that the            16     The nurse should have consulted a physician.
            patient had an appointment the next day with the Medical
            Director.
 10/12/2015 The Medical Director saw the patient. The patient had BP of           2     The doctor failed to examine the patient. We view a
            104/69. The doctor noted that the patient was having                        comment "no change" as no examination.
            repeated epileptic seizures ever since Tegretol was stopped.
            The only documented examination was "no change." The
            patient agreed to an increase of Keppra, which was increased
            to 1500 mg BID for six months with a one month clinic follow
            up.
 10/15/2015 A doctor saw the patient and noted that the patient had no
            new seizure events. The doctor continued Keppra.
 11/12/2015 The Medical Director noted that the Keppra was controlling
            the seizures. The patient signed a release of information to
            obtain the CT scan result. The doctor took no action.

 11/17/2015 The Medical Director noted that ortho clinic was approved by
            collegial review.
 11/18/2015 The patient had another seizure. The Medical Director was            16     The nurse should have consulted a physician.
            notified and a next day FU with the Medical Director was
            scheduled.
 11/18/2015 Wexford approved an orthopedic appointment.
 11/19/2015 The Medical Director saw the patient and documented                  2, 8   The doctor performed no examination and did not
            "sustained epileptic seizure yesterday." The doctor performed               obtain therapeutic drug levels despite raising the
            no examination, drew no therapeutic drug level, and increased               medication. Therapeutic levels should have been
            the Keppra to 2000 pm 1500 am.                                              reviewed.
 11/20/2015 The patient had another seizure. The pulse was 115 and BP             8     Therapeutic drug levels should have been ordered.
            154/81. The nurse notified a doctor, who took no action.




                                                                           152
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 153 of 431 PageID #:12351
Patient #14

 11/25/2015 The Medical Director saw the patient post medical writ. The
            blood pressure was 98/61. The patient had gone to
            orthopedic clinic but the doctor did not document what
            occurred at the ortho clinic. The doctor did not address the
            seizure disorder.
 12/16/2015 An orthopedic surgeon saw the patient. The consultant
            wanted medical clearance before surgery could be done to
            replace his hip.
 12/24/2015 Wexford approved surgery for L hip joint replacement.
   1/4/2016 LFTs normal CBC normal; carbamazepine <2
   1/8/2016 The patient presented to the health care unit after a seizure.
            A doctor ordered Ativan stat. The blood pressure was 170/98
            but not addressed. A doctor saw the patient, who was
            described by the doctor as delirious, incoherent, and
            disoriented. The blood pressure was retaken and was 150/90
            with pulse of 120. The doctor ordered that the patient remain
            in the ER until the heart rate and blood pressure normalized.
            A doctor saw the patient later. The BP was 114/70 and the
            pulse 130. The inmate was oriented and coherent. The doctor
            released the patient with a follow up with the Medical
            Director on Monday.

  1/29/2016 An x-ray showed very advanced degenerative arthritis with
            marked loss of joint space.
  1/30/2016 A LPN went to the cell house for a report of the inmate having    16   The nurse should have consulted a physician.
            a seizure. The patient was alert and oriented. An RN didn't
            evaluate the patient and the LPN took no history. The LPN
            noted that the patient was oriented and asked staff to contact
            the HCU if the patient had any issues.




                                                                        153
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 154 of 431 PageID #:12352
Patient #14

   2/2/2016 Seizure annual clinic. The patient was on Keppra 1500 mg am         12   The doctor should have referred to a consultant, as the
            and 2000 mg pm. The doctor noted that the patient had been               doctors were unable to control his seizures.
            on 3.5 gram of Keppra per day since Nov 2015 with occasional
            breakthrough seizures. The doctor documented 2-3 urgent
            care episodes since the last visit, presumably for seizures. The
            only examination was to state that the patient walked with a
            crutch and "neuro intact," whatever that meant. The doctor
            noted that the patient had monthly seizures "but so far not
            compromising ADL." The doctor noted that the Keppra was
            "supramaximal dose-will adjust and monitor." The idea is to
            not compromise. At this point, referral to a neurologist would
            be appropriate as the patient had continued seizures, did not
            have a clear seizure type documented, and was unable to be
            controlled. Despite monthly seizures, the doctor reduced the
            Keppra to 3 grams a day and return in two weeks.



  2/11/2016 A doctor saw the patient after the patient had a seizure after
            Keppra was reduced. The BP was 128/89. The patient was
            noted to be stable after medication changed. The patient
            needed clearance for upcoming hip surgery and the doctor
            said he would talk to the medical director about this.

  2/11/2016 The Medical Director noted the patient was approved for hip
            joint replacement.
   3/5/2016 The patient was brought to the health unit post seizure. The        8    Therapeutic drug levels should have been ordered.
            BP was 154/85 and pulse 121. Ativan 2 mg IM and Dilantin
            300 mg was given stat by phone order. The patient was
            initially confused but after 30 minutes the patient was
            oriented and sent back to his housing unit.




                                                                          154
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 155 of 431 PageID #:12353
Patient #14

  3/10/2016 The Medical Director saw the patient for shoulder pain. The
            only examination was "abduction 90 degrees only;" the
            assessment was "seizure DJD L shoulder." The plan was to
            schedule the patient for a steroid injection next week.

  3/28/2016 A PA wrote a note that the patient was scheduled for a
            shoulder injection on 3/16/16, but that appointment didn't
            happen due to time constraints and was rescheduled for 3/21,
            which didn't happen and was rescheduled for 3/20/16.

  3/29/2016 CMP normal; total cholesterol 178; TG 182; HDL 31; LDL 111.

  3/30/2016 A doctor performed a shoulder injection.
   4/4/2016 At 4:30 am a nurse saw the patient for left chest pain "like my
            muscle down there is sore." The blood pressure was 170/102.
            An EKG was done and the Medical Director was notified. The
            Medical Director ordered clonidine 0.2 mg stat, NTG SL, and
            Tylenol with an order to monitor the patient for an hour. If
            the pain persisted the nurse was to call him back. If the pain
            resolved the patient was to be released with a morning follow
            up. The nurse didn't ask again about the chest pain but the
            vitals were better with BP 142/88 and pulse 74 and the patient
            was sent back to his housing unit.

   4/4/2016 At 9:30 am a doctor saw the patient. The doctor noted that
            there were no EKG changes and the pain was not responsive
            to NTG. The patient had point tenderness over the back and
            left shoulder. The doctor assessed gastritis secondary to
            NSAID and ordered Zintec 150 hs.
   4/4/2016 An EKG automated reading read atrial flutter, but a doctor
            overrode this and wrote normal sinus rhythm. There were five
            EKGs, none of which appeared to show atrial flutter. Four of
            the five EKGs did not include automated readings.




                                                                          155
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 156 of 431 PageID #:12354
Patient #14

  4/25/2016 The doctor saw the patient for annual chronic clinic for           3    The patient had a 10% 10-year risk of heart disease and
            hypertension. The patient was on Zocor 20 mg, lisinopril 30             stroke but was only on a low intensity statin.
            and aspirin. The blood pressure was 130/85. The doctor
            documented that the patient's labs were all "WNL." The labs
            weren't documented in the doctor's note.

  4/26/2016 A LPN saw the patient on the housing unit after a reported         16   The nurse should have consulted a physician.
            seizure. The inmate was on the floor "playing with his T shirt.
            No seizure activity noted." The LPN sent the patient to the
            health care unit. The patient was observed in the health unit
            for 40 minutes and then sent back to his housing unit.

  4/30/2016 A nurse saw the patient for a suspected seizure. The BP was        16   The nurse should have consulted a physician.
            181/105 and pulse 121. The patient was drooling and
            confused. The inmate was sent to the health care unit. There
            were no notes from the health care unit.
  5/10/2016 The Medical Director noted an orthopedic appointment at UIC
            was approved.
  5/11/2016 Wexford approved a UIC ortho appointment for DJD of the hip
            for a slipped femoral epiphysis.
  5/26/2016 The patient apparently had a seizure. The pulse was 106 and        10   Sooner follow up was indicated.
            BP 146/88. The patient was confused and had garbled speech
            post-ictal. The Medical Director was called who ordered a one
            week follow up.
   6/2/2016 The Medical Director documented that the inmate was
            inquiring about his hip surgery. The doctor appeared to tell
            the patient that the surgery would be soon. There was no
            examination.
  6/21/2016 The patient went to UIC ortho but pre-operative laboratory
            tests didn't accompany the patient so the appointment was
            rescheduled.




                                                                         156
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 157 of 431 PageID #:12355
Patient #14

  6/21/2016 A brief comment by UIC ortho on the referral form stated that
            the patient had hip osteoarthritis and needed pre-op labs and
            paperwork before surgery could take place. They
            recommended return to clinic when these had been done.
            The report by the orthopedic service stated that the patient
            needed the prison doctor to medically clear the patient and
            that pre-op labs had to be done.

  6/23/2016 The Medical Director saw the patient post writ and noted that
            the patient needed lab work and paperwork. The doctor did
            not evaluate the patient for his seizures despite recent
            seizures.
  6/28/2016 CMP normal except CO2 21 and anion gap 13. CBC normal.

  7/16/2016 The patient had an unwitnessed seizure. BP was 152/91. The         16   The nurse should have consulted a physician.
            nurse took no action.
   8/2/2016 Phenytoin 3.3 (10-20); CBC normal.
   8/9/2016 A doctor saw the patient in semi-annual seizure clinic. Much
            of the note was illegible. The patient had no urgent care
            episodes, presumably seizures. The Dilantin level was 3.3 and
            the Keppra level was pending. It isn't clear how the patient
            got on Dilantin and the history didn't explain the change in
            therapy. The doctor noted that the patient was on Dilantin
            300 mg and Keppra 1000 mg BID. A follow up in two weeks
            with serum drug levels was ordered.

  8/16/2016 An EKG without a legible date was signed as reviewed on this
            date. Was NSR with septal infarct age indeterminate.

  8/24/2016 A nurse saw the patient for an apparent seizure. The pulse         16   The nurse should have consulted a physician.
            was 114 and BP 132/81. The patient was given his seizure
            medication and sent back to his housing unit.
  10/2/2016 EKG sinus bradycardia with voltage criteria for LVH.



                                                                         157
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 158 of 431 PageID #:12356
Patient #14

  10/6/2016 Metabolic panel normal except C02 23; cholesterol 133; TG
            83; HDL 33; LDL 83.
 10/17/2016 A doctor saw the patient in semi-annual HTN clinic. The
            patient was on HCTZ, Procardia, aspirin, lisinopril and Zocor
            20. The BP was 111/76. An EKG was ordered with follow up in
            six months.
 10/18/2016 Glucose 118; Cholesterol 158; TG 115; HDL 27; LDL 108. CBC       3   These lipid values with the 10/17/16 BP values yield a
            normal.                                                              13.6% 10-year risk of heart disease or stroke A
                                                                                 moderate to high intensity statin was indicated.
 12/14/2016 The Medical Director documented that orthopedic follow up
            was approved. This was based on the June UIC ortho pre-
            operative surgery appointment that was cancelled because
            the patient didn't come with pre-operative laboratory tests.

 12/14/2016 Wexford just received the request for orthopedic follow up
            and approved an orthopedic appointment. This was six
            months after the prior ortho visit.
  1/10/2017 A nurse saw the patient for a seizure. The pulse was 128 and     8   Drug levels should have been obtained. Old levels
            BP 190/97. The pulse came down to 112 and BP 155/91.                 should have been reviewed.
            After the confusion improved the Medical Director was
            notified. No orders were given and the patient was sent back
            to his housing unit.
  1/10/2017 The orthopedic clinic documented that the patient needed to
            get medical clearance from APEC. Apparently this is a UIC
            unit.
  1/11/2017 The Medical Director saw the patient post UIC ortho write.
            The patient needed medical clearance. The doctor had no
            plan.
  1/13/2017 A doctor saw the patient for seizures. The doctor noted that
            the patient was taking Dilantin and Keppra. The only
            examination was to note that the patient was alert and "PE
            [physical examination] unremarkable." The doctor ordered a
            Dilantin and Keppra level and a follow up.



                                                                       158
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 159 of 431 PageID #:12357
Patient #14

  1/26/2017 A doctor saw the patient to follow up on lab work. However,
            the tests were not done and the doctor ordered follow up
            when the lab tests were done.
  1/26/2017 Phenytoin 5.3 (10-20).
  1/28/2017 At 11:56 am a nurse noted that the patient was brought to the        The patient was on Lisinopril 30; HCTZ 25; Nifedipine 60;
            ER after a seizure. The BP was 184/96 and pulse 96. The              simvastatin 20; ASA, Keppra 1500 BID; Dilantin 300 QD.
            patient was unable to follow directions and had a laceration
            on his chin. A few minutes later the patient was alert and
            responding. A doctor placed three sutures in the chin and
            wrote a note. The doctor noted that the patient was alert with
            confusion initially but became alert. The only neurologic
            examination was to note the pupils were equal and reactive.
            The doctor placed sutures, dressed the wound, and ordered a
            Dilantin and Keppra level but did not order any medication.
            The doctor ordered follow up in two days.

  1/28/2017 At 5:30 pm a LPN was called to a cell house for the patient
            having a seizure. The patient was unresponsive and sustained
            a cardiac arrest. CPR was started and apparently continued
            until paramedics arrived. The patient was pronounced dead at
            the hospital at 6:16 pm.
  1/29/2017 The death certificate listed coronary atherosclerosis as the
            cause of death. The death certificate indicated that an
            autopsy was done but the autopsy report was not in the
            medical record.




                                                                           159
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 160 of 431 PageID #:12358
Patient #14

   2/1/2017 A death summary was completed by Dr. Obaisi. He stated that
            the patient was incarcerated 25 years previously and was on
            treatment for hypertension and epilepsy. Medications at the
            time of death included lisinopril, HCTZ, Nifedipine, simvastatin
            20 mg, ASA, Keppra, Dilantin, alendronate 70 mg weekly, oscal
            1000 mg daily and famotidine 20 mg. He noted that the
            patient was scheduled for hip replacement. The only
            remaining discussion was the day of his death in which the
            patient experienced seizures twice.

                                                                               The goal of epilepsy management is to derive an
                                                                               accurate diagnosis, measure of seizure frequency,
                                                                               monitor medication side effects, and evaluate for
                                                                               disease related psychosocial problems. UpToDate
                                                                               states it is usually appropriate to refer to a neurologist
                                                                               to make the diagnosis and formulate a treatment
                                                                               strategy. Referral to an epilepsy specialist may be
                                                                               necessary if there is doubt about the diagnosis and/or if
                                                                               the patient continues to have seizures. Drugs are
                                                                               typically designed for the seizure type. Keppra is a drug
                                                                               used for a broad range of seizures; phenytoin and
                                                                               Tegretol treat a narrow range of seizure types. Keppra
                                                                               is used for myoclonic, partial onset and tonic-clonic
                                                                               seizures. For Keppra the patient should be monitored
                                                                               for ataxia, abnormal gait, psychiatric or behavioral
                                                                               symptoms with CBC if patients experience fever or
                                                                               recurrent infection. Tegretol levels should be checked
                                                                               every two months until levels are constant.




                                                                         160
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 161 of 431 PageID #:12359
Patient #15


  8/12/2016 The patient was admitted to NRC from Cook County Jail. He weighed 207 pounds and
            was identified with mental illness.
  1/13/2017 An x-ray of the chest and abdomen showed a metallic density in the right lower pelvis
            suggesting a foreign body.
   6/2/2017 There was a rectangular foreign body in the left upper quadrant extending to the left
            upper mid abdomen measuring up to 19 cm. Recommend continued follow up.

  7/12/2017 At 5:30 pm a nurse noted that an officer witnessed the patient swallowing a spork. The        16     Care was grossly and flagrantly
            nurse documented that the inmate "denies need for medical @ this time." The nurse                    unacceptable. Swallowing a foreign
            did not consult a doctor. The nurse noted, "Will have no complication from swallowing                body such as a spork with a sharp
            a foreign object." There was no referral to a doctor.                                                end is potentially life-threatening and
                                                                                                                 to state that the patient denies a
                                                                                                                 need for medical care when the
  7/13/2017 At 12:40 pm a nurse documenting notifying a doctor that the inmate said he swallowed         7, 19   The doctor should have examined the
            another spork. The nurse called a doctor, who ordered an abdominal x-ray.                            patient. A plastic item will not show
                                                                                                                 up on x-ray and the patient should
                                                                                                                 have been followed, and if the item
                                                                                                                 was not retrieved in the stool then
  7/13/2017 No radiopaque foreign body is seen in the abdomen or pelvis.

  7/16/2017 A nurse saw the patient who said, "I went on hunger strike because no one cares about         19     The complaint was ignored and a
            the spork I swallowed." The nurse did not address the complaint of having swallowed a                physician should have evaluated the
            spork.                                                                                               patient.
  7/23/2017 A nurse evaluated the patient with a laceration noted on his right arm. The patient said      16     The nurse should have consulted a
            he did it with a spork. The pulse was 148. The nurse described the laceration as 10 by               physician.
            3 cm, which is large. The nurse placed steristrips but did not refer the patient despite a
            large laceration and a significant tachycardia.




                                                                         161
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 162 of 431 PageID #:12360
Patient #15


  7/24/2017 At 9:15 pm a nurse saw the patient for abdominal pain. The patient asked to be put on      16   The nurse should have consulted a
            sick call. The nurse documented the patient saying, "Don't put any pressure on my               physician.
            stomach." The pulse was 104 and the temperature was 100. The nurse assessment
            was "ineffective coping; pain R/T unk etiology ABD C/O abdominal pain." The nurse did
            not refer the patient to see a physician. The patient was on a crisis watch.

   8/7/2017 The patient refused sick call.
  9/27/2017 The inmate had a discussion with a psychiatrist that he had swallowed sporks and           16   The psychiatrist should have
            wasn't receiving medical attention. The psychiatrist said that the inmate was frustrated        consulted a physician
            with "what he perceives to be indifferent medical attention." The psychiatrist discussed
            "some of the motivations for self-harm." The psychiatrist did not refer the patient to
            medical.
  9/29/2017 The patient was evaluated for suicide potential by a licensed mental health staff. The     16   It is unclear whether the mental
            patient complained that he was concerned about being refused sick call and wanted to            health staff knew that the patient
            go to an outside hospital. The patient was angry and wanted to see a doctor. The                had swallowed a spork. If so, the
            licensed staff wrote that the last suicide attempt was on June 12th and June 13th when          patient should have been referred to
            the inmate swallowed sporks. However, the more recent episode of swallowing a spork             a physician.
            was not mentioned. There was no referral to medical.

  10/2/2017 The patient saw a nurse practitioner and complained that he had swallowed "sporks" a       7    The NP failed to properly evaluate for
            long time ago and wanted surgery to have these removed. The patient weighed 174                 an ingested spork. An ingested item
            pounds, which was a 33 pound weight loss over the past year. The NP documented a                failing to evacuate should have
            soft non-tender abdomen with normal bowel sounds. The patient had a history of self             resulted in referral for endoscopy.
            harm. The patient also said he had pain from a piece of a nail clipper embedded in his          Care was grossly and flagrantly
            forearm. A palpable lump was present on the forearm. The NP ordered an x-ray of the             unacceptable.
            arm but took no action about the spork. The NP noted in the assessment that the
            patient had a foreign body in the GI tract.




                                                                        162
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 163 of 431 PageID #:12361
Patient #15


 10/12/2017 A licensed clinical professional counselor (LCPC) saw the patient who complained of         16   The mental health staff should have
            stomach pain and wanted to see the nurse practitioner today. He said he was not                  referred the patient to a provider.
            satisfied that surgery had been refused and that he was only eating snacks due to
            stomach pain. The patient was not referred.
 10/12/2017 The patient was scheduled for a foreign body removal on the arm but was
            "inappropriate and argumentative" and signed a refusal. The patient was referred to
            mental health.
 10/18/2017 The LCPC who saw the patient on 10/12/17 saw the patient again. The patient                 16   The patient wasn't referred to a
            reported that no one was taking care of his medical needs. The patient reported                  provider despite legitimate
            vomiting and diarrhea and was weak. The inmate wasn't eating because he was                      complaints.
            nauseous. The LCPC spoke to a nurse who "agreed to take vitals." The LCPC spoke with
            a nurse who agreed to evaluate the patient for his complaints. The LCPC documented
            that he would follow up 10/19/17 regarding a sick call request "given he still had not
            submitted one per medical."
 10/19/2017 A Mental Health Progress Note stated, "Mr. Page did not attend Co-Occurring group.
            He is sick."
 10/20/2017 A nurse saw the patient for a complaint of swallowing sporks "months ago." The              16   The patient had significant weight
            patient's weight was 150 pounds, which is a 24 pound weight loss over the past month             loss, abdominal pain, and history of
            and 57 pound weight loss over the past year. The patient complained that about a                 ingestion of an object. The patient
            week ago he started having abdominal pain that was sharp and burning. The patient                should have been immediately
            did not notice black or tarry stool and didn't think he had any bleeding. The patient had        referred to a physician. Care was
            nausea, diarrhea, and pain in the center of his abdomen. It hurt when the patient ate.           grossly and flagrantly unacceptable.
            The nurse noted pain on palpation in the center of the abdomen. The nurse did not
            consult a physician and gave the inmate Pepto-Bismol.




                                                                        163
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 164 of 431 PageID #:12362
Patient #15


 10/21/2017 At sometime around 7:00 am a nurse noted during medication pass that the inmate
            was in bed unresponsive. The patient had no respirations or pulse and no signs of life.
            The patient was stiff and in apparent rigor mortis. The patient had blood tinged
            drainage from his mouth. There was blood in the toilet. CPR was started. Paramedics
            arrived. It is not clear a doctor was on the scene but the nurse documented that the
            patient was declared dead by 7:40. It isn't clear if this was the paramedics or a doctor.

  12/1/2017 An autopsy reported that there were two sporks in the proximal duodenum and the             The most common features in history
            mucosa was deeply lacerated. The patient had deep lacerations of the proximal               of foreign body ingestion are
            duodenum with 20 ounces of clotted blood present in the stomach with superficial            dysphagia, refusal to eat, and
            lacerations of the proximal esophagus. The death was attributed to a GI bleed caused        regurgitation of undigested food.
            by ingestion of foreign objects (two sporks).                                               Perforation of the mid or distal
                                                                                                        esophagus may result in severe chest
                                                                                                        or upper abdominal pain. Endoscopic
                                                                                                        evaluation is required even in the
                                                                                                        setting of negative radiographs.
                                                                                                        Plastic is not readily seen on plain
                                                                                                        films so failure to locate an object on
                                                                                                        radiographic examination does not
                                                                                                        preclude its presence. In patients
                                                                                                        with persistent symptoms, an
                                                                                                        endoscopic evaluation should be
                                                                                                        performed even if the radiographic
                                                                                                        examination is negative. A sharp
                                                                                                        pointed object in the duodenum or
                                                                                                        stomach require urgent endoscopy.




                                                                         164
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 165 of 431 PageID #:12363
Patient #15


   1/5/2018 An administrative death review was completed. This review found that the inmate had
            an autopsy that showed two sporks inside his stomach that had lacerated the small
            intestines which was determined to have caused the death. The administrative review
            found that the patient had an x-ray on 7/14/17 that showed no foreign body. The
            review also noted that the inmate had been seen in nursing sick call on 10/20/17 for
            abdominal pain and diarrhea. During the assessment the patient complained of having
            swallowed sporks two months ago. The review documented that the nurse assessed a
            soft and non-tender abdomen, vital signs were normal, and that a proper protocol had
            been chosen and that there was nothing in the nursing assessment that indicated an
            emergency. The review noted that he had a number of crisis watch placements for
            episodes of self harm including swallowing objects. He was sent to a hospital twice
            (5/3/17 and 6/2/17) for swallowing objects. He swallowed a wire on the 6/21/17
            admission but there was no hospital report. No problems with medical care were
            identified on this review. The review noted that his medication compliance was
            sporadic at best. It appeared on quick review that the inmate would refuse as much as
            nearly half of his medication. The review noted that his symptom intensity was related
            to his medication compliance with more hallucinations, paranoia and delusions when
            not taking his medications. The review also noted that the patient was concerned
            about not receiving proper medical care and that he also discussed swallowing two
            sporks. The review did make a recommendation that psychiatrist should make referrals
            for enforced medication if a patient showed inconsistent compliance that resulted in
            crisis watches, disciplinary infractions, and increased symptoms and that nurse should
            refer patients to a mental health professional when a patient refused medication for
            three consecutive days.




                                                                       165
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 166 of 431 PageID #:12364
Patient #16

 11/16/2012 Problem list documented HTN and asthma; no other diseases
            were listed.
   6/5/2013 An EKG showed a normal sinus rhythm
  8/20/2014 A chest x-ray showed clear lungs. The heart was not enlarged.
            There was no active pulmonary disease.
 12/29/2014 An EKG showed a normal sinus rhythm.
  1/24/2015 The patient was seen in asthma clinic at Menard. The PEFRs
            was 550 and the patient was described as mild persistent. The
            patient was using Xopenex only. There was no history

   2/2/2015 Cholesterol 115; HDL 40; LDL 70.
  3/17/2015 The patient was seen in HTN clinic at Menard. The blood             17    Because the patient was a smoker, he had a 10-year risk
            pressure was 142/80; weight was 350. There was no history.                of heart disease and stroke of 10% and should have
            Cholesterol was 115; HDL 40; and LDL 70. The patient was on               been placed on a moderate to high intensity statin. This
            HCTZ and amlodipine.                                                      did not occur.
  7/22/2015 A doctor saw the patient and noted that the patient was being      11, 17 We could not locate the EKG in the record. Notably,
            seen for chest pain amongst other items. The doctor noted                 Motrin can increase risk of serious cardiovascular
            that an EKG was normal. The doctor noted "to be up and                    thrombotic events. Use of this drug should have been
            about and walking;" "initially he was not able to walk but later          considered in a patient with multiple cardiovascular risk.
            he walked OK No chest pain No chest pain No SOB." The
            doctor prescribed Motrin 200 mg 1-2 tabs TID prn; 18 tabs
            were given.
  7/23/2015 A nurse saw the patient for chest pain. The patient had the        11, 16 We could not locate the EKG in the record. Referral to a
            pain for about an hour. The pain was sharp and felt like                  physician should not be routine for chest pain.
            tightness. The patient had dyspnea, dizziness, and had pain in
            the arm. An EKG was done. The pulse was 86 with BP 108/70.
            The nurse referred the patient to a physician.

  7/30/2015 The patient was seen in asthma and HTN clinic at Menard. The        17     The patient had an 8.6% 10-year risk of heart disease or
            BP was 130/80 and PEFR was 550/550. The patient was listed                 stroke and should have been prescribed a moderate to
            as mild persistent. There was no history noted for either                  high intensity statin.
            disease. The patient was on Norvasc and HCTZ.




                                                                         166
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 167 of 431 PageID #:12365
Patient #16

 10/21/2015 Patient was seen in HTN clinic at Menard. BP 120/84; pulse           2    The doctor did not evaluate why the patient had edema.
            108; the patient had 3+ pitting edema. The patient was on
            Norvasc, HCTZ, Lasix; and KCL. The patient was noted in good
            control. 3+ edema is of concern but was not addressed. It
            may have been due to the Norvasc.
  12/2/2015 Cholesterol 134; HDL 40; LDL 84.
  1/20/2016 Menard asthma and HTN chronic clinics. Weight 387; BP
            138/86; pulse 107; PEFR 560/500; noted as in good control for
            HTN on Lasix 40; Norvasc 5; HCTZ 25; KCL 25.
  2/26/2016 A nurse saw the patient for chest pain that was stabbing in          19   A physician should have evaluated the patient and an
            nature lasting 3-4 minutes. The blood pressure was 170/68                 EKG should have been done. The patient had chest pain
            with pulse 100. The nurse did not appear to consult a                     with abnormal pulse and blood pressure.
            physician but a chest x-ray was ordered along with Tylenol and
            CTM. It appeared that a physician signed this note.

   3/1/2016 A chest x-ray showed bilateral hilar prominence may be due to
            lymphadenopathy. Findings may be due to sarcoidosis. For
            more complete evaluation, CT study of the chest with contrast
            is suggested.
  3/16/2016 A doctor noted that a chest x-ray showed hilar adenopathy. A
            referral was made for a CT scan.
   4/7/2016 CT of chest was normal without enlarged lymph nodes.
  4/14/2016 A doctor noted that the patient had a CT scan but the results
            weren't available. The blood pressure was 154/100 and the
            doctor noted that the patient had been off his BP meds for
            three days. The patient was given reassurance.

   6/9/2016 Glucose 118.
  6/18/2016 A doctor noted that the CT scan suggestive of sarcoidosis-
            recommendation was CT with contrast.
   7/1/2016 Glucose 93; albumin 3.2 (3.4-5); cholesterol 120; TG 58; HDL
            36; LDL 72.




                                                                           167
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 168 of 431 PageID #:12366
Patient #16

  7/25/2016 Asthma and HTN clinics; weight 410; BP 132/64; PEFR                 2   The doctor did not evaluate why the patient had edema.
            540/500; the patient had 3-4+ edema with pitting and listed
            in good control. The patient was on Lasix 40; Norvasc 5; HCTZ
            25; and KCL with ASA started for a year.
  8/11/2016 A doctor saw the patient for chest pain when walking,               2   The patient had symptoms consistent with angina but
            increased with deep breathing. Some of the note was illegible           was diagnosed with atypical chest pain. The patient had
            but it appeared that the patient was short of breath. The               multiple risk factors for coronary artery disease
            doctor diagnosed atypical chest pain and ordered an EKG. The            including being a smoker, hypertension, elderly, and
            EKG was not reviewed but showed inferior infarct age                    male. His cardiovascular risk was around 10% and he
            undetermined. The actual tracing was poorly copied and we               should have been on a statin. It appeared that the
            were unable to review accurately. The rest of the note was              doctor made an inaccurate assessment based on the
            illegible.                                                              history the patient provided.

  8/11/2016 A nurse documented a nurse protocol for chest pain. The
            nurse documented shortness of breath with exertion and
            experienced chest pain while walking and it felt like tightness.
            The nurse referred to a doctor, who saw the patient and
            diagnosed atypical chest pain.
  8/29/2016 A nurse noted that the patient was dizzy and short of breath.
            A doctor saw the patient who was short of breath and
            diaphoretic. The doctor sent the patient to a hospital.

  8/29/2016 An EKG showed normal sinus rhythm with possible inferior
            infarct age indeterminate
  8/29/2016 The patient was admitted to Memorial Hospital in Chester IL.
            The patient was admitted for shortness of breath and
            diagnosed with pulmonary emboli. The patient was also
            diagnosed with new onset diabetes with hemoglobin A1c of 7.
            The patient was placed on coumadin. The etiology of the
            emboli were not determined. The recommendation was
            anticoagulation for six months. The patient had a hemoglobin
            in the hospital of 11.1




                                                                          168
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 169 of 431 PageID #:12367
Patient #16

  8/29/2016 The patient's annual examination at Menard listed obesity,
            GERD, HTN, history of rectal bleed, and questionable hilar
            nodes as problems.
  8/29/2016 A nurse documented that the patient returned from the
            hospital with a diagnosis of pulmonary embolism and was on
            anticoagulation.
  8/29/2016 A D-dimer test in the hospital was 8.25 (0-0.5) protein C or S or
            lupus anticoagulant were not done.
  8/30/2016 Chest angiography showed bilateral pulmonary emboli within
            segmental and subsegmental RLL, lobar, and RUL and LUL and
            LLL segmental branches.
  8/30/2016 The patient asked a nurse when he would get his medication
            for his blood clots. The nurse documented that the patient
            would see a doctor in the morning.
  8/30/2016 The patient was admitted to the infirmary and listed as on
            coumadin and Lovenox.
   9/6/2016 INR 2.56
   9/6/2016 INR 2.56
   9/7/2016 A doctor noted an INR of 2.56. There had been no history or       10, 17   The patient wasn't seen for a week after a
            physical examination since the admission note. The patient                 hospitalization for pulmonary embolus. Follow up was
            was discharged with a diagnosis of bilateral pulmonary emboli.             inadequate. Based on the recent diagnosis of diabetes
            Notably, at the hospital there was no evaluation what the                  the 10 year risk of heart disease or stroke was 16% and
            etiology of the bilateral emboli was. There was no                         the patient should have been on high intensity statin.
            echocardiogram, no lab tests for clotting diseases.

  9/13/2016 An EKG showed normal sinus rhythm with possible inferior
            infarct age indeterminate
  9/14/2016 Gen Medicine clinic at Menard. BP 134/90. The weight was
            380. The doctor started or continued coumadin 8 mg for
            bilateral pulmonary embolism with "fair control." There was
            no history of the pulmonary embolism and it was unclear
            when this started. There was no history at all.

  9/15/2016 A1c 7.5; INR 2.3


                                                                         169
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 170 of 431 PageID #:12368
Patient #16

  9/21/2016 A NP saw the patient and noted that the patient had no
            abnormal bleeding and had new diagnosis of diabetes and was
            on coumadin. The patient was on coumadin 8 mg and
            metformin 500 BID.
 10/11/2016 INR 2.5.
 10/19/2016 An EKG showed normal sinus rhythm with nonspecific ST
            abnormality
 10/19/2016 A NP saw the patient for chest pain with shortness of breath.    1, 2, 3 The NP failed to take an accurate history. The history
            The NP took virtually no history of the chest pain except that           that was taken of chest pain with shortness of breath is
            the patient had no diaphoresis. An EKG was done and the NP               not inconsistent with angina. The EKG was interpreted
            documented that it was normal; it was not. It showed non-                as normal by the NP but actually showed nonspecific
            specific STT wave changes. The NP documented that the                    STT wave changes which is consistent with ischemia.
            patient was laughing and making "joke with staff." The NP                The patient also had multiple risk factors for ischemic
            documented normal assessment. The NP ordered a chest x-                  heart disease including diabetes, hypertension, smoker,
            ray and follow up with a physician.                                      male and elderly and had a 16% 10 year risk of heart
                                                                                     disease or stroke. The patient also had repeated
                                                                                     episodes of similar pain which appeared to be angina.
                                                                                     The NP should have placed the patient on anti-anginal
                                                                                     drugs and a high intensity statin and referred for
                                                                                     exercise stress testing, stress echo or catheterization.


 10/21/2016 A doctor wrote a note that the patient had chest pain but took   1, 2, 3 The doctor failed to take a history, did not perform an
            no history, performed no examination and only noted an INR               examination, and made no assessment of the chest
            of 2.6 and ordered a chest x-ray and ordered Tylenol.                    pain. The only plan was to order Tylenol and refer for a
                                                                                     chest film. Care was indifferent.
  11/1/2016 In November the patient missed two doses of coumadin
 11/16/2016 INR 2.
  12/1/2016 In December the patient missed eight doses of coumadin; he
            was at a hospital for several days.
 12/16/2016 Glucose 115; calcium 8.5; albumin 3.3; cholesterol 129; HDL
            40; LDL 80; INR 2.7.




                                                                       170
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 171 of 431 PageID #:12369
Patient #16

 12/20/2016 A chest x-ray showed borderline heart size is seen with
            haziness in the perihilar region. This may indicate mild
            pulmonary vascular congestion. Please correlate clinically.

 12/20/2016 An EKG showed normal sinus rhythm.
 12/20/2016 A nurse evaluated the patient using a chest pain protocol. The
            blood pressure was 132/84 and pulse 88. The patient had
            ronchi noted in the R lung. An EKG was documented as RRR.
            The patient had numbness radiating to the arm without
            shortness of breath or nausea. The nurse consulted a
            physician who made orders but these were not documented in
            the note.
 12/20/2016 A NP saw the patient for chest pain and shortness of breath    1, 2, 3   The history with respect to the chest pain was
            since the morning. The chest pain radiated to the left arm.              inadequate. The patient had multiple cardiovascular
            The patient had cough. The NP documented the EKG as                      risk factors and a 13% 10 year cardiovascular risk. The
            normal; it was normal. URI was diagnosed. Cough syrup was                patient also had multiple episodes of chest pain. He
            prescribed and a chest x-ray was ordered.                                should have been placed on a statin, antianginal drug
                                                                                     and referred for possible stress test or cardiac
                                                                                     catheterization.
 12/21/2016 An NP saw the patient in follow up. The patient had no
            improvement but diagnosed URI and ordered a follow up as
            ordered.
 12/21/2016 A nurse saw the patient for shortness of breath since last
            night. The patient was on Xopenex. The patient had cough.
            PEFR were 380/400/390 and oxygen saturation was 97% and
            the patient had ronchi. A physician was not consulted and prn
            follow up was ordered.

 12/23/2016 Chest x-ray from Memorial Hospital in Chester IL shows
            placement of an endotracheal tube.
 12/23/2016 A nurse saw the patient for shortness of breath. The patient
            had a pulse of 110 and BP of 138/90 with PEFR 250 and
            oxygen saturation of 94-97. The nurse consulted a doctor who
            ordered the patient sent to a local hospital.


                                                                          171
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 172 of 431 PageID #:12370
Patient #16

 12/24/2016 A chest x-ray showed an endotracheal tube was removed. The
            heart and lungs were normal.
 12/25/2016 A CT scan showed discoid atelectasis and ground glass nodular
            opacity in the right upper lobe. There was a 12 mm nodule in
            the left adrenal gland. A repeat CT scan in 12 months was
            recommended. The study was non-diagnostic for pulmonary
            embolism.
 12/26/2016 A chest x-ray was normal at Memorial Hosp in Chester.
 12/26/2016 Duplex scan was negative for DVT in both legs.
 12/27/2016 The patient returned from the hospital with diagnoses of
            respiratory failure; asthma exacerbation. The patient was on
            Ceftin 250 BID and azithromycin 250 daily both for three more
            days, a prednisone taper, Lasix 60 mg for 30 days and
            continuation of other medications.

 12/28/2016 A doctor wrote a very brief note stating, "SOA no Cs denies       1,3   The doctor's documented history was inadequate. It
            SOB chest clear" The plan was to discharge the patient to his           wasn't clear he reviewed the hospital note and it wasn't
            cell with follow up in a week.                                          clear what the therapeutic plan was for this patient at
                                                                                    this time.
   1/1/2017 The patient received all doses of coumadin.
   1/7/2017 A NP saw the patient for the hospital follow up. The NP noted     1     The history was inadequate and it wasn't clear what
            that the patient was doing well and noted that the patient was          happened at the hospital.
            referred for sleep study. The NP did not document what
            occurred at the hospital.
  1/17/2017 INR 2.4.
  1/18/2017 The patient was approved for a sleep study.
   2/1/2017 The MAR showed that the patient refused seven doses of
            coumadin. The patient missed six of the first eight doses after
            transfer from Menard.
   2/4/2017 The patient transferred to Stateville. The patient was
            documented as having HTN, asthma, PE, and DM. The patient
            was listed as being on Tylenol, Lasix, aspirin, Coumadin, HCTZ,
            Glucophage, Norvasc, Pepcid, and Mobic.




                                                                        172
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 173 of 431 PageID #:12371
Patient #16

  2/16/2017 A PA saw the patient and noted that he was a new patient to
            Stateville. The PA noted that the patient had HTN and was
            due to have a sleep study. The PA noted that the patient was
            already referred to chronic clinic. The PA noted morbid
            obesity, HTN, type 2 DM,asthma and history of PE in August of
            2016. The PA ordered a PT,PTT, CMP, CBC, and Lasix.

  2/21/2017 A sleep study showed very severe sleep disordered breathing.
            CPAP was recommended. Or referral to ENT for possible
            surgery.
  2/23/2017 Hemoglobin 9.4; MCV 69.5; MCH 20; MCHC 28.8; INR 1.2 This
            was the first CBC in the record at an IDOC facility. The patient
            had a hemoglobin of 11.1 at a hospital in Chester IL in August
            2016.
   3/1/2017 A normal chest x-ray was reported.
   3/1/2017 The Medical Director noted that the patient was post sleep          6   The doctor failed to take note of the recent abnormal
            study and was to be presented to collegial for a CPAP device.           hemoglobin and subtherapeutic INR. This placed the
            The doctor wrote that the patient had a history of pulmonary            patient at significant risk.
            emboli and was on coumadin. The doctor ordered an EKG,
            chest x-ray, CBC, CMP A1c and follow up in a month. The
            blood pressure was 151/84 and pulse 94. The doctor did not
            address the elevated BP. The doctor did not check the INR or
            note the significant anemia while on coumadin. This was the
            first physician visit at Stateville.

   3/1/2017 The MAR showed that the patient received coumadin until
            3/9/17, when it was discontinued. The patient received no
            further doses.
   3/3/2017 A doctor saw the patient. The patient had back and neck pain.
            The note was partly illegible. The doctor ordered an x-ray of
            the neck and back and ordered Robaxin with follow up when
            the x-ray was done.
   3/5/2017 An EKG showed normal sinus rhythm.
   3/7/2017 A1c 7.2; hemoglobin 9.2 with microcytic indices.


                                                                          173
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 174 of 431 PageID #:12372
Patient #16

  3/10/2017 The Medical Director saw the patient and noted that the
            hemoglobin was 9.2 and ordered fecal occult blood for a
            week. The doctor noted that a rectal examination noted a
            mass in the rectum and diagnosed anemia with GI bleeding
            and a rectal polyploid lesion. The Medical Director stopped the
            coumadin and aspirin and requested ferritin and serum iron
            and an INR, folate and B12 with follow up in a week. The
            doctor gave no reason for stopping the coumadin. It appeared
            that this was done due to the anemia and the apparent
            bleeding in the rectum. The pulse was 121. The doctor did
            not document the most recent INR. The doctor made no
            attempt to evaluate the status of the pulmonary embolism.
            The patient had received six months of warfarin, but follow up
            on this should have occurred.


  3/14/2017 B12 445 (180-914); folate 16 (>5.8); iron 20 (50-180); iron
            binding capacity 402 (250-450); transferrin 287 (200-400); INR
            1.2.
  3/14/2017 A collegial review approved a GI referral.
  3/16/2017 A PA saw the patient. The patient asked for a refill of his Lasix.
            The PA performed virtually no examination but assessed HTN,
            pretibial edema, and sleep apnea. The blood pressure was
            135/93. The PA ordered a HTN chronic clinic but did not
            adjust BP medication or address the INR result.

  3/17/2017 A doctor saw the patient for follow up of neck pain. The BP
            was 141/82. The neck was better. The rest of the note was
            illegible.




                                                                           174
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 175 of 431 PageID #:12373
Patient #16

  3/28/2017 HTN clinic at Stateville. Patient on Lasix 40; Norvasc 5; HCTZ         2, 3   The patient had a 13% 10-year cardiovascular risk with
            25; KCL; BP 138/57 weight illegible; note illegible; HCTZ was                 repeated episodes of angina yet was not started on a
            discontinued ASA was continued.                                               statin drug. Also, unappreciated was that the patient
                                                                                          was on a non-steroidal drug with significant
                                                                                          cardiovascular risk. Yet this was not considered.

  3/29/2017 The Medical Director noted that the patient had a collegial
            review and had blood testing. The exam was "no change" and
            the assessment was only "GI bleeding" without comment on
            the pulmonary embolism. The patient was informed he would
            soon see GI. There was no other plan or evaluation of the
            patient's other patient's problems.

   4/3/2017 A doctor referred the patient for colonoscopy and hemorrhoid
            banding.
   4/3/2017 The Medical Director saw the patient post writ and said that
            the patient was to have a colonoscopy and possible
            hemorrhoid banding. The GI note was not in the record. The
            doctor made no other comment.
   4/5/2017 The patient asked the nurse for a breathing treatment. The
            patient didn't have wheezing but the nurse took no history but
            did note no shortness of breath. The nurse wouldn't give the
            patient a treatment and the patient became angry and left.

  4/11/2017 The Medical Director noted that colonoscopy was approved.




                                                                             175
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 176 of 431 PageID #:12374
Patient #16

  5/10/2017 The patient developed left sided chest pain and was noted by       3   The doctor did start a beta blocker. But high intensity
            a nurse to be in mild distress. Though the patient was walking         statin was indicated. Also, depending on the EKG
            when the pain started according to the nurse note, the nurse           tracing, hospitalization may have been indicated.
            documented that the pain was not exertional. The Medical
            Director saw the patient and noted that the patient developed
            pain when walking. The doctor noted that the pain was
            pressure like and lasted about a half hour. The doctor noted
            that an EKG was normal. This EKG was not in the chart and I
            asked the Attorney General's office to locate it but the HCUA
            could not locate the EKG. The doctor assessed "chest pain
            resolved" and ordered Coreg for six months, a CBC and CMP.


  5/16/2017 Glucose 116; hemoglobin 8.7; with microcytic indices;
            platelets 487 (150-450).
  5/19/2017 An EKG showed sinus tachycardia with ST depression, consider
            subendocardial injury or digitalis effect.
  5/19/2017 The patient felt chest pain, dizziness, cold and clammy going to
            the dining hall and was brought to the health care unit. An
            EKG was performed showing acute subendocardial ischemia.
            The patient then experienced cardiac arrest and CPR was
            started and the patient was transferred to a hospital where he
            died.




                                                                         176
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 177 of 431 PageID #:12375
Patient #16

  5/25/2017 The Medical Director filed a death summary. The patient's
            diagnoses were listed as acute coronary syndrome with fatal
            cardiopulmonary arrest; severe asthmatic COPD with acute
            pulmonary failure in 2016; severe OSA; pulmonary sarcoidosis;
            GI bleeding with low iron and rectal mass; type 2 DM, HTN,
            GERD, but the summary failed to document prior pulmonary
            embolism. The document stated that the patient transferred
            to Stateville on 2/8/17 and at Stateville was found to have
            blood in the stool with anemia; a rectal mass was identified in
            the rectum and the patient had a guaiac + test and was seen
            4/3/17 by GI and was scheduled for colonoscopy. The doctor
            noted that the patient had a subendocardial injury on EKG. At
            the time of death the patient was on carvedilol, amlodipine,
            aspirin, Lasik, HCTZ, Prilosec, and metformin.



  5/27/2017 The coroner filed a death certificate. The certificate states that
            the cause of death was pulmonary embolism secondary to
            deep vein thrombosis. The certificate documents that an
            autopsy was done but it was not present in the medical
            record.




                                                                           177
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 178 of 431 PageID #:12376
Patient #17


   3/6/2001 The problem list documents an esophageal stricture.
  4/12/2001 The problem list documents duodenal ulcer and esophageal              This problem was not being monitored on chronic
            ulcer.                                                                disease visits.
  8/12/2002 The problem list documents mitral valve prolapse.
 11/12/2002 The problem list documents Barrett's esophagus and PUD                These problems were not monitored. There was no
                                                                                  surveillance for the Barrett's esophagus.
  3/14/2011 The problem list documents aortic valve replacement
  6/19/2013 An annual physical examination was refused but the doctor         2   There was no monitoring of the Barrett's esophagus.
            documented the problems as aortic valve replacement,                  Multiple problems of this patient were not being
            hepatitis C, Hx of CAD and heart failure, history of esophageal       followed consistently including aortic valve
            bleeding, history of atrial flutter, GERD and duodenal ulcer,         replacement, thoracic aortic aneurysm, atrial flutter,
            history of thoracic aortic aneurysm with aortic root repair at        and COPD
            the same time of his aortic valve replacement, atrial flutter
            with ablation at UIC, old compression fx of L4

  2/11/2014 A doctor noted review of the EKG showing prolonged PR
            interval and L atrial abnormality.
  2/19/2014 An LPN wrote that the inmate wanted a heart test that had
            been scheduled after surgery for aortic valve replacement.
            The patient complained of dizziness when he walked. The
            patient stated, "Stateville wouldn't order test." The nurse
            referred the patient to the doctor. The patient didn't see a
            doctor for this.
  3/10/2014 A writ to UIC cardiology was cancelled but there was no
            explanation why.
  3/13/2014 The patient complained of getting winded walking to chow.
            The nurse documented that the inmate was anxious and
            breathing "hard and fast" and with "pursed lips." The nurse
            took no vital signs and the only comment was "pursed lip
            breathing no change."




                                                                        178
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 179 of 431 PageID #:12377
Patient #17


  3/14/2014 A nurse saw the patient for shortness of breath. The               This patient needed a stat blood gas and chest x-ray and
            respiratory rate was 32. The oxygen saturation was 83% on          should have been sent to an emergency room for this.
            room air. The nurse noted shortness of breath when walking.
            The nurse noted that the patient's cardiology clinic was
            cancelled by UIC. The nurse observed the patient in the
            infirmary on oxygen and referred to a doctor but it wasn't
            clear when. Later a nurse practitioner saw the patient and
            noted increasing SOB over the past few weeks. The NP
            ordered 40 mg of Lasix stat and admission to the infirmary and
            oxygen to keep the saturation above 90%.

  3/14/2014 A NP infirmary admission note documented history of GERD,
            Barrett's esophagus, aortic stenosis with prior valve
            replacement with heart failure, atrial flutter ablated in 2011,
            and aortic aneurysm repair in 2011. The NP did not order a
            chest x-ray but did order a CBC but no CMP. An EKG was not
            ordered. There was no referral for echocardiogram. The NP
            noted that the oxygen saturation was 83%.

  3/14/2014 On the 3-11 shift a nurse documented that the patient had
            audible expiratory wheezes with dyspnea on exertion and an
            oxygen saturation of 88% on 2 liters of oxygen, so the nurse
            increased the oxygen to 2.5 liters and the oxygen saturation
            increased to 91%.
  3/15/2014 A nurse noted that the patient's oxygen saturation was 80%
            off oxygen and was 92% on oxygen. No action was taken.

  3/18/2014 A nurse noted that after walking short distances the oxygen
            saturation dropped to 88% but was above 90% on oxygen.




                                                                         179
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 180 of 431 PageID #:12378
Patient #17


  3/20/2014 The patient wanted to go back to his housing. He had oxygen
            saturation of 93% on room air. There had not been a
            documented physician note since admission on 3/14/14.

  3/21/2014 A physician saw the patient for the first time on the unit. The
            doctor documented that the patient did not get hemoccult
            test as ordered on 3/15/14. The doctor did not document
            review of the CBC or even note that it had been done. The
            doctor listened to the chest and noted a few rales and a
            murmur and discharged the patient with a 3 day follow up
            with the NP. A metabolic panel was ordered. The diagnosis
            was heart failure. The NP didn't see the patient for 10 days.


  3/22/2014 Sodium 137; AST 39; ALT 27; hemoglobin 13.2; platelets 459.

  3/31/2014 The NP noted that the patient had been on the infirmary for
            respiratory distress. The NP noted clear lungs and assessed
            that the shortness of breath resolved without documenting a
            presumed diagnosis. No diagnostic tests had been done in the
            infirmary to ascertain the reason for the shortness of breath.
            The NP continued the higher 40 mg dose of Lasix and started
            Ultram 150 BID for four months for unclear reasons. A CMP
            was ordered for six weeks with follow up in eight weeks. The
            NP did not document review of the CMP; it appeared as if it
            was not done. The weight was 181.




                                                                         180
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 181 of 431 PageID #:12379
Patient #17


   4/3/2014 A doctor saw the patient and noted that the patient said he
            was to have an echocardiogram and Holter at UIC but it hadn't
            been done at Stateville. The doctor reassured the patient that
            he had an upcoming appointment at UIC.

   5/8/2014 Sodium 133; AST 57; ALT 57.
  5/12/2014 A NP saw the patient for increasing shortness of breath in the   6    The NP failed to review recent abnormal laboratory
            evening and at night. The NP noted a few rales in the bases           findings.
            and 1+ pedal edema. The NP increased the Lasix to 40 am and
            20 pm for four months but did not order a chest x-ray or EKG
            or CMP.
  5/22/2014 The patient went to UIC. But the report was not in the           11   Failure to obtain reports results in not knowing the
            medical record. A referral form had comments from the                 status of the patient.
            cardiologist, who noted that a stress test was negative and an
            echocardiogram showed 55-60% EF with NL function. Since
            the EF was normal the findings on exam might be symptoms of
            overload vs COPD. The consultant recommended increased
            diuresis, lung x-ray to monitor progress and if not better
            consider CXR and referral to pulmonary for PFT to rule out
            COPD.




                                                                       181
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 182 of 431 PageID #:12380
Patient #17


  5/29/2014 A doctor documented that the patient had been seen in              1, 2   The doctor took inadequate history and performed no
            cardiology, who recommended increasing the diuretic and if                physical examination post-UIC visit.
            no improvement get a pulmonary function test and follow up
            in six months. The doctor ordered a CMP and started Lasix 60
            mg in the morning and 20 in the evening for two months with
            follow up with the NP in 3-4 weeks. The weight was 180. The
            doctor did not document review of the report and it wasn't
            clear what the status of the patient was based on the report.
            The weight was 180 pounds. The doctor took no history and
            did not perform a physical examination. The only assessment
            was heart failure.

   6/2/2014 The patient saw a NP. The patient asked to be pushed in a          17     Prescribing an opioid without clarifying whether the
            wheelchair because it was hard to get to chapel. The weight               patient had pain or the degree of the pain is extremely
            was 193. The NP documented that the Lasix had been                        poor practice and promotes opioid addiction.
            recently increased and that the patient had a murmur but no
            peripheral edema. The problems listed were CAD/CHF/valve
            replacement. The patient asked for renewal of Norco but the
            NP took no history, no examination, and no assessment of the
            status of pain. The NP noted that the patient had a follow up
            scheduled for 3-4 months and that he should follow up sooner
            if needed. The NP did not note the 13 pound weight gain over
            the past several days. The NP prescribed Norco without
            evaluation for pain.

   6/3/2014 Potassium 5.4; sodium 125; chloride 97; AST 63 ALT 42 (10-
            50).




                                                                         182
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 183 of 431 PageID #:12381
Patient #17


   6/4/2014 A doctor wrote a brief chart review note on reviewing labs.
            The doctor noted that the potassium was 5.4 and that sodium
            was 125 with chloride of 97. The doctor continued the Lasix of
            60 am and 20 pm and decreased the potassium to 20 mcf
            "OD" apparently meaning either daily or every other day. The
            doctor wrote for fluid restriction"30-40 oz /day" and ordered
            repeat electrolytes in two weeks.

  6/23/2014 Potassium 4.5; sodium 131.
   7/8/2014 A NP saw the patient. The BP was 110/56 and the weight 190.
            The inmate reported SOB with walking but no edema of legs.
            He had pain in his feet. The patient had no SOB or cough at
            night. The NP documented considering COPD and ordered a
            chest x-ray as recommended by UIC about two months earlier
            in May. The NP ordered a wheelchair for long distance with a
            three week follow up.

  8/22/2014 A NP saw the patient, whose weight was 197 pounds. The            7   Pulmonary function testing should have been ordered.
            patient was being seen for review of a chest x-ray. The patient       This was suggested by the cardiologist and we concur.
            still had shortness of breath walking long distances. The chest
            film was documented as showing "mild changes of CHF +
            emphysema." The assessment was CHF with mild emphysema
            and bioprosthetic aortic valve. Because of the potential for
            having both heart failure and COPD, PFTs should have been
            done for diagnostic reasons and to establish the baseline for
            this patient.




                                                                       183
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 184 of 431 PageID #:12382
Patient #17


  9/17/2014 A NP saw the patient for renewal of Norco. The NP noted an       17   It is bad practice to prescribe narcotics without taking a
            open sore on the great toe. The NP changed the Norco to               history of the pain or performing a physical exam to
            Tylenol #3 for 30 days. It wasn't clear what pain was being           document the extent and severity of the pain.
            treated and what the status of the pain was. The NP gave the
            patient eight bandages for his ulcer. Weight was 183.

 10/14/2014 A NP saw the patient. The weight was 186 and BP 110/60.
            The patient requested renewal of Tylenol #3. the patient had
            a quarter sized lesion on his toe. The NP advised the patient
            to tie his shoes [presumably this was thought to have caused
            the ulcer].
 10/15/2014 Sodium 134.
 12/15/2014 Sodium 140 potassium 4.5.
   1/4/2015 A partly illegible mental health professional note documented
            that the patient was on a religious fast and hadn't eaten for
            several days.
   1/9/2015 A PsyD saw the patient and noted that the patient was being
            seen daily since he began "fasting" on 12/24/15. The patient
            appeared delusional but denied hallucinations and there was
            no evidence for auditory or visual hallucinations. The insight
            and judgment were "poor." The assessment was "appeared
            mentally unstable."

  1/15/2015 BUN 22; sodium 137; creatinine 1.8; hemoglobin 12.1 (13.2-            These lab tests document kidney disease and mild
            18); platelets 211; AST 26; ALT 19                                    anemia. These tests were not documented as reviewed
                                                                                  in the progress notes.




                                                                       184
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 185 of 431 PageID #:12383
Patient #17


   3/2/2015 The patient was admitted to Katherine Shaw Bethea Hospital
            for bleeding rectally and vomiting blood and discharged
            3/5/15. His heart rate was 130s. The doctor documented that
            because the patient was absent from the med line his anti-
            ulcer medication was discontinued after 2/12/15. The doctor
            told the facility physician and a nurse that a refill check that
            failed should end and that the chart should be flagged that he
            never go off the PPI due to having had multiple life
            threatening GI bleeds. The patient was discharged with acute
            upper GI bleed with anemia secondary to blood loss, diastolic
            heart dysfunction, hepatitis C, and antral ulcer. The hospital
            recommended never to stop the PPI. The patient had
            endoscopy showing a deep antral ulcer treated with
            electrocautery, hiatal hernia, duodenal erosions, and fibrinous
            material in esophagus, probably acid reflux disease. The
            patient was transfused four units of blood. The patient had a
            diagnosis of Barrett's esophagus, porcine aortic valve
            replacement, mitral valve prolapse, CAD, HTN, CHF,
            schizophrenia.

  3/10/2015 Sodium 141; potassium 4.2; AST 54 (10-40); ALT 60 (10-50).

  3/13/2015 Hemoglobin 11.8; platelets 384.
  3/15/2015 Hemoglobin 11.4; platelets 306.
  3/24/2015 A doctor saw the patient for cardiac chronic clinic for the        3   The doctor should have had a plan for surveillance of
            aortic valve replacement and Barrett's esophagus. The doctor           Barrett's esophagus.
            noted that the patient was on Prilosec but did not discuss
            surveillance of the Barrett's esophagitis. The doctor noted
            that the ulcer was not currently bleeding.




                                                                         185
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 186 of 431 PageID #:12384
Patient #17


   4/2/2015 A doctor saw the patient for hepatitis C clinic. The doctor
            noted that the patient had hepatitis C since 2003 and was
            seen by Dr. Paul in the past via telemedicine. This was the
            Wexford ID doctor. However, the patient did not see the UIC
            hepatitis doctor. The doctor noted that the patient had no
            RUQ pain and noted that the ALT was 60 and AST 54 and
            platelets 384 with an APRI of 0.35. The doctor ordered a six
            month follow up.
   5/7/2015 BUN 23; creatinine 1.73; bilirubin 1.8; AST 28; ALT 18;
            hemoglobin 11.7; platelets 224
  5/28/2015 Total protein 8.1 (6-8); hemoglobin 12.5
   6/1/2015 The patient refused omeprazole 13 of 60 doses. Ten of the         17   Since omeprazole was so important for this patient, a
            refusals were the evening dose.                                        physician should have been notified and discussed the
                                                                                   refusal with the patient.
   6/4/2015 BUN 27; creatinine 1.92; cholesterol 114; HDL 31; LDL 65
   7/1/2015 The patient's MAR showed that the patient refused                 17   Since omeprazole was so important for this patient, a
            omeprazole 17 of 62 doses.                                             physician should have been notified and discussed the
                                                                                   refusal with the patient.
   7/8/2015 A1c 4.8.
  7/17/2015 Sodium 137; total protein 8.2; AST 43 (10-40); ALT 37 (10-50).

   8/9/2015 The weight was 152. A doctor saw the patient. The doctor
            noted that the patient had an appointment with GI. The
            doctor ordered a CBC and CMP to check the sodium.

  8/14/2015 The patient developed a boil on his buttock and a nurse           16   The nurse should have referred to a physician.
            ordered warm compresses but did not refer the patient.




                                                                        186
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 187 of 431 PageID #:12385
Patient #17


  8/17/2015 An NP saw the patient for a sore on his L great toe and left
            buttock. Apparently a doctor gave a phone order for Bactrim
            on 8/14/15. The PA continued the antibiotic and offered the
            inmate a different pair of shoes which he declined. The
            patient had a dime sized lesion on his toe on top of the left
            great toe and a 3 cm buttock boil.
  8/20/2015 A mental health progress note documented that the patient
            was in segregation for having been in possession of razor
            blades. The patient questioned why he was in segregation
            when he "should be in INF placement given medication
            condition." The patient had refused a visit with his
            psychiatrist. The patient was argumentative.
  8/27/2015 A NP saw the patient and documented that the patient said he
            saw a doctor two days ago even though there wasn't a note in
            the record. The buttock "sore" was healing but the patient
            still had sores on both feet. The patient also had a swollen
            lymph node. The NP recommended to clean his wounds with
            soap and water and observe for drainage.

  8/31/2015 A mental health note. The patient was not seen. He was in
            segregation but there was no officer for escort so the patient
            wasn't seen.
   9/3/2015 A mental health note. The patient was still in segregation. He
            said he would refuse mental health medication and refuse to
            see the psychiatrist. The mental health worker documented
            that his paranoia was less.




                                                                       187
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 188 of 431 PageID #:12386
Patient #17


  9/10/2015 The patient stated "I'm a Christian. I can heal without meds."
            The patient intended to refuse psychotropic medication.
            Based on the note, the patient appeared psychotic. On the
            same day another mental health note documented that the
            patient left segregation status.
  9/13/2015 An RN saw the patient at 7:30 am. The oxygen saturation was       16   The nurse should have referred to a physician
            89%. The nurse took no history of why the patient was being            immediately. Placement on the infirmary might
            seen but noted that the inmate "doesn't know how he fell."             normally be appropriate but this patient had unstable
            The nurse documented BP 160/80; pulse 113; and weight 150.             vitals with hypoxemia and tachycardia with possible
            The patient felt weak. The nurse additionally used a contusion         altered mental status and should have been
            protocol but the history was so poor that it couldn't be               immediately evaluated.
            determined what precisely happened based on the note. The
            nurse documented 30 cc of blood but it wasn't clear what this
            was from. The nurse placed the patient on the infirmary for
            observation. It wasn't clear if a doctor was consulted but the
            nurse wrote to do neuro checks every six hours and notify the
            doctor of any changes.

  9/13/2015 Hospital admission sodium 114; chloride 81; BUN 42;
            creatinine 0.87; ALT 74; AST 130.
  9/13/2015 At 8:30 pm a nurse documented that the blood pressure was         11   Either documentation was poor or the medical record is
            88/46 and that a doctor was notified, who recommended                  missing documentation. It wasn't clear how the patient
            increased fluid. At 10:00 pm a nurse wrote another note and            was sent to a hospital.
            noted that a doctor was called and ordered to start 0.9 NS via
            IV. Apparently the patient was sent to a hospital, although
            notes are lacking.




                                                                        188
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 189 of 431 PageID #:12387
Patient #17


  9/14/2015 At 6:35 there was a movement form that included
            documentation that the inmate fell the day before with a head
            injury and fell again this day that was unwitnessed. The
            patient's blood pressure was 78/40; pulse 92; oxygen
            saturation 92; and there was blood in the patient's stool. It
            isn't clear what happened to the patient.

  9/14/2015 At 11:00 am a doctor wrote an admission note to the             2, 14   Typically, altered mental status with gait disturbance in
            infirmary. The doctor noted that the patient fell and had a             a patient with severe hyponatremia requires hypertonic
            head injury on 9/13. The sodium was 114. The doctor noted               saline not normal saline. Typically it is safer to admit
            that the patient was admitted over the weekend. The doctor              this type of patient to a hospital and this should have
            started IV fluid without specifying the type of fluid 100 cc            been done.
            /hour. Notably the doctor did not perform a neurological
            examination despite a sodium of 114.
  9/14/2015 At 2:30 am the pulse was 117 and blood pressure 114/60.
  9/14/2015 At 6:10 a nurse noted that the patient was on the floor and
            was incontinent of bowel and bladder. The patient was weak
            and unsteady and his stool was positive for blood. The nurse
            called a doctor who ordered the IV opened full open and sent
            the patient to a hospital.




                                                                      189
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 190 of 431 PageID #:12388
Patient #17


  9/14/2015 A hospital consultation note from a GI consultant in the         17   The patient failed to receive ordered protonix or
            hospital noted that the patient had history of hepatitis C,           refused and no one evaluated him for this despite his
            Barrett's esophagus, CAD, HTN, aortic stenosis, Mitral valve          mental health condition. This is indifferent. The severe
            prolapse, CHF, and schizophrenia. The patient was noted to            hyponatremia speaks to lack of monitoring while on
            have been found passed out in his cell with blood around him          psychotropic medication.
            and had a hemoglobin of 4.2 in the emergency room. The
            patient's INR was 1.2. The patient had a known bleed in
            March of 2015. The patient had a serum sodium of 117 and
            was in atrial fibrillation. An upper endoscopy showed a coffee
            ground bezoar in the stomach with a healing ulcer. Protonix
            was recommended. The hospital noted that he had not
            received the omeprazole as prescribed at the prison [that the
            patient refused so it was discontinued]. The patient required
            multiple transfusions. A repeat endoscopy and colonoscopy
            were recommended. The hemoglobin corrected to 8.5 on
            discharge with a platelet count as low as 149. On admission
            the BUN was 48 with a serum sodium of 117, chloride of 89,
            AST 161, ALT 74, albumin 2.4. Remarkably the creatinine was
            0.66. The EKG was sinus tachycardia with rightward axis and
            NSSTT changes.



  9/16/2015 The patient returned from the hospital. The doctor didn't
            appear to see the patient until 9/18/15.
  9/18/2015 The patient was on the infirmary but it wasn't clear how he
            got there. There were no notes in sequence related to the
            hospital discharge.
  9/18/2015 The doctor noted that the patient was transfused four units of   6    Since the patient had severe hyponatremia, serum
            blood and noted the EGD findings. The doctor noted the                sodium should have been ordered.
            follow up with GI in six weeks for EGD and colonoscopy.




                                                                       190
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 191 of 431 PageID #:12389
Patient #17


  9/20/2015 The patient told a nurse that he was in the hospital. The        11   Records were not in order.
            infirmary admission notes were not present in sequence for
            this patient. The chart was disordered. The patient had a
            wound on top of his forehead.
  9/21/2015 Hemoglobin 9.6; sodium 136; BUN 6.
  9/21/2015 A doctor saw the patient and noted that the patient was
            "feeling OK." The doctor noted no blood in stool. Vital signs
            were normal. The patient had trace leg edema, a systolic
            murmur. The doctor assessed HTN, CAD, hep C, GERD, PUD,
            thoracic aortic aneurysm, AVR, CHF, and psych disorder. The
            doctor also assessed "GIB" apparently gastrointestinal bleed
            and noted that the 9/18/15 RN note should be reviewed. The
            doctor ordered a CBC. The doctor also noted hyponatremia
            and ordered another sodium. The doctor documented "? WT
            [weight] loss- per pt." but took no history and did not
            document the weight. Indeed the patient had lost weight.
            The doctor restarted Lasix at 40 mg in the morning and
            ordered daily weights. This was the last infirmary note so the
            admission and discharge infirmary notes were in a different
            PDF of this chart.




                                                                       191
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 192 of 431 PageID #:12390
Patient #17


  9/22/2015 A psychiatrist saw the patient via telemedicine. The                11   Hospital reports were unavailable.
            psychiatrist noted the patient saying "Patient indicated he was
            admitted on medical furlough for community inpatient
            endoscopy and transfusion due to GI bleed. 'It's my fourth, I'm
            used to it'." The psychiatrist stated that the patient was "fully
            oriented" and "thoughts were well organized, logical, and
            sequential. No current symptoms, No odd or bizarre thoughts
            and no preoccupations evident." The psychiatrist noted no
            acute or gross psychopathology evident. The doctor noted
            that there were no records of his recent medical furlough nor
            mental health records relating to the past few weeks so he
            requested these with a two week follow up.


  9/23/2015 Albumin 2.9; sodium 136; AST 40; ALT 47; hemoglobin 10.4.

  9/23/2015 A doctor wrote a discharge summary and noted that the
            patient was admitted to the infirmary on 9/13/15 and had
            sodium 114 with hemoglobin 8.5 and he was admitted where
            hemoglobin was 4.2 and sodium 117 . It wasn't clear when
            the patient was admitted. The records were disorganized,
            with July 2015 and September 2015 mixed together. The
            doctor noted that the patient needed follow up with GI in five
            weeks for EGD and colonoscopy. The doctor ordered a next
            week follow up.

  9/24/2015 The patient was described by a mental health worker as taking
            all of his mental health medications.
  9/29/2015 Sodium 127; chloride 96; hemoglobin 10.1.
  10/6/2015 The psychiatrist stopped prolixin and artane, two of the
            patient's psychotropic medications.




                                                                         192
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 193 of 431 PageID #:12391
Patient #17


  10/8/2015 A MAR documented that Prolixin and Artane were
            discontinued on 10/8/15.
 10/11/2015 A physician assistant saw the patient for hepatitis C clinic. The   8    The PA failed to review important abnormal blood test
            PA noted that the patient had ALT of 97 and AST 40 with                  results including albumin 2.9, sodium 127 and
            platelets 357 for an APRI of 0.28 and was stable. A six month            hemoglobin 10.1.
            follow up was ordered.
 10/12/2015 Wexford approved a colonoscopy and EGD. There was no                7    There was failure to complete a recommended
            evidence that this occurred.                                             procedure.
 10/14/2015 The patient signed an "affidavit" that he would refuse contact
            with his telemedicine psychiatrist and preferred a face to face
            contact which allowed more interaction.
 10/17/2015 The patient complained to a nurse of weight loss and burning        16   The nurse should have referred to a physician especially
            in his stomach. The nurse told the patient to avoid "trigger"            given the history of Barrett's esophagus and prior GI
            foods.                                                                   bleeds.
 10/23/2015 A doctor saw the patient for HTN clinic. The note was               11   Records were not in order.
            incomplete. One of the sheets was not in order and couldn't
            be located.
 10/27/2015 Sodium 130; iron 33 (50-180); transferrin 274 (200-400); IBC
            384 (250-450); % transferrin saturation 9 (20-50); hemoglobin
            13.2.
  11/1/2015 A MAR documented that the patient started refusing
            Clonazepam around 11/11/05. The patient was not on any
            ordered mental health medication until prolixin and artane
            were ordered as enforced medication on 1/28/16.

  11/4/2015 AST 25; ALT 20; hemoglobin 12.9.
  11/4/2015 The patient told a mental health staff that he wanted to sign a
            consent to again see the telemedicine psychiatrist. The
            mental health staff told the patient that he was already
            scheduled to see the telemedicine psychiatrist and the patient
            asked to see him earlier.




                                                                          193
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 194 of 431 PageID #:12392
Patient #17


  11/5/2015 A doctor saw the patient, who now weighed 145 pounds.
            Ironically, the patient was being seen for a chief complaint of
            "weight gain." Someone documented that the patient
            weighed 133 on 8/5/15. The patient wanted Tylenol #3. The
            doctor took no history related to his medical conditions but
            did document "Happy about WT gain." The patient asked
            about getting his medication KOP. The doctor took no history,
            documented a very brief physical examination and
            documented that his note was continued on the next page,
            but this page was not present in the medical record.


 11/16/2015 A telepsychiatrist saw the patient. The patient was described
            as alert, engaged, cooperative, well kempt with fair insight and
            fair judgment. The thoughts were organized and there were
            no delusions or bizarre content. The summary was that there
            was no acute or gross psychopathology. A six week follow up
            was ordered.

 11/17/2015 A doctor saw the patient. The weight was 144 pounds. The           2   The patient did not have varices but had a GI bleed from
            doctor noted that the patient was recently hospitalized for            ulcers.
            transfusion and had esophageal varices and Barrett's
            esophagitis. Except for documenting that the patient said he
            was OK there was no history. The doctor noted that the
            hemoglobin was 12.9 and that the patient signed a refusal for
            his PM medication including Prilosec- the following line was
            illegible. The doctor documented that "weight gain not a
            worry"- however the patient had lost significant weight over
            the past two years. The doctor advised the patient not to
            refuse his Prilosec. The patient verbalized understanding. The
            doctor ordered a CBC in six weeks.




                                                                        194
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 195 of 431 PageID #:12393
Patient #17


 12/29/2015 The patient was seen while on hunger strike. The patient said
            it was religious fasting. The licensed social worker who saw
            him documented that he was not delusional and his thought
            processes were "linear."
 12/31/2015 A NP saw the patient. The weight was 137 pounds; the inmate       8   The patient had weight loss and was fasting. Baseline
            was still fasting. The patient was drinking fluid. The NP             labs should have been obtained.
            ordered the nursing staff to asses daily urine dipstick. The NP
            scheduled a visit the following Monday 1/4/16 but did not
            order any labs.
   1/5/2016 The patient refused to see the NP. The NP noted that the cell
            smelled of urine.
   1/7/2016 A doctor documented that at a care conference it was agreed
            to ask the chaplain to see the patient and to obtain a
            competency evaluation by mental health.
   1/7/2016 A mental health note documented that the patient was "in
            segregation where he continues to reside following refusal of
            housing after an initial IDR while residing on HCU-3. The
            patient refused to "cuff up to come to interview room." An
            assessment occurred in the cell with security present. The
            purpose of the contact was to request further explanation
            from the patient regarding his "fast." The patient denied any
            hallucinations. The patient's judgment and insight were
            "questionable as pt.'s decision making is affecting general
            health."
   1/8/2016 A doctor documented that the patient was refusing to eat and      8   The doctor should have ordered laboratory tests
            told the patient that if he continued to refuse food he would         because of the fast.
            be force fed. This note was incomplete and the full note was
            not in the medical record. There were no further medical
            notes on this patient.




                                                                       195
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 196 of 431 PageID #:12394
Patient #17


  1/10/2016 A licensed counselor saw the patient and noted that the
            patient was not eating because of religious convictions. The
            patient was described as unstable and the counselor's plan
            was to "consider appt. w/ [the psychiatrist] if appropriate."

  1/11/2016 A psychiatrist saw the patient via telemedicine. The
            psychiatrist dictated his note but this dictated note was not
            present in the medical record we reviewed. The psychiatrist
            did write a brief note documenting that the MAR was not
            present and no primary care mental health records were
            present. The psychiatrist re-started Prolixin and continued
            Klonopin. There were no MARs indicating that the patient
            received Prolixin. A next week follow up was ordered but did
            not take place.
  1/13/2016 A licensed counselor saw the patient at the request of an
            officer. The patient was "remarking that the room vents were
            suffocating him. His speech was pressured, he had paranoia,
            and his behavior was disorganized. The patient was assessed
            as unstable.
  1/14/2016 The patient was on 30 minute checks and asked how many
            meals he has to eat before he could move "upstairs." It wasn't
            clear if the patient was eating.
  1/15/2016 A mental health staff documented that the patient was told
            that if he ate a meal he could get his clothes back. The inmate
            said he hadn't eaten because "this was a lie."
  1/16/2016 A QMHP saw the patient and documented that the inmate
            "smells like puke." No referral was made.




                                                                        196
                    Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 197 of 431 PageID #:12395
Patient #17


  1/21/2016 Although the patient was being seen daily, on this day the
            patient was observed lying on his bed completely covered by a
            security blanket. The patient refused to answer questions.
            The counselor was unable to fully assess the patient. The
            patient was also unable to be assessed on 1/22/16 and
            1/23/16 for the same reasons.
  1/24/2016 A PsyD saw the patient and noted that the patient said he had     19   Not eating for almost a month is significant and should
            not eaten food since Christmas for spiritual reasons. The              have resulted in a physician evaluation and laboratory
            patient was apparently drinking water. The patient was not             testing which were not done. This is lack of access and
            weighed. The PsyD documented that the patient said he was              indifferent.
            not taking psych meds but this was not checked vs the MAR.
            The patient was assessed as unstable.

  1/25/2016 A QMHP saw the patient and documented that the patient
            refused to move the blanket from his face, refused breakfast
            and medication, and was no longer drinking water and would
            not speak to his psychiatrist. Remarkably there were no
            psychiatrist evaluations documented on this severely ill
            patient.
  1/26/2016 A QMHP saw the patient and noted that the patient refused to
            remove the blanket which was over his face. The patient was
            refusing food, liquids, medication, and assessment. The
            QMHP was unable to assess the patient and documented the
            patient as unstable.
  1/26/2016 A form requesting emergency involuntary administration of
            psychotropic medication was initiated. The patient was
            documented as being on the infirmary.




                                                                        197
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 198 of 431 PageID #:12396
Patient #17


  1/27/2016 Labs in KSB Hospital sodium 150; BUN 89; creatinine 2.12; AST      6, 14   These labs were critical and indicated severe
            35 (8-33); ALT 24; bilirubin 1.9; magnesium 2.8 (1.6-2.3); WBC             dehydration causing renal failure, liver damage, and
            16.7 with left shift; hemoglobin 15.2; platelets 161. These labs           indicated infection (WBC 16.7 with left shift). These
            were signed as reviewed on 1/28/16.                                        should have been reviewed promptly and the patient
                                                                                       should have been hospitalized.
  1/27/2016 A licensed counselor saw the patient and documented, "we
            are aware pt. is being considered for 'forced feeding.' We are
            aware pt. is scheduled for enforced medication 1/28. He is
            currently administered psych med under emergency enforced
            [illegible] (prolixin). The plan was to "assess staff [with]
            assessment for 'forced feeding.'"

  1/28/2016 A psychologist documented that the treatment review
            committee concurred for enforced medication and notices
            were made.
  1/29/2016 A QMHP documented that security said the patient was more
            cooperative but was unstable and that dayroom privileges
            were approved.
  1/31/2016 A PsyD documented that the patient said he was OK. It was
            not clear if the patient was eating.
  1/31/2016 Blood cultures collected on 1/31/16 were reported 2/1/16 and 11, 19        It is not clear what happened because documentation
            showed 2 bottles were growing gram negative rods. Results                  was so poor. While this may have been due to record
            were called to a nurse in the DOC and the lab was told that the            keeping, a physician should have been seeing the
            patient had been transferred to St. Anthony's hospital but had             patient daily under the circumstances but this did not
            expired.                                                                   appear to be happening.

  1/31/2016 A note from a hospital documented that the patient had a
            post intubation x-ray so it appeared that the patient was not
            hospitalized until 1/31/16.




                                                                        198
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 199 of 431 PageID #:12397
Patient #17




                                                      199
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 200 of 431 PageID #:12398
Patient #17




                                                      200
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 201 of 431 PageID #:12399
Patient #17




                                                      201
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 202 of 431 PageID #:12400
Patient #17




                                                      202
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 203 of 431 PageID #:12401
Patient #17




                                                      203
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 204 of 431 PageID #:12402
Patient #17




                                                      204
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 205 of 431 PageID #:12403
Patient #17




                                                      205
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 206 of 431 PageID #:12404
Patient #17




                                                      206
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 207 of 431 PageID #:12405
Patient #17




                                                      207
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 208 of 431 PageID #:12406
Patient #17




                                                      208
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 209 of 431 PageID #:12407
Patient #17




                                                      209
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 210 of 431 PageID #:12408
Patient #17




                                                      210
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 211 of 431 PageID #:12409
Patient #17




                                                      211
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 212 of 431 PageID #:12410
Patient #17




                                                      212
              Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 213 of 431 PageID #:12411
Patient #17




                                                       0.3




                                                      213
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 214 of 431 PageID #:12412
Patient #18

 10/14/2015 The problem list documented hypertension, diabetes,                      The problem list did not document prosthetic heart valve, atrial
            COPD, anemia, prostatic hypertrophy, and reflux disease.                 fibrillation, alcoholic cirrhosis, chronic kidney disease, and
                                                                                     diabetic nephropathy.
 10/10/2013 Ammonia was 165 (<56); hemoglobin 11.4; MCV 106.3; INR                   These values are consistent with alcoholic liver disease which
            2.                                                                       had yet to be diagnosed and was not on the problem list.

 11/12/2013 Hemoglobin 10.9 MCV 100.9; platelets 136; INR 1.9.
  12/9/2013 BUN 28; creatinine 1.53; bilirubin 2.2; cholesterol 123; HDL
            53; LDL 58; folate >25 (>5.8); hemoglobin 11.7; MCV 101.5;
            platelets 147; AST 34; ALT 20; INR 2.
  1/10/2014 BUN 33; creatinine 1.55; bilirubin 1.5; A1c 6.5; hemoglobin          6   These values show chronic kidney disease, possible dehydration,
            10.2; MCV 102; platelets 128; INR 2.3.                                   and anemia consistent with cirrhosis from alcoholic liver disease
                                                                                     yet these labs were not evaluated. Kidney disease was not a
                                                                                     diagnosis. The reason for the anemia was not on the problem
                                                                                     list.
  2/11/2014 Hemoglobin 11; MCV 102.8; platelets 138; INR 2.1.
  3/10/2014 Hemoglobin 10.7; MCV 97.2 (80-99); platelets 145; INR 1.8.

  3/20/2014 A nurse saw the patient for trouble breathing. The patient
            had audible wheezing, a pulse of 40 and respiratory rate of
            24 with a PEFR of 350. The nurse noted that a doctor was
            seeing the patient that day.
  3/20/2014 A doctor saw the patient as a writ return and noted that    1, 2, 6,     The doctor did not evaluate the multiple serious significant
            the patient was evaluated by cardiology and noted that the     19        laboratory abnormalities. The doctor did not evaluate the
            cardiology recommended to increase the hydralazine and to                patient's shortness of breath even though that was the
            obtain an echocardiogram and event monitor. The doctor                   presumed reason for the visit. The doctor took no history, failed
            ordered a month follow up and requested the                              to examine the patient, and failed to make an assessment with
            echocardiogram. The doctor didn't evaluate the shortness                 respect to the shortness of breath. Care failed to follow
            of breath. The doctor did not conduct a physical                         generally accepted guidelines or usual practice. Abnormal labs
            examination of the patient.                                              and symptoms of trouble breathing should have resulted in an
                                                                                     evaluation to determine the cause.




                                                                           214
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 215 of 431 PageID #:12413
Patient #18

  3/26/2014 A doctor noted that an event monitor was approved in
            collegial.
   4/3/2014 EKG showing atrial fibrillation with LAD, probably old                    Notably atrial fibrillation was not on the problem list.
            inferior infarct, anterior fasciculare block and bradycardia
            47.
   4/4/2014 Wexford approved an echocardiogram.
   4/4/2014 Wexford approved a 30 day event monitor from UIC
            cardiology.
   4/8/2014 An NP saw the patient and noted that bumex was on
            ordered and would bridge this pending order with Lasix.

  4/30/2014 INR 3.1.
   5/9/2014 A nurse wrote a note that the patient was placed on the                   Illegibility is a reason for an electronic medical record.
            infirmary. The note was partly illegible. The patient was
            placed on IV fluid but it wasn't clear why.
  5/10/2014 A nurse noted that the patient was having a hard time             19      The doctor should have evaluated the patient in person.
            breathing and had respiratory rate of 28. The nurse gave
            the patient a wedge to put under his mattress. In a later
            note a nurse documented notifying Dr. Sood. A nurse noted
            that the patient was receiving IV fluid but it wasn't clear
            why.
  5/12/2014 BUN 30; creatinine 1.52; bilirubin 1.6; GFR 55; TSH 1.31; A1c             These labs again showed possible dehydration, chronic kidney
            5.9; hemoglobin 10.1; MCV 104; platelets 103; INR 2.3.                    disease, and macrocytic anemia with low platelets consistent
                                                                                      with alcoholic liver disease.
  5/14/2014 A NP saw the patient for a swollen left finger. The NP noted          6   Despite significant abnormal labs and leg edema with shortness
            that the patient also had leg edema and reported not taking               of breath, the NP failed to form an appropriate assessment of
            his water pill at night because he became incontinent when                the abnormal labs and new symptoms. Care failed to follow
            he did. The NP ordered a hand x-ray and requested a Texas                 generally accepted guidelines as those abnormal labs and
            catheter. The NP did not consider giving the Lasix in the                 symptoms should have been evaluated.
            morning. The NP did not address the prior episode of
            shortness of breath and since ordering a hand x-ray failed to
            include a chest x-ray to assess for heart failure.




                                                                            215
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 216 of 431 PageID #:12414
Patient #18

  6/10/2014 Hemoglobin 11.5; MCV 101; platelets 130; INR 2.3.
  6/26/2014 A doctor saw the patient for HTN, DM, and COPD/asthma.            7, 17   The doctor failed to establish a reasonable treatment plan in
            The BP was 120/70 . The doctor noted that the patient had                 evaluation of the patient's lung symptoms. A chest x-ray,
            heart sounds of regular sinus rhythm despite the patient                  consideration of pulmonary function testing, and evaluation for
            having long standing atrial fibrillation. The patient had mild            heart failure should have been done. The patient also had a
            expiratory wheezes and PEFR of 350. The doctor took no                    26.4% 10 year risk of heart disease or stroke and a high intensity
            history with respect to COPD/asthma but diagnosed                         statin was indicated. Care failed therefore to follow generally
            moderate persistent asthma and made no changes to                         accepted guidelines.
            therapy. The doctor noted that labs were reviewed but
            made no comment about these. The patient's
            anticoagulation or cardiac rhythm disturbances were not
            addressed.

  7/11/2014 Hemoglobin 10.7 MCV 106.1; platelets 130; INR 3.
  7/17/2014 At a hospital, hemoglobin 12.3; MCV 96.9 (80-94); platelets
            124; INR 3.2; BUN 39; creatinine 1.44; AST 40 (8-33);
            bilirubin 2.2.
  7/17/2014 A doctor saw the patient and was feeling "out of it." The          1, 6   The doctor failed to take adequate history. Prior blood tests
            doctor took no more in depth history. The doctor noted                    were not evaluated. Care failed to follow generally accepted
            that the patient was oriented to person place and time. The               guidelines or usual practice.
            doctor noted facial symmetry and no weakness. The doctor
            made no assessments, did not evaluate for the prior
            episodes of shortness of breath. The doctor ordered a CBC,
            CMP, INR and ammonia. The doctor made several
            addendums to this note. The doctor added that the patient
            "can't think." On a later note the doctor documented that a
            nurse told the doctor that the patient was scheduled for a
            dental appointment and faked being sick, canceling the
            dental appointment so that he could go to commissary.


   8/8/2014 An echocardiogram was done as requested on 3/20/14 and
            approved on 4/4/14.




                                                                             216
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 217 of 431 PageID #:12415
Patient #18

   8/8/2014 A doctor noted that the patient went to UIC for a cardiology
            appointment and had a 30 day monitor attached. The
            doctor noted that the patient had an echocardiogram.

  8/11/2014 Hemoglobin 11.2; MCV 102.7; platelets 106; INR 3.
  8/12/2014 A doctor noted reviewing the echocardiogram results and
            that the patient had an event monitor placed.
  8/27/2014 Echocardiogram showed right atrium and ventricle mildly
            dilated; left atrium moderately dilated but L ventricle
            normal size but moderately thickened. Moderate
            concentric hypertrophy with 50% EF; normal appearing
            prosthetic AV with trace regurgitation, moderate tricuspid
            regurgitation. Diastolic dysfunction and severely elevated
            pulmonary artery pressure.

   9/3/2014 A doctor noted that the patient was approved for a
            cardiology appointment in collegial review.
   9/8/2014 The patient went to cardiology for the 30 day event monitor
            more than five months after the collegial. The referral for
            this was dated 3/20/14.
  9/12/2014 EKG showing idioventricular rhythm with nonspecific
            intraventricular block and inferior and anterolateral infarcts
            age indeterminate.
  9/12/2014 The patient was evaluated in EP clinic for scheduled follow
            up. The cardiologist stated that the patient was seen two
            months ago for a fib/flutter with slow ventricular response.
            The plan was to hold all AVN blocking agents. The
            cardiologist reviewed the echocardiogram and last Holter
            from 2013. The cardiologist recommended a pacemaker
            and that this should be done in the hospital.

  9/12/2014 Hemoglobin 11.4; MCV 104.4; platelets 135; INR 3.4.




                                                                             217
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 218 of 431 PageID #:12416
Patient #18

  9/17/2014 A doctor noted that the patient was discussed in collegial          6   Abnormal labs were not followed up.
            and approved for admission for pacemaker placement.

  9/18/2014 Wexfored approval of hospitalization management prior to
            pacemaker placement.
  9/26/2014 EKG showing irregular rhythm with no p waves [looks like
            atrial fibrillation] with intraventricular block and PVCs

  9/26/2014 The patient told a nurse that he was not feeling well. The
            pulse was 41. The patient was sent to a local ER via
            ambulance.
  9/28/2014 The patient returned from the hospital but the nurse did        11      The hospital report was not available.
            not note what had occurred at the hospital or whether
            there were new orders.
  9/29/2014 A doctor noted that the patient returned from the hospital
            for shortness of breath and stated that "they didn't adjust
            meds or do anything but hold coumadin for upcoming
            procedure." The upcoming procedure wasn't specified so it
            wasn't clear whether this was the pacemaker placement or
            another procedure.
  10/3/2014 INR 1.5.
 10/14/2014 INR 1.4.
 10/15/2014 A doctor wrote a brief chart review note stating that the
            INR was 1.4 and increased the coumadin to 7 mg daily with
            an INR in seven days.




                                                                          218
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 219 of 431 PageID #:12417
Patient #18

 10/17/2014 The patient was seen for diabetic clinic. The BP was 124/58 1, 2, 6,    The doctor failed to evaluate many of the patient's existing
            and the A1c was documented as 5.6. The doctor took no         12        problems including atrial fibrillation, high blood lipids, heart
            history with respect to any disease and noted an irregular              failure, diabetic nephropathy, anticoagulation, and cirrhosis and
            heart rhythm and expiratory wheezes. The diabetes was                   the doctor failed to evaluate the prior abnormal labs. The doctor
            listed as in good control. The doctor did not address                   failed to adequately evaluate the pulmonary symptoms
            whether the patient had hypoglycemia, especially given the              presumably assigning these to asthma/COPD when they may
            low A1c. Anticoagulation and the cardiac arrhythmia were                have been due to heart failure, or liver failure. The patient
            not addressed. Despite the asthma/COPD being described                  should have been referred to a cardiologist. Care failed to follow
            as moderate persistent, the doctor had taken no history and             generally accepted guidelines or usual practice.
            made no changes to therapy.


 10/22/2014 A doctor renewed an order for a Texas catheter but it
            wasn't clear on prior notes that the patient was using this
            device.
 10/22/2014 BUN 33; creatinine 1.71; bilirubin 1.7; hemoglobin 11; MCV          6   These abnormal laboratory values were not followed up on.
            105; platelets 113; AST 32; ALT 18; INR 1.6.                            They appeared to show cirrhosis from alcoholic liver disease,
                                                                                    chronic kidney disease and dehydration which were all
                                                                                    unidentified. Care failed to follow generally accepted guidelines
                                                                                    or usual practice.
 10/22/2014 INR 1.6.                                                            6   Patients with most mechanical heart valves require an INR
                                                                                    between 2.5 to 3.5. Certain valves (On X valves) require an INR
                                                                                    of 1.5-2.5. This patient's valve type or anticoagulation goal was
                                                                                    never documented but was presumed to be 2.5 to 3.5. The type
                                                                                    of valve and anticoagulation goal needed to be documented in
                                                                                    the record.
 10/23/2014 A doctor wrote that he called UIC heart center as the
            patient was on coumadin and a pacemaker was planned for
            10/27/14. The INR was 1.6.
 10/24/2014 At 9:20 am a nurse documented telling the inmate that
            coumadin was to be held from this day through 10/27/14.




                                                                          219
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 220 of 431 PageID #:12418
Patient #18

 10/24/2014 at 5:20 pm a PA documented that a nurse from UIC
            cardiology called to say that the cardiologist recommended
            NOT stopping the coumadin and wanted the INR close to 2.
            The PA ordered to continue the coumadin at 7 mg.

 10/27/2014 A pre-EP procedure history and physical at UIC noted non-         10   The two week follow up with cardiology never occurred and was
            obstructive CAD with COPD, HTN, HLD, DM, mechanical AVR                unrecognized as not occurring. Care failed to follow generally
            in 1995, chronic a fib/flutter with junctional escapes in for          accepted guidelines or usual practice.
            permanent pacemaker. A pacemaker was placed St Jude
            PM 1240 VVI. A two week follow up was recommended.

 10/29/2014 A doctor noted that the patient had a pacemaker installed         10   The doctor failed to follow up on the UIC report. Care failed to
            on 10/27/14 and had some pain and ordered Tylenol. The                 follow generally accepted guidelines.
            pacemaker function wasn't checked. The hospital report
            was not reviewed and follow up was not identified.

 10/30/2014 Apparently a physician reviewed written paperwork and             10   The doctor did not ensure that the patient was referred to
            noted that a two week follow up with cardiology was                    cardiology. Care failed to follow generally accepted guidelines or
            recommended.                                                           usual practice.
  11/5/2014 The patient was approved for follow up of the pacemaker.               Though this referral was approved, there was no evidence that it
            There were no progress notes following this visit for some             occurred. Care failed to follow generally accepted guidelines or
            time.                                                                  usual practice.
 11/14/2014 Hemoglobin 10.1; MCV 104.1; platelets 110; INR 2.4.
 12/10/2014 Hemoglobin 11.3; MCV 101; platelets 130; A1c 5.7; INR 1.8.

  1/12/2015 Hemoglobin 11.8; MCV 102.3; platelets 126; INR 2.
   2/9/2015 Hemoglobin 11.4; MCV 101.8; platelets 123; INR 2.3.
  2/27/2015 A nurse evaluated the patient using the shortness of breath       16   The nurse should have consulted a physician.
            protocol. The oxygen saturation was 95% and respiratory
            rate of 12. The patient was listed as being on Xopenex,
            albuterol, Atrovent and Alvesco inhalers. PEFRs were
            250/200/250. The nurse took no action except to give the
            patient a nebulization treatment.




                                                                            220
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 221 of 431 PageID #:12419
Patient #18

   3/3/2015 A doctor saw the patient because a nurse wanted                6, 15    The doctor failed to review any of the prior abnormal lab results
            evaluation of the baclofen. The patient wanted Neurontin                and failed to follow up on the patient's recent symptoms or
            discontinued. The doctor wrote that the patient had no                  problems. Care failed to follow generally accepted guidelines or
            spinal injury or MS and that the patient was using the                  usual practice.
            baclofen because his left leg became spastic. The doctor
            stopped both baclofen and Neurontin and ordered a follow
            up. The doctor took no history of why the patient was put
            on these medications and did no physical examination. The
            doctor did not address any problems. The patient hadn't
            been seen since return from the hospital for his pacemaker
            and the doctor did not address whether the patient had his
            cardiology follow up.

  3/10/2015 Hemoglobin 11.6; MCV 103.7; platelets 143; INR 2.1.
   4/6/2015 A PA saw the patient for follow up of discontinuation of            6   The PA failed to follow up on the abnormal labs dating from
            baclofen and Neurontin. The PA noted that the patient                   11/14/14 which had not been reviewed.
            complained of hip pain and LLE "shakiness." The physical
            examination documented "shakiness" but it wasn't clear
            what that meant. The plan was to monitor the shakiness
            and "jerkiness," continue physical therapy and Tylenol for
            pain.
  4/25/2015 A nurse evaluated the patient using the shortness of breath     16      The patient had a serious complaint and the nurse should have
            protocol. The respiratory rate was 14. The PEFR were                    referred the patient to a provider.
            250/300/300 . The nurse took no action and the patient
            returned to his housing unit.




                                                                          221
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 222 of 431 PageID #:12420
Patient #18

  5/13/2015 A doctor saw the patient for HTN, DM and COPD chronic     1, 2, 3, 6         The doctor failed to address all of the patient's serious medical
            clinics. No history was taken. The A1c was 5.7. The heart                    problems including his anticoagulation, follow up with cardiology
            was described as regular rhythm and the lungs clear. PEFR                    after the pacemaker, recent shortness of breath and current
            wasn't taken. The was no history of symptoms. Though the                     edema, diabetic nephropathy, heart failure, high blood lipids, to
            patient had mild pitting edema, there was no assessment.                     address or develop a plan for the anemia. History for these
            The assessment listed anemia but it was not addressed.                       conditions was not taken, the patient wasn't examined for these
            There was no change in plan. The conduction abnormalities                    conditions and there was no therapeutic plan. If the patient had
            or anticoagulation were not addressed. The status of the                     suspected cirrhosis, an ultrasound should have been done. The
            patient wasn't clear from this note.                                         patient's pacemaker function was not addressed.

   6/5/2015 A NP saw the patient for constipation and ordered Colace.
            None of the other patient problems were addressed.

   8/8/2015 An annual history was completed by a nurse. The nurse           1, 2, 3, 7   The nurse obtaining this history, examination, and plan failed to
            documented that the patient was on apresoline, coumadin,                     address all of the patient's problems including the anemia, atrial
            proscar, cozaar, Xopenex, Aldactone, fibertabs. Problems                     fibrillation and cardiac conduction abnormality, peptic ulcer
            were listed as heart failure, type 1 diabetes, aortic stenosis,              disease. The doctor following up with a physical examination
            prior valve replacement, and prior TURP. A provider                          failed to make a diagnosis related to the anemia, failed to
            physical examination added no further history. Though the                    acknowledge or follow up on the cardiac arrhythmia, and failed
            patient was 70 years old colorectal cancer screening was                     to note that the patient had missed cardiology follow up at UIC.
            not offered. The provider listed HTN, type 1 diabetes, AV                    The patient was not offered colorectal cancer screening despite
            replacement with pacemaker for atrial fibrillation, heart                    this being a current standard of care. Care failed to follow
            failure and peptic ulcer disease. No changes to treatment                    generally accepted guidelines or usual practice.
            were made.

  8/10/2015 A doctor saw the patient. The doctor noted that the patient
            was on lactulose for constipation and was having diarrhea.
            The doctor continued the lactulose if the patient needed
            disimpaction for his constipation. The doctor did not
            address any of the patient's other problems.

  8/12/2015 The patient experienced a fall. The nurse documented                16       The nurse should have consulted a physician.
            writing an injury report but there was no progress note for
            this problem.


                                                                            222
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 223 of 431 PageID #:12421
Patient #18

  8/25/2015 The patient asked for a breathing treatment.
  8/26/2015 The patient asked for a breathing treatment.
  8/27/2015 A nurse saw the patient using a shortness of breath protocol     16    The patient had a serious complaint and the nurse should have
            and noted that the patient was out of his Atrovent for two             referred the patient to a provider.
            months. The PEFR was 200. The nurse sent the patient for
            a breathing treatment and strongly recommended that the
            patient pick up his Atrovent at medline.

  9/15/2015 A doctor noted that the INR was 2.2 and increased the
            coumadin to 8. There was no evaluation of the patient.

  9/22/2015 A doctor noted that the INR was 2.7 and he maintained the
            coumadin at 8.
 10/14/2015 A doctor saw the patient for HTN, DM, and COPD chronic       1, 2, 3   The doctor noted that the patient had a microcytic anemia when
            clinics. The doctor noted that the patient was on coumadin             the patient had a macrocytic anemia. The doctor failed to
            for AVR and had microcytic anemia but the reason for this              establish a diagnosis for the anemia and failed to acknowledge
            was not provided. The only history was that the patient was            other abnormal labs including chronic kidney disease, and
            "generally well, got here in his wheelchair. Taking his meds           laboratory evidence suggestive of cirrhosis. The doctor did not
            + coming for AccuChecks + insulin BID." That was the only              address the anemia, anticoagulation, or arrhythmia despite the
            history. PEFRs were 230/230/240. The A1c was listed as                 patient having recent shortness of breath. The patient had
            6.1. HTN, DM, and COPD were all listed as in good control.             multiple recent episodes of shortness of breath that were not
            The doctor did not address the anemia, anticoagulation or              addressed. Care failed to follow generally accepted guidelines or
            arrhythmia. There was no change to therapy.                            usual practice.


 10/14/2015 The problem list was updated and documented HTN, DM,                   This demonstrates a significant gap in knowledge related to
            COPD, microcytic anemia BPH and GERD. Multiple diseases                primary care.
            weren't included.
 11/19/2015 A doctor didn't evaluate the patient but noted that the INR
            was 1.9 and increased the coumadin to 8.5 mg.
 11/25/2015 A nurse evaluated the patient for nausea for 2-3 weeks           16    Vomiting is a serious condition in a diabetic and the nurse should
            duration. The patient was not vomiting. The nurse took no              have referred the patient to a provider.
            action.



                                                                           223
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 224 of 431 PageID #:12422
Patient #18

 11/30/2015 EKG showing pacemaker spikes with underlying atrial
            fibrillation and IVCD. QRS consistent with septal infarct
            probably old.
 11/30/2015 A nurse evaluated the patient for chest pain. The patient
            was rushing getting ready for commissary. The pain felt like
            a pulled muscle. The nurse ordered an EKG and a doctor
            saw the patient.
 11/30/2015 A doctor noted that the patient developed L chest pain        1, 3. 7,   The patient with a serious cardiac arrhythmia and chest pain that
            while rushing to go to commissary that felt like a pulled       12       was consistent with angina was not adequately evaluated. The
            muscle. The patient had no diaphoresis or shortness of                   doctor failed to take a risk factor assessment but the patient had
            breath. The doctor documented that there was a tender                    multiple cardiovascular risk factors including diabetes,
            area on his chest with palpation. The doctor noted an                    hypertension, age, male sex, and had a 10-year heart disease risk
            irregular heart rhythm and reviewed the EKG, noting that it              of about 25%. His risk was therefore considerable. While the
            showed irregular rhythm, PVCs and pacing. The plan was                   doctor felt that this was atypical chest pain, the patient's history
            that if the chest pain didn't resolve over 3-6 weeks he                  required a higher level of investigation. The doctor ordered no
            would see the patient in sick call. The doctor ordered an                anti-anginal medication and to give a 3-6 week follow up in sick
            overread of the EKG but did not order an antianginal                     call was indifferent. The patient should have been referred for
            medication. The doctor failed to note that the patient failed            stress testing or cardiac catheterization to evaluate for acute
            to have follow up with the cardiologist.                                 coronary syndrome. At a minimum the patient should have been
                                                                                     started on a statin and anti-anginal medication and referred to a
                                                                                     cardiologist. Care failed to follow generally accepted guidelines
                                                                                     or usual practice.


  12/1/2015 A doctor saw the patient for a complaint of nausea. The              1   The doctor failed to take a thorough history. Nausea can be an
            patient was taking Prilosec. The doctor took no history with             anginal equivalent. The doctor failed to note the prior
            respect to chest pain. The doctor diagnosed nausea from                  complaints of chest pain and this was not investigated. Care
            Prilosec and stopped the Prilosec and started Zantac.                    could reasonably expected to be better.
            Zantac can result in cardiac conduction abnormalities and
            should have been used with caution in this patient with
            know severe conduction abnormalities.




                                                                           224
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 225 of 431 PageID #:12423
Patient #18

 12/17/2015 A doctor saw the patient for HTN, DM, chronic clinics. The      1, 3   The doctor failed to take a thorough history of the patient's
            doctor mentioned that the patient was on coumadin and                  conditions. The doctor failed to address the patient's COPD or
            had COPD. The doctor took no history to determine the                  cardiac arrhythmia. Even though these were chronic medical
            status of the patient's progress with respect to any of his            conditions, they were not being followed in chronic care clinics.
            diseases. The A1c was documented as 6.6. PEFR was                      The doctor noted the macrocytic anemia and ordered a B12 level
            documented as 240/230/230. The last INR was                            but failed to associate the macrocytic anemia with the abnormal
            documented as 1.9. BP was 122/64 and the pulse 93. The                 bilirubin, and thrombocytopenia which can be associated with
            doctor noted that the patient had a macrocytic anemia and              cirrhosis. The doctor failed to address the patient's prior
            appeared to order a B12 level but the note was illegible.              episodes of chest pain even though the patient had history of
            The patient's COPD, cardiac arrhythmia, were not                       cardiac arrhythmias and history of coronary artery disease. The
            addressed. The doctor made no changed to therapy.                      patient had a 25% risk of heart disease and was not started on a
                                                                                   statin.

 12/22/2015 At 10:10 am the patient complained to a nurse of leg
            swelling and shortness of breath with pitting edema. The
            nurse notified a doctor.
 12/22/2015 At 10:40 am a nurse noted that the patient was lightheaded
            and had a blood glucose of 48. The patient was nauseated
            cold and clammy. The nurse gave the patient juice and
            checked him in 15 minutes and his blood sugar was 102.




                                                                          225
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 226 of 431 PageID #:12424
Patient #18

 12/22/2015 A doctor saw the patient subsequent to the hypoglycemic           1, 8   The doctor failed to take adequate history with respect to leg
            episode. The doctor said he was seeing the patient for low               edema and shortness of breath. The "chest pressure" was not
            blood sugar and leg edema with shortness of breath. The                  addressed adequately as it may have been due to angina. The
            doctor noted orthopnea, and left chest pressure that lasted              patient's possible cirrhosis may have resulted in the
            10 minutes with gradual onset and no resolution. The                     hypoglycemic episode but this was unrecognized. Though the
            doctor noted 1-2+ lower extremity edema. The doctor                      patient had chest pressure the doctor did not order an EKG or
            decreased the 70/30 insulin from 25 to 20 units, restarted               assess the patient for angina. Though the doctor documented
            the alvesco and ordered a CBC, BNP, BMP and INR and                      non-exertional chest pain, the history was insufficient to draw
            ordered follow up in a week. The doctor did not order an                 this conclusion. The doctor failed to establish potential
            EKG. The assessment of the chest pain was "COPD vs                       diagnoses that may have caused the leg edema. Despite
            cardiac? not exertional" but the doctor didn't take a history            shortness of breath and history of heart failure a chest x-ray was
            sufficient to exclude this. The leg edema did not include                not done. Care failed to follow generally accepted guidelines or
            rule out diagnoses. Although the doctor documented                       usual practice.
            shortness of breath and a history of heart failure a chest x-
            ray was not done.

 12/26/2015 A nurse saw the patient who said, "I don't know what's            16     The patient had a serious complaint and the nurse should have
            wrong with me but something isn't right. I can't sleep cause             referred the patient to a provider.
            I'm so short of breath." The nurse recommended that the
            patient rest and hydrate. Later that day a pacemaker check
            was done.
 12/28/2015 EKG showed aberrant intraventricular conduction with
            ventricular escape complexes with WPW pattern type A.
            Overread was requested.
 12/29/2015 EKG showing aberrant intraventricular conduction with
            PVCs and WPW pattern and rightward axis.




                                                                            226
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 227 of 431 PageID #:12425
Patient #18

 12/29/2015 A doctor saw the patient and noted that the patient went to    1, 14   The patient had 17 pound weight gain over a week with elevated
            UIC for pacemaker check in the past and had the pacemaker              BNP and leg edema suggestive of heart failure. The doctor failed
            placed two years ago. The doctor failed to note that follow            to obtain a chest x-ray. The doctor failed to ask the patient about
            up with cardiology never occurred. The doctor did note                 chest pain. The doctor ordered an EKG but didn't document
            that the patient had leg edema and his weight had                      evaluation of the EKG. The EKG showed aberrant ventricular
            increased by 17 pounds over the past week and that the                 complexes that made it difficult to evaluate for angina. The EKG
            BNP was 712 and hemoglobin of 9.1 with an INR of 3.3. The              showed three pacemaker firings with a slow heart rate. The
            doctor noted increased shortness of breath, orthopnea, and             doctor noted a heart rate of 44. The heart rate shouldn't be 44 if
            edema. The doctor questioned whether the pacemaker was                 the pacemaker was functioning but this apparently was
            malfunctioning. and noted that the heart rate was in the               unrecognized. The doctor failed to recognize that the patient had
            40s. The doctor noted a heart rate of 44, which is                     never had cardiology follow up after the pacemaker set up. The
            significant bradycardia. The doctor noted recent labs as               patient had ventricular escape complexes with apparent pacing
            BUN 42; creatinine of 1.77; BNP 712. The doctor diagnosed              spikes. The doctor assessed exacerbation of heart failure but did
            heart failure exacerbation and increased the bumex to 2 mg             not order a chest x-ray, a repeat BNP, or repeat metabolic panel.
            and stopped the hydralazine and zantac and restarted                   Laboratory tests were noted which were not present in the
            omeprazole. The doctor wanted to admit the patient to the              medical record showing renal failure and elevated BNP. Given
            infirmary but he was "averse" and the doctor recommended               the number of serious cardiopulmonary problems, heart failure
            decrease of salt. The doctor did not order a chest x-ray. An           under these circumstances should be admitted to a hospital. This
            EKG showed aberrant intraventricular conduction with                   was particularly true because the doctor documented that he
            ventricular escape. The tracing appears to show 3 pace                 thought the pacemaker might be malfunctioning. Under these
            maker firings. The doctor's plan included a cardiology                 circumstances, the patient needed to be evaluated by a
            evaluation if his plan failed. However, the patient had                cardiologist in a hospital especially in the context of heart failure
            multiple indications for hospital admission based on Heart             and possible angina. http://www.hfsa.org/heart-failure-
            Failure Society of America guidelines for admission to a               guidelines-2/Care was grossly and flagrantly unacceptable.
            hospital.



 12/30/2015 Pacemaker check indicated two alerts: one was a high                   A greater pacing rate with heart failure should have resulted in
            ventricular rate (40) was detected and the ventricular                 hospitalization.
            percent pacing greater than limit. The pacemaker was
            functioning normally.




                                                                       227
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 228 of 431 PageID #:12426
Patient #18

 12/31/2015 A nurse saw the patient who said, "It's not my lungs, it's my     16    The patient had chest pain but was not referred to a doctor. The
            heart." The patient was being seen for a nebulizer                      nurse should have referred the patient to a doctor.
            treatment. The nurse noted that the edema was already
            addressed by a doctor on 12/29/15. Although the patient
            complained of a heart problem, the nurse took no history
            and continued the same care and referred to a doctor the
            following morning.
 12/31/2015 A doctor saw the patient and noted that the patient felt      1, 3, 6   The doctor failed to review the pacemaker check alerts including
            better. The doctor took no history related to the patient's             high ventricular pacing. The doctor failed to take an adequate
            chest complaint. The doctor assessed heart failure                      history of the patient's history that same day of chest pain. Care
            exacerbation and restarted spironolactone and scheduled                 was grossly and flagrantly unacceptable.
            the patient for 1/6/16 with labs.
   1/1/2016 A nurse noted receiving a phone call from an officer that the
            inmate was not responding. The patient had died and was
            in rigor mortis on arrival at 4:30 am. Medics brought the
            patient to a hospital where he was pronounced dead.




                                                                            228
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 229 of 431 PageID #:12427
Patient #19

 10/25/2000 The problem list documented alcohol abuse and chronic
            diarrhea secondary to prior surgery for peptic ulcer disease.

   1/4/2002 The problem list documented hypertension.
   3/6/2014 A chronic care flowsheet documented that the patient
            weighed 142 pounds.
  6/30/2014 A chronic care flowsheet documented that the weight was 133
            pounds.
  6/30/2014 The patient was evaluated in hypertension and diabetes clinics        1   The NP failed to note the weight loss despite the patient
            but he did not have either disease. The blood pressure was                having ulcerative colitis.
            104/60. The A1c was 5.5 and the patient was not on any
            medication for blood pressure of diabetes. The NP seeing the
            patient documented that the patient did not have diabetes or
            hypertension and switched the patient to general medicine
            chronic clinic. The NP noted that the patient had ulcerative
            colitis but took no history and evaluated no labs. The NP did
            not note the nine pound weight loss.


  10/8/2014 BUN 27; cholesterol 119; HDL 53; LDL 52 (50-129); Albumin
            3.5 (3.4-5)
 10/15/2014 A nurse documented that it was not possible to take the
            weight since the patient couldn't stand. The patient was 81
            years old.
 10/17/2014 A PA saw the patient saw the patient for his prosthetic leg.
            The weight was 133 pounds. The PA noted that the patient
            had a poor fitting prosthetic and referred the patient for
            orthotic evaluation. Presumably the weight was taken with
            the prosthetic.
 10/21/2014 A nurse noted that the weight was approximately 133 and was
            deferred.




                                                                            229
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 230 of 431 PageID #:12428
Patient #19

 10/28/2014 An annual history and physical examination documented prior         7   The patient wasn't offered colon cancer screening. The
            back surgery, prior cholecystectomy, alcohol abuse as medical           patient was 81 but screening should stop when the
            problems. The history documented dietary restrictions but did           estimated life expectancy is less than 10 years.
            not document what these were or why the patient needed                  Estimated risk should have been done as part of the
            dietary restrictions. The nurse taking the history documented           annual assessment. Care failed to follow generally
            that the patient said he had cataracts and couldn't read the            accepted guidelines or usual practice.
            eye chart. The doctor completing the physical examination
            added that the patient had prior surgery for peptic ulcer
            disease without specifying what was actually done and noted
            that the patient had prior osteomyelitis without more
            specificity. The assessment documented that the patient had
            a below knee amputation but didn't state why the patient had
            an amputation. The doctor noted that the patient had
            diabetes in 2012 but wasn't now being treated for this. The
            patient refused rectal examination. Colorectal screening was
            not done. The weight was 136.


 11/10/2014 The patient's weight was 136.
  1/27/2015 The patient developed a lesion on the right stump and saw a
            doctor. The weight was 134. There was a 1 cm ulcer.
            DuoDERM was ordered.
   2/2/2015 A nurse noted changing the dressing on the stump that had a
            moist wound on the stump with a foul odor.
  4/23/2015 A PA saw the patient for a stump wound. The PA noted that
            the prosthetic didn't fit "right." There was a 2 cm lesion with
            "irritation" on the stump. The PA referred the patient to the
            orthotic specialist.
  4/29/2015 Wexford approved an evaluation by Rockford Ortho for
            refitting of right artificial leg.




                                                                          230
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 231 of 431 PageID #:12429
Patient #19

  5/13/2015 The patient went to ophthalmology clinic and it was noted         6
            that he was using a wheelchair. The transfer note also
            documented that he was on a mechanical soft diet with no
            bread and had to sit up straight when he ate and that he had
            chronic diarrhea.
  5/14/2015 Rockford ortho saw the patient. There was no report except
            for comments on the referral form. Those comments noted
            that the prosthesis was causing re-occurring sores and skin
            breakdown. They believed that the socket no longer fits
            adequately and would continue to cause problems. They
            recommended a socket replacement for the prosthesis.

   6/1/2015 Wexford denied a new socket until a price quote was               11   What was the patient supposed to do? The prosthesis
            available.                                                             was broken. This should have been fixed.

   6/3/2015 A nurse evaluated the patient for a toothache and
            documented a weight of 129.
  6/11/2015 Wexford again denied a new socket until a price quote was
            available.




                                                                        231
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 232 of 431 PageID #:12430
Patient #19

  6/15/2015 The patient was seen in General Medicine chronic clinic for       1, 2, 7 The patient had ulcerative colitis, weight loss, and
            ulcerative colitis, GERD and BPH. The patient weight                      anemia yet a colonoscopy wasn't done. This was
            estimated at 129 pounds on the flow sheet. The patient was 5              especially important since risk of colon cancer is higher
            foot 11 inches. There was no history of any of the patient's              in persons with ulcerative colitis. Also the patient had
            medical conditions on the progress note. The BMI was not                  pancytopenia that was unrecognized. A bone marrow
            calculated on the note but was 18, which is considered                    should have been considered. At a minimum a repeat
            underweight. The nurse practitioner made no mention of this.              CBC should have been done. The low albumin in
            Without any history or documentation of status on any of the              addition to the ulcerative colitis and weight loss
            patient's conditions, the NP prescribed Lomotil for diarrhea as           suggested malnutrition but no evaluation was done. The
            needed, Colace, fiber, milk of magnesia, terazosin, zantec,               doctor did not address the broken prosthesis. Care
            Tylenol and Maalox. It wasn't clear why the patient needed                failed to follow generally accepted guidelines or usual
            these medications as there was no history. The assessment                 practice.
            was ulcerative colitis "controlled," GERD controlled, and
            anemia. The etiology of the anemia was not documented and
            apparently was not understood. The NP failed to review labs
            that showed that the patient had malnutrition with low
            albumin. The thrombocytopenia was not acknowledged and
            the anemia not worked up.



  6/25/2015 The patient obtained a new socket for his prosthesis.
   7/9/2015 The patient signed a "living will" that if he had an incurable
            and irreversible disease judged to be terminal that procedures
            that would prolong the dying process be withheld or
            withdrawn.
  7/23/2015 Vit B12 674 (180-914); Iron 21 (50-180); ferritin 23 (10-259);
            folate 18.4 (>5.8).




                                                                        232
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 233 of 431 PageID #:12431
Patient #19

   8/5/2015 A doctor saw the patient for review of labs and hemoccult.       2, 3, 7, The doctor should have ordered a colonoscopy given
            The weight was 134 pounds. The doctor noted that the               12     anemia, ulcerative colitis, and weight loss. The patient
            patient was pale. The doctor noted a history of ulcerative                had low albumin which was unrecognized and should
            colitis and documented that the patient didn't want a                     have had an evaluation for malnutrition. The doctor
            hemoccult done. The hemoglobin was 9.6 and the B12 and                    should have considered referral to hematology for
            folate were normal and serum iron was low. The doctor                     pancytopenia.
            diagnosed iron deficiency anemia and started iron
            supplements. The doctor noted that the patient had no
            diarrhea or black stool and had a history of constipation. The
            doctor did not order a colonoscopy. The doctor did not note
            the possible malnutrition.

   8/6/2015 UIC ophthalmology noted "visually significant cataracts both
            eyes" and recommended surgery with the right eye first.

  8/10/2015 UIC performed right cataract surgery.
  8/12/2015 A doctor saw the patient for follow up of a medical writ. The        1   The doctor failed to notice the weight loss. Care could
            weight was 124 pounds, which was a 18 pound weight loss                  reasonably have been expected to be better.
            which the doctor did not notice. The doctor noted that the
            patient had cataract surgery and needed follow up at UIC in a
            week. The doctor did not address any of the patient's other
            problems.
  8/18/2015 The patient saw ophthalmology at UIC. They recommended
            cataract surgery in both eyes. A Dixon physician documented
            that the patient would need approval "but does not have DMZ
            so don't think he meets criteria."




                                                                           233
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 234 of 431 PageID #:12432
Patient #19

  8/21/2015 A doctor saw the patient. The weight was 123 pounds. The           2, 7   The doctor concluded that low albumin, weight loss, and
            doctor noted that the weight was 142 pounds on 3/14 and                   anemia were due to needing dentures without
            was 123 pounds "today." The doctor also noted that the                    conducting other evaluations. The patient needed a
            patient had a hemoglobin of 9.6. The history was that the                 colonoscopy and needed a nutritional survey to
            patient had prior osteomyelitis of his right leg which                    determine if the patient was getting sufficient nutrients
            presumably accounted for the amputation. The doctor                       and food. Care failed to follow generally accepted
            assessed a 19 pound weight loss over 17 months. The doctor                guidelines or usual practice.
            also noted the albumin of 3.2. Despite the anemia and weight
            loss the doctor assessed that the weight loss was due to
            needing dentures. The doctor ordered a CMP, TSH, iron,
            ferritin, CBC, but did not order colonoscopy or order a
            nutritional inventory with a nutritionist. The doctor also noted
            anemia and prior pancytopenia and documented that the
            patient might have a dyscrasia but did not refer to a
            hematologist. The doctor ordered a two week follow up.


  8/25/2015 BUN 23; sodium 133; albumin 3.5 (3.4-5); iron 34 (50-19=80);              The labs still showed anemia, borderline albumin and
            Ferritin 48 (10-259); TSH 3.26 (0.35-4); WBC 7 (3.9-12);                  thrombocytopenia but there was no follow up. Care
            hemoglobin 11.1; platelets 135.                                           failed to follow generally accepted guidelines or usual
                                                                                      practice as abnormal labs were no followed up.

   9/8/2015 Patient had follow up for his cataract surgery and UIC noted
            that the second cataract was scheduled for 9/5/15.
  9/17/2015 A doctor saw the patient who now weighed 120 pounds. The           1, 6   The medication renewal process didn't work and the
            doctor documented that corrected vision in the post surgical              patient's medication stopped in mid December and
            eye was only 20/80 and he re-referred the patient for cataract            wasn't started again until 1/8/17, about 3-4 weeks later.
            surgery on the second eye. The doctor failed to address the
            hematologic abnormalities identified on the 8/21/15 note.
            The doctor failed to note the continued weight loss.

  10/5/2015 Wexford denied removal of the 2nd cataract as patient "does
            not meet criteria" for removal. The denial was appealed and
            then approved on 10/2/15.


                                                                         234
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 235 of 431 PageID #:12433
Patient #19

  11/2/2015 Glucose 129; BUN 27.
  11/2/2015 The patient weighed 131 pounds wearing his prosthesis.
  11/4/2015 A NP saw the patient who had a "nickel" sized pressure ulcer
            on the stump. The patient weighed 130 pounds. The NP
            ordered dressing changes for the wound.
  11/8/2015 A NP saw the patient in chronic clinic for ulcerative colitis,    1, 3, 6, 7   The NP failed to note the weight loss despite the patient
            GERD and BPH. The NP documented that the patient got up 3-                     having ulcerative colitis. The NP also failed to note
            4 times a night to urinate. The NP also did not review any                     abnormal labs. Given the anemia and ulcerative colitis,
            symptoms related to the GERD or ulcerative colitis. The                        the patient should have been offered a colonoscopy.
            weight was 127 pounds which was a weight loss of 15 pounds                     The NP also failed to identify the previously abnormal
            since March of 2014. Yet the NP did not note this and did not                  albumin with respect to the patient's nutrition and
            discuss this especially in the context of the ulcerative colitis.              ulcerative colitis. The nutritional status should have
            The only labs reviewed were a glucose of 129; BUN 27 and                       been evaluated. To assess the ulcerative colitis as stable
            creatinine 1.03. The recent anemia, thrombocytopenia were                      was not correct as the patient was losing weight and the
            not evaluated. The latest low albumin indicating malnutrition                  doctor took no history to verify stable ulcerative colitis.
            was also not evaluated. The GERD and ulcerative colitis were                   Care failed to follow generally accepted guidelines or
            assessed as "stable" without having taken any history and                      usual practice.
            without evaluation of the anemia, thrombocytopenia, weight
            loss or low albumin indicative of malnutrition.


 11/16/2015 A doctor saw the patient and addressed the orthotic and
            stump ulcer but did not address the anemia or malnutrition.

  12/9/2015 A doctor saw the patient post orthotic visit. The weight was                   Care could reasonably have been expected to be better
            128. The doctor did not address the weight loss or abnormal                    as the doctor might have noted the weight loss.
            blood test.




                                                                           235
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 236 of 431 PageID #:12434
Patient #19

   3/1/2016 A nurse saw the patient for nausea. The patient described         14, 19 The doctor should have seen the patient to assess the
            feeling weak, vertigo. He was going to the bathroom when he              patient for syncope, low blood pressure, nausea, and a
            fell to the floor and became nauseous. He didn't vomit. The              fall as these were serious problems. Failure to see the
            blood pressure was 98/50 but orthostatic blood pressure was              patient was indifferent. If this was after hours, the
            not taken; the nurse documented that she was unable to                   patient should have been sent to a hospital. Care failed
            assess this for unexplained reasons. The nurse consulted a               to follow generally accepted guidelines or usual
            doctor who ordered compazine for seven days without                      practice.
            scheduling an evaluation or without ordering lab tests.

  4/25/2016 A nurse documented a brief note stating that the prior evening   16       The nurse should have referred the patient to a
            the patient had sudden weakness, dizziness, and problems                  physician.
            walking but these had resolved and the patient didn't want to
            be seen. The nurse didn't take vital signs or refer to a
            physician.
   5/6/2016 A NP saw the patient in chronic illness clinic for GERD,       1, 2, 7,   The NP failed to take adequate history or perform
            ulcerative colitis, and BPH. The NP documented dizziness but    8, 12     adequate examination for the dizziness. An EKG should
            the only history was that the "only med on that may affect                have been done. The patient's weight loss and anemia
            that is Hytrin." The NP documented adequate hydration and                 and UC warranted a colonoscopy but this was not done.
            only rare diarrhea. The weight was 130, a 12 pound weight                 The patient was underweight and had low albumin and
            loss over two years. The patient also had low albumin                     his nutrition should have been evaluated by someone
            indicative of malnutrition which was not acknowledged or                  who understood how to do this. The thrombocytopenia
            reviewed. The NP did not discuss diet and nutrition with the              should have been evaluated. Care failed to follow
            patient despite the significant weight loss with ulcerative               generally accepted guidelines or usual practice.
            colitis. The BMI was documented as 19 but with a weight of
            130 and height of 5 foot 11 inches, the BMI was 18.1, which is
            underweight. This would be significant in a person with
            ulcerative colitis. The anemia, thrombocytopenia, and
            hypoalbuminemia were not acknowledged. The blood
            pressure was 98/58, which is low but was not evaluated. The
            NP assessed the patient as in good control and continued the
            same medications.




                                                                        236
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 237 of 431 PageID #:12435
Patient #19

  6/17/2016 A doctor saw the patient. The weight was 130 pounds. The             1, 3   The doctor failed to take an adequate history with
            doctor noted that the patient had a blister formation on his                respect to risk for decubitus in this patient and failed to
            coccyx and was experiencing pain. The doctor noted that the                 take other protective measures. This patient was 81
            inmate was "thin" and used a wheelchair much of the time.                   years old, frail, malnourished, with underlying ulcerative
            The doctor noted that the patient had a donut for use but had               colitis. He appeared to need housing on a specialized
            redness and thin sensitive skin over the coccyx with a blister              medical unit. Care failed to follow generally accepted
            and a small open ulceration without sign of infection. The                  guidelines or usual practice.
            doctor diagnosed a "superficial pressure irritation and blister"
            on the coccyx. The doctor ordered daily cleaning of the
            affected area and advised the patient to sleep on his side as
            much as possible. The doctor recommended avoiding sitting
            for long periods of time to relieve buttock and back pressure.
            However, the patient needed a wheelchair, presumably due to
            an ill fitting prosthetic. The doctor did not address whether
            the patient could walk, had a good fitting prosthesis, or the
            extent to which the patient was using the wheelchair. This
            should have been done. The doctor did not assess nutritional
            status.


  6/20/2016 Wexford approved UIC ophthalmology for pre-op cataract
            removal visit.
  6/20/2016 BUN 32; sodium 130; calcium 8.2; albumin 2.3; bilirubin 3.3;         16     The patient now had a decubitus ulcer and was mostly
            alk phos 472; AST 165; ALT 119.                                             confined to a wheelchair and should have been referred
                                                                                        to a physician.
  6/22/2016 The patient complained to a nurse of needing something for
            pain. The nurse didn't acknowledge what the pain was from.
            The nurse assessment was "knowledge deficit" and the nurse
            referred the patient to the doctor line for pain medication.




                                                                           237
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 238 of 431 PageID #:12436
Patient #19

  6/23/2016 The patient was evaluated in UIC ophthalmology. A brief
            comment on the referral form documented that the patient
            needed to take AREDS2 vitamins and needed both cataracts
            removed. A 7/11/16 follow up was requested. AREDS 2
            vitamins are a combination vitamins prescribed for reducing
            risk of age related eye disease.
  6/23/2016 A doctor saw the patient to evaluate for flex cuffs but did not
            see the patient for the coccyx wound.
  6/24/2016 A NP was asked by a nurse to see the patient for the coccyx      1, 2, 8,   The NP failed to assess the stage of the ulcer. The NP
            wound. The patient said, "I am in so much pain, I can't stand      14       failed to assess the nutritional status of the patient.
            it." The patient said the DuoDERM falls off and he had                      Although the NP started antibiotics, the NP failed to
            drainage from the wound. The NP noted that the patient was                  order appropriate tests to assess the level of infection
            a thin and "fragile" man with two pressure sores on his coccyx;             or to rule out osteomyelitis. The NP failed to identify
            one was 3 by 3 cm and the other 1.5 by 1 cm with surrounding                preventive measure necessary to take to prevent
            inflammation. There was serous and purulent drainage. The                   extension of the ulcer. The patient should have been
            NP ordered Augmentin, Toradol, Ultram and recommended                       placed on an infirmary or skilled nursing unit. Care
            that the patient not lay on his back or sit for long periods but            failed to follow generally accepted guidelines or usual
            did not admit to the infirmary.                                             practice. This care should have been familiar to staff
                                                                                        given that it housed the geriatric unit.


  6/27/2016 A doctor saw the patient for the pressure sores. The doctor     1, 2, 7,    The doctor failed to take adequate history, failed to
            noted that the tramadol helped with the pain and that the      8, 12, 14    order nutritional assessment or order appropriate
            patient was getting daily wound care. The doctor noted                      nutritional supplement; failed to adequately examine
            decreased appetite with nausea. The doctor noted extensive                  the patient or assess the depth of the ulcer and did not
            bruising of the wrists from cuffing. The patient weighed 127                order radiologic testing to assess for osteomyelitis. He
            pounds and the doctor noted weight loss of five pounds from                 should have been placed on an infirmary. Care failed to
            10/2/15. The doctor added that the patient lost three pounds                follow generally accepted guidelines or usual practice.
            since 6/17/16 and would add "Boost" if meets UM or weight
            [loss] criteria." The patient was referred for an air mattress
            and ordered labs (CBC, CMP and ESR) and ordered flex cuffs
            and Compazine. The doctor did not note that the patient was
            taking antibiotics and did not document examination of the
            coccyx wounds.



                                                                          238
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 239 of 431 PageID #:12437
Patient #19

  6/28/2016 A nurse documented that the patient complained of a leaking
            wound; the patient was wearing diapers. There was no
            evidence of daily dressing changes. The drainage was yellow
            in color and the nurse documented a plan to continue to do
            dressing changes.
  6/29/2016 Glucose 116; BUN 22; calcium 7.8 (8.6-10.6); Total protein 5.7
            (6-8); albumin 2.3 (3.4-5); WBC 4.2 (3.9-12); hemoglobin 10;
            platelets 145 (150-450); sedimentation rate 60.

  6/29/2016 The patient complained "it's really draining." The nurse noted
            yellow exudate on his pants and underwear. The nurse noted
            that a NP assessed the patient who now had a 5 cm coccyx
            ulcer with yellow tissue present.
  6/29/2016 A NP saw the patient for dressing changes. The NP noted that
            the patient continued to have serous drainage from the sound
            and thought that the wounds were improved.

  6/30/2016 A doctor wrote a lab review in the record documenting that       7, 8, 12, The laboratory results indicated serious infection or
            the ESR was 60; hemoglobin 10; and albumin 2.3. The doctor          14     even osteomyelitis. The patient should have had a CT
            ordered boost one can TID. The doctor took no action about                 scan, probing of the wound, and possibly bone culture.
            the hemoglobin or especially the ESR of 60 which indicated                 IV antibiotics should have been considered. Since this
            probable infection and possible osteomyelitis.                             appeared beyond the expertise of local doctors the
                                                                                       patient should have been referred to and infectious
                                                                                       disease specialist, wound care specialist or both. The
                                                                                       doctor took no action. The doctor failed to address
                                                                                       significant low albumin and anemia. The patient should
                                                                                       have been considered for hospitalized as this doctor did
                                                                                       not know how to manage this patient. The doctor did
                                                                                       not appear to have adequate primary care experience,
                                                                                       especially for a geriatric population. Care was grossly
                                                                                       and flagrantly unacceptable.




                                                                        239
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 240 of 431 PageID #:12438
Patient #19

  6/30/2016 The patient told a nurse that the coccyx wound was draining a           The boggy tissue implied that debridement was
            large amount and the abdomen was soaked with drainage.                  necessary but was unnoticed by doctors.
            The nurse described the upper coccyx wound a 5 cm in
            diameter and the lower wound 1.5 cm with boggy tissue
            covering both wounds.
   7/5/2016 A doctor saw the patient for a pressure sore that was larger.  6, 11,   The doctor did not appear to competently evaluate the
            The doctor wrote "pt has no 'vaseline.'" The doctor noted that 12, 14   stage of the ulcer and develop a competent plan to
            the patient had no fat and that the patient was having a                manage it. The doctor failed to evaluate prior abnormal
            difficult time staying on his side. The doctor noted a whitish          labs including the elevated sedimentation rate. The
            pressure ulcer. The doctor's plan was to order an egg crate             patient should have been referred to a surgeon for
            mattress while waiting for an air mattress. The doctor                  debridement, to a wound care center, and/or to a
            ordered daily wound care. The doctor failed to review the               hospital for evaluation and treatment with IV antibiotics
            laboratory tests.                                                       and evaluation for osteomyelitis. Resources to manage
                                                                                    this pressure ulcer were apparently unavailable but
                                                                                    should be as Dixon has a geriatric unit. As an alternative
                                                                                    to transfer to a skilled nursing hospital, infirmary care
                                                                                    was indicated

   7/8/2016 A doctor noted that the nurse doing the dressing changes       8, 12, 14 The wound appeared to be at least a stage 3 ulcer with
            noted tunneling of the pressure wound toward the buttock.                a sedimentation rate of 60, should have resulted in
            The doctor noted that the wound was being packed with 1/2                evaluation for osteomyelitis. This did not occur. The
            inch iodoform gauze. The doctor referred the patient to the              doctor appeared to have referred the patient to a
            UIC wound clinic but ordered no labs, x-rays, or MRI to                  wound care center but this never occurred. IV
            evaluate for osteomyelitis and did not initiate antibiotic               antibiotics appeared indicated. Care was grossly and
            treatment despite the elevated sedimentation rate or 60.                 flagrantly unacceptable and appeared to result from
            There was no referral to wound clinic in the medical record.             ignorance on how to manage the patient. This may be a
                                                                                     credentialing issue.

   7/8/2016 A nurse described the wound as being covered with green                 This wound should have been debrided.
            flesh-like material. The nurse described tunneling on both
            wounds




                                                                         240
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 241 of 431 PageID #:12439
Patient #19

   7/9/2016 The patient signed a living will on a preprinted formatted
            document which stated that if he had incurable or irreversible
            illness and that death was imminent he directed that any
            procedures that would prolong the dying process should be
            withheld.
  7/11/2016 Wexford approved a UIC ophthalmology evaluation the day it
            was requested.
  7/11/2016 A nurse described that the patient had diarrhea and had only
            three more days of Boost.
  7/14/2016 The patient told a nurse that "It's totally worthless." The                The wound appeared infected.
            nurse described a creamy drainage.
  7/14/2016 A nurse documented that the patient had diarrhea and           8, 12, 14   The doctor didn't know how to treat the patient and
            presumed it was from the Boost. The nurse consulted a                      should have referred to a higher level of care. The
            doctor, who wasn't sure how to treat. The doctor                           patient needed laboratory testing because of the
            recommended continuing the boost and to "work around                       diarrhea and needed a level of expertise unavailable at
            diarrhea."                                                                 the prison. Care failed to follow generally accepted
                                                                                       guidelines or usual practice.
  7/18/2016 A brief note on the referral form from UIC ophthalmology
            documented that the patient needed to see anesthesiology
            two weeks prior to his scheduled surgery date and would also
            need to be seen the day after surgery or later the same day.

  7/19/2016 The patient complained of a painful wound. The nurse noted
            deep tunneling of the wound with large thick yellow drainage.

  7/22/2016 Wexford approved UIC anesthesiology pre-op evaluation.




                                                                        241
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 242 of 431 PageID #:12440
Patient #19

  7/22/2016 A doctor saw the patient on writ return from UIC               2, 3, 7, 8   This was indifferent. The doctor should have removed
            ophthalmology. The doctor mentioned that the patient had                    the bandage and inspected the wound. Appropriate
            some tunneling of the coccyx decubitus. The doctor noted                    laboratory and radiologic testing was not done. The
            that the patient had diarrhea. The doctor performed no                      plan of care was inadequate. IV antibiotics should have
            physical examination. Remarkably, the doctor wrote, "Please                 been considered. Care failed to follow generally
            notify me next week when in wound care so I can see                         accepted guidelines or usual practice.
            wounds." The doctor could have and should have removed
            the bandages to inspect the wound. The doctor ordered
            Imodium and increased tramadol . The doctor ordered no
            blood tests or radiological tests. Vital signs were not taken.

  7/24/2016 The patient was evaluated in anesthesiology. A brief note by
            the anesthesiologist documented that the patient had
            bradycardia but that the patient could proceed with surgery.

  7/25/2016 A nurse noted that bone was visible within the wound with a                 This indicates a stage 4 ulcer. Osteomyelitis should have
            moderate amount of green exudate.                                           been promptly ruled out.
  7/27/2016 A nurse documented visible bone with tunneling 7 cm deep.

   8/1/2016 A nurse noted that the doctor was present to see the wound                  The doctor should have documented a note.
            and ordered to discontinue packing and to start wet to dry
            dressings only. The doctor did not document a note.

   8/2/2016 A doctor saw the patient. The temperature was 96.8. The            2, 14    The nurses had documented visible bone. To inspect
            doctor noted that the patient was cleared for cataract surgery.             such a wound and to describe it as "healthy" appears
            The doctor noted that the wounds on his back appeared                       incompetent. The patient needed hospitalization to rule
            "healthy" without erythema or significant drainage. The                     out osteomyelitis. Care was grossly and flagrantly
            patient noted that the patient was approved for cataract                    unacceptable.
            surgery. However, the doctor had no treatment plan for the
            decubitus. The doctor ordered no labs or imaging studies.




                                                                         242
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 243 of 431 PageID #:12441
Patient #19

   8/8/2016 A nurse noted that the air mattress was leaking. The nurse       16, 19     The patient had lost 42 pounds, had malnutrition, a
            also noted that the patient was losing weight and not taking                stage 4 decubitus ulcer with a sedimentation rate of 60.
            his medication. The weight was listed as 100 pounds and the                 The patient was now showing signs of altered mental
            nurse noted that this was a 27 pound weight loss [it appeared               status which suggested serious sepsis. Care was
            to be a 42 pound weight loss over two years]. The patient                   negligent. The nurse should have immediately
            lacked appetite and was "forgetful." The nurse assessment                   contacted a doctor but it appeared that doctors didn't
            was "self care deficit." The plan was to schedule the patient to            know how to care for the patient.
            see the doctor. The patient was unable to care for himself and
            should have been placed on the infirmary or should have been
            hospitalized.

  8/11/2016 A nurse noted that during a dressing change the inmate               16,19 The altered mental status was of serious concern and
            urinated foul smelling urine on the table. The inmate stated,              suggested sepsis. The nurse needed to refer the patient
            "I can't help it." The nurse noted that the inmate was unable              immediately to a physician.
            to put on his underwear or pants and that he needed a
            roommate to assist him with activities of daily living. The
            nurse wrote "poss infirmary placement."
  8/12/2016 A nurse noted that the wounds were draining purulent
            material.
  8/13/2016 At 3:30 am a nurse noted that the patient fell and the nurse          16    This was a serious problem and the nurse needed to
            wrote an injury report. The nurse did not document an                       consult a physician.
            assessment in the progress note or consult a physician.




                                                                           243
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 244 of 431 PageID #:12442
Patient #19

  8/13/2016 At 5:30 pm an nurse noted that the patient's roommate
            reported that the patient hadn't eaten in two days and hadn't
            voided. The nurse described the patient as weak. The nurse
            placed the patient on the infirmary and called the doctor, who
            ordered a CBC and CMP and UA and IM Rocephin for seven
            days without evaluating the patient. The doctor also ordered
            an IV but the nurse was unable to start an IV secondary to
            what the nurse perceived was dehydration. At 7:45 pm the
            nurse noted that the patient responds to pain. At 7:50 pm a
            nurse noted a temperature of 100.1 a pulse of 115 and blood
            pressure 100/50. The patient wasn't responsive and the nurse
            called a doctor, who ordered the patient to a local hospital.


  8/13/2016 A hospital blood culture documented gram positive cocci
            growing in two bottles. These were identified as Beta strep
            Group A and diphtheroid. There was light growth of
            methicillin resistant Staph aureus and streptococcus agalactiae-
            Group B strep. The WBC was 15.8.
  8/14/2016 A hospital lab report showed BUN 92; creatinine 2.06; sodium
            153 (137-145); chloride 116 (98-110); albumin 2.7.
  8/14/2016 A hospital history and physical noted that the patient had
            been lethargic for 2-3 days and had low grade fever and
            mental status changes. The admitting diagnoses were mental
            status changes, dehydration, acute kidney injury, stage 3
            pressure ulcer, and sepsis. The hospital was told that the
            patient was DNR as communicated to them by the Dixon
            physician. The patient was described as lethargic for 2-3 days.

  8/15/2016 A hospital lab report showed a blood culture growing budding
            yeast on gram stain with the aerobic bottle positive.

  8/17/2016 A hospital lab report showed WBC 4.9, hemoglobin 8.5;
            platelets 55.


                                                                         244
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 245 of 431 PageID #:12443
Patient #19

  8/18/2016 A doctor spoke with the hospitalist who indicated that the
            patient had positive blood cultures with bacteria and fungus
            with the source likely from his back. The patient was being
            returned to the prison for comfort measures only. The
            discharge summary indicated that the hospital contacted the
            daughter who agreed with nonaggressive care. The patient
            was not fully oriented. The patient was returned to the prison
            for hospice.
  8/19/2016 The patient was admitted to the infirmary on discharge from
            the hospital. The doctor ordered Ativan, morphine, and
            atropine only. The doctor documented confirming that the
            daughter had agreed with hospice care. The doctor did not
            discuss palliative sedation with the daughter. On admission
            the nurse noted that the patient was crying in pain.

  8/21/2016 The patient was discharged from the hospital. The discharge
            summary documented that the patient had sepsis from
            infected decubitus. The patient was very "debilitated" and the
            daughter noted how "much he had gone downhill since she
            had seen him last and opted for nonaggressive care." The
            patient needed debridement but the daughter opted against
            this. The patient was sent back without antibiotics and on
            morphine.
  8/21/2016 The patient died on the infirmary.




                                                                        245
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 246 of 431 PageID #:12444
Patient #20


 10/28/2016 The patient was discharged from Stroger hospital. The patient
            was discharged on 15 mg of morphine every four hours for
            pain. The patient reported losing about 80 pounds since the
            diagnosis. The diagnosis was likely pancreatic cancer. This
            hospital report was printed on 11/9/16, so this report likely
            went with the patient to Logan.

  11/9/2016 The patient was transferred from Cermak HS on Tylenol,
            albuterol, amlodipine, docusate, metoprolol 25 BID; morphine
            15 SR BID and 15 mg IR Q 4 hours for pain, olanzapine,
            trazodone, pantoprazole 40 mg. Hepatitis A, B, and C were all
            positive yet were repeated in IDOC. The patient had an
            upcoming appointment at GI on 11/17/16

  11/9/2016 The patient was admitted to Logan CC. The patient was 5 foot       1   The history was poor. The patient had HTN but it was
            5 inches tall and weighed 152 pounds. The nurse history                unrecognized. The patient had a high likelihood of
            documented that the patient had asthma, a prior positive TB            pancreatic cancer and it was unrecognized. The patient
            skin test but never completed therapy, was a smoker, had a             was on morphine but the patient didn't receive it.
            prior biopsy of her pancreas on October 27th and had a stent           Instead the patient received one Tylenol #3 TID instead
            in the liver. The reason for the biopsy of the pancreas or stent       of 30 mg SR morphine and 90 mg of IR per day. The
            were not explained. The nurse performing the intake                    three Tylenol #3 tablets had a morphine equivalency of
            screening scheduled a routine examination though the patient           only 15 mg of morphine whereas the patient was
            had a serious problem (liver stent with undiagnosed                    receiving 120 mg of morphine. No pain history was
            pancreatic problem). The nurse did not list medications on the         taken. Care failed to follow generally accepted
            intake screening. Also, there was no evidence of an order for          guidelines or usual practice.
            medication. This screening was performed by a LPN.




                                                                        246
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 247 of 431 PageID #:12445
Patient #20


  11/9/2016 A nurse admitted the patient to the infirmary. The reason for    1   The nurses failed to understand the patient's problems.
            admission was not stated. Under subjective the nurse wrote           The failure to take a history of HTN resulted in no BP
            "colon cancer" without any other explanation. The blood              medication for the first day.
            pressure was 146/107. The weight was listed as 152 pounds.
            The examination section allowed for checking boxes as
            normal; the entire examination was normal by checking boxes
            as so. The assessment was "alteration in comfort r/t colon
            cancer."
  11/9/2016 GGT 341 (6-60); amylase 55 (25-125); lipase 17 (22-51); CMP
            normal except albumin 3.3 bilirubin 3 and alk phos 182 (40-
            125).
 11/10/2016 A nurse wrote a brief note documenting blood pressure of         1   The patient had diarrhea yet the nurse failed to ask why.
            158/93. The patient asked for pain pills for a headache. The         To use diapers for diarrhea is a significant problem and
            patient stated asked for diapers for leakage of bowels. The          should have resulted in questioning about why this was
            nurse assessment was colon cancer.                                   occurring.

 11/10/2016 A nurse saw the patient for pain in her head and stomach. The        The patient was abruptly discontinued from morphine
            blood pressure was 145/105. The nurse documented                     and not provided adequate substitute.
            "continue current plan" although the plan was not specified
            and it wasn't clear if the patient was on pain medication.




                                                                       247
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 248 of 431 PageID #:12446
Patient #20


 11/10/2016 Comments from oncology on the referral form stated that the     2, 7,12 The patient transferred with notes from Cook County
            patient had hyperkalemia, HCC, and HCV. The patient was                 Hospital and Jail documenting that the patient likely had
            given kayexalate with directions to NRC to manage the                   pancreatic cancer. The patient had a follow up at
            hyperkalemia. It was recommended to get a triple phase CT               Stroger hospital the second week of November and was
            scan, with a follow up in two weeks. The potassium was 5.5.             on up to 90 mg of morphine a day. The doctor failed to
            The oncologist prescribed 15 grams of kayexalate rectal                 continue the work up for the pancreatic mass.
            suppository for two days with recommendation to repeat the              Ultimately, this was delayed such that a diagnosis did
            BMP in two days.                                                        not occur for five months. The patient had a pancreatic
                                                                                    mass for which there was no diagnosis. Because the
                                                                                    biopsy was inadequate, the doctor presumed that the
                                                                                    patient had a benign tumor? The patient should have
                                                                                    been sent for a diagnostic ERCP. Moreover, the patient
                                                                                    had pain and the doctor significantly decreased pain
                                                                                    medication without even performing a pain assessment.
                                                                                    This was indifferent. The doctor took no action for a
                                                                                    patient that had likely pancreatic cancer. The doctor
                                                                                    failed to document review of the discharge hospital
                                                                                    summary. It was unclear why the doctor took these
                                                                                    actions as they were clearly not in the best interest of
                                                                                    the patient and were below standard of care for
                                                                                    someone with an undiagnosed pancreatic mass.




 11/10/2016 At 10:21 pm a nurse noted that the patient was complaining of     16    The nurse should have called a provider.
            pain and diarrhea. The blood pressure was 167/126. The
            nurse administered ordered medication but did not call a
            provider.
 11/11/2016 At midnight the BP 147/91; the nurse called a doctor, who
            increased metoprolol to 50 mg. The patient had been on
            amlodipine when she came in. The nurse noted that the
            patient had colon cancer.



                                                                     248
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 249 of 431 PageID #:12447
Patient #20


 11/11/2016 At 4:21 am the BP was 143/96. The patient had breakfast.
 11/11/2016 At 1:56 pm the BP was 130/97. The patient had pain and was
            given a "pain" pill. The nurse did not document medication
            given except described as "pain meds."
 11/11/2016 A doctor saw the patient and documented consideration of a        4   This was nothing but a delay in initiating a work up. The
            CT guided biopsy when "she is stronger." The doctor wrote to          patient had likely pancreatic cancer. The pain was not
            repeat LFTs next week. The doctor took no history including           likely to improve and the patient not likely to get
            of pain. The doctor performed no exam.                                stronger. A work-up should have been started. The
                                                                                  doctor was indifferent to the patient's pain.

 11/11/2016 The BP was 170/114. Metoprolol increased to 50 BID.
 11/12/2016 A doctor wrote a note only documenting lab values. Again          1   The doctor again failed to determine the history of the
            there was no history. The hemoglobin was 9.4; WBC 5.9;                patient.
            ferritin 615; normal B12 and folate. Anemia of chronic disease
            diagnosed.
 11/12/2016 Metoprolol was ordered 25 mg. The order stated that the
            medication would need to be reordered or discontinued in
            Pearl.
 11/14/2016 The patient was discharged from the infirmary with a diagnosis    8   The doctor failed to obtain an imaging study (CT scan) in
            of pancreatic mass, biliary duct obstruction, anemia of chronic       lieu of obtaining a history. The staff discharged the
            disease, and HTN. Though the patient had elevated bilirubin           patient from the infirmary without establishing her
            and known biliary duct obstruction, the doctor did not order          actual status.
            an urgent CT scan to determine the whether there was still
            obstruction or to determine what the diagnosis was. The only
            plan was a CBC & CMP and a low bunk for a year. There was
            no imaging study.

 11/14/2016 Amlodipine ordered 5 mg BID; the order was electronically
            signed on 11/17/16.




                                                                        249
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 250 of 431 PageID #:12448
Patient #20


 11/16/2016 A PA saw the patient for an initial examination. The PA          1, 2   A 70 pound weight loss with a pancreatic mass requiring
            documented that the patient had a history of a pancreatic               a liver stent is not indicative of a benign problem. This
            mass and had lost 70 pounds of weight from Dec 2015 to June             patient's old records should have immediately been
            of 2016. The PA noted that the patient had an ERCP and bile             obtained and radiologic imaging performed to identify
            duct stent on 10/27/16. The PA noted HTN and hepatitis C                and serious pancreatic or liver problems. The
            infection. Despite having taken this history the PA checked             assessment was inaccurate.
            the weight loss box as "no." The PA checked all examination
            boxes as "normal." The blood pressure was 115/88. The
            electronic record allows the examiner to check a box "normal"
            for the examination. This is a defective record system as it
            does not record the examinations performed. The assessment
            was pancreatic mass "benign ERCP biopsy (sub-optimal)," HTN,
            + PPD, and substance abuse. The PA did not list hepatitis C as
            a problem even though he documented this in the subjective
            section. The PA did not address the nurse finding of asthma as
            a history. The plan was to complete gonorrhea and chlamydia
            testing, a mammogram, and scheduling for the general
            medicine and hypertension clinics. The pancreatic mass was
            to be addressed in the general medicine clinic. The PA
            referred the patient to hepatitis C clinic but did not include
            hepatitis C as a diagnosis in the assessment. The PA did not
            mention labs in the record but did make oblique reference to
            elevated GGT when referring to the patient's hepatitis C.
            There was no physician admission note for this patient.




                                                                      250
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 251 of 431 PageID #:12449
Patient #20


 11/22/2016 At 8:22 pm a nurse saw the patient. The blood pressure was          16     The patient lost consciousness and should have been
            82/59. The patient was found on the floor having "fell out."               examined by a doctor. This was grossly and flagrantly
            She fell a second time. Remarkably, the nurse took no action               unacceptable care.
            except to tell the patient not to take "sleeping medication."
            The patient was on omeprazole, metoprolol, Tylenol #3,
            amlodipine, trazadone, and lamotrigine. The nurse did not call
            a provider.

 11/22/2016 A doctor saw the patient. The hemoglobin was 10.8;             1, 2, 3, 6 The patient had a serious medical condition but the
            creatinine 0.76; BUN 8; albumin 3.3; bilirubin 2. The doctor              doctor failed to take any action to address the problem.
            did not take a history, perform an exam, or develop a                     The doctor also failed to address labs.
            treatment plan. The doctor noted that the liver function tests
            were improved. No action was taken.

  12/8/2016 A doctor saw the patient. The patient weighed 149 pounds.         1, 2,3   The patient had a serious medical condition but the
            The doctor took little history except that the patient had                 doctor failed to take any action to address the problem.
            increase in pain and was having normal bowel movements.
            Remarkably, the doctor did not take a history of the patient's
            illness. The doctor didn't qualify the pain. The doctor noted
            that the patient had decreased appetite. The doctor still took
            no action with respect to the pancreatic mass except to order
            a CMP and "observe" the patient.

  12/8/2016 Tylenol #3 1 tab TID was prescribed for three months.
  12/9/2016 BUN 8 (6-20); albumin 3; CA 19-9 220 (0-37).                               This test showed that the patient likely had pancreatic
                                                                                       cancer.




                                                                        251
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 252 of 431 PageID #:12450
Patient #20


 12/12/2016 The patient was seen in hepatitis C clinic. This note had        1, 3, 6   The NP failed to take an appropriate history with
            questions about contraindications to interferon even though                respect to hepatitis C. Being "sober for 6 months" is not
            interferon is not used. There was little history, viral load was           a contraindication for hepatitis C treatment by the UIC
            not checked. The AST was 22, INR 2, and platelets of 183 were              protocol. The NP failed to note the CA-19-9 test which
            noted. The patient was determined to be immune to hepatitis                was abnormal and indicated likely cancer.
            A and B. The NP documented that the patient "needs sober
            for 6 months."

 12/13/2016 A doctor wrote a brief note without seeing the patient. The         6      This test shouldn't have been "considered," it should
            doctor noted that the CA19-9 marker was 220 which was high.                have been done. The CA 19 test indicated that the
            The doctor wrote she would consider a CT guided biopsy of                  patient had likely pancreatic cancer and given the
            the mass and would discuss in collegial. There was no                      history a work up should have been continued.
            evidence of a collegial review and no evidence of a collegial
            review in the tracking log.
 12/15/2016 A NP saw the patient in HTN chronic clinic. The temperature       3, 11    This demonstrated a systemic problem with the medical
            was 82.7 with P 67; R 18; BP 128/92 and weight 150. The NP                 record. This record is defective. It allows dated vital
            took little to no history and documented a normal                          signs to be re-used in an inappropriate manner. Vital
            examination. The BMI was documented as 25. The NP                          signs should be documented when they are done. If old
            ordered a six month FU but did not address the pancreatic                  vitals are to be used, it should be noted as such. To do
            mass or asthma. The NP did not address the clearly abnormal                otherwise is a significant patient safety issue. This
            temperature or the anemia which she documented on the                      ridiculous example gives a temperature which is
            record.                                                                    incompatible with life. Yet it wasn't recognized and was
                                                                                       re-used. The NP failed to develop an appropriate
                                                                                       treatment plan for the pancreatic mass.




                                                                        252
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 253 of 431 PageID #:12451
Patient #20


 12/21/2016 A Wexford authorization form. The patient had come from CC        7    This referral occurred six weeks after intake. Now the
            Jail with a recommendation for a repeat ERCP with biopsy.              biopsy would be delayed again until the patient went for
            The CA 19 was elevated. The approval stated, "no definitive            the GI consult. This acts only as a delay of care. The
            results of path report were noted in records sent-decided will         Wexford collegial review system is a systemic barrier to
            send this patient to GI to eval and make recommendations as            care and a significant patient safety issue and needs to
            to plan of care." This would only delay the diagnosis. It              be abandoned.
            couldn't be clearer what the patient needed. The patient was
            approved for a GI consult. Below this in the medical record
            was a denial of a CT scan with FNA biopsy based on
            insufficient information. What information was required?!!!.
            They stated, "records sent in by site and no definitive results
            of path report were noted in records sent." Notably, although
            this information was present on a referral form, it was not
            documented in the medical record as a request. This gives the
            appearance that physicians are improperly not working
            patients up when the fault lies with the vendor who is denying
            requested care.


   1/1/2017 A nurse noted that the patient was called to the health care
            unit for two health requests but didn't show up. The nurse did
            not check on the patient.
   1/4/2017 An unsigned referral to GI was written on this date by the
            doctor.
   1/5/2017 On an optometry note the patient had temperature 82.7 with        11   The medical record has systemic deficiencies that is a
            P 72, R18, BP 122/86 with weight 150. These vital signs were           patient safety issue. This record should immediately fix
            identical to those from 12/15/16.                                      this problem or consider return to paper.

  1/13/2017 On a dental vitals were listed as temperature 82.7!! The vitals   11   The medical record has systemic deficiencies that is a
            were identical to 1/5/17 vitals done for optometry. But not            patient safety issue. This record should immediately fix
            addressed.                                                             this problem or consider return to paper.




                                                                        253
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 254 of 431 PageID #:12452
Patient #20


  1/24/2017 The patient went offsite for an appointment but the nurse
            didn't document where the patient went.
  1/24/2017 A GI consultant saw the patient on this day. The consultant
            noted that an EGD was done on 10/27/16 with a balloon
            dilation of the CBD and a stent was placed with a small
            sphincterotomy. The patient complained of diarrhea and
            abdominal pain. The consultant recommended a CT scan
            ASAP and might require ERCP. The doctor noted that the
            patient had been on Tylenol #3 but this was changed to
            Motrin because of a tooth infection.??? The patient
            complained of weight loss up to 70 pounds in the last several
            months.
  1/25/2017 A doctor wrote a note without seeing the patient. The doctor
            noted that the patient saw a GI consultant and had diagnoses
            of obstructive jaundice, pancreatic mass, and diarrhea. The
            doctor did not document review of a report. The doctor
            started pancreaolipase and ordered a CT scan with contrast.

  1/25/2017 A CT scan was requested by the doctor but NOT on an urgent         7   Doing this as a routine test was inconsistent with the
            basis despite the recommendation for an ASAP test.                     recommendation to perform the CT scan ASAP.

  1/31/2017 A doctor wrote a handwritten note. The patient had                 3   Pain medication was poorly addressed. Liquid
            weakness. The patient weighed 143 pounds. The patient was              medication can be given under observation to avoid
            still on only one Tylenol #3 pill BID prn. The doctor noted that       cheeking, It was likely that the patient had untreated
            the patient was to get a CT scan and GI follow up for probable         pain.
            ERCP and biopsy. The doctor noted that the patient was found
            cheeking Tylenol #3.
   2/1/2017 A CT scan was approved in collegial review.
   2/2/2017 Amylase 88 (25-125); albumin 2.8.
   2/3/2017 Hemoglobin 10.8; platelets 148.




                                                                        254
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 255 of 431 PageID #:12453
Patient #20


  2/15/2017 A CT scan was done. Only part of the report was available.
            The CT scan noted diffuse anasarca and ascites. There was a
            4.7 pancreatic mass with encasement and occlusion of
            multiple veins resulting in varices. The findings were
            consistent with unresectability.

  2/16/2017 A doctor saw the patient. The patient weighted 146 pounds.
            The doctor noted a nine pound weight gain, but this was
            unclear. The doctor noted that the albumin was 2.8 with
            anemia of chronic disease. The doctor noted that the CT scan
            showed a mass in the head of the pancreas of 4.7 cm with
            encasement of the splenic vein causing varices by virtue of
            encasement of splenic and superior mesenteric veins and
            collaterals. The mass was apparently unresectable based on
            the doctor's comments. The doctor noted that "will need
            tissue biopsy if chemotherapy is indicated. In view of all her
            varices, not sure it is amenable to EGD US guided biopsy." The
            doctor referred to an oncologist.

  2/21/2017 A doctor saw the patient and noted that the diarrhea was
            better on pancreaze. The doctor noted that pain was
            controlled with Tylenol #3. The plan was to refer to GI for a
            biopsy and then to an oncologist.
  2/21/2017 A doctor wrote a referral for a GI follow up as a routine.        12   The patient should have had an urgent referral.
  2/24/2017 A nurse saw the patient after a fall. The BP was 119/72. The
            patient passed out. The patient fell on her face. The nurse
            called a doctor, who admitted the patient to the infirmary.

  2/24/2017 A nurse documented an infirmary admission note. There were
            no orders. The nurse documented that the patient had signed
            a DNR that day.




                                                                        255
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 256 of 431 PageID #:12454
Patient #20


  2/24/2017 A doctor wrote an admission note. The doctor took no history       3      The plan for the patient was insensitive to actual needs
            of the pain, ability to eat, comfort measures, or ability to              and lacked professionalism. The patient was on blood
            function.                                                                 pressure medication but passed out, yet the doctor did
                                                                                      not evaluate blood pressure medicine to determine if
                                                                                      these were still necessary.

  2/24/2017 At 8:48 pm the patient asked for extra Tylenol due to pain.        3      Not treating the patient's pain was below standard of
            The nurse documented that there was no order for additional               care.
            Tylenol so none was given. The patient was still listed as
            weighing 146 pounds.
  2/27/2017 A nurse saw the patient. The weight was 136 pounds. It             3      The blood pressure is so low that blood pressure
            appears that the weight on 2/24/17 was not accurate. The                  medication needed to be lowered.
            blood pressure was 97/70.
  2/28/2017 A nurse saw the patient. The vital signs were identical to the     11     The medical record falsely records vital signs and
            vitals from 2/27/17. This medical record function needs                   weights.
            disabling.
  2/28/2017 Albumin 2.7; cholesterol 89 (100-200); TG 71; HDL 28; LDL 47
            (50-129).
   3/1/2017 A nurse saw the patient. The vital signs were identical to the     11     The medical record falsely records vital signs and
            vitals from 2/27/17. This medical record function needs                   weights.
            disabling.
   3/2/2017 A doctor saw the patient. The vital signs and weight were         7, 11   The medical record falsely records vital signs and
            identical to 2/27/17. Yet the doctor noted that the patient               weights. The patient had been at Logan for almost
            had lost weight since coming into the infirmary. The doctor               three months and had yet to obtain a biopsy of her
            noted that the abdominal pain was controlled with Tylenol #3              pancreatic mass. This is an unacceptable delay.
            since it was increased to TID. The patient had no place to stay
            after discharge from prison in June. The doctor noted that the
            patient had a follow up GI consultation and "May need CT
            guided bx." The doctor discontinued the amlodipine and
            noted that metoprolol was changed to propranolol.




                                                                        256
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 257 of 431 PageID #:12455
Patient #20


   3/3/2017 A nurse saw the patient. The vital signs were identical to vitals    11     The medical record falsely records vital signs and
            from 2/27/17.                                                               weight.
   3/5/2017 A nurse saw the patient. The vital signs were identical to vitals    11     The medical record falsely records vital signs and
            from 2/27/17.                                                               weight.
   3/6/2017 A nurse saw the patient. The blood pressure was 61/52. A             19     The patient had blood pressure consistent with shock,
            nurse noted that the patient almost fell getting on an                      yet the doctor ignored the patient. This was indifferent.
            examination table. The nurse documented calling the chronic
            care nurse to clarify blood pressure medication as pressure
            was very low. The nurse documented notifying the doctor but
            did not take any orders.
   3/6/2017 The GI referral from 2/21/17 was approved as a routine.
   3/6/2017 A NP saw the patient in HTN clinic. The BP was 102/75. The          1, 2, 3 The NP failed to take appropriate history. The patient
            NP took no history outside of the check box format, including               had extremely low blood pressures previously and
            the box "if obese advise to lose weight" even though the                    needed medication lowered or discontinued. The NP
            patient had pancreatic cancer and had lost over 80 pounds.                  did not address the patient's pancreatic mass and
            The NP took no other history of the patient's other medical                 update the status of the workup.
            problems.
   3/7/2017 A nurse saw the patient. BP 130/95. The nurse documented
            "acute pain" but no pain assessment was done.

   3/8/2017 At 4:22 am a LPN saw the patient. The blood pressure was
            120/89. The patient complaint was "Still the same old
            stabbing pains at times on my right side." The nurse noted
            that the patient was on one tablet of Tylenol #3. The nurse
            documented that the patient reported that the pain
            medication was effective.
   3/8/2017 At 2:48 pm a nurse saw the patient. The vital signs were
            identical to the 4:00 am vital signs.




                                                                          257
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 258 of 431 PageID #:12456
Patient #20


   3/8/2017 At 3:34 pm a doctor saw the patient. The vital signs were         6, 11, The medical record falsely records vital signs. Abnormal
            identical to those done at 4:00 am. The doctor noted                12   labs were noted but no action was taken. The doctor
            abdominal pain and that it was hard to sleep. The plan was to            took no action to determine how to improve nutrition
            follow up with GI for possible biopsy. Labs were noted                   or even establish the degree of malnutrition. The
            showing albumin of 2.7, and HGB 10.8 but these abnormalities             doctor did not evaluate for pain. The GI consult was
            were not addressed. The doctor did not adjust the pain                   significantly delayed.
            medication. The assessment included likely pancreatic cancer
            but the biopsy was still being delayed. The doctor
            documented anemia and moderate malnutrition but no action
            was taken.
   3/9/2017 A nurse saw the patient and the vitals were identical to those     11     The medical record falsely records vital signs.
            from 3/8/17. The patient complained of pain and asked if
            there was another pain medication order. The nurse told the
            patient that there was no new order for pain medication. The
            assessment was "acute pain." The nurse documented a plan
            to inform the doctor of the pain.

  3/10/2017 The MAR shows patient received amlodipine. Instead of giving
            the patient morphine, Tylenol #3 was ordered one tablet TID
            for only two weeks. But there was no discussion of why this
            was done. The patient was on 15 ER morphine BID and 15IR Q
            four hours as needed. Substituting Tylenol #3 1 TID is a
            significant reduction in pain control.

  3/10/2017 A nurse saw the patient. The vitals were identical to 3/8/17.      11     Vital signs were identical.
            The patient asked for pain medication. There was no pain
            assessment.
  3/11/2017 A nurse saw the patient. The vitals were identical to 3/8/17.      11     Vital signs were identical.
            The patient had pain but there was no pain assessment.

  3/12/2017 A nurse saw the patient. The vitals were identical to 3/8/17.      11     Vital signs were identical.




                                                                        258
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 259 of 431 PageID #:12457
Patient #20


  3/13/2017 A nurse saw the patient. The BP was 121/93; the temperature       11   Vital signs were identical. Notably, these vital signs do
            and respiratory rate were identical to 3/8/17. The weight was          record the date they were done but what this means is
            listed as 140 pounds.                                                  that vital signs are not refreshed when patients are seen
                                                                                   and dated vital signs are used for evaluations.

  3/14/2017 A doctor wrote a brief note without seeing the patient. The
            doctor noted that the KUB showed an unremarkable gas
            pattern with gallstones in the CBD stent.
  3/14/2017 A nurse saw the patient. The vitals were identical to 3/13/17.    11   Vital signs were identical.
            Pain assessment was not done as usual.
  3/15/2017 A nurse saw the patient. The vitals were identical to 3/13/17.    11   Vital signs were identical.

  3/15/2017 A doctor saw the patient. The vitals were identical to 3/13/17.   11   Vital signs were identical.
            No pain assessment was done. The plan was still to follow up
            with GI. The doctor ordered tramadol but only one tablet
            daily. The doctor added Boost one can daily.

  3/16/2017 A nurse saw the patient. The vitals were identical to 3/13/17.    11   Vital signs were identical.
            The nurse documented that the patient had stomach pain and
            asked for pain medication.
  3/17/2017 A nurse saw the patient. The vital signs were identical to        11   Vital signs were identical.
            3/13/17. The weight was 140. The patient had pain. The
            patient's pain improved after tramadol.
  3/18/2017 Identical vital signs.                                            11   Vital signs were identical.
  3/19/2017 Identical vital signs.                                            11   Vital signs were identical.
  3/20/2017 The patient complained of abdominal pain. The vitals were T       16   The nurse should have called a provider.
            97.9; P 79; R 18; BP 120/80 and weight 137. The nurse took
            no action about the pain.
  3/21/2017 The patient complained of pain. T 98.3; P 90; R 16; BP 104/79.    16   The nurse should have called a provider.
            The nurse did not address the pain.




                                                                       259
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 260 of 431 PageID #:12458
Patient #20


  3/21/2017 A GI doctor saw the patient. The doctor noted that the patient            The consultant clearly disagreed with the use of Tylenol
            had been diagnosed with a pancreatic mass in Iowa in 2015                 #3. He was the second consultant to weigh in on pain
            but was lost to follow up and subsequently was seen at County             management.
            hospital in Chicago where the FNA was nondiagnostic. The
            patient had abdominal pain with significant weight loss. The
            liver on the CT scan showed cirrhosis. The consultant
            scheduled an ERCP and FNA. On hand written notes the
            doctor prescribed Fentanyl patch 25 mcg/hr.

  3/22/2017 At 11:40 am the patient complained of pain. T 98.3; P 90; R        16     The nurse should have called a provider.
            16; BP 104/79. The nurse did not address the pain.
  3/22/2017 At 1:39 pm the patient told a doctor that the Tylenol #3          3, 11   This bordered on cruelty. Pancreatic cancer pain is
            helped better than tramadol. The patient was in pain and                  significant and pain management should have included a
            asked for better pain control. The doctor stopped the                     narcotic. Apparently for a physician visit, dated vitals
            tramadol and started one tablet of Tylenol #3 four times a day.           were used.
            The vital signs were identical to the 3/21/17 vitals.

  3/24/2017 A nurse saw the patient. The vitals were identical to the       11, 16    Vitals were dated, the nurse needed to refer to a doctor
            3/21/17 vitals. The patient had stomach pain and asked for                for pain management.
            pain medication. The nurse did not contact a doctor about the
            pain.
  3/24/2017 A nurse saw the patient. Temperature not taken; P 67; R 18;
            BP 152/92. No pain history taken.
  3/25/2017 A nurse saw the patient. Vitals identical to 3/24/17. The        11       Dated vitals used
            patient complained of pain.
  3/26/2017 A nurse saw the patient. Vitals identical to 3/24/17. The        11       Dated vitals used.
            patient complained of pain.
  3/27/2017 A nurse saw the patient at 1:15 pm. Vitals T 98; P 66; R 16; BP
            140/88; weight 140. The patient had no complaints.

  3/27/2017 A nurse saw the patient at 3:39 pm. Vitals were identical to       11     Dated vitals used.
            two hours before.



                                                                       260
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 261 of 431 PageID #:12459
Patient #20


  3/28/2017 A nurse saw the patient who complained of abdominal pain.        11, 16 The nurse needed to call a provider and dated vitals
            The vitals were identical to 3/27/17. The pain was not                  were used.
            addressed.
  3/29/2017 A nurse saw the patient who complained of abdominal pain.        11, 16 The nurse needed to call a provider and dated vitals
            The vitals were identical to 3/27/17.                                   were used.
  3/30/2017 A doctor saw the patient at 1:27 pm. The vitals were identical 1, 3, 11 It is hard to believe that the patient, who had
            to 3/27/17. The doctor wrote "Saw GI who mentioned about                complained of pain to a consultant and to nurses six
            biopsy and planned to change plastic biliary to metallic stent."        times over the past two weeks was pain free. The pain
            The doctor did not document review of the report. The doctor            plan was not addressing the pain. The vital signs were
            documented without taking a pain history that the pain was              dated.
            controlled with Tylenol #3. The doctor documented she would
            discuss a biopsy and replacement of the stent at collegial
            review.
  3/30/2017 A nurse saw the patient at 10:01 pm and the patient said that       11, 16 The nurse needed to call a provider and dated vitals
            "My back and stomach have been hurting all day." The vitals                were used.
            were identical to 3/27/17.
  3/30/2017 A doctor referred the patient for an ERCP for biliary stent
            exchange and a follow up GI appointment.
  3/31/2017 A nurse saw the patient. The vitals were identical to 3/27/17.      11, 16 The nurse needed to call a provider and dated vitals
            The patient asked for pain medication.                                     were used.
  3/31/2017 Albumin 2.3; total protein 5.7 (6-8); CA 19-9 564 (0-37).
   4/1/2017 The patient complained of pain all over. The vital signs were       11, 16 The nurse needed to call a provider and dated vitals
            identical to 3/27/17. The nurse gave pain meds as ordered                  were used.
            but did not discuss the pain with the doctor.
   4/2/2017 A nurse documented the patient saying "I am doing OK only           11, 16 The nurse needed to call a provider and dated vitals
            have belly pain I always have it." The vital signs were identical          were used.
            to 3/27/17.
   4/3/2017 A nurse documented temperature of 98.1; P 75; R 18; BP
            123/86 with a weight of 144.




                                                                          261
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 262 of 431 PageID #:12460
Patient #20


   4/4/2017 The nurse documented that the patient said, "I just have the
            back pain and pressure like I always do nothing new to me."
            The vital signs were identical to 4/3/17. The nurse took no
            action.
   4/5/2017 A doctor saw the patient. The vital signs were identical to   1, 11, 12   The doctor used dated vital signs for an evaluation. The
            4/3/17. Without much history the doctor wrote "Pain is fair               pain history was not consistent with the patient's
            controlled with Tylenol #3." The albumin was 2.3. The doctor              ongoing complaints of pain to nurses. The doctor failed
            noted that GI was going to change stents and that the patient             to refer to assess nutritional status. The delay in
            had no metastases.                                                        evaluation was significant.
   4/5/2017 An ERCP and biopsy were approved by Wexford.
   4/6/2017 A nurse saw the patient. The vital signs were identical to     11, 16 The nurse needed to call a provider and dated vitals
            4/3/17. The patient stated, "just the same old aches and pains        were used.
            in my stomach."
   4/7/2017 A nurse saw the patient. The vital signs were identical to      11    Vital signs were dated.
            4/3/17.
   4/7/2017 A doctor prescribed Tylenol #3 1 tab BID for a month.
   4/8/2017 A nurse saw the patient. The vital signs were identical to      11    Vital signs were dated.
            4/3/17.
   4/9/2017 A nurse documented that the patient had stomach pain. The      11, 16 The nurse needed to call a provider and dated vitals
            vital signs were identical to 4/3/17. No action was taken.            were used.

  4/10/2017 A nurse documented T 97.8; P 81; R 16; BP 139/103; weight
            142.
  4/11/2017 A nurse documented that her stomach hurt "like it always        11, 16 The nurse needed to call a provider and dated vitals
            does." The vital signs were identical to 4/10/17. No action            were used.
            was taken.
  4/12/2017 A nurse documented identical vitals from 4/10/17.                11       Vital signs were dated.
  4/13/2017 A nurse documented identical vitals from 4/10/17.                11       Vital signs were dated.




                                                                      262
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 263 of 431 PageID #:12461
Patient #20


  4/13/2017 A doctor saw the patient. The vitals were identical to 4/10/17. 1, 2, 3    Given complaints of pain to nurses, a decrease in pain
            The Tylenol #3 was causing constipation and the doctor                     medication seemed cruel. The doctor did not appear to
            decreased the dose to TID. The patient was documented as                   appreciate the degree of pain the patient was in and
            anicteric. There was no change to the plan except the                      didn't assess for this.
            decrease of pain medication.
  4/14/2017 A nurse documented identical vitals from 4/10/17. The
            patient apparently was to go offsite for a FNA biopsy and
            biliary stent exchange.
  4/14/2017 At 9:24 pm a nurse documented T 87.5; P 81; R 16; and BP          16       The nurse should have called a provider.
            93/65. The nurse took no action regarding the low blood
            pressure. The weight was 142 pounds.
  4/14/2017 A doctor prescribed Tylenol # 3 one tab TID for two months.

  4/16/2017 A nurse noted that the patient complained that the                16       The nurse should have called a provider.
            medications weren't working and she was having
            breakthrough pain. The vitals were identical to 4/14/17.
            Remarkably, the nurse wrote to continue the current orders
            and did not talk to a physician.
  4/17/2017 A nurse documented that the patient was having discomfort in      16       The nurse should have called a provider.
            her abdomen and had nausea and vomiting "this weekend."
            The T 97.9; P 95; R 14; BP 128/74 and weight 128 pounds.

  4/17/2017 Albumin 2.9; BUN 5; potassium 3.1 (3.5-5.3).
  4/18/2017 A nurse saw the patient, who complained that she had           11, 19, 8   Dated vitals used. Apparently the doctor didn't evaluate
            vomited twice since the night before. The patient couldn't eat             the patient for diarrhea, vomiting, and not eating. This
            without pain. The nurse remarkably used the identical vitals               was indifferent, as the doctor was ignoring serious
            since the day before even though the patient had been                      medical conditions. Laboratory tests should have been
            vomiting. The patient had diarrhea, vomiting, and wasn't                   ordered due to the vomiting to assess for dehydration.
            eating. The nurse told a doctor about the vomiting and weight
            loss.




                                                                       263
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 264 of 431 PageID #:12462
Patient #20


  4/19/2017 A nurse saw the patient. The vital signs were identical to       11, 16, 8 The nurse used dated vitals and failed to call a physician
            4/17/17. The nurse documented that the patient couldn't                    for serious medical conditions. Labs should have been
            move without pain and that if she ate she vomited the food.                ordered because of the vomiting.
            Remarkably, though in the narrative note, the nurse
            documented that "increased rate of respirations noted" even
            though the vital signs documented were identical to 4/17/17
            and the respiratory rate was 14, which is normal.

  4/19/2017 At 10:01 pm a nurse documented that the patient was having 11, 16, 8 The patient had a serious event and the nurse used
            "foul smelling vomiting." The nurse noted that a doctor saw          dated vitals. The nurse should have consulted a doctor
            the patient and that mag citrate and Zofran were ordered.            and labs should have been ordered.
            The vitals were identical to the vitals from 4/17/17.

  4/19/2017 At 11:31 pm a doctor documented a note. The patient           11, 14, 8   There was no report from the GI consultant. The
            complained of vomiting since her procedure 4-5 days ago. The              patient had four days of vomiting with abnormal labs
            doctor noted identical vitals to 4/10/17. The doctor reviewed             from the day before. The patient was in pain yet the
            labs from 4/18/17. The potassium was 3.1.; the alkaline                   doctor discontinued pain medication. The doctor did not
            phosphatase was 300; albumin 2.9. The BUN was not given.                  attempt to obtain orthostatic vitals to assess for
            The doctor documented that the stent "exchange was                        dehydration. Under these circumstances admission to a
            attempted but unsuccessful per verbal report 4/14/17." The                hospital was indicated. Instead, the doctor stopped
            doctor ordered a CMP and advised to decrease narcotics until              pain medication, ordered an antiemetic, and an
            symptoms improve. Zofran was ordered along with an                        abdominal x-ray. Intravenous fluid was indicated as the
            abdominal x-ray.                                                          patient was unable to take by mouth. The doctor
                                                                                      should have ordered labs. Care was grossly and
                                                                                      flagrantly unacceptable.

  4/20/2017 At 5:11 pm a nurse saw the patient. The patient hadn't been      11, 16, 8 The nurse used dated vitals and failed to call a physician
            seen since the night before. The vital signs were identical to             for serious medical conditions. Labs should have been
            the 4/10/17 note. The patient had significant pain and                     ordered due to not eating.
            couldn't eat or drink.




                                                                        264
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 265 of 431 PageID #:12463
Patient #20


  4/20/2017 At 11:04 a nurse saw the patient. The vital signs were        11, 16, 8 The nurse used dated vitals and failed to call a physician
            identical to the 4/10/17 note. The nurse noted that the                 for serious medical conditions. Labs should have been
            patient vomited 200 cc. There was no assessment or consult              ordered due to vomiting.
            with a doctor. At 11:05 a nurse wrote a second note using the
            same vital signs. The nurse documented the patient saying
            that the patient was "25." There was no assessment or plan.

  4/21/2017 A doctor prescribed 15 mg morphine every six hours.
  4/21/2017 A doctor saw the patient. The vitals were identical to 4/10/17.    11, 8   The doctor evaluated the patient but used dated vitals.
            The doctor told the patient that the biopsy showed                         The doctor started morphine only after obtaining a
            adenocarcinoma. This diagnosis was five months after                       diagnosis. There was no therapeutic plan for this
            incarceration. The patient was sad and crying. The patient                 patient. Due to the recent vomiting labs should have
            had a June out date. She had two sons and 15 grandchildren.                been ordered.
            The patient was agreeable to stronger pain medication. The
            doctor documented that she would assist the patient with
            application for compassionate release and consult the
            oncologist for prognosis and would maximize pain
            management. But the pain medication order was not in this
            note and it was unclear what maximize pain management
            meant. The doctor did not order additional pain medication.

  4/21/2017 A nurse saw the patient. The vital signs were identical to the
            4/10/17 note. The patient was now on a fentanyl patchy
            which was "helping with the pain." The patient had
            constipation. The patient was given Miralax.

  4/21/2017 Albumin 3.4; potassium 2.9 (3.5-5.3); alk phos 239.
  4/21/2017 A morphine fentanyl patch was prescribed for four days.
  4/21/2017 A doctor prescribed 0.5 mg morphine QID at 11:09 am.
  4/21/2017 A doctor prescribed 5 mg morphine QID at 11:16 am.                  3      This is an extremely low dose. The morphine should
                                                                                       have been titrated to the patient's pain.




                                                                        265
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 266 of 431 PageID #:12464
Patient #20


  4/21/2017 The MAR showed that the patient received a single fentanyl
            patch on 4/21/17. This was good for 72 hours. The
            medication was discontinued on 4/24/17.
  4/22/2017 A doctor wrote a note that the hypokalemia was worse from        11   To have an electronic medical record that locks because
            3.1 to 2.9 and that the patient was refusing potassium                another individual is using it is unacceptable.
            supplementation. The doctor wrote that she was unable to
            enter orders since the computer was locked by the nurse. The
            nurse left the infirmary and the computer was unable to be
            used.
  4/22/2017 An LPN saw the patient. The patient was able to sleep a little
            since the fentanyl patch. The patient wasn't eating. The
            patient said the fentanyl patch was helping quite a bit. The
            patient was able to tolerate liquid Boost.

  4/22/2017 Morphine was prescribed 15 mg Q 6 hours but this was
            stopped on 4/24/17.
  4/22/2017 A MAR showed the patient received one day of 15 mg
            morphine every six hours.
  4/23/2017 A nurse saw the patient. The vitals were identical to 4/10/17.   11   Vitals were dated, the nurse needed to refer to a doctor
            The patient still had pain despite the fentanyl patch.                for pain management.

  4/23/2017 A nurse noted that the patient wasn't talking much and the       11   Vitals were dated.
            patient was very weak. The vitals were identical to 4/10/17.
            At 2:48 pm the patient was sent to a hospital. It wasn't clear
            why.
  4/23/2017 At 10:16 pm a nurse noted that the patient returned from the
            hospital and ordered to discontinue the patch. The
            temperature was 93.6; pulse 120; BP 122/96. The assessment
            was hypotension although the blood pressure was not low.




                                                                       266
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 267 of 431 PageID #:12465
Patient #20


  4/23/2017 The patient was sent to a hospital. The discharge diagnoses      4    Given dehydration and hypokalemia, it is clear that
            were hypokalemia, cancer pain, and dehydration.                       providers at the facility were not appropriately
                                                                                  monitoring the patient's condition. She had vomiting
                                                                                  and did not have laboratory monitoring to assess
                                                                                  whether the vomiting was affecting her electrolyte
                                                                                  status.
  4/24/2017 A nurse documented identical vitals from the day before. The     4    The patient needed to be on a stronger narcotic.
            patient was too weak to sit up. The patient wasn't speaking
            and only nodded her head in response to questions. Tylenol
            #3 was given for pain.
  4/24/2017 At 1:02 pm the patient told a nurse "I need more pain meds I     14   The facility was unable to care for this patient who
            hurt so bad." The blood pressure was 84/52. The patient               needed skilled nursing care and a doctor who
            vomited. Morphine was crushed and given in pudding but the            understood pain management and end-stage cancer
            patient vomited after eating. An IV was started and Zofran            management. She needed transfer to a higher level of
            was given IV.                                                         care.
  4/24/2017 At 6:38 pm a doctor saw the patient. The vitals from 1:00 pm     4    The patient was placed on palliative sedation with
            were used on the note. The patient was now on morphine                morphine and lorazepam but it wasn't clear that the
            sulfate 10 mg every two hours. Family had come for a visit.           patient was involved in the decision and should have
            The doctor added lorazepam every two hours.                           been.

  4/24/2017 A nurse saw the patient at 11:41 pm and noted identical vital    11   Vital signs were identical
            signs from early that day.
  4/24/2017 Morphine sulphate was ordered 10 mg every four hours at
            3:44 pm.
  4/24/2017 Morphine sulphate was ordered 10 mg every two hours at
            6:12 pm.
  4/24/2017 Lorazepam 2 mg IM was ordered every two hours for seven          4    This was an extraordinary dose of lorazepam
            days at 12:55 pm.                                                     intravenously. This was clearly palliative sedation and
                                                                                  needed to be discussed with the family and patient, but
                                                                                  it wasn't clear that this occurred.
  4/24/2017 Lorazepam 2 mg IV push every two hours was ordered for
            three days. The order was at 6:52.



                                                                       267
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 268 of 431 PageID #:12466
Patient #20


  4/24/2017 A doctor prescribed morphine 10 mg every 2 hours PRN and
            lorazepam 2 mg IV every two hours.
  4/24/2017 A doctor prescribed .25 mg morphine every six hours. This
            was discontinued the same day.
  4/24/2017 A doctor prescribed 5 mg morphine every six hours.
  4/25/2017 Just after midnight a nurse noted identical vital signs from the   11   Vital signs were identical.
            day before. Ativan was given IV.
  4/25/2017 At 3:45 am a nurse saw the patient. The vital signs were
            identical to the day before. Ativan was being given every two
            hours. At 7:00 am the patient was lethargic. Vital signs
            continued to be from the day before. At 3:54 pm the patient
            expired.




                                                                         268
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 269 of 431 PageID #:12467
Patient #21


  11/2/2011 Annual health examination documents prostate cancer, DM,
            and HTN as problems. The weight was 174. Refused rectal
            examination.
  6/26/2012 EKG showing NSR but looks like flat ST segment in lateral
            leads.
 10/23/2013 Annual health examination documents prostate cancer, DM,
            and HTN as problems. The weight was 194. Rectal
            examination deferred.
   2/4/2014 PSA 10.9 (0-3.9).
   3/4/2014 Microalbumin 7 (0-30); glucose 121; A1c 6.1; total cholesterol
            181; TG 101; HDL 40; LDL 121; TSH 0.73; creatinine 1.02.

  5/13/2014 PSA 2.4; creatinine 0.89.
   8/4/2014 A doctor saw the patient in diabetes and HTN chronic clinics.    1, 17   The history was poor. The plan did not include use of a
            The weight was 174 pounds. The blood pressure was difficult              statin despite high risk. Weight loss was not evaluated.
            to read but appeared to be 131/84. The doctor noted that the
            LDL was 121 and the most recent A1c was 5.6. The doctor
            took no history and did not address what medications the
            patient was taking except to note that the patient had a
            current prescription for Lopressor until 1/25/15. The doctor
            assessed the patient in good diabetic control. The doctor did
            not address apparent weight loss of 20 pounds since the 2013
            annual exam. The diabetic medication apparently was
            discontinued in July but no mention was made of this. The
            doctor did not check recent CBGs . The recent A1c was about
            the time the medication was discontinued. The doctor did not
            order any follow up. The patient had a 44% 10-year risk of
            heart disease and stroke yet was not placed on a statin drug.



  11/4/2014 PSA 8.7; creatinine 0.89.




                                                                       269
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 270 of 431 PageID #:12468
Patient #21


 12/30/2014 A doctor saw the patient for diabetes and HTN chronic clinics.   1, 17   The history was poor. The plan did not include use of a
            The weight was 182. The BP was 131/70. The doctor took no                statin despite high risk. Weight loss was not evaluated.
            history. He noted the recent LDL of 121 and A1c of 5.5. Only a
            brief examination was done. The only assessment was good
            hypertension and diabetes control. The doctor didn't discuss
            medications. Apparently diabetic medication was
            discontinued in July but the doctor didn't mention this.


   3/3/2015 Microalbumin 34; A1c 6.5; cholesterol 199; TG 131; HDL 43;
            LDL 130; PSA 1.4; testosterone 23 (300-720); creatinine 0.9.

  3/10/2015 EKG showing sinus rhythm with moderate ST depression.
  3/17/2015 BUN 21; PSA 1; testosterone 20.
  4/17/2015 A NP saw the patient for diabetes and HTN chronic clinics. The   3, 6, 17 The patient had a recent EKG with ST depression and
            BP was 120/70. The weight was 192. The NP noted a recent                  high cardiovascular risk but these were unnoticed. The
            LDL of 130 with cholesterol 199 and HDL 43. The NP noted                  patient had a 39% 10-year risk of heart disease or stroke
            that medication for diabetes had been discontinued on                     and should have been offered high intensity statin.
            7/15/14. The NP noted that the patient was on Lopressor and
            ASA but did not mention a statin drug.

   7/5/2015 A nurse evaluated the patient for generalized weakness. The
            weight was 193.
  7/13/2015 A1c 8.3.
  7/31/2015 A nurse saw the patient for medication refill. The weight was
            189.




                                                                       270
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 271 of 431 PageID #:12469
Patient #21


  8/20/2015 A doctor saw the patient for diabetes and HTN chronic clinics.     1, 17   The patient had high cardiovascular risk but these were
            The weight was 187. The blood pressure 128/64. The doctor                  unnoticed. The patient had a 39% 10-year risk of heart
            took no history. The doctor did note that the recent LDL was               disease or stroke and should have been offered high
            130 and A1c was 8.3. The doctor noted that the patient was                 intensity statin. The NP should have taken a history of
            taking HCTZ, Lopressor ASA and metformin 1000 mg BID. At                   chest pain or angina equivalents.
            the last chronic disease clinic the patient had been on no
            diabetes medication. The doctor started glipizide 5 mg daily .
            The doctor did not address the lipids.

  8/28/2015 A1c 7.9; cholesterol 172; TG 145; HDL 34; LDL 105; creatinine
            0.9.
   9/1/2015 Hepatitis C negative; cholesterol 168; TG 129; HDL 37; LDL
            109.
  9/22/2015 PSA 3.4.
 10/23/2015 Annual health examination documents HTN, DM, prostate               7      Colorectal screening was not offered.
            cancer, and blindness in L eye. Weight is 182.8. No offer of
            rectal examination.
  11/3/2015 A1c 5.7; creatinine 0.79.
  12/6/2015 A doctor saw the patient for diabetes and HTN chronic clinics.     1, 17   The patient had a 10-year risk of heart disease or stroke
            The BP was 138/72, recent LD 109; and recent A1c 5.7. The                  of 47% and should have been offered a statin drug. The
            doctor took no history and did a brief exam and continued                  doctor did not ask about any problems with the new
            HCTZ, ASA, Lopressor, metformin, and glipizide.                            diabetic medication.

   1/6/2016 A clerk documented that the patient was presented to
            collegial review for an oncology follow up.
   1/7/2016 PSA 3.3; creatinine 0.96; hemoglobin 14.3.
  1/12/2016 A doctor noted that the patient returned from Lupron                10     The doctor didn't follow up appropriately after the
            injection. There was no history, exam, review of the report,               consultation. The report wasn't reviewed and the
            discussion of the status of the patient or discussion with the             doctor didn't discuss with the patient.
            patient.




                                                                         271
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 272 of 431 PageID #:12470
Patient #21


  1/17/2016 The patient complained of weakness and being wore out. The
            patient complained of night sweats but no weight loss. The
            weight was 186 pounds. The nurse took no action except to
            give the patient allergy medication and cough syrup even
            though the patient did not complain of upper respiratory
            symptoms.
   2/4/2016 A doctor saw the patient for shortness of breath. The patient
            weighed 181. The note was mostly illegible. The doctor
            appears to have diagnosed upper respiratory infection and
            bronchitis and prescribed amoxicillin for 10 days with an as
            needed follow up.
  3/13/2016 The patient saw a nurse for a complaint of abdominal pain.
            The weight was 179. The patient thought he had possible
            blood in his stool. The patient complained also of weakness.
            The nurse referred the patient to a physician.

  3/16/2016 A clerk documented that the patient was presented to
            collegial for an oncology follow up.
  3/16/2016 A doctor wrote a brief note stating that the patient had           7   The patient had blood in his stool but since there was no
            abdominal pain and constipation. The doctor noted that the             active bleeding the doctor took no action. The patient
            patient was moving his bowel and that there was no bright red          was 72 years old and had abdominal pain and blood per
            blood. The doctor noted that the patient refused a rectal              rectum and should have had a colonoscopy.
            exam. There was no other history or examination. The doctor
            ordered milk of magnesia and stool softener but no other
            diagnostic tests. The doctor did not ask about ability to eat or
            identify whether the patient lost weight.

   4/5/2016 Cholesterol 191; TG 114; HDL 42; LDL 126; creatinine 0.91.
  5/19/2016 The patient went to the oncology follow up appointment.




                                                                         272
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 273 of 431 PageID #:12471
Patient #21


  5/19/2016 A nurse saw the patient after his oncology appointment. The
            blood pressure was 160/90.
  5/25/2016 A NP saw the patient post-oncology visit. The NP documented
            review of the oncology notes and started antibiotics as
            recommended by the oncologist.
  6/20/2016 A nurse saw the patient for upper respiratory symptoms. The       16    The patient had respiratory symptoms for several
            patient had a cough. The nurse documented a weight of                   months with cough. The nurse should have consulted a
            174.8. The nurse failed to notice the weight loss. The nurse            physician.
            gave the patient CTM and ibuprofen by protocol without
            referral.
   7/3/2016 A nurse saw the patient for abdominal pain. The patient
            described "occ constant pain" which seems inherently
            contradictory. The patient said he had the pain for several
            weeks. The weight was 177 pounds. The nurse referred the
            patient to a provider.
   7/6/2016 A1c 5.3; creatinine 0.92.
  7/14/2016 A doctor saw the patient and wrote an extremely brief note.      1, 2, 7 The history and evaluation were inadequate. The
            The doctor wrote that the patient had "burning sensation                 patient had abdominal pain for five months. Without
            upper abd R>L postprandial." That was the entire history.                adequate evaluation the doctor ordered an anti-acid
            The doctor did not obtain a weight, determine the quality or             medication. Due to age, prior blood per rectum, and
            intensity of pain, determine whether the patient was able to             abdominal pain for five months, colonoscopy was
            eat normal, had diarrhea, or constipation. The history was               indicated.
            inadequate. There was no assessment or differential. The
            doctor stopped Pepcid and started Prilosec with a follow up in
            two weeks.




                                                                       273
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 274 of 431 PageID #:12472
Patient #21


  7/29/2016 A NP saw the patient in follow up for the abdominal pain. The      1, 7, 8 The history was inadequate. The severity and duration
            only history was that the patient had recently been started on             of pain was not obtained. Associated symptoms were
            Prilosec and was "some" better but the patient still had pain.             not obtained. Precipitants, quality, temporal elements,
            The NP documented that the patient had normal bowel                        and radiation were not obtained. The physical
            movements. The NP exam was that the abdomen was firm,                      examination was extremely brief. No laboratory tests
            with "sluggish" bowel sounds. Based on this limited history                were ordered. A KUB was ordered but this would
            the NP diagnosed "?ulcer" and ordered a KUB with follow up                 unlikely be of clinical value with the patient's complaint.
            in two weeks. The blood pressure was 148/80, but the NP did                The NP failed to establish an appropriate treatment plan
            not address this.                                                          and failed to obtain appropriate laboratory tests (CBC,
                                                                                       CMP) or colonoscopy.


  8/19/2016 An NP saw the patient. The blood pressure was 170/90. The          3, 15   The NP failed to modify BP meds despite significant
            weight was not taken. The NP noted that there was no x-ray                 elevation of blood pressure. The NP failed to follow up
            report yet. The film had been done on 8/8/16. The NP took                  on the abdominal pain which the patient had for over
            no history regarding the patient's symptoms. The only                      five months and didn't order follow up despite not
            examination was to state "abd soft - No reddened skin." The                reviewing the x-ray.
            NP ordered no follow up without even asking if the patient still
            had symptoms. The weight wasn't checked. The NP did ask
            that the blood pressure be checked twice a week for two
            weeks.
  8/26/2016 A CMT noted that the patient's BP had four blood pressure
            checks including: 146/74; 150/82; 138/84; and 144/76. All of
            these were not at goal for a diabetic except for one.

  8/29/2016 A CMT BP was 148/78.
   9/2/2016 A CMT saw the patient for a dry cough and shortness of breath       16     The CMT should have called a doctor as the patient had
            for 5-6 days. The weight was 174. The nurse used an upper                  a serious condition beyond the scope of practice of a
            respiratory protocol and identified no problems. The nurse                 CMT to address.
            gave the patient over-the-counter medication and sent the
            patient back to his unit.




                                                                        274
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 275 of 431 PageID #:12473
Patient #21


  10/5/2016 A CMT saw the patient for weakness, fatigue and cough. The       16     The CMT should have consulted a provider.
            patient weighed 172 pounds. The blood pressure was 150/80.
            The patient complained of shortness of breath. The patient
            had weight loss, fatigue, and weakness. He also had prior
            abdominal pain that was not worked up and the nurse didn't
            ask about this. The CMT gave the patient Tylenol with no
            referral.
 10/30/2016 A NP saw the patient for weight loss. The patient weighed 160 1, 2, 3   The NP took inadequate history and made an
            pounds. The blood pressure was 140/74. The only NP history              inadequate assessment. The patient had recent
            was that that patient lost weight. The only physical                    shortness of breath and more remotely abdominal pain
            examination was that the patient could walk to the scale, had           which were not considered. Abdominal x-ray is unlikely
            a soft abdomen and clear lungs. The assessment was weight               to be useful in an evaluation of weight loss.
            loss. The NP plan was to give the patient a lay in permit with a        Colonoscopy was indicated. CT of the abdomen should
            slow walk permit. The NP ordered weekly weights for three               have been considered. The other labs and chest film
            months and ordered CMP, CBC and UA with another KUB and                 were appropriate.
            chest x-ray.

  11/3/2016 X-ray showing punctate density over lower pole of left kidney
            likely representing a stone. US recommended.
  11/3/2016 Microalbumin 79; BUN 24 (0-20); sodium 134; creatinine 1.31
            (0.5-1.5); A1c 5.6 (4-6); hemoglobin 12.3 (13.2-18).
  11/3/2016 An NP wrote that the patient presented to the ER with
            abdominal pain with 12 pound weight loss over the past
            month. The NP noted that the recent KUB showed stool. The
            NP sent the patient to a hospital for right lower quadrant pain.




                                                                         275
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 276 of 431 PageID #:12474
Patient #21


  11/3/2016 An incident report documents that the inmate was sent to
            Chester Memorial Hospital. There was a CT scan report which
            documented a large retroperitoneal mass suspicious for
            lymphoma. The hospital documented speaking with Dr.
            Siddiqui who in coordination with Dr. Trost and the NP would
            coordinate further care.
  11/3/2016 A NP noted that the patient returned from the hospital and
            had an abdominal mass. The NP sent the patient back to his
            cell and ordered a follow up with a doctor on 11/7/16. The
            patient's weight was 152 pounds. The NP didn't ask the
            patient whether he was eating or about any symptoms.

  11/7/2016 The weight was listed as 153.6.
  11/8/2016 Security did not bring the patient for his physician follow up   11   Patients should be transported for their appointments.
            appointment.
  11/9/2016 A clerk documented that the patient was to be presented at
            collegial for his oncology follow up for his prostate cancer.
            Wexford UM cancelled the collegial call for the week. UM was
            going to make a decision on their own.

 11/11/2016 An NP saw the patient. The weight was 149 pounds. The NP       10, 11 Follow up of the hospital report was not done because
            noted that the patient was scheduled for a follow up of an            there was no report. The NP did not address the weight
            offsite visit from Memorial Hospital. The NP noted that there         loss.
            were no notes from the hospital in the chart yet. The NP noted
            that the patient could walk to the scale and get up out of the
            chair and had a good BM after taking magnesium citrate. That
            was the extent of the examination. The NP documented that
            labs were pending from the hospital. The NP noted that the
            patient was to follow up with the doctor.

 11/14/2016 A CMT took a weight of 148.2 pounds.




                                                                       276
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 277 of 431 PageID #:12475
Patient #21


 11/17/2016 A doctor saw the patient and the patient was anorexic and felt     1, 3, 8 The doctor took no history and failed to establish a plan
            weak. The doctor noted that the patient lost 26 pounds over                that protected the patient and addressed his needs.
            the past three months. The doctor documented that the CT                   Nutritional status was not obtained. It wasn't clear
            scan was noted. There was no history, no evaluation as to                  whether the patient could function in population. The
            whether the patient was able to function on his housing unit,              doctor ordered no labs to determine the metabolic
            whether he was able to eat, or whether he needed a higher                  status of the patient.
            level of care. There was no assessment. The only plan was a
            collegial referral to oncology. The weight was 146 pounds.
            The patient had lost six pounds over the past two weeks and
            should have been considered for infirmary care and had an
            expedited evaluation for biopsy.


 11/21/2016 The patient was seen at Illinois Oncology Inst for his six month
            follow up of prostate cancer. They noted that the patient had
            been increasingly fatigued over the past few months and was
            only able to walk seven feet before getting fatigue. He had
            constipation and only had one BM a week and was drinking
            only 20 ounces of water a day. He had low back and
            abdominal pain intermittently. They noted that a recent CT
            scan showed a large mass in his abdomen. They described the
            mass as 10.7 by 9.9 cm in the upper abdomen extending into
            the right renal bed and retroperitoneum involving the
            periaortic lymph node region with right hydronephrosis. They
            recommended a CT guided biopsy ASAP or in the next two
            weeks to test for non-Hodgkin's lymphoma. They also
            recommended a CT of the brain ASAP. They noted "if his
            physical condition deteriorates at the correctional center, I do
            recommend transfer him to the infirmary and start him on IV
            fluid." They also recommended a three week follow up.




                                                                        277
                    Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 278 of 431 PageID #:12476
Patient #21


 11/21/2016 An NP noted that the patient returned from oncology. The NP 10, 11, The NP failed to review the oncology notes for a biopsy
            documented that orders were noted and that paperwork was      14    and CT brain. The NP also failed to appreciate the note
            sent to med furlough. It wasn't clear what this meant. The NP       about hydration and infirmary placement.
            ordered a follow up in five days, allopurinol, Pepcid,
            dexamethasone, Reglan, ensure, and senakot. The patient
            should have been placed on the infirmary.

 11/26/2016 An NP documented that the patient was being seen for           10, 11, The NP failed to review the oncology notes for a biopsy.
            medical furlough return. The weight was 141.6. The NP took       14    The NP also failed to appreciate the note about
            no history and noted that the patient appeared pale. There             hydration and infirmary placement. It appeared that
            was no exam except to note that bowel sounds were                      the patient may have had a CT of the brain but there
            hypoactive. The NP ordered a CBC, CMP and two week follow              was no report and it wasn't clear what happened.
            up. There was no mention of the CT findings.

 11/28/2016 A CMT took the weekly weight, which was 141.2. No action
            was taken.
 11/30/2016 BUN 28; sodium 134; creatinine 2.06; albumin 3.7;
            hemoglobin 12.1; platelets 287.




                                                                     278
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 279 of 431 PageID #:12477
Patient #21


  12/3/2016 A nurse practitioner saw the patient for a quarterly chronic   1, 3, 6,   The NP failed to take adequate history or review the
            clinic for diabetes and hypertension. The weight was 132. The    10       oncology notes. As a result, the plan was inadequate.
            nurse noted that the recent A1c was 5.6 and was improved.                 Based on recent labs which were not reviewed, the
            The NP noted that the patient was in good control and                     patient appeared mildly dehydrated and had worsening
            decreased glipizide to 2.5 mg daily from 5 mg daily and                   kidney function and had persistent anemia, which were
            metformin to 500 BID from a gram BID. The NP made no                      unnoticed.
            mention of the significant weight loss and did not address the
            retroperitoneal mass. With respect to hypertension clinic, the
            blood pressure was 110/70. The NP noted that recent LDL
            was 126. The NP noted keeping the patient on Lopressor 25;
            HCTZ 25; and ASA 81 daily. The NP did not address the
            elevated cholesterol. More critically, the NP made no mention
            of the significant retroperitoneal mass which had not yet been
            biopsied.




                                                                       279
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 280 of 431 PageID #:12478
Patient #21


  12/3/2016 An NP saw the patient. The weight was 132. The NP noted           7, 14   The NP was more concerned about code status than
            that the patient had a recent oncology visit. The NP noted that           about getting a necessary biopsy of an abdominal mass.
            the patient had a 15-20 pound weight loss, had poor appetite.             The delay in biopsy was significant and unnecessary.
            The NP noted that the diabetic medication had been                        The patient should have been considered for a higher
            decreased and that the A1c was now 5.6. The NP took no                    level of care (infirmary).
            other history, did not determine whether it was safe to be in
            general population and made no effort to determine why the
            patient was losing so much weight. The NP documented that
            the patient was to follow up with a doctor "regarding code
            status - and inmate's concern of life /death options." This was
            remarkable given that a diagnosis had yet to be made. There
            was no concern about the urgency of the diagnosis. The NP
            ordered a CBC, CMP, UA, vitamin D level, A1c and decreased
            the glipizide to 2.5 mg daily, continuing the metformin at 500
            BID. The NP wrote "referral Dr Trost - code status (CANCER)."
            Remarkably, the NP did not initiate any diagnosis and was
            presuming it was a cancer.


  12/3/2016 A CMT took a weight of 139.2.
  12/5/2016 A CMT documented that the patient felt better. The CMT
            documented that the patient was to be starting on ensure.
            The weight was documented as 146.6.
  12/5/2016 A doctor saw the patient but the note was extremely brief.         10     The doctor failed to review the oncology note or
            The doctor noted that the patient had anorexia, was weak,                 recommendations.
            and had lost 50 pounds. The doctor noted no nausea or
            vomiting or abdominal pain. The only plan was to issue
            permits. The doctor noted that the patient was to go out soon
            for oncology.




                                                                        280
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 281 of 431 PageID #:12479
Patient #21


  12/5/2016 A doctor referred the patient for a CT of the brain and CT
            guided biopsy. There was an approval for a CT of the brain
            and another approval for a CT guided biopsy, both dated
            12/5/16.
  12/8/2016 A doctor presented the patient to collegial for oncology follow
            up. Wexford UM cancelled the collegial call and the note by
            the clerk documented that UM would make the decision on
            this case.
 12/14/2016 A clerk documented that the patient was approved for
            oncology follow up as authorization # 465355597.
 12/15/2016 A doctor saw the patient and noted GERD symptoms. The            1, 2     The history and exam were inadequate. The doctor
            weight was 138 pounds. The doctor performed no                            didn't determine whether the abdominal mass might be
            examination and took to history except for GERD symptoms.                 the cause of the symptoms.
            The doctor noted that the patient was to go out for a CT scan
            and biopsy of the mass. The doctor ordered two cans of Boost
            for six months.
 12/28/2016 A nurse saw the patient, who said that he was unable to         14, 19    A doctor should have seen the patient. The patient
            urinate except to dribble. The patient needed to be taken to              clearly couldn't care for himself in general population
            the health care unit in a wheelchair. The nurse noted that the            and was debilitated. He needed to see a doctor and
            patient had 3+ leg edema and had a stage II pressure ulcer on             needed higher level of housing, neither of which
            his hip. The nurse placed the patient on the doctor's sick call           occurred.
            for 12/29/16. This patient should have been seen that day.

 12/29/2016 A doctor saw the patient, who weighed 150 pounds. The             1, 2, 3 Care was grossly and flagrantly unacceptable. The
            doctor noted that the patient had an ulcer on his hip. Much of            patient had serious problems and complications causing
            the note was illegible. The doctor ordered a UA, Flomax, with             debility and inability to care for himself, which were
            a follow up in two weeks. The patient was getting edema but               ignored. This was indifferent care.
            this wasn't evaluated. The doctor did not admit the patient to
            the infirmary even though the patient was clearly unable to
            care for himself to the extent of developing a decubitus ulcer.
            This was neglect.




                                                                        281
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 282 of 431 PageID #:12480
Patient #21


 12/30/2016 Creatinine 1.47 (0.5-1.5); albumin 3.3; AST 16; ALT 29; alk phos
            113; hemoglobin 10.4; platelets 488; normochromic.

   1/9/2017 The weight was 160. The large weight gain was likely fluid due
            to edema but it appeared unrecognized except by a nurse.

  1/23/2017 The weight was 162.
  1/30/2017 The weight was 170.
   2/2/2017 A nurse saw the patient for diarrhea that was reported to         16       The nurse should have consulted a physician.
            medical staff by the patient's cellie. The patient had been
            neglected and should have been on the infirmary. The LPN
            noted a pulse of 113; BP 150/96. Remarkably, the nurse took
            no action and did not refer the patient.
   2/2/2017 A nurse admitted the patient to the infirmary as a chronic                 It was remarkable that lay custody officers and the
            patient based on decline in status based on security complaint.            nurse as opposed to a doctor recognized infirmary care
            The nurse documented a weight of 180, which was clearly                    need. It speaks to the deficiency of the provider staff.
            inaccurate. The BP was 152/94. The nurse noted 2-3+ edema
            of both legs. The nurse did not document review of the
            decubitus ulcer.
   2/2/2017 An NP performed an admission note to the infirmary. The NP      1, 2, 3    The NP failed to take adequate history, failed to
            noted decrease in activity of daily living functioning. The NP             perform adequate exam, and did not establish a
            did not take further history of what was problematic or what               reasonable therapeutic plan based on the patient's
            the patient was unable to do or why this recent change in                  condition.
            status. The NP examination was significantly abnormal. The NP
            only noted that the patient was unable to stand without
            assistance, was oriented to person and place, but had a slow
            response to knowing what time it was.

   2/3/2017 A doctor saw the patient. The entire note was SOA No c/o's         1, 2, 3 There was inadequate history, physical examination, or
            confused ambulates OK P [plan] CPM [continue present                       plan based on the patient's condition. Care was grossly
            management].                                                               and flagrantly unacceptable.




                                                                        282
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 283 of 431 PageID #:12481
Patient #21


   2/4/2017 A nurse saw the patient and noted that the patient was              16, 19 The nurse should have consulted a physician. Confusion
            confused. The nurse wrote that the patient had altered                     is a significant finding and required immediate
            mental status but a physician did not evaluate the patient.                attention.

   2/5/2017 At midnight a nurse saw the patient, who was still confused.    14, 16, The nurse did not consult a physician. A physician
            The nurse noted that the patient was incontinent. Despite         19    needed to immediately evaluate the patient. The
            this, the patient was not admitted to a hospital.                       patient needed to be hospitalized. None of these
                                                                                    happened. Care was grossly and flagrantly
                                                                                    unacceptable.
   2/5/2017 At 4:15 am a nurse documented the patient stating "come on 14, 16, The patient appeared delirious. Instead of referring to a
            guys. Aw come on." The nurse noted that the patient was           19    doctor, the nurse referred to mental health. The patient
            apparently talking to people in his cell who weren't there. The         needed admission to a hospital. Care was grossly and
            nurse noted that the patient was incoherent. The nurse                  flagrantly unacceptable.
            assessed alteration in thought process and referred the
            patient to mental health without discussing the altered mental
            status with a physician.

   2/6/2017 A nurse noted that the patient was confused, incontinent, and
            was scheduled to see mental health.
   2/6/2017 At noon a nurse saw the patient, who was confused with 3+           14, 16, Altered mental status, edema in a patient with a known
            edema of his legs. The nurse noted a wound on the hip. It             19    abdominal mass should have prompted physician
            was not clear that there were orders for monitoring or                      evaluation and admission to a hospital, which did not
            dressing this as the nurses did not mention the decubitus                   occur.
            ulcer.
   2/7/2017 A nurse saw the patient who was still confused with 2-3+            14, 16, Altered mental status, edema in a patient with a known
            edema. The nurse noted no wounds and apparently the                   19    abdominal mass should have prompted physician
            decubitus was not being evaluated.                                          evaluation and admission to a hospital,which did not
                                                                                        occur.




                                                                          283
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 284 of 431 PageID #:12482
Patient #21


   2/7/2017 A doctor noted that the patient was lethargic, confused, and      14   The plan of this doctor was incompetent. The patient
            mumbling unintelligibly and had a superficial decubitus ulcer          needed immediate hospitalization but was ignored.
            on his hip. The doctor noted that the patient was having rapid         Care was grossly and flagrantly unacceptable.
            clinical decline and apparently ordered daily dressing changes.
            The doctor took no action with this patient who had altered
            mental status, new onset edema, decubitus ulcer, and
            undiagnosed abdominal mass. Care was grossly and flagrantly
            unacceptable.

   2/7/2017 At 10:30 am a nurse cleaned the hip ulcer described as a three         This speaks to the neglect of this patient.
            and a half wide area with 1/2 inch deep.
   2/7/2017 At 11:35 am the patient was described by a nurse as lethargic
            with uneven respirations and tachycardia although vital signs
            were not documented. The patient was sent to a hospital.




                                                                        284
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 285 of 431 PageID #:12483
Patient #22


  2/27/2013 The patient transferred to Menard from Pontiac. The patient
            was on enalapril 20; Procardia XL 30; Lopressor 25; ASA.

   5/1/2013 Total protein 8.2 (6-8).
  6/19/2013 The patient was evaluated by a doctor referred by the               2     The doctor failed to note or evaluate an abnormal vital
            optometrist for an elevated blood glucose of 130. The doctor              sign.
            failed to note that the patient had fever. The BP was 156/102
            and the temperature 100.8. The doctor said that the patient
            didn't take his blood pressure medication.

  6/19/2013 A1c 6.4.
  6/26/2013 Diabetes and HTN chronic clinic; weight 255; temperature
            99.4; BP 144/89; A1c 7.9; Procardia was increased to 60 mg.

   7/3/2013 RN notes BP 160/98.
  7/16/2013 BP 156/86.
  7/18/2013 Annual examination weight 250 pounds. No identified
            problems. Notably history of IV drug use, prostitution,
            multiple partners, blood transfusions, and homosexual activity
            were all checked "no." Although the patient did have
            gonorrhea in 1986.
  7/23/2013 BP 170/100.
  7/26/2013 BP 160/98.
   8/6/2013 A1c 6.4; WBC 1.8; HGB 13.5 (13.2-18); neutrophils 0.9 (1.3-
            7.5); lymphocytes 0.6 (1.3-4.2).
  8/18/2013 Chronic clinic flowsheet documents a weight of 260.
  8/19/2013 BP 146/84; weight 260; temperature 98.6; chronic clinic for    1, 2, 3, 6 The doctor failed to adjust medications for high blood
            diabetes and HTN. No changes to medications. No review of                 pressure. The doctor failed to review significantly
            CBGs; most recent A1c 6.4.                                                abnormal white count of 1.8 and took no history and
                                                                                      failed to evaluate.
 11/13/2013 A1c 6.1.




                                                                        285
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 286 of 431 PageID #:12484
Patient #22


  12/4/2013 Diabetes and HTN chronic clinic; weight 247; temperature
            99.4; BP 126/88; Patient now on 90 of Procardia. A1c 6.1.

   3/5/2014 Total protein 8.8 (6-8); A1c 6.2.
  4/23/2014 Diabetes and HTN chronic clinics weight 238; BP 136/90; no
            changes to medication.
   7/2/2014 A1c 6.1.
   8/1/2014 Diabetes HTN chronic clinics. BP 137/76 weight 240; 5 foot 10
            inches. A1c 6.1. No changes made.
  11/9/2014 A1c 6.1.
 11/18/2014 CMT note documents weight 230 and BP 136/70.
   1/8/2015 Diabetes HTN chronic clinics. BP 124/90 weight 240; most
            recent A1c 6.1; no changes made.
  3/20/2015 Total protein 8.6 (6-8); A1c 6.2.
  5/25/2015 Diabetes HTN chronic clinics. BP 100/70; weight 240; A1c 6.2;
            no changes made.
   6/5/2015 Hepatitis A ab negative; hepatitis B core negative; hepatitis B
            ab negative; hepatitis C antibody negative; total protein 8.1 (6-
            8).
  7/17/2015 A1c 6.3.
   9/5/2015 At 3:30 am an RN saw the patient, who was lying on floor
            having urinated on himself. He was weak for the past 3-4 days
            and said he thinks he ate some bad food. The pulse was 120;
            temperature 103 and BP 146/90. The nurse called a doctor
            who ordered stat CBC, CMP and UA; IV fluid and observation
            on the infirmary.
   9/5/2015 WBC 8.7; HGB 11.4; platelets 151; total protein 7.4 (6.6-8.7);
            urine culture grew e Coli.




                                                                         286
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 287 of 431 PageID #:12485
Patient #22


   9/8/2015 A doctor wrote a discharge note to the infirmary. The doctor      1, 2, 12 This was a 45 year old man. Incontinence was not
            noted fever of unknown origin and the diagnosis was R/O                    expected. The patient had anemia, prior leukopenia and
            lupus. The patient had been treated with Septra but had an                 fever. The diagnosis of lupus had no basis. The patient
            unexplained fever and a facial rash. The plan was to work the              should have been referred to a infectious disease
            patient up for lupus or connective tissue disease. Notably                 specialist as the doctor appeared incapable of making a
            there was no history or physical examination for this                      diagnosis. In this population, HIV should have been
            admission. A week follow up was ordered.                                   excluded. Care was grossly and flagrantly unacceptable.

  9/16/2015 A nurse saw the patient. The temperature was 102.6, pulse
            110, and BP 105/70. The nurse noted that the patient was
            brought to the HCU with confusion, was incontinent and was
            weak. The nurse referred to a doctor urgently.

  9/16/2015 A doctor saw the patient because of mental status changes.     1, 2, 14    The doctor took inadequate history, performed
            Remarkably the doctor took virtually no history. The only                  inadequate physical examination, and the plan was
            examination was that the patient had warm dry skin and                     inadequate. The patient had confusion and fever and
            apparently normal cranial nerves 1-7. The temperature was                  should have been admitted to a hospital. He was 45
            104. The doctor assessed an E coli urinary tract infection and             years old. Starting outpatient antibiotics in a confused
            ordered a chest x-ray, urine culture, blood culture, RPR, and              man with fever without a diagnosis was grossly and
            CBC. The doctor started levofloxacin. The patient should have              flagrantly unacceptable care.
            been admitted to a hospital.

  9/16/2015 A nurse practitioner wrote the admission note to the               1, 14   The history was inadequate. The therapeutic plan for
            infirmary. There was little history. The patient had fever of              fever was inadequate. The patient should have been
            102.6 with pulse 110.                                                      hospitalized.




                                                                        287
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 288 of 431 PageID #:12486
Patient #22


  9/17/2015 The doctor discharged the patient on 9/17/15 without any          1, 2, 8, The history was inadequate. The therapeutic plan for
            review of labs. There was no history and no physical                12     fever was inadequate. The evaluation was inadequate.
            examination. The doctor noted that the patient was admitted                Additional labs should have been drawn to exclude
            with UTI, fever, and dehydration. The doctor noted that IV                 infections common in this population including HIV,
            fluid was given with Levaquin. The doctor ordered a week                   blood cultures should have been considered. The
            follow up and discharge diagnoses of UTI, fever, and ?lupus.               patient's problems were beyond the expertise of this
            Yet the doctor did not order tests to evaluate for lupus. The              physician and he should have referred the patient to an
            doctor did not note the discharge temperature                              ID expert.

  9/17/2015 A doctor noted that the temperature was 103 but took little    1, 2, 12   This was incompetent. To presume that fever for years
            history except that the patient was voiding. The doctor took              was normal is incompetent. The history, examination,
            no relevant history and did not examine the patient; and                  and plan was inadequate and the patient's problem was
            reviewed no labs stating that he believed the fevers were not             beyond the expertise of this doctor and he should have
            related to a UTI but possible lupus. The doctor noted that the            referred to an ID specialist. Care was grossly and
            patient had fevers for "years." The doctor discharged the                 flagrantly unacceptable.
            patient without any evaluation. This patient should have been
            referred to an infectious disease consultant as the physician
            didn't know how to evaluate the patient. The doctor did not
            evaluate any lab results.

  9/17/2015 The patient had returned to his cell and was feeling so weak        14    At this point the patient needed a higher level of care,
            he ate sitting on the floor. His pulse was 127 and temperature            as the facility did not know how to manage his care.
            102.8. The nurse sent the patient back to the infirmary for 23            Care was grossly and flagrantly unacceptable.
            hour observation.
  9/17/2015 Chest x-ray negative.
  9/17/2015 ANA none detected; creatinine 1.11 (0.5-1.5); total protein 7.7     6     The patient had anemia and low white count with a
            (6-8); WBC 3.5 (3.9-12); HGB 10.9 (13.2-18); sedimentation                significantly elevated sedimentation rate but these were
            rate 88. There was no documentation by a provider of review               not reviewed.
            of these tests.




                                                                        288
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 289 of 431 PageID #:12487
Patient #22


  9/18/2015 A nurse noted that the patient felt better. The temperature
            was 98.9 and BP 146/92 with P 70. The patient was kept on
            the infirmary until 9/21/15 and was afebrile during that time.

  9/18/2015 A doctor admitted the patient to the infirmary. There was no      1, 2, 8, The doctor failed to examine the patient appropriately
            history except that the patient was being admitted with high      12, 14 for someone with unexplained fever. The doctor should
            fever. The only examination was that the patient was alert,                have ordered RF, HIV, blood cultures, Quantiferon test
            oriented, had clear lungs, and had a soft, non-tender                      or TB skin test, ANA, SPE, and obtained CT scans of the
            abdomen. The doctor remarkably ordered no diagnostic                       abdomen and chest. Because of the altered mental
            studies yet the admitting diagnosis was UTI and "fever of                  status a CT brain was indicated. The patient should
            unknown origin; ? lupus."                                                  have been admitted to a hospital and/or referred to an
                                                                                       ID specialist. Care was grossly and flagrantly
                                                                                       unacceptable.

  9/21/2015 A doctor wrote a note stating that the patient was afebrile for     12    The doctor had no planned "workup" and appeared to
            72 hours. The only documented history was that the patient                not know what to do. The patient should have been
            had no complaints. There was no examination, no review of                 referred.
            laboratory tests and no orders for diagnostic studies. The
            doctor discharged the patient to his cellhouse with follow up
            in a week. On a separate note the doctor noted that the
            workup would proceed as an "outpatient."

 10/12/2015 The patient wasn't seen in a week as scheduled. On 10/12 a          11    Lockdowns shouldn't prevent scheduled doctor's
            CMT wrote that there was a level 1 lockdown and a doctor                  appointments.
            appointment was cancelled.
 10/26/2015 Annual examination weight 235 pounds. Problems HTN, DM,
            history of smoking and drug use but no IV drugs. On this
            annual examination the reviewer documented multiple sexual
            partners and prior blood transfusions which were not
            documented on prior annual history and physical evaluations.
            Given prior transfusions.




                                                                        289
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 290 of 431 PageID #:12488
Patient #22


 10/26/2015 Diabetes HTN chronic clinics BP 164/90; weight 232; last A1c       3     The blood pressure was elevated and medication should
            6.3. No changes made.                                                    have been adjusted.
 10/26/2015 The annual physical examination documented that the patient       1, 8   In light of this updated history the prior history of fever
            did not use IV drugs but did have multiple sexual partners and           should have prompted HIV testing.
            the patient had gonorrhea in the past.
 11/22/2015 A CMT wrote the that the patient said he wanted his blood
            pressure medication changed because it made him feel
            "different." The patient said he wasn't taking his medication.
            The blood pressure was 160/100.
  12/7/2015 Diabetes HTN chronic clinics BP 140/80, temperature 99.8
            weight 225; last A1c 5.6. HGB noted to be 10.9. No changed in
            medication. CBC, CMP, LDH, ferritin, B12, folate and stools for
            occult blood ordered.
 12/14/2015 A doctor saw the patient and noted that the patient had
            anemia with low ferritin and B12 and a "butterfly" rash on his
            face. The ANA test was negative. The doctor noted that the
            patient had low grade fever and that the white count was 2.1.
            There was no history, no physical examination and the doctor
            referred the patient to Dr. Trost (apparently the Medical
            Director) to consider a colonoscopy. This patient needed an ID
            evaluation,as it appeared that the physicians didn't know how
            to evaluate the patient. The patient was started on vitamin
            B12 injections.

 12/14/2015 Ferritin 268 (10-259); WBC 2.1; HGB 12 (13.2-18); platelets
            169; neutrophils 1.1 (1.3-7.5); lymphocytes 0.7 (1.3-4.2); B12
            125 (180-914).
 12/15/2015 Stool negative for occult blood times 3.




                                                                        290
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 291 of 431 PageID #:12489
Patient #22


  1/12/2016 A doctor saw the patient and again took no history and        1, 8, 12   The doctor failed to note or take a history obtained at
            performed no physical examination. The doctor noted that                 the annual physical that the patient had multiple sex
            the patient was feeling better but "still believe he may have            partners and prior gonorrhea and should have ordered
            lupus." The doctor ordered a B12 level, CBC, CMP,                        an HIV test. The doctor did not have the expertise to
            sedimentation rate and rheumatoid factor with a return in two            manage this patient and should have referred. The
            weeks as he was going to present something at collegial                  leukopenia with lymphocytopenia with anemia is
            review.                                                                  characteristic of HIV infection yet was unrecognized. ID
                                                                                     referral was indicated but the doctor didn't have the
                                                                                     sense to do this either.

  1/12/2016 A doctor referred the patient to a rheumatology consultant.      4       The patient had no evidence of lupus serologically
            This was approved on 1/22/16.
  1/19/2016 B12 1104 (180-914); sed rate 73.
  1/22/2016 The scheduling clerk documented that a rheumatology referral
            was approved.
  1/25/2016 A doctor wrote an extremely brief note documenting only that     3       Blood pressure medication should have been adjusted.
            lab tests were pending and scheduled a week follow up. The
            blood pressure was elevated at 148/100 but no action was
            taken.
  1/29/2016 A doctor saw the patient and noted that the sedimentation       1, 8     The doctor should have adjusted blood pressure
            rate was elevated [either 23 or 72]. The blood pressure was              medication. HIV testing was indicated. A 4 month
            120/98 but the doctor didn't address the elevated BP. The                follow up was too long given the patient's problems.
            doctor ordered an ANA test and scheduled a four month
            follow up.
   2/2/2016 ANA not detected; BUN 33; creatinine 1.52 (0.5-1,5); A1c 6.4.

  2/26/2016 A rheumatology clinic note documented that the patient
            wouldn't be scheduled for rheumatology to evaluate for lupus
            because the ANA was negative. The sedimentation rate was
            presumed to be from a urinary tract infection. If there was
            concern for the skin rash a referral to dermatology was
            recommended for biopsy.



                                                                      291
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 292 of 431 PageID #:12490
Patient #22


  3/14/2016 A nurse wrote that the patient was scheduled to see a
            physician but "for some reason MD denied request."
  3/15/2016 A nurse noted a blood pressure of 170/102, pulse of 116, and
            temperature of 99.8. The nurse noted that the patient
            appeared confused as he didn't give correct response when
            asked about his medical issues. The nurse documented
            referring to a doctor.
  3/15/2016 A psychiatrist saw the patient and documented that the
            patient was incontinent of urine and feces and was
            incontinent while wearing his clothes. The psychiatrist also
            noted delusional thinking. The assessment was psychotic
            disorder due to medical condition.
  3/15/2016 A doctor saw the patient and noted that the patient was          1, 2, 14 The patient had confusion, was incontinent, had prior
            admitted [presumably to the infirmary] for psychosis of new               fevers, had low white count and anemia with elevated
            onset and "connective tissue disorder." The only history was              sedimentation rate and the doctor had no plan. HIV
            that the patient had "no lateralizing symptoms." The doctor               testing was indicated but apparently beyond the
            admitted the patient for 23 hour observation and that mental              expertise of the doctor. A CT brain was immediately
            health was going to monitor the patient.                                  indicated. The patient should have been hospitalized
                                                                                      for diagnosis. Care was grossly and flagrantly
                                                                                      unacceptable.
  3/15/2016 A nurse noted vital signs of temperature 99.4, pulse 110, BP
            148/96, and a weight of 212 pounds. Though this was
            approximately a 40 pound weight loss it was unrecognized.

  3/15/2016 At 11:45 pm a nurse documented that the patient said, "You         16    The patient appeared delirious and should have been
            don't understand, I'm a confidential informant. These people             referred to a physician.
            in here are not listening to me!"
  3/16/2016 A nurse documented being unable to take the patient's              16    The nurse should have consulted a physician.
            temperature but documented a pulse of 132 with blood
            pressure of 126/70. The patient was unable to answer
            questions appropriately. The patient told the nurse that he
            was not well but didn't elaborate.



                                                                       292
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 293 of 431 PageID #:12491
Patient #22


  3/16/2016 A nurse documented that the inmate was escorted off the
            infirmary by security to be taken to an outside medical
            furlough. The patient was brought back the same day.

  3/16/2016 A nurse documented that the patient was delusional.
  3/16/2016 The patient was seen in the Belleville Memorial Hospital                  The records in the chart indicate that the patient was
            emergency room for mental status changes. The WBC was                     seen in Belleville Hospital for mental status changes and
            2.5; hemoglobin 11.8; and platelets 144. BUN was 25;                      that he was delusional. Their history was that the
            creatinine 0.9; globulin 3.9. The ER documentation noted that             patient denied fever. They apparently thought that the
            the patient was delusional but answered questions                         patient was delusional for mental health reasons. There
            appropriately.                                                            was no comment on their part regarding the low white
                                                                                      count.
  3/17/2016 A nurse documented that the patient was "very delusional"
            and that it took considerable effort to get the inmate to take
            his food tray and medications. The nurse referred the patient
            to mental health but a doctor did not examine the patient.

  3/17/2016 A doctor wrote an extremely brief note documenting that the
            patient was "alert, delusional, tearful at times." There was no
            history, no examination, and the doctor ordered no diagnostic
            tests. The only plan was "admit."
  3/18/2016 A doctor admitted the patient to the infirmary. There was no    1, 7, 8   The doctor was fixated on lupus as a diagnosis but the
            history except "new onset acute psychosis R/O SLE." The only              patient had no serologic evidence for this condition. A
            examination was "alert, delusional butterfly rash on face,                CT brain and HIV test were indicated but not done. The
            chest clear BS [normal] cardiac RRR." The only orders were for            patient should have been hospitalized. Care was grossly
            an ANA and for mental health to see the patient.                          and flagrantly unacceptable.

  3/18/2016 A doctor wrote a very brief note stating "no c/os mentation
            improved." The only plan was ANA.




                                                                          293
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 294 of 431 PageID #:12492
Patient #22


  3/20/2016 A nurse documented that the patient was "laying in bed yelling
            out intermittently" and "yells and curses for unknown reason."
            The inmate refused to converse with staff.

  3/21/2016 ANA not detected.
  3/23/2016 A doctor saw the patient and wrote an extremely brief note        12   The doctor kept ordering an ANA test but it was done
            stating "remains delusional. Medically stable P. ANA."                 and was negative. The doctor should have referred the
                                                                                   patient.
  3/25/2016 A doctor wrote another very brief note which consisted of         8    The doctor had not excluded physical causes of altered
            "SOA [apparently meaning subjective objective and                      mental status. A CT of the brain had not been done.
            assessment] Delusional. Alert P. mental health to see."
  3/28/2016 A doctor's note consisted of "SOA delusional alert in NAD. P
            vitals daily."
  3/28/2016 A psychiatrist saw the patient and noted that the patient was     12   The psychiatrist confirmed that a mental condition was
            intermittently delusional and stated, "medical etiology                not the cause of the patient's confusion and delirium.
            unknown at this time," implying that the patient did not have          Because the doctor, who was a surgeon, did not have
            a mental health problem as the source of his delirium. The             expertise or training in this area he should have referred
            psychiatrist plan was to note that "medical working to find            to another physician.
            underlying medical problem" and "suggest serum iron level."

  3/29/2016 A doctor saw the patient. The only note was to acknowledge        12   The doctor was following the recommendation of a
            review of the mental health note and to order an iron study            psychiatrist. Both the psychiatrist and surgeon had no
            and to discontinue iron supplementation.                               training in evaluation of confusion with leukopenia,
                                                                                   anemia, elevated sed rate, and fever. The patient
                                                                                   should have been referred.
  3/31/2016 A doctor wrote another very brief note stating that the patient   14   The patient should have been admitted to a hospital.
            was alert and delirious. The plan was to continue present              Care was grossly and flagrantly unacceptable.
            management.
   4/1/2016 A doctor wrote another brief note stating "face [with] dry
            skin." The doctor prescribe a lotion for his dry skin.




                                                                        294
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 295 of 431 PageID #:12493
Patient #22


   4/4/2016 A doctor wrote a brief note that the patient had no complaints     14   It was not competent to send a delirious patient with
            and was alert and in "NAD." The doctor didn't examine the               altered mental status to general population, as he had
            patient and discharged him to his cellhouse with follow up in a         not exhibited ability to care for himself. The patient
            week. The doctor had not completed an evaluation for the                needed a diagnosis and higher level of care housing and
            patient's delirium. The doctor noted on the discharge                   should have been hospitalized for a diagnosis. Care was
            summary that the patient's delirium had "resolved." However,            grossly and flagrantly unacceptable.
            there was no history, no physical examination, and no
            documentation of diagnostic studies related to this problem.
            The doctor wrote, "Mental health evaluated patient and felt
            he had delirium. Delirium ?etiology cleared."


   4/6/2016 A nurse saw the patient, was stated he couldn't walk. The
            weight was 200 pounds. The nurse placed the patient on the
            infirmary for 23 hour observation.
   4/6/2016 At 4:30 a nurse documented that the patient was delusional
            with respect to his conversation with the nurse.

   4/7/2016 A doctor wrote a very brief note stating "alert, Thought
            process organized. Able to ambulate. P. security hold." In a
            subsequent note a nurse documented that the patient was
            discharged from the medical third floor and was made a
            security hold. The patient was not medically monitored while
            on security hold, although it appeared that the patient
            remained on the infirmary unit.
  4/28/2016 Diabetes HTN chronic clinics. BP 130/82; weight 212; last A1c
            6.4; No changes made.
  4/30/2016 A doctor wrote a very brief note stating, "Butterfly skin rash
            face, Refer to Dr. Trost for eval of connective tissue disease."
            That was the entirety of the note.




                                                                         295
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 296 of 431 PageID #:12494
Patient #22


  5/12/2016 Dr. Trost wrote I/M seen for above. P. Collegial referral." It
            wasn't clear what the doctor was referring to.

  5/12/2016 Dr. Trost referred the patient to rheumatology for elevated
            sed rate of 88 to rule out lupus.
  6/21/2016 An NP wrote that the patient was not brought to the clinic for
            a B12 injection. The NP ordered a CBC with B12 level with two
            week follow up.
  6/24/2016 WBC 2.6; HGB 10.5; platelets 131; B12 609 (180-914);
            lymphocytes 0.6 (1.3-4.2).
   7/8/2016 An NP wrote that ordered labs were not in the chart. The           6    It was two weeks since the labs were reported yet were
            patient weighed 188. The NP wrote a ? after the weight but              not in the record.
            did not investigate the 60+ pound weight loss. The NP
            rescheduled the patient "when lab results avail."

  7/15/2016 BUN 23 (6-20); sodium 148 (135-145); potassium 3.9; A1c 5.8.

  7/17/2016 A nurse documented that the patient told her, "I need help I
            can't hold my bowels." The nurse noted that the patient was
            unable to ambulate without assistance. The nurse referred
            the patient to a doctor.
  7/18/2016 A doctor saw the patient. There was no history, no physical  1, 2, 6,   The patient was so disordered that he was incontinent.
            examination, and no assessment. The doctor ordered labs        14       The doctor took no history, performed no exam, failed
            (CBC, CMP, CRP, and sedimentation rate) and ordered an x-ray            to note recent labs showing pancytopenia. The patient
            of the LS spine and ordered Motrin, ointment, iron                      should have been sent to a hospital. Care was grossly
            supplements and a steroid cream all for four months without             and flagrantly unacceptable.
            documenting why he was ordering these items.




                                                                         296
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 297 of 431 PageID #:12495
Patient #22


  7/22/2016 A different doctor saw the patient, who had a temperature of     2, 14     The diagnosis of lupus cerebritis would require exclusion
            101.2. The doctor noted that the patient might have                        of other causes of psychosis and would require serologic
            "probable SLE." The doctor noted that the patient wasn't                   evidence of lupus, which this patient did not have. If the
            "doing personal hygiene." The doctor did not review labs or                doctor thought that the patient had lupus the patient
            assess the weight. The doctor admitted the patient for 23                  should have been admitted to a hospital for CT, MRI,
            hour observation and ordered a UA, CBC, and ordered                        and possibly LP to confirm the diagnosis. Furthermore,
            Levaquin for 10 days without specifying what infection he was              if the lupus was this significant, treatment should have
            treating.                                                                  been immediately initiated and for that reason as well
                                                                                       the patient should have been referred to a tertiary care
                                                                                       hospital, as this condition was beyond the expertise of
                                                                                       these physicians. Care was grossly and flagrantly
                                                                                       unacceptable.


  7/24/2016 A nurse documented that the patient was brought to the
            infirmary in a wheelchair and showered with "much
            assistance."
  7/25/2016 A nurse documented that the patient needed assistance to sit
            up in bed. The patient was voiding dark amber urine in small
            amounts.
  7/25/2016 Dr. Trost saw the patient but wrote an extremely brief note     1, 2, 14   This surgeon had no expertise in managing this type of
            writing, "c/o weakness, alert, in NAD. P admit observe labs."              condition and did not take an adequate history, failed to
            On the same day the same physician wrote an infirmary                      perform, and adequate examination and the therapeutic
            admission note. The history was only that the patient had                  plan was incompetent. The patient should have been
            generalized weakness. The physical examination only                        admitted to a tertiary care hospital. Care was grossly
            documented, "alert in NAD; moves all extremities; facial rash."            and flagrantly unacceptable.
            The assessment was weakness and fever of unknown origin.
            On the nurses admission note the temperature was 99.8.

  7/26/2016 BUN 16; potassium 3.4; WBC 3.1 (3.9-12); HGB 10.1; platelets
            139 (150-450); lymphocytes 0.4 (1.3-4.2) neutrophils normal;
            sed rate 51 (0-10).



                                                                       297
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 298 of 431 PageID #:12496
Patient #22


  7/27/2016 Dr. Trost saw the patient and again wrote an extremely brief
            note documenting "no c/os; alert in NAD, oriented P. labs
            CPM." Notably, nursing noted were describing that the
            patient couldn't move from his bed and needed assistance to
            even sit up.
  7/29/2016 Dr. Trost saw the patient. His only note was "requesting           1,2, 6, The patient had pancytopenia. The doctor failed to take
            shower stable. P. CPM."                                              14    adequate history, performed inadequate examination,
                                                                                       and had an incompetent plan. The doctor failed to note
                                                                                       pancytopenia and confusion. The patient should have
                                                                                       been referred to a tertiary care hospital. Care was
                                                                                       grossly and flagrantly unacceptable.

   8/2/2016 Dr. Trost saw the patient. The only note was "No c/os Labs         1, 2, 6, The patient had pancytopenia. The doctor failed to take
            [change] status to chronic."                                         14     adequate history, performed inadequate examination,
                                                                                        and had an incompetent plan. The doctor failed to note
                                                                                        pancytopenia and confusion. The patient should have
                                                                                        been referred to a tertiary care hosp. Care was grossly
                                                                                        and flagrantly unacceptable.

   8/3/2016 Dr. Trost saw the patient, who complained of right sided            1, 2,   The doctor failed to take adequate history for the
            abdominal pain with deep breaths. There was no other                        complaint, failed to conduct adequate examination, and
            history. The only examination was "face [with] dry skin abd                 made no diagnosis.
            nontender." "P CPM."
   8/5/2016 A nurse documented that the patient stated he couldn't get up        16     The nurse assumed that the patient was malingering.
            out of bed. The nurse noted that the patient was observed by                This was indifferent care.
            staff to be up out of bed. The patient refused to come to the
            door for his meds and food tray and the nurse had the patient
            sign a refusal.
   8/8/2016 Quarterly DM, HTN chronic clinic. Weight not taken. BP
            130/80. Last A1c 5.8. No change in medication.




                                                                         298
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 299 of 431 PageID #:12497
Patient #22


   8/9/2016 Dr. Trost saw the patient and wrote a brief note stating "I/M         1, 2, 14 The doctor didn't even ask why the patient was
            requesting wheelchair P. CXR." Why the doctor ordered a                        requesting a wheelchair. There was no examination and
            chest x-ray is unclear as the doctor documented no history,                    no diagnosis. Apparently the patient couldn't walk.
            physical examination, or assessment.                                           There was no diagnosis or plan except to give the
                                                                                           patient a wheelchair and a chest x-ray for inexplicable
                                                                                           reasons. The patient should have been referred to a
                                                                                           hospital. Care was grossly and flagrantly unacceptable.

  8/11/2016 Chest x-ray negative.
  8/17/2016 Dr. Trost saw the patient and wrote a very brief note         1, 2, 14 The doctor again failed to take any history, performed
            documenting "alert, in NAD, no c/o's facial skin dry flaky P.          inadequate exam, made no diagnosis, and failed to refer
            CPM."                                                                  to a hospital.
  8/24/2016 Dr. Trost wrote a very brief note documenting "no c/o's P.    1, 2, 14 The doctor again failed to take any history, performed
            obtain assistive device for ambulation."                               inadequate exam, made no diagnosis, and failed to refer
                                                                                   to a hospital.
  8/31/2016 Dr. Trost wrote a brief note documenting "exam unchanged P. 1, 2, 14 The doctor again failed to take history, examine or
            rheumatology consult." This was a strange note as Dr. Trost            diagnose the patient and referred the patient
            had almost never examined the patient so it wasn't clear what          incompetently to a rheumatologist for confusion,
            "exam unchanged" meant.                                                pancytopenia, incontinence, and weight loss. There was
                                                                                   no evidence of a rheumatologic disease. The patient
                                                                                   should have been referred to a hospital.

   9/7/2016 Dr. Trost wrote a brief note documenting "exam unchanged P. 1, 2, 14           The doctor again failed to take history, examine, or
            rheumatology consult." This was a strange note as Dr. Trost                   diagnose the patient and referred the patient
            had almost never examined the patient so it wasn't clear what                 incompetently to a rheumatologist for confusion,
            "exam unchanged" meant.                                                       pancytopenia, incontinence, and weight loss. There was
                                                                                          no evidence of a rheumatologic disease. The patient
                                                                                          should have been referred to a hospital.

   9/7/2016 The scheduling clerk noted that the inmate was scheduled for
            a rheumatology consultation on 9/28/16.




                                                                            299
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 300 of 431 PageID #:12498
Patient #22


  9/28/2016 Dr. Trost documented that the patient was requesting a
            wheelchair but didn't say why. There was no history and the
            only physical examination was "alert in NAD weak dry scaly
            skin on face. P. CPM."
  9/28/2016 A rheumatologist saw the patient. There was an order sheet
            and some prescriptions. The rheumatologist ordered CMP,
            CBC, CK, TSH, free T4, sedimentation rate, CRP, RF, anti-CCP
            antibody, ANA, DS DNA, SSA and SSB antibodies, RNP
            antibodies, Smith antibodies, SCL 70 (scleroderma) antibodies,
            and LDH. The rheumatologist also ordered an EMG of the
            right upper extremity based on diagnosis of neuropathy.
            There was a prescription for methotrexate but it was for a
            different patient. This was not picked up and Dr. Trost
            ordered methotrexate and the patient inappropriately
            received this medication for the first weekly dose.




                                                                       300
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 301 of 431 PageID #:12499
Patient #22


  9/28/2016 A rheumatologist saw the patient and denied any joint
            swelling but had tingling in his hands and nonspecific pain in
            his legs. The patient complained of numbness in his fingers
            and had non-specific weakness. The patient arrived at the
            clinic in a wheelchair. The patient had excoriated lesions on
            his hands and face, had no obvious synovitis, no significant
            joint tenderness with palpation, and mild decreased strength
            in his lower extremities. The rheumatologist diagnosed
            polyarthralgias and myalgias that were nonspecific. The
            possible etiologies were inflammatory myositis vs.
            inflammatory arthritis including RA or other connective tissue
            disorders such as lupus or lupus like illness "however at this
            point I do not see any obvious systemic complaints to suggest
            this." The doctor ordered labs and EMG and asked for a follow
            up in a month to determine if further treatment was
            warranted.

  9/29/2016 A nurse documented that the patient said, "they think I have
            lupus." The patient had gone on a furlough the day before.

  10/3/2016 A nurse took a verbal order from Dr. Trost for methotrexate      17   The facility received an inaccurate prescription for a
            12.5 mg weekly with a CMP, CBC, CK, TSH, free T4,                     different patient and gave methotrexate to a patient
            sedimentation rate, CRP, RF, anti-CCP antibody, ANA, LDH.             with pancytopenia, which place him at significant risk of
                                                                                  harm.
  10/3/2016 Dr. Trost referred the patient to neurology for neuropathy and
            a month follow up with rheumatology. The rheumatology
            follow up was initially denied but then approved, "since
            symptoms persist." The neurology evaluation and EMG was
            denied. The UM reviewer asked for the typed rheumatology
            notes before proceeding.




                                                                       301
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 302 of 431 PageID #:12500
Patient #22


  10/4/2016 RF normal; albumin 3.2; CPK normal; CRP 6.6 (0-0.8); WBC                These lab results are not consistent with lupus.
            11.8; HGB 9.6; platelets 193; lymphocytes 20 (25-45); sed rate
            37 (0-10).
  10/5/2016 Dr. Trost saw the patient. He did not document review of the 1, 2, 14    The doctor again failed to take history, examine, or
            rheumatology note. He wrote a brief note documenting,                   diagnose the patient and referred the patient
            "weakness unchanged Tol PO [apparently tolerating oral fluid]           incompetently to a rheumatologist for confusion,
            exam unchanged P. rheumatology eval in progress."                       pancytopenia, incontinence, and weight loss. There was
                                                                                    no evidence of a rheumatologic disease. The patient
                                                                                    should have been referred to a hospital.

 10/11/2016 A nurse documented that the patient was "still refusing to sit
            up, demanding to have a wheelchair." The nurse noted that
            the inmate had a stage 2 open ulcer to his lower back about 6
            by 6 inches that was cleaned with saline. The doctor wasn't
            notified.
 10/11/2016 A nurse documented that the patient was becoming
            increasingly weaker. The nurse noted that the oxygen
            saturation was in the 70% range on room air and was 90-% on
            4 liters of oxygen. The pulse was 128 and blood pressure
            90/66. Dr. Trost was notified and the patient was sent to a
            local hospital.




                                                                       302
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 303 of 431 PageID #:12501
Patient #22


 10/12/2016 An ID consult at Barnes Jewish Hospital noted that the patient    Initial presentation at the hospital show that the patient
            was transferred from another hospital with HIV infection-         was in a state of neglect when he arrived. He was in
            newly diagnosed with respiratory distress and skin lesions.       shock, hypothermic, and in renal failure with multiple
            The patient told the ID consultant that he had night sweats       lesions on his body apparently unrecognized by
            and weight loss over the past 3-4 months. The patient had         providers at the facility. He also had unrecognized
            oxygen saturation of 77% on room air. At the local hospital in    severe malnutrition. Overall care at the facility was
            Chester Illinois, the patient was in shock with BP 60/40 with     grossly and flagrantly unacceptable. On multiple
            pulse 128 and temperature of 90.9! He was diagnosed with          episodes the patient had confusion with intermittent
            septic shock. Blood cultures were growing gram positive           fever and neutropenia and needed acute care
            organisms. The creatinine was 4.28. The patient was               hospitalization, yet this did not occur. These were
            transferred to Barnes Hospital. Blood cultures grew Meth          grossly and flagrantly unacceptable care.
            Sensitive Staph aureus. The ID consultant noted that the
            patient had a pustular lesion on the left leg and right foot,
            abrasions on the hip and shoulder, an ulcer on the right hip, a
            shallow ulceration on the penis, and macerated skin in the left
            groin. None of this was noted at Menard only two days
            previous. There were scattered small nodules in the lungs,
            some of which appeared cavitary. These were thought to
            possibly be septic emboli or metastatic lesions. The consultant
            initially thought that the patient had septic emboli from staph
            septicemia, possibly pulmonary TB or other fungal infection.
            Further work up was needed. The consultant thought that the
            patient's encephalopathy might be due to HIV encephalopathy
            vs. opportunistic infection or septic brain emboli.




 10/12/2016 A dermatologist at Barnes Hospital saw the patient. A biopsy
            from that date showed focal parakeratosis that in the context
            of methotrexate "could represent medication-related
            toxicity."




                                                                        303
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 304 of 431 PageID #:12502
Patient #22


 10/12/2016 A Jewish Hospital note documented that the patient has
            severe malnutrition.
 10/15/2016 An MRI of the brain had findings consistent with HIV
            encephalitis. Incidentally noted was an intramuscular ring
            enhancing right sternocleidomastoid mass which was
            consistent with an intramuscular abscess or Kaposi's sarcoma.

 10/16/2016 A note from the hospital noted that the patient had a CD4
            count of 46. The patient has started on azithromycin and
            Bactrim for prophylaxis. Lesions from the lungs grew MSSA
            and culture of the decubitus ulcer grew MRSA.

 10/17/2016 The patient had a cardiac arrest and a Doppler test was done
            and identified an acute DVT in the common femoral vein on
            the right. The patient also had an abnormal EEG post-cardiac
            arrest.
 10/20/2016 A chest x-ray showed the patient was still intubated and had
            collapse of the right middle and lower lobes. The patient
            apparently died on this day. There was no autopsy or death
            summary.




                                                                        304
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 305 of 431 PageID #:12503
Patient #23


  3/23/2012 The patient was incarcerated at NRC. The initial weight was
            220 pounds. The patient had a history of prior lung cancer
            with surgeries and radiation in the late 1990s; hypertension
            and hepatitis C.
  3/23/2012 AST 82; ALT 66.
   5/2/2012 The patient was transferred from NRC to Menard. The
            problem list documents only hypertension, DM, prior lung
            cancer, and hepatitis C as problems. Cirrhosis was not listed
            as a problem.
   5/8/2012 A hepatitis C progress note performed by a nurse documented
            that further laboratory testing was needed including CBC,
            CMP, INR, and HIV tests. There was no history or physical
            examination. The status of the patient wasn't documented.

  5/23/2012 AST 99; ALT 78; platelets 121.
   6/1/2012 AST 96; ALT 72; platelets 129.                                             The APRI was 1.86 indicating likely significant fibrosis
                                                                                       with possible cirrhosis.
  6/11/2012 A NP saw the patient in hepatitis C clinic. The patient's         7, 8, 12 The patient had APRI indicating cirrhosis. The NP did
            projected release date was > 18 months. The platelets were                 not discuss or offer treatment. There was no evaluation
            documented as 129; AST 96 and ALT 72. This yielded a FIB 4                 for complications of cirrhosis (i.e. every six months
            score of 4.91 likely consistent with cirrhosis. The APRI score             ultrasound and EGD to screen for varices and treatment
            was 1.86, likely significant fibrosis with possible cirrhosis.             of other complications of cirrhosis). The NP should have
            Except for noting that hepatitis A and B vaccinations were                 referred the patient to UIC for EGD and ultrasound as
            done, no action was taken. This patient had probable fibrosis              lab testing indicated significant fibrosis with possible
            and cirrhosis, should have been referred for treatment and                 cirrhosis. Care failed to follow generally accepted
            should have had routine cirrhosis screening performed                      guidelines or usual practice.
            including every six month ultrasound, EGD to screen for
            varices, and possible institution of a beta blocker.

  6/15/2012 Hepatitis C genotype and viral load was ordered.




                                                                        305
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 306 of 431 PageID #:12504
Patient #23


  6/15/2012 A NP filled out a Wexford Initial Hepatitis work sheet. The NP    12     The patient had cirrhosis and should have been referred
            documented faxing the form "again" to Dr. Paul on 8/26/12                to UIC. The referral to Dr. Paul had no purpose. We
            and documented referring to an MD for "discussion of Tx if he            view this as a delay in necessary treatment. The
            will maintain compliance." It wasn't clear what maintaining              meaning of maintaining compliance was confusing.
            compliance meant.                                                        What compliance were they discussing? Care failed to
                                                                                     follow generally accepted guidelines or usual practice.

   7/2/2012 AST 96; ALT 74; platelets 125; hepatitis C genotype 1A;                  The APRI was 1.92 indicating significant fibrosis with
            quantitative HCV 2,111,740.                                              possible cirrhosis.
   8/5/2012 A NP wrote that information was to be submitted to Dr. Paul       12     We view these referrals as delays in referral to UIC.
            for evaluation for hepatitis C treatment.                                What purpose does Dr. Paul play? The patient has
                                                                                     laboratory evidence of cirrhosis. Why delay referral?
                                                                                     The patient should have been referred to UIC. Care
                                                                                     failed to follow generally accepted guidelines or usual
                                                                                     practice.
  9/21/2012 AST 108; ALT 91.
  9/26/2012 An RN noted that according to Dr. Paul, the patient could be      12     When the patient was ultimately referred to UIC he
            referred when he agreed to compliance with therapy. A nurse              apparently agreed to treatment. Was the purpose of
            documented a history of refusal, but what was refused was                treatment explained to the patient. This was never
            not documented.                                                          documented.
  10/1/2012 A doctor obtained a signed release for medical records from
            Cook County Hospital for treatment of his lung cancer. The
            doctor did not address the hepatitis C infection.

  10/4/2012 A doctor saw the patient for hypertension and diabetes           1, 2, 7 The patient had unexplained edema which was not
            chronic clinic. The blood pressure was 150/104. The doctor               evaluated. Given that the patient had possible cirrhosis,
            increased the Vasotec. The last A1c as documented as 6.2.                the patient should have other diagnostic work up
            The patient was not on medication and it wasn't clear that the           including for cirrhosis and heart failure. Additional
            patient had diabetes. The doctor noted that the patient had              testing was indicated including ultrasound of the liver
            2+ pedal edema. The etiology of the edema was not                        and possible echocardiogram. These should have been
            addressed.                                                               based on history, which was inadequate.




                                                                       306
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 307 of 431 PageID #:12505
Patient #23


   1/3/2013 A provider saw he patient for HTN chronic clinic. The BP was
            134/87 and weight was 225 pounds. No changes were made.

   1/3/2013 An NP saw the patient for hepatitis C chronic clinic. A high       7, 8, 12 The patient should have been referred to UIC where
            viral load was documented with genotype 1A. Treatment was                   treatment could be explained to him. He should have
            not addressed; there was no reason given for not pursuing                   had EGD and ultrasound of the liver. Care failed to
            treatment. The patient's likely cirrhosis was not evaluated or              follow generally accepted guidelines or usual practice.
            monitored.
   1/3/2013 A provider saw the patient for diabetes clinic. The A1c was
            documented as "ordered." The status wasn't clear.

  1/10/2013 AST 112; ALT 85.
   4/8/2013 A PA noted that the inmate wanted to hold off treatment at
            this time. It appeared that the patient didn't want treatment
            for his hepatitis C at this time.
   4/8/2013 The patient signed a refusal for hepatitis C treatment and
            workup.
  4/11/2013 A doctor saw the patient in hepatitis C clinic. The doctor noted     7,8    The patient had APRI indicating cirrhosis. The NP did
            ALT 85 and AST 111. The FIB4 or APRI scores were not                        not discuss or offer treatment. There was no evaluation
            documented but the patient already had probable cirrhosis on                for complications of cirrhosis (i.e. every six months
            prior tests. There was no monitoring of the patient's cirrhosis.            ultrasound and EGD to screen for varices and treatment
            The patient was noted to have signed a refusal for treatment                of other complications of cirrhosis).
            and "conservative follow up" was the plan.

  4/11/2013 A doctor saw the patient in hypertension chronic clinic. The
            blood pressure was 136/88. The patient was also seen in
            diabetic chronic clinic. The A1c was 6.2 and the patient was
            not on medication. This A1c level is not diagnostic of diabetes.
            There was no change in therapy.
  8/27/2013 Albumin 3.3; AST 94; ALT 71; platelets 97.




                                                                         307
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 308 of 431 PageID #:12506
Patient #23


  8/29/2013 A doctor saw the patient in hypertension and diabetes chronic
            clinics. The blood pressure was 132/82. The weight was 225.
            The most recent A1c was 6.3. No change in therapy was
            made.
  8/29/2013 A doctor saw the patient for hepatitis clinic. The platelets         12    The patient should have been referred to UIC where
            were 99; AST 94; and ALT 71. This yielded an APRI score of                 treatment could be explained to him.
            2.37 and FIB4 score of 6.31, both indicating likely cirrhosis, yet
            the patient was not evaluated or monitored for cirrhosis. It
            was documented that the patient refused treatment, but it is
            not clear what was explained to the patient with respect to
            treatment. There was no referral to UIC to discuss treatment.
            Conservative follow up was the plan but the patient wasn't
            treated for his cirrhosis. The doctor noted trace edema of the
            lower extremity. No action was taken with respect to the
            edema. Treatment wasn't explained to the patient. At this
            time new hepatitis C drugs were on the market and made
            treatment significantly easier.

  11/8/2013 Albumin 3.2; alk phos 136 (40-125); AST 113; ALT 81; platelets            The increasingly abnormal albumin and alkaline
            106.                                                                      phosphatase indicated more severe liver disease that
                                                                                      was not evaluated.
 12/21/2013 A NP saw the patient for hepatitis C clinic. Platelets were 113, 7, 8, 12 The patient should have been referred to UIC where
            AST 113, and ALT 81, yet the patient wasn't monitored for                 treatment could be explained to him. The NP should
            cirrhosis. No action was taken except "conservative follow                also have ordered an EGD and ultrasound or CT scan of
            up."                                                                      the liver as blood tests were consistent with cirrhosis.

 12/29/2013 A NP saw the patient for hypertension and DM chronic clinic.
            The BP was 130/62. The last A1c was 6.3. No changes to
            therapy were initiated.




                                                                           308
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 309 of 431 PageID #:12507
Patient #23


   3/7/2014 Platelets 98; albumin 3.1; bilirubin 1.6 (0-1.2); alk phos 144 (40-            The increasingly abnormal albumin and alkaline
            125); AST 102; ALT 69.                                                         phosphatase indicated more severe liver disease that
                                                                                           was not evaluated.
  4/22/2014 A NP saw the patient for hypertension and DM chronic clinic.
            The PP was 134/82. The last A1c was 6.2. The weight was
            235.
  4/24/2014 An NP saw the patient in hepatitis clinic. Platelets were 16;         7, 8, 12 The patient should have been referred to UIC where
            AST 102; and ALT 69. Yet the patient wasn't evaluated for                      treatment could be explained to him. The NP should
            cirrhosis complications. Treatment wasn't discussed.                           also have ordered an EGD and ultrasound or CT scan of
                                                                                           the liver, as blood tests were consistent with cirrhosis.
                                                                                           Newer drugs were now available which made treatment
                                                                                           significantly easier.

  6/17/2014 The patient signed a refusal for hepatitis C treatment and
            workup but it wasn't clear what was explained to the patient.

  7/23/2014 The patient was transferred to Stateville CC.
  9/10/2014 The patient was transferred from SCC to Menard.
  9/16/2014 Albumin 3.1; total bilirubin 1.2 (0-1.2); Alk phos 132 (40-125);               The low albumin, elevated alkaline phosphatase and
            AST 132; ALT 67; MCV 100.2; platelets 91.                                      elevation of bilirubin indicated deterioration of liver
                                                                                           function that was not evaluated. The patient should
                                                                                           have had an ultrasound or CT scan of the liver.

  9/24/2014 An NP saw the patient in hepatitis clinic. The APRI was               7, 8. 12 The patient should have been referred to UIC where
            calculated as 3.10. There was no monitoring of the patient's                   treatment could be explained to him. The NP should
            cirrhosis. One NP referred to another NP for the increased                     also have ordered an EGD and ultrasound or CT scan of
            APRI. "Conservative follow up" was the plan.                                   the liver.

  9/24/2014 The patient was seen for hypertension and diabetes chronic
            clinics. The BP was 130/94. The weight was 230. The latest
            A1c was 6.1. No changes were made to therapy.




                                                                          309
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 310 of 431 PageID #:12508
Patient #23


  10/1/2014   Albumin 3.2; alk phos 133 (40-125); AST 161; ALT 91.
  11/5/2014   Platelets 79.
 11/25/2014   The patient returned to Menard after a writ return.
  1/14/2015   An annual physical examination showed a weight of 180 or a     1, 2, 3   The provider failed to take a history of the weight loss.
              40 pound weight loss since incarceration in 2012. The patient            Indeed it was unrecognized. The patient should have
              had HTN, DM, lung cancer, and hepatitis C as problems. A                 had a thorough history, physical examination, and plan
              provider found a stool that was guaiac positive. Cards for               for the weight loss. A diagnosis was not made for the
              guaiac testing were given. The NP also documented in the                 edema and it was possible that the patient had cirrhosis.
              assessment that the patient had 2+ pitting edema of both legs.
              The NP ordered Ted hose but did not start a diuretic and did
              not document ascites as a problem so it could be monitored.

  1/14/2015 An NP saw the patient for hepatitis clinic and noted that the      7, 8, 12 The patient should have been referred to UIC. The NP
            patient had APRI of 3.22 but was ineligible for treatment at                should also have ordered an EGD and ultrasound or CT
            this time due to a refusal of treatment on 1/14/15. The                     scan of the liver.
            explanation of the refusal was not documented and it wasn't
            clear that the patient understood what he was refusing.

  1/14/2015 A NP saw the patient for hypertension clinic. The blood
            pressure was 136/84. No changes were made to therapy.
  1/14/2015 The patient signed a refusal for hepatitis C treatment and           12    The patient should have been referred to UIC. IDOC
            workup but it wasn't clear what was explained to the patient.              personnel failed to document what was discussed with
                                                                                       the patient. Because of new drugs, treatment was
                                                                                       significantly improved and it is unclear whether this was
                                                                                       understood by IDOC personnel.

  3/20/2015 Albumin 2.9; bilirubin 1.4 (0-1.2); alk phos 138 (40-125); AST
            134; ALT 76.
  4/13/2015 A NP saw the patient for hypertension clinic. The BP was             6     Recent significant lab abnormalities were not reviewed.
            126/84. No changes to therapy were initiated.




                                                                         310
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 311 of 431 PageID #:12509
Patient #23


   5/1/2015 Albumin 3; bilirubin 1.8; alk phos 144; AST 173; ALT 83;
            platelets 83.
   5/4/2015 Apparently Dr. Paul wrote a note without seeing the patient     12   The patient should have been referred to UIC to have
            and documenting that the patient had an APRI of 5.21. Dr.            treatment adequately explained to him.
            Paul recommended having him called over to discuss his
            decision to refuse HCV treatment and have him sign a refusal.
            A liver ultrasound and EGD were recommended.

   5/6/2015 Wexford approved an EGD with comments that the patient
            had an APRI of 5.21. In addition to EGD, Dr. Paul
            recommended yearly discussion of treatment with the patient
            and liver ultrasound to R/O HCC.
   5/6/2015 Wexford approved an abdominal ultrasound.
   5/8/2015 An ultrasound of the liver showed cirrhosis, a 2.5 cm mass           The patient had a liver lesion possibly HCC but this was
            "worrisome for a possible malignant lesion" and a second             not evaluated with biopsy.
            mass in the right lobe of the liver measuring 2.35 cm. There
            was also splenomegaly.
  5/14/2015 A NP wrote an email to Dr. Paul that the EGD was delayed as
            the doctor who typically performed EGDs was out after an
            accident.
  5/15/2015 Dr. Paul wrote an email to an NP at Menard recommending a       3    If a CT scan were ordered it should have been an
            CT scan of the abdomen to evaluate an abnormal US.                   interventional radiology test so that biopsy could be
                                                                                 done. This would only serve to delay evaluation of the
                                                                                 lesion.
  5/15/2015 A CT scan was referred. This was approved on 5/18/15.
  5/19/2015 A doctor saw the patient and informed him of the ultrasound
            results. The weight was 224. The doctor notified the patient
            of a pending CT scan.
  5/27/2015 A nurse documented a weight of 230 pounds.




                                                                      311
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 312 of 431 PageID #:12510
Patient #23


  5/28/2015 A CT scan report documented a hypodense lesion in the right                 The patient had a liver lesion possibly HCC but this was
            lobe of the liver measuring 6.2 cm. This was suspicious for                 not evaluated with biopsy.
            malignancy. Cirrhosis of the liver was also found with ascites
            and splenomegaly.
  6/17/2015 An NP saw the patient for hepatitis C clinic. The NP                7, 17   The patient should have been sent for his EGD. The
            documented that the APRI was 5.3 and the NP documented                      patient should have been considered for a diuretic due
            that the patient refused therapy on 1/14/15. The NP                         to ascites.
            documented that the CT results were given to the patient.
            There was no evaluation for complications of cirrhosis.

  6/22/2015 A nurse documented a weight of 219 pounds.                           1      The weight loss was unrecognized. As the patient's
                                                                                        cirrhosis worsened, the weight increased likely as a
                                                                                        result of ascites.
   8/4/2015 A nurse documented a weight of 240 pounds.                                  This may have been ascites or an error.
   8/6/2015 A doctor documented seeing the patient in follow up of a CT
            scan. The note was partly illegible but appeared to refer the
            patient to hepatitis clinic.
   8/7/2015 The patient had endoscopy showing grade II esophageal
            varices. The recommendation was to start beta blocker
            medication.
  8/14/2015 Albumin 2.5; bilirubin 2.5; AST 67; ALT 34; MCV 101; platelets
            71; INR 1.3 (0.9-1.2).
  8/25/2015 The scheduling clerk documented that the Wexford UM
            physician decided to refer a referral matter to Dr. Paul. The
            specific referral was not documented.
  8/25/2015 Dr. Trost documented that the patient EGD showed varices             17     The doctor should have started a beta blocker due to
            with possible hepatic tumor. The doctor referred to collegial               the varices.
            for an unknown referral but did not start a beta blocker.

  8/25/2015 Dr. Trost referred the patient for interventional radiology
            biopsy of a liver mass.




                                                                          312
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 313 of 431 PageID #:12511
Patient #23


  8/31/2015 Wexford UM physician did not approve a liver biopsy but                7     This was a significant delay in evaluating a possible liver
            requested that the referral be sent to Dr. Paul                              mass.
  9/10/2015 Inderal 20 mg BID was ordered.
  9/22/2015 BUN 4; chloride 110 (98-108); MCV 101.8; platelets 81.
  9/24/2015 Dr. Trost referred the patient for interventional radiology           6, 7   This was four months from the abnormal ultrasound.
            biopsy of a liver mass.                                                      This delay was excessive. Significantly abnormal labs
                                                                                         were not reviewed.
  9/25/2015 MRI was approved by collegial. The approval noted that the
            radiologist recommended an MRI.
 10/22/2015 An MRI showed right lower lobe pneumonitis, large ascites,
            splenomegaly, varices, wedge shaped confluent hepatic
            fibrosis of right hepatic lobe.
 10/26/2015 An MRI was done.                                                      11     A biopsy was ordered but the patient received an MRI.

 10/30/2015 BUN 4; calcium 8.3; albumin 2.3; bilirubin 1.7; alk phos 151;
            AST 81; ALT 34; MCV 100.9; platelets 59; INR 1.4 (0-1.2).

 11/23/2015 A doctor saw the patient for hypertension clinic. The BP was           6     Significantly abnormal labs were not addressed.
            142/90. The patient weighed 224. The patient asked the
            doctor about a liver transplant. The doctor noted edema and
            added Aldactone. The doctor noted that the patient was on
            propranolol 20 mg BID.
 11/25/2015 A MAR documented that the inderal was on hold. It wasn't              17     The patient should have been on a beta blocker due to
            clear why.                                                                   his varices.
  12/1/2015 Dr. Trost wrote a note. There was no history or physical
            examination. The note stated "I/M inquiring about liver
            transplant. Process including need for matching donor,
            finding, etc. All D/W I/M" P. F/U HRC."




                                                                            313
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 314 of 431 PageID #:12512
Patient #23


  12/3/2015 A doctor saw the patient in hepatitis chronic clinic. The doctor    12    The patient should have been referred to UIC or to
            noted that the patient had a hepatic mass found in May of                 another hepatologist for treatment as it appeared
            2015. The doctor noted that the APRI was 6.3. The doctor                  beyond the expertise of the surgeon who was Medical
            concluded that the patient had liver cirrhosis and a                      Director.
            questionable liver mass. The doctor referred the patient to Dr.
            Trost, the Medical Director.
  12/7/2015 Wexford approved an abdominal ultrasound. Notably
            Wexford UM also approved this same procedure on 12/8/15.

 12/14/2015 Dr. Trost saw the patient. The entire note was "RIH on exam,       1, 2, 3 Given the condition of the patient, the history,
            reducible. P. observe."                                                    examination, and plan were all inadequate. The doctor
                                                                                       did not appear to know how to care for the liver mass
                                                                                       and cirrhosis.
 12/18/2015 An ultrasound of the liver showed cirrhosis, a possible 2.1 cm
            liver lesion, and ascites. An MRI or CT surveillance was
            recommended to evaluate for hepatocellular carcinoma.

 12/24/2015 Dr. Trost saw the patient. The entire note was "No c/o's
            Unclear why I/M scheduled. P. F/U PRN."
  2/18/2016 A nurse noted that an email was sent to UIC with appointment
            sheet and paperwork.
  3/24/2016 INR 1.6; albumin 2.1; bilirubin 2.2; alk phos 204; AST 76; ALT
            30; MCV 100; platelets 65.




                                                                        314
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 315 of 431 PageID #:12513
Patient #23


  4/28/2016 A UIC consultant saw the patient and noted that the patient      Notably, the patient agreed to treatment at UIC. The
            deferred treatment in the past because "tumor eat you            patient was unaware of his liver disease, making it
            faster." Notably, the patient was unaware that he had any        appear that there had been ineffective communication
            associated liver disease. The patient said he was first          with the patient. The patient was sent without the MRI.
            diagnosed with hepatitis C at Stateville in 2012 and had
            genotype 1A with a RNA level of 2,111,740 on 7/2/12. The
            UIC consultant noted that the patient was unaware of having
            any complication of his liver disease. The UIC consultant
            noted that varices were diagnosed 8/7/15 but that the patient
            wasn't treated for these, though a nurse found a prescription
            for propranolol that the patient had not picked up. The doctor
            noted that a CT guided biopsy was not done "because images
            from US and CT were not provided to guide the biopsy in
            2015." The failed biopsy was documented as not occurring on
            8/28/15. The consultant documented that the US showed an
            ill-defined 2.5 cm mass in the liver. A CT scan on 5/28/15
            showed no enhancing lesions, although there was an ill-
            defined hypodensity in the right lobe of the liver. The ill
            defined lesion was suspicious for malignancy. The CT scan also
            showed cirrhosis, ascites, and splenomegaly. The patient
            agreed to treatment. The consultant recommended a liver
            biopsy, the MRI results, and after the biopsy to have the
            patient return to clinic for treatment.



  4/28/2016 A doctor saw the for annual hypertension clinic. The BP was
            110/80. The doctor found no abnormalities on physical
            examination and made no changes to therapy.




                                                                      315
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 316 of 431 PageID #:12514
Patient #23


  4/28/2016 A doctor saw the patient for hepatitis clinic. The doctor noted   4    This doctor did not appear to know what the guidelines
            that the patient was ineligible for treatment because of low           were.
            APRI. The APRI was 2.92, likely representing cirrhosis and
            warranted treatment. Nevertheless, the doctor documented
            he would refer to Dr. Trost to refer the patient to the
            telemedicine clinic for hepatitis C.

  5/25/2016 Dr. Paul referred the patient for an MRI. This was approved            The use of Dr. Paul caused delays and confusion in
            on 5/31/16.                                                            therapy. It was understandable that she was involved
                                                                                   because the doctors didn't know how to manage
                                                                                   hepatitis C, but a different system should have been
                                                                                   established.
   6/1/2016 The scheduling clerk documented that an MRI of the abdomen
            was scheduled for 6/21/16.
   6/7/2016 Albumin 2.1; bilirubin 3.5; alk phos 149; AST 79; ALT 27.
  6/21/2016 The patient returned from an offsite MRI. A nurse practitioner    14   The patient had significant hypoxemia with hypotension
            saw the patient. The patient was short of breath and had               of new onset and should have been admitted to a
            oxygen saturation of 79%. The patient was started on oxygen            hospital.
            and admitted to the infirmary for observation. There was no
            effort by the NP to identify why the patient had hypoxemia.
            Care was grossly and flagrantly unacceptable. The patient
            should have been admitted to a hospital. The NP did not
            document a complete set of vital signs. A nurse note on the
            same infirmary admission documented a blood pressure of
            96/64.

  6/21/2016 A nurse on the infirmary noted that the BP was 96/64 and the
            oxygen saturation 93% on oxygen. Hypoxemia and
            hypotension of unknown etiology warranted hospitalization.




                                                                        316
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 317 of 431 PageID #:12515
Patient #23


  6/22/2016 At 5:45 am a nurse documented that the patient had fever           16     Fever, hypoxemia, and hypotension warranted
            (100.4). There was no physician referral but the nurse placed             hospitalization. This nurse didn't refer to a physician.
            the patient on the infirmary for observation.

  6/22/2016 At 8:30 am a doctor admitted the patient to the infirmary for     1, 14   Care was grossly and flagrantly unacceptable. The
            decompensated cirrhosis, massive ascites and hypoxemia.                   patient should have been admitted to a hospital. The
            There was no investigation to determine the cause of the                  history and therapeutic plan were inadequate.
            hypoxemia except to order routine labs, and this remained
            undiagnosed. The doctor took no other history. The physical
            examination documented decreased breath sounds and
            massive ascites and 3-4+ peripheral edema. The only
            diagnoses were HTN and HCV yet the doctor's plan was to
            initiate Levaquin and antibiotic for unnamed reasons. The
            doctor ordered a CBC, CMP, and chest x-ray. The doctor failed
            to acknowledge the fever, which should have prompted
            admission to a hospital for possible sepsis. The doctor did not
            even take vital signs, but a nursing note at the same time
            documented temperature of 100.8, oxygen saturation 93%
            presumably on oxygen with BP 115/78.

  6/23/2016 Dr. Trost wrote a brief note documenting that the patient was
            still short of breath. The exam was very brief, noting
            decreased breath sounds and unchanged edema. There was
            no history, limited physical examination, no review of
            laboratory tests, no acknowledgement of fever the day before,
            and no assessment. The doctor increased the Aldactone but
            did not review labs or initiate any diagnostic work up for the
            patient's serious illness.

  6/23/2016 Albumin 1.4; AST 63; ALT 24; bilirubin 2.4; hemoglobin 10.3;
            MCV 103.6; platelets 41.




                                                                        317
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 318 of 431 PageID #:12516
Patient #23


  6/24/2016 A late entry note for 7:00 am documented at 1:30 pm
            documented that the patient's respiratory rate was 28, BP
            88/60, and oxygen saturation of 84% on 4 liters of oxygen.
            The nurse documented talking to Dr. Trost, who advised
            admission to a hospital. The patient wasn't transferred for 45
            minutes.
  6/24/2016 At 3:30 pm a nurse documented that the patient appeared "to
            be breathing [with] accessory muscles." This note appeared
            inaccurately dated as the patient was already hospitalized at
            this time and date.




                                                                       318
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 319 of 431 PageID #:12517
Patient #24


  9/11/2014 HTN chronic clinic; weight 160; BP 132/88; LDL 122. The
            patient was on lisinopril 10.
   2/6/2015 Cholesterol 189; HDL 77; LDL 106.
   3/9/2015 HTN chronic clinic; weight 178; BP 132/84; cholesterol 189;
            HDL 77; LDL 106.
  4/17/2015 Hepatitis A, B, and C negative. CMP normal; cholesterol 152;
            HDL 57; LDL 90.
  6/15/2015 Annual history evaluation; no risk factors identified. Was 46
            years old. Vaccinations not updated.
  8/14/2015 CMP normal.
 10/16/2015 Varicella IgG antibody negative.
 10/26/2015 The patient developed a generalized rash and was admitted to
            the infirmary with apparent varicella zoster. The patient had a
            temperature of 99.8.
 10/27/2015 The patient had fever of 100.8.
 10/30/2015 The patient was afebrile for 48 hours and discharged the
            patient to general population. The doctor noted that varicella
            titer was negative.
 11/13/2015 A nurse saw the patient for symptoms of chicken pox. The
            patient had temperature of 99. The nurse noted no rash.

 11/14/2015 A nurse saw the patient for symptoms of chicken pox. The
            patient had temperature of 98.8. The nurse noted no rash.

 11/15/2015 A nurse saw the patient for symptoms of chicken pox. The
            patient had temperature of 98.6. The nurse noted no rash.

 11/16/2015 A nurse saw the patient for symptoms of chicken pox. The
            patient had temperature of 98.6. The nurse noted no rash.




                                                                        319
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 320 of 431 PageID #:12518
Patient #24


 11/18/2015 A nurse saw the patient for symptoms of chicken pox. The
            patient had temperature of 98.8. The nurse noted no rash.

 11/19/2015 A nurse saw the patient for symptoms of chicken pox. The
            patient had temperature of 98.8. The nurse noted no rash.
            The patient wasn't referred to a doctor.
 11/20/2015 A nurse saw the patient for symptoms of chicken pox. The
            patient had temperature of 98.6. The nurse noted no rash.

 11/21/2015 A nurse saw the patient for symptoms of chicken pox. The
            patient had temperature of 98.8. The nurse noted no rash.
            The patient was seen 11/22/15; 11/24/15; 11/25/15;
            11/26/15; 11/27/15; 11/287/15; 11/29/15; 11/30/15.

  2/24/2016 CMP normal; cholesterol 192; HDL 72;LDL 113.
   3/9/2016 Chronic clinic for HTN. Cholesterol 192; HDL 72; LDL 113; BP
            122/82.
   9/6/2016 HTN chronic clinic; BP 118/82; recent LDL 123.
  2/17/2017 Cholesterol 179; HDL 62; LDL 110.
  5/12/2017 Cholesterol 194; HDL 63; LDL 121.
  5/17/2017 A nurse saw the patient for abdominal pain. The pain was
            described as constant of 4-5 days duration. The nurse gave the
            patient ibuprofen by protocol with no referral.

  5/22/2017 A nurse saw the patient for abdominal pain for the past week.
            The patient noticed no bleeding or black stool. The vitals were
            normal. The abdomen was soft. The nurse gave the patient
            antacids by protocol with no referral.




                                                                        320
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 321 of 431 PageID #:12519
Patient #24


  5/31/2017 The patient complained of abdominal pain which he said he
            had since 5/11/17. The pain felt like a knife. There was no
            bleeding. The blood pressure was 140/110 with a pulse of 76.
            This was an elevated BP for this patient who previously had
            normal blood pressures. The nurse noted that the abdomen
            was "rigid" around the umbilicus with guarding. The nurse
            documented no plan but apparently referred to a doctor.

  5/31/2017 A doctor saw the patient. The doctor noted that the patient      3   A painful abdomen with the patient not allowing anyone
            had an umbilical hernia. The doctor wrote "It is small. He           to touch the abdomen needs to be evaluated. To give
            won't let me touch it or push it back in." There was no other        the patient six months of Tylenol without diagnostic
            history or examination. The doctor gave the patient Tylenol          evaluation (ultrasound or CT scan) and without follow
            for six months with no other intervention.                           up was inappropriate.

  6/19/2017 Annual history evaluation; no risk factors identified. Was 46
            years old. Vaccinations not updated.
  6/19/2017 HTH chronic clinic; BP 120/72; weight 176.
  6/30/2017 At 8:00 am an LPN wrote a note stating that her supervisor
            directed her to examine the inmate because the family was
            calling concerned that the inmate needed to see the Medical
            Director. The nurse wrote that the inmate had been seen
            multiple times in nurse sick call and refused part of the
            physician's examination. The nurse assessment was "risk for
            dehydration" and noted that the patient already had an
            appointment for 7/6/17. The nurse assessment utilized a
            diarrhea protocol. The inmate complained of diarrhea 4-5
            times daily with abdominal pain 8/10. The patient had lost his
            appetite. He weighed 176 pounds, which was his usual
            weight. The pulse was 95 and blood pressure 150/118. The
            abdomen appeared distended and rigid to the nurse.




                                                                       321
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 322 of 431 PageID #:12520
Patient #24


  6/30/2017 At 4:45 pm a LPN noted that the patient was being transferred
            to Carbondale Memorial Hospital. There was no clinical note
            related to this communication. The patient remained
            hospitalized until 7/6/17.
   7/5/2017 A CT scan showed peritoneal/omental masses extending into
            the umbilical hernia.
   7/6/2017 A nurse documented that the patient returned from the
            hospital. The blood pressure was 168/100. The weight was
            documented as 177. The nurse did not document the hospital
            diagnosis but did document that the patient had a
            colonoscopy.
   7/6/2017 A biopsy of a descending colonic polyp showed tubular
            adenoma with high grade features possibly with atypia.
   7/7/2017 A doctor saw the patient and noted that the patient had
            biopsy and colonoscopy. Some of the note was illegible. The
            doctor admitted the patient to the infirmary and started
            hydralazine, Pepcid, and Zofran. On the infirmary admission
            note the doctor wrote also that the patient had a CT biopsy.
            Much of the note was illegible. The assessment appeared to
            state abdominal pathology but it was unclear.

   7/8/2017 The blood pressure was 160/100. The nurse noted that the
            patient had an abdominal dressing. A band-aid was applied.
            Later that day at 4:00 pm the patient had blood pressure of
            110/78 with temperature of 99.9.
   7/9/2017 The patient asked the nurse for pain medication. The blood
            pressure was 140/88. The nurse noted that the patient had
            pain in the stomach area and that the patient had a large
            abdominal mass "R/O CA." Later that day the patient asked
            "when will I get to see a doctor?" The nurse assessed newly
            diagnosed cancer.




                                                                      322
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 323 of 431 PageID #:12521
Patient #24


  7/10/2017 A doctor saw the patient and wrote that the patient had slight
            abdominal pain. The doctor noted that the patient had
            abdominal carcinomatosis. There was no examination. The
            doctor noted that oncology appointment was recommended
            in collegial. The patient was discharged from the infirmary;
            the doctor stated that the final pathology report was pending.
            The patient was to follow up in doctor clinic. The nursing
            discharge note documented a blood pressure of 140/100 but it
            was unnoticed by the doctor. The doctor did not address pain
            medication. The doctor also did not summarize the hospital
            course or document what occurred in the hospital.


  7/13/2017 A clerk documented that the patient was approved for
            oncology.
  7/17/2017 A doctor wrote an admission to the infirmary for a chronic
            patient. The doctor noted that a CT scan showed peritoneal
            metastases but a needle biopsy showed no malignant tissue.
            The plan was a CEA, CA-19; CBC, CMP, and await the oncology
            consultation.
  7/18/2017 A nurse documented on her note that the heart was irregular
            but took no action.
  7/20/2017 A doctor wrote an extremely brief note. The entire note was
            "No pain abd carcinomatosis Had requested CA-19 CEA
            Awaiting onc consult."
  7/21/2017 CEA 0.7 (<3); albumin 3.1; hemoglobin 11.6; CA-19 4 (0-37).

  7/23/2017 The patient complained of abdominal pain 6/10. The nurse
            documented being given a phone order for Norco on a prn
            basis.




                                                                       323
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 324 of 431 PageID #:12522
Patient #24


  7/24/2017 The patient complained of stomach pain to a nurse. The
            inmate was afraid to take the pain medication because of
            constipation. The doctor did not evaluate the patient.
  7/26/2017 The patient went for an oncology appointment.
  7/26/2017 An oncologist saw the patient. The oncologist wrote that the       11   Adequate information needed to be sent with the
            patient was a poor historian and "no records that we have               patient for his appointment.
            received from the prison is a 60 document was 2 pages of labs
            and four pages of handwritten physician documentation." The
            patient told the doctor he had cancer. The CT scans were
            unavailable to the oncologist. The patient had massive tense
            ascites. The oncologist stated that he would request the CT
            scans from the hospital and would try to get more records. A
            two week follow up was requested with more information.


  7/27/2017 A doctor saw the patient and noted that there was no               11   Hospital records were unavailable and the doctor didn't
            oncology report. The doctor noted that the CEA and CA-19                know what occurred at the hospital. Follow up of
            were negative. The doctor took no history of the patient and            oncology was not being done. They had recommended
            did not examine the patient. He noted that the patient had              return if the patient decompensated, which had
            abdominal carcinomatosis "? no Path prognosis very poor,                occurred.
            refer to Carbondale for repeat Bx.(initial Dx no tumor seen)."

  7/30/2017 The patient told a nurse "I'm hurting" but the nurse took no
            further history.
   8/1/2017 The patient told a nurse, "What do I need to do to get some
            help. I'm deteriorating." The nurse did not refer to a physician
            and a physician had not seen the patient for almost two
            weeks. The patient complained of stomach pain.




                                                                         324
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 325 of 431 PageID #:12523
Patient #24


   8/2/2017 A doctor wrote that the patient had abdominal carcinomatosis      1, 2, 3 The doctor failed to take history, evaluate the patient,
            but that there was no pathological diagnosis. The needle                  or make a plan consistent with the patient's pain. The
            biopsy done in Carbondale was not diagnostic and "have                    patient had not been seen for a couple weeks and the
            requested for repeat bx for path diagnosis abd remains                    doctor did not even evaluate the patient.
            distended tense with umbilical hernia." That was the entire
            note. There was no history from the patient and no updated
            laboratory or physical examination.

   8/2/2017 The patient told the nurse he was "worn out." The nurse
            noted that his pain was unrelieved but that he didn't want his
            prn pain medication at this time.
   8/4/2017 A nurse documented the patient saying, "You gotta help me.
            These pain pills don't work." The nurse noted severe pain
            despite Norco. A doctor was notified that the patient had a
            large abdomen that was tender to touch. The patient was
            sent to a hospital.
   8/4/2017 A clerk documented that Dr. Siddiqui's referral for repeat CT
            guided biopsy was approved. A second referral for oncology
            follow up was approved as well.
   8/8/2017 The patient was readmitted to the infirmary as a chronic
            patient. The doctor admission noted that the patient had a
            repeat needle biopsy and that CA-19 and CEA were negative.
            The patient was on hydrocodone 7.5 mg QID and Zofran. The
            doctor noted that the biopsy results were pending.

   8/8/2017 A doctor noted receiving a call from the surgeon who told him
            that the biopsy needle may have hit a small bowel loop. The
            doctor noted an abdominal x-ray [ordered at Menard] showed
            no free air. The doctor noted that the patient had an oncology
            appointment in two days.




                                                                        325
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 326 of 431 PageID #:12524
Patient #24


   8/9/2017 The patient told a nurse that the pain medication wasn't              19     The doctor should have evaluated the patient who
            helping and that he had trouble breathing. The nurse noted                   stated he couldn't breathe.
            that she had difficulty listening to his lungs due to the patient
            making noise. The nurse called a doctor who ordered an
            additional dose of Norco.

   8/9/2017 A doctor wrote that the patient still had abdominal pain and         1, 2, 3 The doctor did not apparently evaluate the patient and
            constipation. He ordered MS contin and Vicodin and Miralax.                  instituted a plan without evaluation of the patient. The
                                                                                         patient's trouble breathing was not evaluated.

   8/9/2017 A nurse wrote that the inmate was mumbling, was confused
            and unable to answer questions. The patient was sent to a
            hospital.




                                                                           326
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 327 of 431 PageID #:12525
Patient #25


  4/14/2017 The dentist saw the patient and documented referral for
            evaluation of radiolucency.
  4/17/2017 A referral for evaluation of a radiolucency of the left jaw by a
            dentist. The dentist diagnosed dentigerous cyst r/0
            ameloblastic changes of the L mandible.
  6/22/2017 Pathology reported Diffuse large B cell lymphoma with bone         12   It took over two months to get a biopsy of an abnormal
            involvement                                                             bony lesion.
  6/27/2017 A referral form to oncology noting that a left mandibular cyst
            showed diffuse large B cell lymphoma with bone involvement.

  6/29/2017 A scheduling clerk noted that Dr Siddiqui presented at collegial
            for oncology for a mandibular cyst. The referral was
            approved.
   7/3/2017 A scheduling clerk noted that an appointment was scheduled
            with Illinois Oncology on 7/7/17.
   7/7/2017 Part of an oncology note was present. The oncologist
            recommended CT scan chest, abdomen, pelvis, PET scan,
            MUGA.
  7/13/2017 A scheduling clerk noted that Dr. Siddiqui referred the patient
            for bone scan, CT scan and MUGA scan. These were approved.

  7/14/2017 A Wexford approval for a bone scan, MUGA scan, CT of neck,
            thorax, abdomen and pelvis.
  7/25/2017 CT chest abdomen and pelvis showed no lymphoma.
  7/31/2017 An US of the abdomen was not done due to lockdown.
   8/4/2017 Wexford approved a referral to oncology.
   8/8/2017 A MUGA scan showed uptake only in the mandible.
  8/11/2017 An oncologist stated that he would start CHOP which would          12   It took four months to start chemotherapy. This could
            start on 8/18/17. The patient was to receive six cycles every           have been more timely.
            three weeks of cyclophosphamide, doxorubicin, vincristine
            and prednisone. The regimen included use of pegfilgrastin
            after chemotherapy.



                                                                         327
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 328 of 431 PageID #:12526
Patient #25


  8/17/2017 A scheduling clerk noted that chemotherapy was approved for
            every three weeks.
  8/18/2017 WBC 5.9; HGB 15.6; platelets 189.
  8/25/2017 WBC 7.1; HGB 15.5; platelets 188; HCV undetectable.
  8/31/2017 An untitled note documented that an oncologist ordered cipro             It appeared that the patient received chemotherapy on
            for 10 days, Ativan, prednisone on days 1-5 of each 21 day               this day but we could not find all chemotherapy reports
            cycle, and Compazine. The oncologist also ordered Rituxan                in the record.
            every three weeks. The oncologist also ordered neulasta 6 mg
            after each CHOP treatment as directed and asked that the
            oncologist be notified if approved.

   9/1/2017 A NP wrote that Boswell was substituting Granix for Neulasta             There was no evidence we could find in the record that
            and ordered it daily for seven days every three weeks after              the patient received Granix although it was on the MAR.
            "treatment," presumably chemotherapy for three months.

   9/8/2017 A nurse wrote that the patient returned from chemotherapy.       8, 6,   A doctor did not see the patient post chemotherapy and
            There was an order for ciprofloxacin.                                    the white count post chemotherapy was not checked.

   9/8/2017 WBC 0.4; HGB 13.2; platelets 69; and the ANC was 100 which               These labs were from the oncology office.
            was critical.
  9/11/2017 A nurse evaluated the patient for abdominal pain post
            chemotherapy. The patient said he had bright red blood in his
            stool. The patient was apparently on Motrin. A nurse noted
            that the patient was unable to stand and had a distended
            abdomen which was hard and painful to touch on the left side.

  9/11/2017 A nurse noted that the patient was brought to the HCU for
            abdominal pain and received a verbal order for an abdominal x-
            ray, a UA for culture, with orders for fiberlax and MOM with a
            PRN follow up.
  9/21/2017 The patient returned from chemotherapy.




                                                                      328
                    Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 329 of 431 PageID #:12527
Patient #25


  10/3/2017 A doctor noted that the patient had NHL and was being       6, 1, 11   The doctor failed to review the history of what
            treated with CHOP and the next chemotherapy was 10/12/17.              happened in oncology clinic and did not review the
            There was no status update for the patient. The note was               report. We could not find an oncology report for this
            extremely brief. There was no physical examination. The                date. The doctor failed to check the white count despite
            doctor wrote "?CBC." The doctor noted that the patient was             that this was critical as the patient was subject to
            to start prednisone for five days. The doctor didn't review            neutropenia.
            blood counts or the oncology report.

 10/12/2017 The patient returned from a medical furlough.
 10/13/2017 A nurse documented that the patient returned from a medical
            furlough. The oncologist note documented that on 11/2 the
            patient was to receive Rituxan and neulasta.

 10/31/2017 The October MAR listed Granix but there was no evidence that
            it was administered.
  11/1/2017 A doctor noted that the patient was seen by oncology for       6, 8    The doctor did not order or review CBC counts to ensure
            chemotherapy. The doctor did not update the status of where            the patient wasn't neutropenic.
            in treatment the patient was.
  11/2/2017 A oncology order documented that the patient would return
            11/22/17 for the next chemotherapy infusion.
  11/9/2017 The patient told a nurse he was concerned about adverse
            effects of prednisone.
 11/11/2017 A doctor saw the patient. The note was illegible but brief.

 11/21/2017 WBC 6.7; hemoglobin 10.4; platelets 221.                               This was a pre-chemotherapy CBC.
 11/22/2017 On return from chemotherapy the blood pressure was 86/56
            and a nurse notified a doctor who sent the patient to a
            hospital.




                                                                     329
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 330 of 431 PageID #:12528
Patient #25


 11/22/2017 The patient went to Chester Memorial Hosp for weakness,
            dizziness, and diaphoresis. The hospital note documented that
            the patient was on amlodipine, filgrastim 480 mcg, ibuprofen,
            metoprolol, prednisone, prochlorperazine and ondansetron.
            The WBC was 6; HGB 9.7; platelets 196. The patient was
            diagnosed with dehydration and sent back to Menard.

 11/26/2017 A nurse saw the patient for nausea. The temperature was          1, 8   The patient had a fever to 101.6 which if present in a
            101.6. The patient was too weak to stand. The nurse placed              neutropenic patient constitutes a neutropenic fever. It
            the patient "on the third floor."                                       was imperative for the doctor to take a history to
                                                                                    identify any signs of infection and to obtain a stat CBC to
                                                                                    determine if the patient was neutropenic. This error
                                                                                    was grossly and flagrantly unacceptable.

 11/28/2017 A doctor saw the patient and noted that the patient was on        8     The patient still had fever of 101. It was imperative to
            chemotherapy and had nausea and diarrhea which had                      exclude neutropenia, which the doctor did not do. Care
            resolved. The doctor assessed dehydration and ordered IV                was grossly and flagrantly unacceptable.
            fluid and Levaquin. The patient had a 101 fever and a pulse of
            113. Without an diagnostic effort the doctor ordered
            Levaquin. There was no diagnosis and it wasn't clear what the
            doctor was treating. The doctor did not order a white count
            or ensure that the patient was receiving gramix. The doctor
            ordered Levaquin daily for five days, stopped amlodipine and
            metoprolol, started IV saline and Zofran.

 11/29/2017 A nurse noted that the patient had blood pressure 90/60 and
            temperature 98. The patient felt sick and had diarrhea.




                                                                       330
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 331 of 431 PageID #:12529
Patient #25


 11/29/2017 At 8:00 am doctor wrote an infirmary admission note and            8      Hypotension in the context of possible neutropenia can
            noted that the BP was 90/60. The doctor noted that the                    indicate infection, particularly if the patient is on
            patient had dehydration after developing nausea and vomiting              prednisone, which this patient was taking. It was
            after chemotherapy. The doctor noted that the blood                       imperative for the doctor to order an immediate white
            pressure medication was discontinued.                                     count to ensure the patient wasn't neutropenic. Care
                                                                                      was grossly and flagrantly unacceptable.

 11/29/2017 At 9:00 am the patient said his ear hurt and the nurse notified    16     The nurse should have notified the doctor even though
            the doctor. The nurse documented that there was drainage                  the doctor had just seen the patient.
            from the ear which was painful. The nurse admitted the
            patient to the infirmary. The temperature was 99.8 and pulse
            102. This was not noted by a doctor. The doctor ordered a
            CBC and CMP.
 11/30/2017 A doctor noted that the patient had pus coming from the left      8, 14   The doctor should have obtained an immediate CBC to
            ear and changed the Levaquin to IV, but since Levaquin was                ensure that the patient was not neutropenic or send the
            unavailable, he started Rocephin. The diagnosis was Otitis                patient to a hospital.
            externa.
  12/1/2017 A doctor noted that there was still pus from the ear and did      8, 14   The doctor should have obtained an immediate CBC to
            not change therapy.                                                       ensure that the patient was not neutropenic or send the
                                                                                      patient to a hospital.
  12/3/2017 A NP saw the patient who was found unresponsive with blood
            on his mouth, and blood draining from his penis. The NP sent
            the patient to a hospital. The patient had fever of 101.2, BP
            96/60; pulse 120, respirations as high as 42.




                                                                        331
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 332 of 431 PageID #:12530
Patient #26


  8/26/2008 Cholesterol 158; HDL 47; LDL 99; ACA 10-year risk 7.1 % and
            no indication for a statin.
   9/3/2008 An NRC reception physical examination documented no
            medical problems except alcohol use.
   9/3/2008 The patient was transferred to Menard.
  1/27/2010 Cholesterol 158; HDL 47; LDL 99; ACA 10-year risk 7.1 % and
            no indication for a statin.
  2/24/2010 A doctor saw the patient and noted that the patient passed          7, 8   The patient passed out and should have had an EKG and
            out and fell but said, "I was informed that I was hit in the face          glucose test. The doctor should have considered a
            by a guard." The doctor ordered a facial x-ray that showed no              Holter monitor.
            fractures or dislocations. The doctor ordered ibuprofen for
            pain. The doctor apparently presumed that the patient
            sustained blunt trauma and did not pass out. No other
            diagnostic studies were performed (EKG, Holter monitor,
            glucose).
  3/13/2012 Total cholesterol 134; HDL 29; LDL 96.
  3/13/2012 Cholesterol 134; HDL 29; LDL 96; ACA 10-year risk 7.6% and
            indication for moderate to high intensity statin.
  1/27/2014 Cholesterol 144; HDL 40; LDL 95.
  1/27/2014 Cholesterol 144; HDL 40; LDL 95. ACA 10-year risk 9.2% and
            moderate to high intensity statin indicated.
 12/31/2014 Dr. Trost wrote that the "I/M [without] S/S of chickenpox. P.       17     Since 2012 the patient had a 10-year risk of heart
            RTC prn." It wasn't clear what this meant as there was no                  disease of at least 7.5% and should have been offered
            history or physical examination.                                           statin therapy to reduce cardiovascular risk.

 12/14/2015 Albumin 3; cholesterol 168; HDL 42; LDL 117.
 12/14/2015 Cholesterol 168; HDL 42; LDL 117; ACA 10-year risk 10.8% and
            indication for moderate to high intensity statin




                                                                          332
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 333 of 431 PageID #:12531
Patient #26


  1/23/2016 The patient had biannual examinations in 2010; 2012; 2014;         7, 17   The patient was not offered colorectal screening
            and on this date in 2016. At each of these the patient was not             consistent with contemporary guidelines and was not
            offered standard colorectal screening. The patient did refuse              offered a statin medication.
            a digital rectal exam which apparently was being offered as
            colorectal screening. The patient was above 50 years old at
            each of these examinations and the patient was 67 years old
            at this examination.

  3/20/2017 A doctor wrote that the patient was short of breath. There
            was no other history. The doctor wrote "vitals questionable.
            Patient very pale, hands cold." That was the entire
            examination. The vitals were not documented except a
            oxygen saturation of 97% and a number 199 which was
            unintelligible. The assessment was "anemia" and the doctor
            ordered a CBC and CMP stat. In a later note the doctor noted
            that the labs "are within an acceptable limit. However patient
            gets extremely fatigued with any type of physical exertion."
            The assessment was shortness of breath. The doctor ordered
            a chest x-ray and abdomen x-ray and UA.

  3/21/2017 The problem list documented heart failure and atrial
            fibrillation. No other problems were listed on the problem list.

  3/21/2017 A NP noted that the patient was an add on to clinic. The NP
            documented that the chest x-ray showed "?pneumonia." The
            BP was 152/100 and respiratory rate 38-40 with a
            temperature of 96.2. The NP ordered a stat EKG.




                                                                        333
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 334 of 431 PageID #:12532
Patient #26


  3/21/2017 An EKG showed atrial fibrillation with a rate of 91. A chest x-
            ray showed moderate sized pleural effusion right with a
            smaller pleural effusion left. Patchy opacities are seen
            perihilar regions suggesting heart failure or pneumonia.

  3/21/2017 The patient was admitted to Memorial Hospital in Chester IL, a     14   The NP accepted a patient back to the prison when it
            25-bed hospital. The evaluation in the ER was that the patient          was not safe to do so. The patient had pneumonia,
            had an irregular heart rate with 2+ pitting edema and bilateral         pleural effusions, heart failure, and new onset atrial
            trochanteric ulcers worse on the right. The BUN was 25; CK              fibrillation.
            MB was 7.3 (1-7); troponin <0.01; albumin 2.7; hemoglobin
            13.7; WBC 6.4; INR 1.31; an EKG showed atrial fibrillation with
            a ventricular rate of 93; bilateral pleural effusions,
            cardiomegaly, bibasilar infiltrates and heart failure. The
            hospital note documented consulting with a primary care
            provider and the NP at Menard who sent the patient, and the
            NP agreed to accept the patient back to the facility. The
            patient was in heart failure with new onset atrial fibrillation
            and the patient should have been sent to a regional center for
            management, as it was not safe to accept the patient back at
            the facility. The only diagnostic testing done was a chest x-ray
            that showed "large bilateral pleural effusions and there is mild
            to moderate bilateral compression atelectasis caused by the
            effusions." There was a 14 mm hypodense nodule in the
            thyroid gland and there was a prominent suprahilar node. The
            heart was enlarged. Pneumonia couldn't be excluded.




                                                                         334
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 335 of 431 PageID #:12533
Patient #26


  3/21/2017 A NP admitted the patient to the infirmary for dyspnea and
            anemia. The examination only noted that the patient was
            pale, dyspneic, without breath sounds on the right. The NP
            noted that the patient was sent to a hospital in the morning
            and had a diagnosis of atrial fibrillation, heart failure, and
            decubitus ulcer. The NP noted that the patient was on Eliquis,
            lisinopril, and Lasix. The NP ordered a CXR, CBC, CMP, HIV,
            hep C, RPR, Hep panel, FLP, AFT, sed rate, CRP, magnesium,
            TSH, B121 and referral for cardiology, and CT of abdomen. The
            pulse was 108; respirations 16; and BP 130/82. The NP did not
            discuss the EKG or perform another EKG.

  3/21/2017 A NP referred the patient to a cardiology consultation for A
            fibrillation. The NP also referred the patient for a CT of the
            chest and abdomen because the patient appeared thin.

  3/22/2017 A nurse noted that the patient was incontinent of stool. The
            patient had a respiratory rate of 30 with blood pressure of
            86/60 with 2 + pitting edema and was short of breath with
            exertion. The patient was sent to a hospital.

  3/22/2017 AFP 0.9 (<9); CRP 0.6 (0-8); cholesterol 127; HDL 36; LDL 84;
            magnesium 1.5 (1.8-2.4); TSH 4.12 (0.35-4); sedimentation
            rate 68 (0-10); HIV negative; syphilis non reactive.

  3/22/2017 Cholesterol 127; HDL 36; LDL 84. The ACA 10-year risk was
            13.1% and indication for moderate to high intensity statin.




                                                                             335
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 336 of 431 PageID #:12534
Patient #26


  3/23/2017 The patient was hospitalized at Memorial Hospital in
            Carbondale, a 125-bed facility. The patient had an NSTEMI
            and had systolic heart failure with renal failure and low
            albumin and required bowel resection with colostomy for
            ischemic bowel. The surgery included partial colectomy with
            colostomy, splenectomy, and construction of a stoma. The
            patient developed sepsis due to aspiration pneumonia. A
            venous Doppler was done showing no evidence of a deep vein
            thrombosis. The patient had MGUS. The bone was negative
            for lytic lesions and the urine was sent for electrophoresis. A
            chest x-ray showed a slight improvement in both lung bases
            with mild decrease in the infiltrates. There was mild
            cardiomegaly and perihilar markings were still prominent.
            Pneumonia could not be excluded. Based on hospital records,
            it appears that the ischemic bowel was identified on 3/28/17
            after developing GI bleeding on 3/26/17. It is uncertain when
            the ischemic bowel started. The ischemia was in the
            rectosigmoid area.


  3/28/2017 Wexford UM denied the cardiology consultation and CT chest
            and abdomen because the patient was currently in the
            hospital.
  4/18/2017 The Wexford Regional Medical Director wrote a note that the
            patient was in preparation for hospital discharge. The doctor
            wrote a list of medications that the patient was on, including
            lisinopril, pantoprazole, Lasix, Eliquis, docusate, MS ,
            ondansetron, lorazepam, and hold scopolamine patch.




                                                                        336
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 337 of 431 PageID #:12535
Patient #26


  4/19/2017 The patient was admitted to the infirmary from the hospital
            for comfort care. The admitting diagnoses were ischemic
            colitis, atrial fibrillation, acute renal failure and a comment
            "*see additional list." The orders were for oxygen, condom
            catheter, turn the patient every two hours, follow up with Dr.
            Gonzales in 1-2 weeks, keep the incision clean and dry and
            colostomy care.

  4/19/2017 An undated note a nurse wrote a discharge note. This was
            immediately after the admission note on 4/19/17. The note
            had no vital. The discharge summary was s/p hospital stay
            ischemia colitis, ARF, CHF. The objective note was "I/M
            discharged dlt death." The discharge location was "funeral
            home." This note appears to have been written before the
            inmate died.
  4/20/2017 A nurse entered his room at 3:55 am to find the patient
            unresponsive.




                                                                         337
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 338 of 431 PageID #:12536
Patient #27

   2/4/2005 EKG showed moderate voltage criteria for LVH and inf infarct
            age indeterminate
  1/24/2011 On this annual physical examination the blood pressure was
            130/80.
  1/31/2014 Amlodipine 10, carvedilol 50 BID, HCTZ 50, losartan 50 BID,
            spironolactone 50 daily, terazosin 7 mg.
  2/12/2014 Potassium 3.7 (3.5-5.3); cholesterol 165; HDL 34; LDL 110.
    2/31/14 Amlodipine 10, carvedilol 50 BID, HCTZ 50, losartan 50 BID,
            spironolactone 50 daily, terazosin 7 mg.
   3/5/2014 HTN chronic clinic BP 210/140. The doctor noted shortness of 1, 2, 8, The blood pressure was significantly elevated The
            breath which the patient attributed to anxiety. The doctor did 12, 15 doctor did not evaluate for encephalopathy or renal
            not check for end-organ damage despite the significantly              damage. Although the doctor made a change in therapy,
            elevated blood pressure. The doctor added Cozaar to Norvasc,          the doctor did order a timely follow up for this degree
            Aldactone, and Coreg and stopped HCTZ and Hytrin. The                 of hypertension and did not ensure that the patient's
            doctor referred to psychiatry. The doctor did not order follow        blood pressure was lowered to a safe level. The doctor
            up to ensure that the blood pressure returned to a reasonable         took no history of compliance. The patient was on five
            level.                                                                antihypertensive medications with extremely high blood
                                                                                  pressure. The patient should have been sent for
                                                                                  evaluation of secondary hypertension to a specialist.


  3/18/2014 A doctor saw the patient. The blood pressure was 180/110.
            The doctor did not examine the retina, or check for renal
            damage. The doctor discontinued Norvasc and documented
            that the patient was on nifedipine 120, Aldactone 100, HCTZ
            50, carvedilol 50BID, Cozaar 50 BID, minoxifil 2.5 mg daily, and
            Hytrin 10 mg daily. The nifedipine and minoxidil appeared to
            be added to the regimen but the doctor didn't reflect this in
            his note.
  3/27/2014 A nurse saw the patient and noted that the patient
            complained of his heart skipping beats.




                                                                          338
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 339 of 431 PageID #:12537
Patient #27

  3/27/2014 The patient complained to a nurse that his blood pressure of        15   The blood pressure was significantly elevated. The
            234/140 was related to anxiety. A doctor saw the patient but             doctor did not ensure that the blood pressure was
            didn't document a change in therapy.                                     lowered to a safe level. The doctor did not evaluate for
                                                                                     end organ damage and did not schedule the patient for
                                                                                     follow up in a few days to ensure that the patient was
                                                                                     safe. The doctor took no history of compliance.

  3/31/2014 Carvedilol 50 BID, losartan 50 BID, Aldactone 100, HCTZ 50,
            BID, minoxidil 7.5 daily, Hytrin 10 Q day.
  4/22/2014 A doctor increased minoxidil but took no history and no
            physical exam.
  4/22/2014 The patient told a nurse that his blood pressure of 210/140         16   The patient should have been referred to a doctor due
            was related to stress.                                                   to the extremely elevated blood pressure.
  4/23/2014 Dr. Trost wrote an extremely brief note and referred the
            patient to on outside hypertension clinic. The blood pressure
            was 170/104.
  4/24/2014 Dr. Trost noted that at collegial he was to give all meds DOT.

  4/28/2014 Wexford denied referral to an outside hypertension clinic           12   This patient had clear indication for evaluation for
            based on "insufficient information." A recommendation for                secondary hypertension and should have been
            DOT was made and to represent if needed.                                 approved for that.

   5/3/2014 The inmate complained about getting DOT medication.
  5/18/2014 Calcium 7.9; sodium 136; potassium 4.6. No LFTs done.
  5/22/2014 Wexford denied a visit to HTN clinic asking that medication be
            DOT and to represent in a few weeks if needed. The reason
            for denial was insufficient information. This was appealed and
            apparently approved on this date.

  5/31/2014 Carvedilol 50 BID, losartan 50 BID, Aldactone 100, HCTZ 50,
            Cozaar 50 BID, minoxidil 7.5 daily, Hytrin 10 Q day, Nifedipine
            120 daily.
   6/4/2014 Potassium 3.1; BUN 5.



                                                                          339
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 340 of 431 PageID #:12538
Patient #27

  6/15/2014 The inmate refused medication, not wanting to take DOT
            medication.
  6/25/2014 Dr. Trost documented that the patient would review                   6, 17   The doctor did not note the prior low potassium. Low
            medication if not DOT. The doctor noted BP 220/120,                          potassium in the context of difficult to control blood
            resumed KOP meds and referred the patient to an outside                      pressure should lead to an evaluation for secondary
            HTN clinic.                                                                  hypertension. Medication should have been adjusted.
                                                                                         Because of the extremely high blood pressure the
                                                                                         doctor should have scheduled follow up in a few days to
                                                                                         assess whether it returned to normal.

  6/30/2014 Carvedilol 50 BID, losartan 50 BID, Aldactone 100, HCTZ 50,
            BID, minoxidil 7.5 daily, Hytrin 10 Q day, Nifedipine 120 daily.

  7/10/2014 An NP saw the patient for HTN chronic clinic. The BP was        1, 2, 3,     The 10-year risk of heart disease was 29% and a statin
            226/142. The NP took little history and noted that the patient 8, 12,15,     should have been started. The patient had hypertensive
            was scheduled to see a hypertension specialist. The patient        17        urgency and should have been assessed for end-organ
            refused to take Norvasc so the NP made no changes and                        damage and monitored in the clinic until the blood
            referred to Dr. Trost. A statin should have been started but                 pressure returned to a lower level or a couple day
            was not. Medication compliance was not discussed.                            follow up was indicated. Modification of blood pressure
                                                                                         regimen was indicated. The patient should have been
                                                                                         referred for evaluation of secondary hypertension.

  7/16/2014 Dr. Trost noted that the patient was taking BP medication.         1, 2, 8, Given the blood pressure the consultant visit should
            The BP was 230/126. There was no history or physical               12, 15 have been sooner. The patient had hypertensive
            examination. The plan was to refer to HTN clinic consultant.                urgency and apparently was taking medication yet the
                                                                                        doctor did not add medication or monitor the patient
                                                                                        until the blood pressure returned to a lower level. The
                                                                                        doctor ordered no follow up to ensure that the blood
                                                                                        pressure returned to a lower level. The doctor did not
                                                                                        take history or perform examination to exclude end-
                                                                                        organ damage.




                                                                           340
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 341 of 431 PageID #:12539
Patient #27

  7/31/2014 Carvedilol 50 BID, losartan 50 BID, Aldactone 100, minoxidil
            7.5 daily, HCTZ 50, spironolactone, Terazosin 10.

  8/27/2014 The patient went to an outside HTN consultant at Barnes
            Hospital.
  8/27/2014 The patient went to Barnes Hospital HTN clinic. The doctor           11    The labs were not sent with the patient specifically the
            had no labs available. The doctor documented that the                      low serum potassium was not known to the consultant.
            patient stated that he was anxious. The BP was 212/147. The
            doctor noted that the patient wasn't currently taking
            medication. The doctor recommended that the patient start
            back on HCTZ, spironolactone, and to add other medications
            back slowly. The doctor said she would try to call to discuss.

  8/30/2014 A doctor saw the patient after the Barnes consultant visit. The 1, 2, 3,   The doctor did not document review or did not talk to
            blood pressure was 208/156. The doctor noted that the           8, 10,     the consultant about care. Referral to psychiatry was a
            patient had anxiety problems and that the consultant would      13, 15     questionable strategy. The patient had hypertensive
            speak with Dr. Trost but that there were no notes about these              urgency yet the doctor did not evaluate for end-organ
            communications in the chart. The doctor referred the patient               damage or ensure that the blood pressure was reduced
            to psychiatry to evaluate his anxiety. The doctor did not                  to a safer level. The doctor should have added blood
            evaluate for end-organ damage by history or physical                       pressure medication and assessed for compliance.
            examination. The doctor did not adjust blood pressure
            medication or ensure that a follow up was ordered to ensure
            that the blood pressure safely was reduced.

  8/31/2014 Carvedilol 50 BID, HCTZ 50, Losartan 50 BID, Minoxidil 7.5 mg
            daily, Aldactone 50.
  9/12/2014 A NP documented that the patient was only taking Aldactone
            and HCTZ. The NP took no action and blood pressure wasn't
            taken.
  9/17/2014 A NP noted the BP was 204/104. The NP did not assess for      1, 2, 3, 8 the NP should have checked compliance, evaluated for
            end-organ damage or ensure that the blood pressure was           15      end-organ damage, and scheduled a follow up to ensure
            lowered before discharging the patient. The NP consulted the             blood pressure was coming down.
            Medical Director but no action was taken. Compliance was
            not checked.


                                                                           341
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 342 of 431 PageID #:12540
Patient #27

  9/20/2014 A doctor noted the patient would refuse all medication until     1, 2, 3, The patient had hypertensive urgency but the doctor
            something was found that works. The BP was 210/124. The           8,15 took no history and performed no examination to
            doctor referred the patient to Dr. Trost. The doctor stopped              exclude end-organ damage. The doctor did not ensure
            all treatment.                                                            follow up would occur to safely follow up on this patient
                                                                                      with extremely elevated blood pressure. Probably, the
                                                                                      patient should have been placed on the infirmary.

  9/30/2014 HCTZ 50, Aldactone 100, Hytrin 10 mg, minoxidil 7.5, Cozaar               The medication renewal process didn't work and the
            50 BID, carvedilol 50 BID.                                                patient's medication stopped in mid December and
                                                                                      wasn't started again until 1/8/17, about 3-4 weeks later.

  10/1/2014 Potassium 4.1.
 10/11/2014 A psychiatrist documented the patient saying he didn't need to
            see a psychiatrist and felt fine. The psychiatrist documented
            no follow up.
 10/22/2014 A doctor saw the patient for elevated BP 178/124. The doctor        13
            noted that the patient needed to see a psychiatrist for his
            anxiety. The doctor assessed anxiety reaction.

 10/22/2014 A provider saw the patient for HTN clinic. The BP was             1, 2, 3, The doctor failed to assess for end organ damage in a
            178/124. No history was taken. The doctor documented             8, 12, 17 patient with hypertensive urgency. The doctor did not
            referral to psychiatry and made no changes to medication.                  assess for compliance. The 10-year risk of heart disease
            Medication compliance was not discussed.                                   was 24% and a moderate to high intensity statin should
                                                                                       have been started. The BP meds should have been
                                                                                       adjusted as the blood pressure was elevated. This
                                                                                       patient should have been referred for evaluation of
                                                                                       secondary hypertension.

  11/1/2014 A MAR documented that the patient was on Remeron at night,
            which he remained on although the patient mostly refused
            this medication.
 12/10/2014 Potassium 3.5 (3.5-5.3); BUN 6; creatinine 1.07; cholesterol
            178; HDL 32;LDL 119.




                                                                          342
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 343 of 431 PageID #:12541
Patient #27

  1/20/2015 On this annual physical examination the blood pressure was         17   The 10-year risk of heart disease or stroke was 15% and
            130/88.                                                                 the patient should have been started on a moderate to
                                                                                    high intensity statin.
   2/4/2015 Dr. Trost sent the patient to a hospital for "exercise             2    The doctor misdiagnosed an EKG tracing.
            intolerance and PND." He documented that the EKG showed
            SVT for which there was no evidence.
   2/4/2015 An EKG showed st flattening but sinus rhythm with rate of
            about 100.
   2/4/2015 Potassium 3.7; cholesterol 180; HDL 36; LDL 117 urinary
            glucose 300; serum glucose 110.
   2/4/2015 EKG showed possible LAE and LAD.
   2/4/2015 EKG showed sinus rhythm with PVCs; LAD and voltage criteria
            for LVH.
   2/5/2015 The patient returned from Carbondale Hospital.
   2/5/2015 A discharge instruction sheet from the hospital recommended             Hospital records were unavailable and the doctor didn't
            an appointment for cardiology and nephrology in two weeks               know what occurred at the hospital. Follow up of
            but a written comment on this document states that "no F/U              oncology was not being done. They had recommended
            request per Trost."                                                     return if the patient decompensated, which had
                                                                                    occurred.




                                                                         343
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 344 of 431 PageID #:12542
Patient #27

   2/5/2015 A hospital note documented an elevated glucose of 115 and
            120; potassium of 3.1; elevated troponins. The patient felt
            short of breath and had similar episodes but there was never a
            work up according to the hospital chief complaint. There was
            no chest pain. The patient was a former smoker. The patient
            described stopping anti-hypertension medication because
            they were not helping him. The discharge summary
            documented diagnoses of hypertensive urgency with mild
            troponinemia due to hypertensive urgency and episodes of
            shortness of breath due to HTN, hypokalemia, and resistant
            hypertension with hypokalemia concerning for
            hyperaldosteronism. Labs were sent out. An echocardiogram
            showed concentric hypertrophy and thickened LV wall. A
            follow up with nephrology to rule out hyperaldosteronism was
            recommended. The aldosterone was in normal range but the
            patient was on Remeron, though mostly refusing it. The renin
            was normal. The normetanephrine was elevated to 1.13 but
            not over 2 x normal (0-0.89). In the hospital the cholesterol
            was 148; HDL 23 and LDL 96.



   2/5/2015 EKG showed possible LAE and nonspecific STT changes.
   2/6/2015 Dr. Trost saw the patient post hospital return and sent the      10   The doctor failed to review the hospital notes failing to
            patient back to his cellhouse but failed to make referrals to         note the recommendation to refer to nephrology to rule
            cardiology and nephrology as recommended and did not make             out hyperaldosteronism and to cardiology.
            note of the hypokalemia or elevated metanepherines.

   3/5/2015 A doctor saw the patient in hypertension clinic and the blood
            pressure was 200/140. The doctor presumed that the blood
            pressure elevation was due to anxiety and referred the patient
            to a psychiatrist. The doctor stopped HCTZ and Hytrin but
            started Cozaar.




                                                                       344
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 345 of 431 PageID #:12543
Patient #27

   3/6/2015 A doctor saw the patient for his elevated BP of 170/108. The   10       The doctor decided not to refer as recommended to a
            doctor mentioned that Carbondale hospitalists recommended               nephrologist and cardiologist.
            referral to cardiology and nephrology in two weeks and that
            Dr. Trost made no referral. However the doctor took no
            action.
   3/7/2015 A psychiatrist documented that the patient was a no show to
            clinic and rescheduled the patient.
   3/8/2015 The KCL supplement was discontinued.
  3/16/2015 A doctor saw the patient for HTN clinic. BP was 190/128. The 1, 2, 3,   The doctor did not assess for end-organ damage except
            cholesterol was documented as 180, HDL 36, and LDL 117, but 8, 10, 17   for a retinal examination. The patient's blood pressure
            a statin was not started despite a 27% 10-year risk of                  medication should have been adjusted. The doctor did
            cardiovascular disease. The doctor checked the retina but did           not assess for compliance. The doctor should have
            not evaluate for other potential end-organ damage. The                  ensured that the blood pressure was lower prior to
            doctor referred to Dr. Trost. The doctor noted that the                 discharge from the clinic or admitted the patient to the
            hospital recommended referral to nephrology and cardiology              infirmary. The patient should have been started on a
            but that this didn't happen. Medication compliance was not              statin. The doctor should have documented why the
            addressed.                                                              referrals to cardiology and nephrology were not done.


  3/31/2015 Benicar 40 daily, diltiazem 180, hydralazine 75 TID, isordil,
            metoprolol 25 BID, KCL, spironolactone 25 daily.
  4/16/2015 An EKG showed rate of 68 with nonspecific STT changes.
    4/31/15 Aspirin, diltiazem 180 daily, hydralazine 75 TID, isordil,
            metoprolol 25 BID, spironolactone 25 daily. The Benicar was
            stopped.
  5/31/2015 Aspirin, diltiazem 180, hydralazine 75 TID, isordil, metoprolol
            25 BID, spironolactone 25 daily.
    6/31/15 Aspirin, diltiazem 180, hydralazine 75 TID, isordil, metoprolol
            25 BID, spironolactone 25 daily.
   7/1/2015 The Remeron appears to have stopped.
  7/13/2015 The patient wrote a note to health care on a piece of paper
            saying he might have a bronchial infection with "shortness of
            breath attacks."



                                                                            345
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 346 of 431 PageID #:12544
Patient #27

  7/14/2015 A doctor saw the patient and noted that the patient was short 1, 2, 3,     The doctor did not evaluate for end-organ damage or
            of breath. BP 190/118 but oxygen saturation 94%. The doctor 8, 10,         appropriately manage hypertensive urgency. The
            wanted to rule out heart failure and ordered an EKG, chest x- 14, 15       patient should have had stat testing and been placed on
            ray CMP and BNP but these were not done stat and a week                    the infirmary. The patient appeared lost to follow up
            follow up was ordered. The patient wasn't seen in a week and               for 3 months and ordered tests weren't done. The
            wasn't evaluated until a NP saw the patient apparently on                  doctor failed to modify blood pressure medication.
            10/9/15.
  7/14/2015 Potassium 3.3; glucose 114; BNP 13 (<100).
  7/31/2015 Hemoglobin A1c 7.3.                                                6       A provider signed this lab as reviewed on 8/5/15 but
                                                                                       took no action. The lab result indicated that the patient
                                                                                       had diabetes but the patient was never treated for this.

  7/31/2015 Aspirin, diltiazem 180, isordil, hydralazine 75 TID, metoprolol
            25 BID, spironolactone 25.
  8/24/2015 Potassium 3 (3.5-5.3); glucose 139.
  8/31/2015 Aspirin, diltiazem 180, hydralazine 75 TID, isordil, metoprolol
            25 BID, spironolactone 25 daily.
  9/20/2015 The patient wasn't seen in cardiac clinic because of the doctor
            coming in late.
  9/30/2015 Aspirin, diltiazem 180, hydralazine 75 TID, isordil, metoprolol
            25 BID, spironolactone 25 daily.
  10/9/2015 An NP saw the patient for shortness of breath. BP was           1, 2, 3,   The blood pressure indicated hypertensive urgency.
            220/120 and pulse 87. The NP noted a potassium of 3. The        6, 8, 15   Even though the patient had shortness of breath, the NP
            NP ordered an EKG which showed nonspecific STT changes and                 did not evaluate thoroughly for heart failure. No other
            PVCs. A chest x-ray was not done. The retina weren't                       end-organ evaluations occurred. The NP did not
            checked. The patient had no edema.                                         monitor the patient until the BP improved and did not
                                                                                       house the patient on the infirmary. the NP did not
                                                                                       adjust medication. noted the low potassium but took no
                                                                                       action. The NP failed to note an A1c of 7.3 indicating
                                                                                       diabetes which was therefore untreated.

  10/9/2015 An EKG showed nonspecific STT changes with PVCs.
  10/9/2015 Potassium 3.2; glucose 169.



                                                                        346
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 347 of 431 PageID #:12545
Patient #27

 10/19/2015 Cardiac chronic clinic was cancelled because the MD was not
            in.
 10/23/2015 Blood pressure was 164/88. A doctor noted that the patient            3, 6   The doctor failed to note the low potassium which
            had anxiety and referred the patient to mental health. The                   suggested secondary hypertension. The patient had
            doctor noted that a chest x-ray was negative and the A1c was                 diabetes and the doctor took no action to treat which is
            now 7.3. The doctor took no action on the elevated A1c. This                 inappropriate.
            was the same doctor who saw the patient on 7/14/15 but was
            following up three months late.

 10/25/2015 A doctor referred the patient to cardiology.
 10/25/2015 A provider saw the patient in HTN clinic. BP 200/130. The             12     The diltiazem increased to 360 daily, the referral to
            doctor took no history but wrote that cardiology needs to                    cardiology never occurred.
            follow the patient and referred to cardiology and increased
            metoprolol and added diltiazem. Medication compliance was
            not addressed.
 10/31/2015 Aspirin, diltiazem 360, Lopressor 50 BID (10/25), hydralazine
            75 TID, isordil, spironolactone 25. Diltiazem was increased.

 11/30/2015 Aspirin, diltiazem 360, Lopressor 50 BID (10/25), hydralazine
            75 TID, isordil, spironolactone 25.
 12/30/2015 Aspirin, diltiazem 360, Lopressor 50 BID (10/25), hydralazine
            75 TID, isordil, spironolactone 25.
   1/6/2016 Dr. Trost saw the patient in HTN chronic care. There was no       1, 2, 17 The doctor took no history, did not make an adequate
            history. The BP was 140/100. No change to therapy was                      assessment, as he failed to diagnose or treat diabetes,
            made. The patient was not on a statin.                                     failed to note the low potassium which can be
                                                                                       associated with hyperaldosteronism, and failed to start
                                                                                       a statin despite a high 10-year risk of heart disease.




                                                                            347
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 348 of 431 PageID #:12546
Patient #27

  1/28/2016 A doctor noted that the BP was 212/140. The patient refused 1, 2, 6,      The doctor failed to assess for end-organ damage by
            observation housing. The doctor referred to Dr. Trost, the     8, 17      history, physical examination or lab testing. The doctor
            Medical Director. The patient refused clonidine. The doctor               noted a hemoglobin A1c of 7.3 but did not treat the
            increased the hydralazine to 100 TID and Lopressor to 150 BID.            patient for diabetes.
            The doctor noted that the A1c was 7.3 but took no action. The
            doctor did not assess the patient for end-organ damage but
            did try to place the patient on protected housing.

  1/31/2016 Aspirin, diltiazem 360, hydralazine 100 TID, Lopressor 150 BID
            ( 1/28/16); Aldactone 25.
  2/24/2016 Potassium 3.1; glucose 97; cholesterol 174; HDL 32; LDL
            cholesterol.
  2/28/2016 Aspirin, diltiazem 360, hydralazine 100 TID, Lopressor 150 BID
            spironolactone.
   3/9/2016 An NP saw the patient in HTN clinic. The retina was not        1, 2, 6,   The therapeutic plan was inappropriate. The patient
            examined. The patient was not assessed for end-organ           3, 12,     had a low potassium and in the context of difficult to
            damage with labs. BP was 201/110. The NP added Maxide          15,17      control hypertension, hyperaldosteronism should have
            but stopped hydralazine. The potassium was noted to be 3.1                been ruled out. The patient should have been referred
            but no action was taken. The cholesterol was 174; HDL 32 and              to a nephrologist for better blood pressure control and
            LDL 120, yielding a 49% 10-year risk of heart disease and                 for possible hyperaldosteronism, and the patient should
            stroke. Apparently the patient was compliant with                         have been on a high intensity statin because of high risk
            medication as the medication compliance box was checked.                  for heart disease. Also, the patient had diabetes which
                                                                                      was unrecognized and untreated. The NP failed to
                                                                                      evaluate for end-organ damage despite hypertensive
                                                                                      urgency. The NP failed to ensure that the blood
                                                                                      pressure came down before leaving clinic, did not admit
                                                                                      to the infirmary or ensure the patient had follow up.
                                                                                      Starting maxide in a person with hypokalemia without
                                                                                      adding potassium supplement was an error also.




   3/9/2016 Maxide was started despite hypokalemia. There was no
            potassium supplement.


                                                                        348
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 349 of 431 PageID #:12547
Patient #27

  3/29/2016 A nurse saw the patient for an episode of shortness of breath      3      The doctor should have adjusted medication.
            that resolved. BP 240/140. The nurse called Dr. Trost, who
            took no action.
  3/31/2016 The MAR showed that the patient was on aspirin, diltiazem
            360 ER daily, isosorbide, spironolactone 25 daily (stopped in
            March), Maxide 75/50, metoprolol 25 BID,

  4/29/2016 An NP saw the patient for BP 260/130. The NP gave a couple 1,2,3, 8,      The NP did not evaluate for end organ damage or
            stat doses of clonidine, increased metoprolol, and            15,         ensure that blood pressure was reduced to a reasonable
            documented consulting with Dr. Trost. The blood pressure                  level before discharge or did not admit to the infirmary.
            came down to 170/118, but the NP should have ensured the                  The NP did not order timely follow up given his blood
            blood pressure came down further before discharge. The NP                 pressure level. He should have been admitted to the
            did not assess for end-organ damage except to note that the               infirmary.
            patient had no headache. An elective EKG was ordered. A
            two week follow up was ordered, although this interval should
            have been less due to the degree of elevation of the blood
            pressure.

  5/25/2016 A NP noted BP 230/110 and wrote "cardiologist visit before        8, 15
            that has not helped." The NP started clonidine 0.1 BID which
            the inmate subsequently refused. The NP took an appropriate
            history for end-organ damage but ordered no tests, (renal
            function). The NP ordered an EKG but did not review. The NP
            should have placed the patient on the infirmary. The follow
            up in a week was insufficient given a blood pressure of
            230/110.
  5/31/2016 The patient was on 180 Diltiazem daily, isordil, metoprolol 50            Hydralazine was stopped.
            BID, Maxide 75/50, started clonidine 0.1 BID 4/26.

   6/1/2016 The patient refused to take clonidine and a nurse referred him
            to a physician clinic.
   6/2/2016 An EKG showed marked sinus arrhythmia with probable old inf
            wall infarct.




                                                                        349
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 350 of 431 PageID #:12548
Patient #27

   6/3/2016 An NP documented that the BP was 150/100. The NP wanted
            to give the patient stat clonidine but he refused. A two week
            follow up with Dr. Trost was ordered. The NP ordered a GFR
            and TSH.
   6/6/2016 A nurse obtained blood pressure of 220/110 but did not             16     The nurse should have consulted a doctor
            consult a provider.
   6/7/2016 The BP was 200/100 but the nurse did not consult a physician       16     The nurse should have consulted a doctor.

  6/10/2016 A nurse documented BP 200/100 but did not consult a             16        The nurse should have consulted a doctor.
            physician
  6/10/2016 Creatinine 1.24.
  6/12/2016 A nurse documented that the patient was refusing medication.
            This was later documented as clonidine.
  6/14/2016 An NP noted the BP was 170/100 The NP reviewed the MAR
            and noted that the inmate was refusing only clonidine because
            it was DOT.
  6/16/2016 An NP documented that BP was 234/138. The NP noted that       1, 2, 3,    The NP should have evaluated for end-organ damage
            he refused clonidine, so she increased the metoprolol. The NP    8,       (renal function, EKG, better history and examination of
            documented that the inmate refused infirmary admission. The               retina).
            history and lack of testing was inadequate for evaluation of
            end-organ damage.

  6/21/2016 Dr. Trost note stated in its entirety "BP same as always." The    1, 2,3, This was indifferent care. The doctor did not evaluate
            BP was 220/120. He ordered a "prn" follow up.                     8,13, for end-organ damage. The blood pressure needed
                                                                                      control and the doctor should have referred to a higher
                                                                                      level consultant to manage the patient. The doctor
                                                                                      failed to rule out hyperaldosteronism and failed to
                                                                                      discuss the degree of noncompliance and it possible
                                                                                      impact on blood pressure control.

    6/31/16 Aspirin, diltiazem 180, metoprolol 50 BID increased to 100 Bid
            on 6/16, Maxide 75/50, clonidine stopped 6/16/16, Aldactone
            50 BID started 6/16.




                                                                        350
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 351 of 431 PageID #:12549
Patient #27

  7/30/2016 Aspirin, clonidine 0.1 BID, diltiazem 180 daily, metoprolol 100
            BID, Maxide 75/50, Aldactone 50 BID.
  8/12/2016 Potassium 3.3; glucose 96.
  8/30/2016 Maxide, aspirin, diltiazem 180 , metoprolol 100 BID,
            spironolactone 50 BID.
  10/3/2016 Officers brought the patient to nursing sick call for a low bunk   16   The nurse should have consulted a doctor and have the
            gallery because the patient was unsteady and was almost                 patient brought to the clinic.
            falling off his bunk. The BP was 250/140. The inmate refused
            to go to the health care unit and the nurse made a referral to a
            doctor.
 10/13/2016 The patient was no show to a doctor clinic.
 10/19/2016 The patient was a no show to clinic. The CMT wrote that the
            inmate refused.
 11/11/2016 The patient was unresponsive. CPR was started but the
            patient died. There was no timeline of CPR.
 11/12/2016 An autopsy found normal adrenal glands, no disease of the
            pancreas, or GI tract. The coronary arteries showed varying
            degrees of atherosclerosis including 75% RCA, LAD 95%; 50%
            circumflex. The cause of death was atherosclerotic and
            hypertensive cardiovascular disease.




                                                                         351
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 352 of 431 PageID #:12550
Patient #28


8/6/2014      A doctor noted that the patient had been in the infirmary        1, 2,   The doctor didn't take a history or make an assessment
              since 8/6/14 due to falling in general population and                    even though the patient was on the infirmary.
              decreased mobility. The patient had no medical issues listed.
              The patient apparently was in a wheelchair. The doctor did
              not list the patient's medical problems.

8/10/2014     A nurse stated that the patient was alert but thought it was
              September when it was August. The one consistent item
              nurses monitored was whether the patient fell.
8/14/2014     A doctor saw the patient but noted none of the patient's         1,2     The doctor didn't take a history or make an assessment
              medical problems so it was not possible to know what was                 even though the patient was on the infirmary.
              wrong with the patient. The doctor wrote "see MD note
              4/10/14 for HP infirmary and PMHx." But that note was not
              available.
8/15/2014     A nurse noted that the patient was up for his insulin. So I
              could know that he had diabetes, but neither nursing notes
              nor physician notes list his problems. Nurses do not document
              vitals or CBGs on their notes.




                                                                         352
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 353 of 431 PageID #:12551
Patient #28


8/20/2014     A doctor's note was more informative. The assessment              3   There was no therapeutic plan for this patient.
              documented that the patient had been in the infirmary since
              1/28/13 [this contradicts the note from 8/6/14 although
              written by the same doctor] due to falls in population. The
              patient had multiple falls using a cane and walker and was said
              to be "noncompliant" with the walker and "resisting
              instructions in correct use" and "in late May 2013 put himself
              in an empty wheelchair subsequently refusing walker
              entirely." The patient had a special needs placement form for
              handicapped prison done 1/28/13 but apparently there was
              no place for him to go. The doctor listed problems as type 2
              DM, mild heart failure, HCV, knee arthritis, and post-
              amputation of right fore foot from osteomyelitis and ASPVD
              and neuropathy. The doctor did not monitor sugars or note
              any clinical benchmarks for this patient.

8/27/2014     A doctor saw the patient but noted no problems. There was
              no history, no assessment of existing problems, and no
              documented therapeutic plan.
9/2/2014      Albumin 2.8; alk phos 171 (40-125); ast 53 (10-40); WBC 3.3;
              HGB 8; platelets 144 (150-450); A1c 6.1.
9/2/2014      A doctor saw the patient but documented no problems. There
              was no assessment of problems and no therapeutic plan.




                                                                         353
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 354 of 431 PageID #:12552
Patient #28


9/9/2014      A doctor saw the patient apparently for hepatitis C clinic. The 2, 6, 7,   The patient had likely cirrhosis with an APRI of 0.92, a
              doctor noted that HCV was diagnosed in 2007 at Stateville.       8, 12     low albumin, elevated alk phos, low platelets, low white
              The doctor noted that the patient consistently declined                    count, and anemia. The doctor did not document
              interferon therapy but made no mention of whether the                      whether the patient had an EGD or ultrasound to screen
              patient wanted or didn't want treatment with the newer                     for varices or hepatocellular carcinoma. the patient
              antiviral medications. The doctor noted that the patient had               should have been referred to UIC telemedicine clinic
              been vaccinated for hepatitis A and B. The APRI was 0.92. The              unless there were contraindications.
              doctor noted that the patient had cirrhosis, type 2 diabetes,
              mild heart failure, HTN, degenerative arthritis, post forefoot
              amputation in 1995 from osteomyelitis, macrocytic anemia
              with low body weight but the anemia had become microcytic.
              The doctor noted that the patient still did not want interferon
              and was discontinued from HCV telemedicine clinic since
              September of 2010. The doctor ordered stool for guaiac
              three times. These cards were completed and negative
              according to nursing notes. The doctor did not refer to Dr.
              Paul, did not refer to UIC telemedicine clinic, did not order an
              EGD or US for the cirrhosis.


9/15/2014     Doctor note addressed no medical issues. A brief examination
              was done. But the only assessment was that the patient was
              an infirmary patient since 2013 and referred to a 8/20/14 note
              for details.
9/17/2014     A nurse noted that the patient was incontinent of urine.                   This demonstrates altered mental status.




                                                                         354
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 355 of 431 PageID #:12553
Patient #28


9/22/2014     A doctor saw the patient in diabetic clinic. The patient was      1, 7   If the patient could not feel a monofilament test the
              noted to be 81 years old and had been on insulin since age 60            patient should have had ABI to evaluate the distal
              and was now on NPH 14 am and 8:00 pm with 4 Reg TID after                vasculature. It was not clear what the patient's mental
              meals with metformin 500 mg pm. The doctor noted that the                status was. The doctor made no mention of the
              patient refused a diuretic for mild heart failure and HTN, and           incontinence in his note. It appeared that the patient
              had macrocytic anemia with low B12 levels. BP was 123/62                 might have dementia that was unrecognized.
              and weight 179. The doctor could not feel the distal pulses
              and the patient could not feel the monofilament. Not clear if
              the patient ever had ABI. The doctor noted that the recent
              A1c was 6.1 and that the patient had good control. The meds
              were insulin, metformin, aspirin, lisinopril, B12, and vit B6.
              The doctor didn't document recent lipid values, recent
              microalbumin level, recent creatinine.

9/30/2014     A nurse noted that the patient was alert but thought that          1     The patient appeared to have some degree of dementia
              Thanksgiving was two weeks away.                                         but it wasn't documented in the record and did not
                                                                                       appear to be tracked.
10/2/2014     A doctor saw the patient. The assessment did not include an
              assessment of his problems. No problems were listed. The
              doctor performed an examination but made no assessment of
              existing problems. These evaluations appear to be every two
              week evaluations that are not clinically relevant.

10/17/2014 A doctor saw the patient and repeated the same assessment
           virtually verbatim, stating that the inmate was in the infirmary
           since 1/28/13 due to falls in population with a cane and that
           he was "non-compliant" with a walker in the infirmary and had
           no acute issues. The doctor referred to prior notes for the
           past medical history. The doctor as usual did not address any
           interval status of the patient's clinical problems.




                                                                          355
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 356 of 431 PageID #:12554
Patient #28


11/4/2014  Albumin 2.8; alk phos 205; AST 47 (10-40); cholesterol 104;
           HDL 59; LDL 39 (50-129); HCV 2,050,457.
11/17/2014 Fibrosure score indicative of cirrhosis at 0.77 (0-0.21).
12/4/2014 A1c 6.2.
12/8/2014 A nurse evaluated the patient using a "cough" protocol for
           congestion and appearing drowsy all day. The temperature
           was 98.1. The nurse gave the patient OTC medications by
           protocol.
12/11/2014 A doctor saw the patient. As usual the doctor wrote a        1,2, 3, 6,   The doctor did not take an adequate history or assess
           descriptive history of the patient's reason for being on the   7, 8       the patients problems. The doctor did not address
           infirmary but did not address any of the patient's medical                recent labs. If the patient had cirrhosis, EGD should
           issues. The doctor noted that a special needs placement form              have been done and every six months ultrasound to
           was completed 1/28/13 but apparently hadn't yet been                      screen for hepatocellular carcinoma. The albumin was
           addressed. The patient needed a nursing home but there was                low and there was no assessment of nutritional status.
           no where to go so he remained on the infirmary.                           The alkaline phosphatase was elevated but not
                                                                                     addressed. It was not clear why the patient was not
                                                                                     referred to UIC for treatment.

12/22/2014 A nurse documented that Dr. Paul saw the patient in hepatitis
           C clinic and referred to her progress notes.




                                                                     356
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 357 of 431 PageID #:12555
Patient #28


12/22/2014 A hepatitis C chronic clinic. Dr. Paul saw the patient and noted 7,8,12 The patient had cirrhosis but wasn't being provided
           that a fibrosure was done on 11/17/14. The provider noted               typical care. For reasons not stated the patient didn't
           that the hep C viral load was 2,050,457 and the A1c was 6.2.            receive EGD, ultrasound, or colonoscopy to work up his
           The doctor noted the recent labs including albumin of 2.8; alk          anemia. The statement that he was frail is not an
           phos 171; INR 1.2; WBC 3.3; HGB 8; platelets 144; and                   indication not to work up his anemia. The statement
           assessed F4 fibrosis. The provider noted that the patient was           that he had anemia since 2013 demonstrated significant
           anemic since 2013 and "needs anemia FU ACAP → T/C C-                    delay. The statement that liver ultrasound would be
                                                                                   done when the anemia was resolved but then to not
           scope but patient frail." The provider [presumably a NP]
                                                                                   work up the anemia was making excuses for not
           stated the it was for Dr. Bauer [presumably the Medical
                                                                                   working the patient up. This was all a significant delay
           Director] to decide if anemia precluded HCV treatment or
                                                                                   in colonoscopy, ultrasound, and EGD. Also the patient
           work up. Dr Paul said, "will need EOD liver ultrasound once
                                                                                   should have been referred to UIC.
           anemia resolved." The anemia was persistent for years. The
           patient had fibrosis consistent with cirrhosis but this wasn't
           diagnosed and the patient wasn't scheduled for EGD and semi-
           annual ultrasound or CT scan to evaluate for HCC. The patient
           certainly should have been referred to UIC hepatology but it
           wasn't clear who was to do this.


12/29/2014 Diabetic chronic clinic. There were no changes to medications.
           The weight was 160; BP 137/62; the doctor noted a right fore
           foot amputation. The form contains a preprinted
           recommendation that ABI is indicated when pulses are low.
           This was true at a prior evaluation but ABI was not ordered.
           The pulses and feet were not checked at this visit.




                                                                       357
                    Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 358 of 431 PageID #:12556
Patient #28


12/30/2014 The doctor at this visit documented history and some           7,8, 12   The doctor was using DRE as screening for colorectal
           additional assessment based on a review of the 12/22/14 Dr.              cancer, which is inappropriate. The patient should have
           Paul note. The doctor noted macrocytic anemia with low B12               been scheduled for colonoscopy since he had anemia.
           and B6. The doctor noted that the patient was "referred by               The patient also should have had ultrasound screening
           Dr. Paul for anemia since 2013." It wasn't clear what that               and EGD since he had cirrhosis. The patient should have
           meant. The doctor noted that the patient "denies sources of              been referred to UIC telemedicine clinic.
           blood loss. Refused /AMA for DRE 11/12/12 and 11/14/14,
           will recheck CBC." The doctor noted that the patient had prior
           pancytopenia due to hepatitis C. The plan was to get three
           stool samples for guaiac, CBC reticulocytes, iron studies and
           other tests. The doctor wrote down all the CBC results dating
           from March of 2012; there were 12 all showing anemia with
           the lowest hemoglobin 8 and the highest 10.9. Yet the patient
           hadn't had a colonoscopy!!

12/30/2014 Iron 13 (49-181); TIBC 454 (250-450); WBC 2.2; HGB 7.7;
           platelets 108; neutrophils 35% or 0.8 (1.3-7.5); vitamin B12 74
           (70-180) whole blood.
1/5/2015   B12 135 (180-914) plasma.
1/9/2015   The doctor noted that the patient had pancytopenia WBC 2.2, 2, 6, 7, 8   The patient had pancytopenia yet the doctor made no
           hemoglobin 7.7, and platelets 108. The serum iron was low                diagnosis and came to no conclusion why the patient
           and TIBC high; three hemoccult cards were negative. The                  had pancytopenia. The patient had iron deficiency
           doctor documented that labs were consistent with iron                    anemia yet the doctor did not order colonoscopy and
           deficiency anemia but because three hemoccult cards were                 endoscopy. The doctor should also have ordered an
           negative there was no source of blood loss. The only                     ultrasound of the abdomen to screen for hepatocellular
           treatment was to prescribe iron supplementation. This is                 carcinoma. The only treatment was to order iron
           inconsistent with standards as the patient should have had               supplements.
           endoscopies. To say that there was no source of blood loss
           without looking for it diagnostically was inaccurate.




                                                                     358
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 359 of 431 PageID #:12557
Patient #28


2/9/2015      A new doctor saw the patient and didn't follow up on the           1, 2, 3 The doctor took no history, made no assessment and no
              anemia and listed only two problems: DM and ID [it wasn't                  plan. The doctor failed to follow up on the
              clear what ID was]. This doctor took no history and made no                pancytopenia and iron deficiency anemia and addressed
              assessment of the status of any condition.                                 none of the patient's problems.
2/10/2015     Iron 13 (49-181); TIBC 470 (250-450); WBC 3.4; HGB 7.7;
              platelets 143; neutrophils 50.8%.
2/19/2015     A doctor saw the patient and documented all problems                2, 3   The doctor made no diagnosis based on abnormal labs
              including anemia/pancytopenia without documenting an                       and no therapeutic plan for the given abnormal labs.
              updated status and plan for any problem except CHF, noting
              that the patient was on diuretic and lisinopril.
2/26/2015     A doctor saw the patient and noted that the hemoglobin was          7, 8   This did not appear competent. The patient had
              still 7.7 with microcytic indices. The doctor noted that the               pancytopenia and iron deficiency anemia yet the doctor
              patient still had pancytopenia (3.4; 7.7; 143) and stated that             did not refer for endoscopy and colonoscopy. Because
              there was "no source" of bleeding found. The doctor                        of the cirrhosis, ultrasound screening should have been
              documented the low reticulocyte count. The doctor wrote                    done.
              that though the patient was taking B12 and B6 supplements
              the B12 was still low and he wrote "?absorption?" and wrote
              that he would try B12 injections. The doctor added vitamin C
              to the iron to try to increase absorption. The doctor did not
              refer for a colonoscopy or upper endoscopy.

3/2/2015      The patient fell off the bed onto his hand. The patient had a
              2.5 cm laceration on the palmar surface of the phalanx with
              visible tendon. The right middle PIP was deformed and
              subluxed. An X-ray showed a dislocated PIP but "no acute
              fracture seen." The patient couldn't flex his right finger. The
              doctor assessed a laceration and dislocation and sutured the
              finger but could not reduce the dislocation, so sent the patient
              to an ER. The patient returned from the ER with instructions
              to return in 10 days to remove sutures.




                                                                          359
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 360 of 431 PageID #:12558
Patient #28


3/2/2015      The patient was seen in the ER at the Sarah Culbertson                  A subluxed finger requires reduction of the subluxed
              Memorial Hospital. An x-ray showed a subluxation of the third           finger. This required follow up with an orthopedic
              finger on the right; fracture was not definitively seen. The            surgeon for possible surgical reduction.
              wound was sutured and the patient returned to the prison.

3/2/2015      X-ray of the right third finger showed dorsal dislocation
              without obvious fracture.
3/4/2015      A doctor saw the patient and noted that there were no ER           11   The failure to obtain records resulted in clinical
              records; he asked for them to be obtained. The doctor did not           deficiency
              document knowing what was diagnosed or done in the ER.

3/9/2015      A doctor saw the patient whose hand was now swollen. The           12   The doctor needed to consult an orthopedic surgeon as
              doctor documented a verbal report from the ER that the                  the patient had a subluxation. A subluxation with
              patient did not have a dislocation but stated that the x-ray            swelling indicates possible infection.
              report showed a 6 mm subluxation. The doctor prescribed
              empiric treatment with Keflex for 10 days and a repeat x-ray.
              It wasn't clear if the patient had seen a hand surgeon or
              orthopedic surgeon. Blood tests were not done.

3/11/2015     A doctor noted that the right middle finger was still dislocated   12   The doctor needed to consult an orthopedic surgeon as
              with the middle phalanx subluxed. The doctor documented he              the patient had a subluxation.
              would discuss in collegial review but didn't state for what
              reason.
3/12/2015     A doctor noted that the finger was still swollen and that there
              was some drainage in the morning. No changes were made.

3/13/2015     Wexford denied referral for urgent wound clinic evaluation.        12   The Wexford utilization decision was grossly and
              Wexford asked to get foot x-rays and wound culture if not               flagrantly unacceptable. The patient had an subluxation
              done and re-present the patient in the next collegial review.           with infection and this needed immediate attention.
                                                                                      Because the wound was open and sutured, it appeared
                                                                                      to be the equivalent of an open fracture.




                                                                          360
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 361 of 431 PageID #:12559
Patient #28


3/16/2015     A nurse documented a "grossly swollen" right middle finger.        12   The referral was two weeks after the injury. The delay
              Later that day five sutures were removed from the finger by a           likely resulted in extension of the infection. The referral
              nurse. Later, a doctor saw the patient and noted that the               needed to be immediate, not even urgent, as the
              finger was swollen and that the patient was unable to flex the          patient was likely infected.
              finger. The doctor documented that he referred the patient to
              orthopedic or hand surgery for closed reduction. This was
              approved.
3/16/2015     A doctor referred the patient to an orthopedic surgeon for
              closed reduction of the finger.
3/20/2015     A Wexford doctor approved the orthopedic surgeon visit.

3/26/2015     Ferritin 28 (10-259); iron 29 (50-180); WBC 3.7; HGB 8.8;
              platelets 158; B12 1049 (180-914).
3/27/2015     A nurse noted some yellow discharge from the finger wound.

3/30/2015     A doctor noted that the patient was at the hand surgeon's
              office and spoke with the surgeon who said that the patient
              had an open dislocation with pus coming from an open
              wound. The joint was visible. Surgery was indicated "tonight."
              The patient had surgery and returned on vancomycin IV on the
              infirmary upon return.

3/30/2015     An orthopedic doctor wrote in the ER that the patient              12   The referral was delayed almost a month for an open
              sustained an open dislocation of the finger and said, "I am             dislocation. The UM process was grossly and flagrantly
              uncertain as to why this was not reduced prior to now but at            unacceptable and resulted in osteomyelitis, a
              any rate would recommend [the hand surgeon] address this                preventable condition.
              issue." Surgery was done that evening.




                                                                           361
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 362 of 431 PageID #:12560
Patient #28


4/1/2015      A doctor noted that the patient had ORIF of the finger
              [apparently there was a open fracture with pus]. The patient
              needed six weeks of treatment for osteomyelitis.
              Osteomyelitis was diagnosed.
4/2/2015      A doctor referred the patient for post-op follow up orthopedic
              visit.
4/6/2015      A post operative follow up was approved in collegial review.

4/9/2015      A doctor noted that the hand surgeon wanted to see the          6, 7, 10   Follow up of the anemia was unacceptable. The patient
              patient in the ER for a follow up visit, which the doctor noted            had iron deficiency anemia and colonoscopy and EGD
              couldn't be done. The doctor noted anemia was improved and                 were indicated but not done for undocumented
              the HGB now 8.8 from 7.7. No action was taken except to                    reasons. Follow up with the surgeon was also indicated
              continue iron and B12 supplements.                                         and not done because apparently IDOC would not take
                                                                                         the patient to the ER.

4/15/2015     A nurse documented soaking the affected finger in a solution
              of Epson salts for 20 minutes. Not sure if this was ordered
              treatment.
4/16/2015     Urine microalbumin 140; albumin 2.9; alk phos 202; AST 69
              (10-40); A1c 5.3; cholesterol 118; HDL 61; LDL 47 (50-129).

4/20/2015     The patient sustained an open fracture dislocation of this right
              middle finger and was being seen in the ED for a suture
              removal. The fracture was healing adequately.
4/20/2015     A doctor noted that the patient was seen post orthopedic visit     11      The doctor was unable to determine the status of the
              but that the notes were unavailable. The pins were reportedly              patient because consultant notes were unavailable.
              removed and the patient had a follow up in a month. The
              doctor asked medical records to obtain a dictated report.

4/20/2015     A hand surgeon saw the patient in the ER and removed
              sutures and the patient was discharged.




                                                                           362
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 363 of 431 PageID #:12561
Patient #28


4/22/2015     A doctor reviewed the orthopedic notes that the sutures were
              removed and the wound healing.
4/22/2015     A doctor renewed medications as NPH 14 am and 8:00 pm
              with aspirin, lisinopril 5 mg daily, metformin 500 with dinner
              B12 and B6 supplements.
4/22/2015     Diabetic chronic clinic. The doctor noted mild CHF, DM,
              chronic hep C, anemia, and mobility disorder. BP was 142/86;
              a foot exam was done but did not take off his shower shoes.
              The A1c was 6.2. The patient was documented as in good
              control and no action was taken.
4/27/2015     Glucose 59 (65-110).
4/29/2015     A doctor saw the patient and noted that the patient still had       7
              anemia. The doctor noted that the last CBC on 3/26/15
              showed HGB of 8.8 and that he would continue the same
              therapy.
5/6/2015      Iron 30 (50-180); % transferrin 8 (20-50); WBC 2.9; HGB 9.2;
              platelets 105.
5/13/2015     Dr. Baker referred the patient to a hand surgeon after a failed   1, 2, 6, The patient's recent labs showed pancytopenia with iron
              closed reduction. The patient was unable to flex the right           7,    deficiency anemia. The doctor should have referred for
              middle finger at all.                                                      EGD, colonoscopy, and ultrasound of the liver to screen
                                                                                         for hepatocellular carcinoma. The doctor appeared to
                                                                                         fail to review the labs.

5/13/2015     A doctor noted that the patient completed the vancomycin
              and that referral was made for ortho follow up.

5/13/2015     A doctor referred the patient to the hand surgeon for follow
              up.
5/22/2015     The patient told a doctor he couldn't bend the finger. The
              doctor took no action.




                                                                          363
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 364 of 431 PageID #:12562
Patient #28


5/28/2015     A doctor noted that weight was 158; did not address any labs
              and noted that the patient still needed to be scheduled for
              ortho follow up. The doctor didn't address any of the patient's
              other problems.
6/4/2015      A doctor saw the patient but didn't address any of his
              problems.
6/8/2015      An orthopedic surgeon saw the patient. The patient had intra-
              articular fracture of the third PIP on the right. There was
              advanced DJD of the DIP and PIP joints. The orthopedic
              surgeon stated that he needed to investigate options for the
              patient and might need to refer to a hand surgeon. The
              patient said the finger was useless and he would rather have it
              amputated than continue in the current situation. The x-ray
              showed residual irregularity of the joint; infection could not be
              excluded.
6/8/2015      The hand surgeon saw the patient. The doctor noted that the
              patient had pins removed from the ORIF several months ago.
              The patient said he wanted amputation of the finger instead of
              other care. The surgeon said he needed to investigate options
              and would get back to the prison.

6/9/2015      Glucose 313; albumin 3; alk phos 214; AST 55 (10-40); ALT 38
              (10-50); WBC 2.9; HGB 10.8; platelets 108.
6/10/2015     A doctor saw the patient and noted that the patient saw the
              surgeon and told the surgeon to cut off the finger as it was not
              useful. The surgeon said he would get back to them. The
              surgeon report wasn't available so the doctor asked for it.

6/16/2015     A doctor saw the patient and documented that he
              documented a hepatitis C note that day but it was not in the
              medical record chronologically.




                                                                           364
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 365 of 431 PageID #:12563
Patient #28


6/16/2015     A doctor saw the patient for hepatitis C clinic. The doctor said 12, 7, 8   The patient should have been referred to UIC for
              that the patient was followed by Dr. Paul in HCV telemedicine               assessment. Frailty is not a contraindication to
              clinic and was last seen 12/22/14. The doctor noted that the                treatment. In any case, the patient should have
              WBC was 2.9; HGB 10.8; platelets 108, and APRI 1.27. The                    received EGD to screen for varices, and ultrasound or CT
              doctor stated that the patient would not be treated because                 scan to screen for hepatocellular carcinoma. The
              of frailty, anemia, and was followed by Dr. Paul, who decided               patient had iron deficiency anemia and should have
              the patient wasn't a treatment candidate. The doctor noted                  received colonoscopy. The pancytopenia was likely a
              that Dr. Paul was to see the patient "this month?" Though the               result of the cirrhosis but is of concern.
              patient had cirrhosis, the doctor did not assess this. Nor did
              the doctor order EGD or screening ultrasound for HCC.


7/1/2015      A doctor said that the orthopedic surgeon would research
              options for a nonfunctional finger and get back to them.

7/9/2015      A doctor wrote a note with considerable history about the
              finger issue but failed to address any of the patient's other
              problems. The patient's injured finger was tender and the
              doctor empirically treated with Bactrim even though there
              was no sign of infection.
8/11/2015     A1c 8.2.
8/12/2015     As of this date the doctor stated that the orthopedic doctor       12       The doctor failed to refer the patient to an orthopedic
              had not gotten back to him with options. The doctor did not                 surgeon. There was no attempt to determine how the
              address any of the patient's other issues except through                    finger affected ability to function. This was a
              chronic clinic notes, including the pancytopenia or cirrhosis.              preventable injury.
              Cirrhosis wasn't even documented as a problem.

8/21/2015     The patient had a runny nose with cough and the doctor
              prescribed CTM.




                                                                          365
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 366 of 431 PageID #:12564
Patient #28


8/26/2015     A doctor saw the patient in diabetic clinic. The A1c was 8.2.      7, 8   The doctor did not address the pancytopenia, anemia,
              The doctor increased the metformin to 500 BID and increased               cirrhosis, or other conditions. The patient should have
              NPH to 16 am and 10:00 pm.                                                been referred for colonoscopy, EGD and ultrasound.

9/7/2015      The patient thought it was close to Halloween. The patient
              was encouraged to change clothes and shower. The nurse
              noted that the patient's pants smelled of urine.

9/22/2015     A different doctor began seeing the patient and wrote an      1, 2, 3 The doctor failed to review nursing notes and address
              extremely brief note noting that the patient now agreed to              the patient's incontinence. If this was due to dementia
              take metformin. There was no assessment.                                it was unrecognized. If it was due to something else it
                                                                                      was undiagnosed.
9/29/2015     The new doctor saw the patient and noted that the patient    1, 2, 7. 8 The doctor was a new doctor for this patient yet failed
              had DM and an "ortho foot problem [secondary] to falls." The            to establish a reasonable plan for his cirrhosis and
              doctor did not address any of the other patient problems                anemia. They took inadequate history, made no
              including pancytopenia, cirrhosis, CHF, or low albumin.                 assessment of the patient's problems, and failed to
                                                                                      establish a reasonable plan. The doctor failed to refer
                                                                                      the patient for EGD and colonoscopy and ultrasound.

10/6/2015     The new doctor saw the patient and noted that the patient       1, 2, 7, 8 The patient had apparent new onset edema yet the
              had DM and "ortho foot problems." The doctor did not                       doctor took no history, made no attempt at diagnosis,
              address any of the other patient problems including                        and failed in the assessment to address any of the
              pancytopenia, cirrhosis, CHF, or low albumin. The doctor                   patient's conditions. The doctor should have referred
              noted 1-2+ edema on exam but made no assessment or plan                    for EGD, colonoscopy, ultrasound, and considered an
              for this.                                                                  echocardiogram based on the history.

10/13/2015 A doctor saw the patient and noted that the patient had DM
           and a "ortho foot problem." The A1c was documented as 8.2.
           The doctor ordered a CMP and A1c with a week follow up.

10/14/2015 A1c 8.2.




                                                                           366
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 367 of 431 PageID #:12565
Patient #28


10/20/2015 A doctor saw the patient and noted elevated A1c 8.2 and
           increased the metformin to a gram BID, which was a
           significant increase.
11/3/2015 A1c 8.5.
11/4/2015 A doctor saw the patient and noted that the last A1c was 8.2
           on 10/14; a repeat had not returned yet. Without evaluating
           CBG levels the doctor increased metformin to 850 TID. For an
           elderly man this was a large increase.
11/11/2015 A doctor saw the patient and ordered another A1c and said he
           would add another drug if the A1c was still high. No other
           problems were addressed.
11/13/2015 A nurse documented that the patient had periods of
           forgetfulness without any evaluation.
11/14/2015 Annual physical examination documents hepatitis C, mild CHF,       1, 7, 8 The provider failed to review the nursing history of
           ASPVD, DM, arthritis of knees, and the weight was 162.                     forgetfulness and prior incontinence and integrate that
                                                                                      information into the problem list. The provider failed
                                                                                      on the annual physical to obtain an EGD, colonoscopy,
                                                                                      or ultrasound. Nutritional assessment was not done.
                                                                                      The patient's functional capacity was not assessed.

11/18/2015 A doctor saw the patient. The doctor noted that the A1c was
           8.5 but that the patient refused any increase of insulin. The
           doctor addressed no other problems.
11/18/2015 A1c 8.6.
11/25/2015 A doctor saw the patient and noted only diabetes, fall risk, and
           a partial foot amputation as problems.
11/25/2015 Albumin 2.9; alk phos 231; AST 57; ALT 37; phosphorus 2.9;
           WBC 3.1; HGB 11.3; platelets 115.
12/3/2015 A doctor saw the patient and noted that the patient had
           hepatitis C and diabetes. The doctor referred the patient to
           the hepatitis C clinic with BMP, T4 and TSH.




                                                                       367
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 368 of 431 PageID #:12566
Patient #28


12/3/2015     A doctor saw the patient in hepatitis C clinic. The doctor     12, 7, 8   The patient hadn't seen doctor Paul for a year. The
              noted albumin 3; HGB 10.8; platelets 108; AST 55 and ALT 38.              patient had cirrhosis. He should have been referred to
              The doctor didn't note that the patient had cirrhosis and                 UIC to determine whether treatment was indicated. He
              referred the patient to see Dr. Paul in hepatitis C clinic.               should have been referred for EGD, colonoscopy, and
              Ironically, the doctor was seeing the patient in hepatitis C              ultrasound.
              clinic. It appeared that the doctor didn't know how to manage
              cirrhosis.
12/8/2015     A doctor noted that the patient had a "skin tear" on the          3       The patient was diabetic. A foot wound in a diabetic is
              bottom of his left foot and was walking using shoes. The                  cause for concern and typically needs off-loading to
              doctor noted a 2 1/2 cm tear on the skin and ordered betadine             reduce use of the foot. This was not done and exposed
              soaks of the left foot with daily dressing changes and tetanus            the patient to continued damage to the foot.
              update. The doctor did not off-load the foot.

12/9/2015     A doctor saw the patient and noted that he was disoriented      1, 2, 7, The patient was confused but the doctor failed to take a
              and confused. There was no history with respect to the           8, 14 history and performed no examination with respect to
              altered mental status. The doctor noted that the patient                 the altered mental status. The doctor should have
              didn't have pain and had a tear on the foot with no evidence             obtained a metabolic panel, ammonia level, and
              of infection. The plan was only antibiotic ointment. The                 probably obtain a CT brain. Alternatively, the patient
              patient continued to walk on the foot.                                   should have been sent to a hospital.

12/9/2015 A1c 8.7.
12/15/2015 A nurse noted that the patient had a "scant" amount of
           drainage and that the tissue between the toes was white with
           an odor and that there was an open area on the side of the
           foot that "remains swollen slightly and discolored."




                                                                        368
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 369 of 431 PageID #:12567
Patient #28


12/15/2015 A doctor saw the patient and continued the antibiotic       2, 3, 7, 8 The patient had a diabetic foot with pus. The doctor
           ointment. The doctor noted that the wound was healing well.            should have probed the wound, obtained sedimentation
                                                                                  rate and CRP test, and x-ray or CT scan to assess for
                                                                                  osteomyelitis. The patient should have been off-loaded.
                                                                                  Although the patient was in a wheelchair, he should not
                                                                                  have been walking on the foot. Antibiotics should have
                                                                                  been started.

12/16/2015 A nurse noted that the patient was forgetful when it comes to       1, 2, 8 The patient had altered mental status but it was
           the time of day. The patient asked what time it was after                   unrecognized. The doctor didn't review the nursing
           saying that it was night. A doctor saw the patient that day and             note or take any history of the patient. No diagnosis of
           noted that the foot was healing well. The doctor continued                  the altered mental status was made. The patient should
           wound care.                                                                 have had a serum ammonia, CMP, and CT scan.

12/16/2015 A1c 8.5.
12/22/2015 A doctor saw the patient and noted that the foot was healing
           and that the patient had DM with neuropathy and a healing
           wound. The doctor didn't check the distal pulses, order an
           ABI, or probe the wound. No labs were ordered. No change in
           therapy.
12/23/2015 A doctor saw the patient in diabetic clinic. The A1c was         3, 7, 8    The patient had a diabetic foot with pus. The doctor
           documented as 8.5. The patient was listed as having type 1                  should have probed the wound, obtained sedimentation
           diabetes, which he didn't have. The doctor did not document                 rate and CRP test and x-ray or CT scan to assess for
           a change in medication. The doctor noted that the A1c was                   osteomyelitis. The patient should have been off-loaded.
           8.5 and that the patient refused any increase in insulin. Except            Although the patient was in a wheelchair, the plan
           for noting no edema, the foot wound wasn't examined. The                    should have been to completely off-load the foot.
           doctor assessed only type 1 diabetes and ordered a BMP.

12/24/2015 A nurse noted that the inmate had periods of forgetfulness.

12/29/2015 A1c 8.




                                                                         369
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 370 of 431 PageID #:12568
Patient #28


12/30/2015 A doctor noted that the weight was 158 and increased NPH to            4, 15   The doctor appeared to follow up a diabetic foot for
           16 units in the am and pm, which was a significant increase.                   which the patient was being treated. This did not
           The only assessment was DM with neuropathy. The doctor                         appear to be a competent evaluation.
           made no comment about blood sugars. The doctor
           documented that there were no ulcers on the L foot or R
           stump even though the patient had a diabetic foot.

1/5/2016      A1c 7.8.
1/6/2016      A doctor saw the patient. The BP was 143/53. The A1c was 8       4, 15      The doctor failed to follow up on the diabetic foot. The
              decreased from 8.5 on 12/29/15; the patient had 2 + edema                   doctor noted 2+ edema but did not document a foot
              but the doctor didn't examine the foot with the tear. The                   examination. It appeared that the diabetic foot problem
              doctor ordered weights every visit and added HCTZ and                       was lost to follow up.
              ordered an EKG and BMP.
1/6/2016      HCTZ was started at 25 mg.
1/8/2016      A nurse noted after a shower that the inmate had an open        1, 2, 3,    The patient had a non-healing diabetic ulcer for over a
              ulcer with peeling edges on the left foot and reported it to an  7, 8       month. The NP should have probed the wound.
              NP. An NP saw the patient and documented a dime sized ulcer                 Although pulses were palpated, an ABI was indicated
              with no drainage and 2 + pulses. The patient told the NP that               due to the non-healing nature of the wound. The
              the wound "just won't heal." Left foot ulcer was diagnosed                  patient should have been off-loaded. Sed rate, CRP,
              but no action taken except wet to dry dressings.                            blood count, and x-rays or MRI should have been done
                                                                                          to exclude osteomyelitis. Antibiotics should have been
                                                                                          started.
1/8/2016      A nurse noted that the inmate had periods of forgetfulness.

1/9/2016      A nurse noted that the inmate smelled of BM and urine and
              was advised to take a shower. The ulcer was dressed.

1/10/2016     A nurse noted slight drainage from the ulcer.
1/11/2016     A nurse noted that the patient was washing soiled sweatpants
              and had periods of confusion.
1/13/2016     A nurse noted that the inmate had unsteady gait.




                                                                            370
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 371 of 431 PageID #:12569
Patient #28


1/13/2016     A doctor saw the patient. The doctor noted that the patient    1,2, 7, 8   The patient had recent episodes of forgetfulness and
              had an ulcer on the right foot of the metatarsal area and heel             incontinence which were not even noted. The patient
              and ordered a culture, BMP and CBC and clindamycin BID with                should have been worked up for altered mental status.
              follow up in a week.                                                       The patient should have had ABI, and radiologic study to
                                                                                         evaluate for osteomyelitis.
1/13/2016     WBC 3.75; HGB 11.3; platelets 128; a wound culture showed
              many proteus susceptible to Rocephin and Clindamycin. But
              this was a wound culture.
1/14/2016     A nurse noted unsteady gait and periods of confusion and that
              the left foot had scant drainage.
1/15/2016     A nurse noted that the patient took off the left foot dressing
              and there was an open area.
1/21/2016     A doctor noted that the patient had a plantar ulcer on the first 1, 2, 3, The patient had recent episode of confusion and
              metatarsal area and that it was not healing; he ordered a         7, 8 unsteady gait. The doctor took no history, performed
              BMP, A1c, CBC, and follow up.                                             no pertinent examination, and did not order appropriate
                                                                                        diagnostic testing (ammonia, CT brain). The doctor also
                                                                                        did not probe the bone, order sedimentation rate or
                                                                                        CRP, or order x-rays or MRI to exclude osteomyelitis.

1/27/2016     A doctor referred the patient with a diabetic foot ulcer
              resistant to normal care for wound care. There was extension
              of the wound. The doctor documented prior amputation for a
              prior diabetic foot ulcer.
1/27/2016     A nurse called a doctor in to see the wound which had scant
              drainage with peeling edges.
1/27/2016     A1c 7.6; WBC 3; HGB 10.6; platelets 115.
1/28/2016     Wexford denied referral for urgent wound clinic evaluation.       12       Wexford UM denied referral for a diabetic wound when
              Wexford asked to get foot x-rays and wound culture if not                  the local doctor did not know how to care for the
              done and re-present the patient in the next collegial review.              wound. Care was grossly and flagrantly irresponsible.




                                                                         371
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 372 of 431 PageID #:12570
Patient #28


1/28/2016     A clerk documented denial of urgent wound care referral with          Plain x-rays may not show osteomyelitis until late in the
              alternative plan an x-ray and wound culture.                          course of osteomyelitis. Also, wound culture of an open
                                                                                    wound is not useful, as the culture will likely be
                                                                                    contaminated.
1/28/2016     A doctor noted that there was no osteomyelitis on x-ray.
1/28/2016     A doctor apparently ordered Rocephin because a nurse             11   This is a documentation problem. It wasn't clear why IV
              administered this drug, but there was no physician note. Later        Rocephin was started as there was no documentation in
              that day at 6:00 pm the Rocephin was changed to gentamycin.           the medical record.
              Again there was no note documenting why. On later notes it
              appeared that the patient was receiving both gentamycin and
              Rocephin without documented reason. Apparently it was for
              the foot ulcer.
1/28/2016     Medical records wrote a note that urgent wound care was
              denied and x-ray and wound culture was recommended.

1/30/2016     At 7:30 am the patient came for meds in his wheel chair and
              he was lethargic and unable to wheel himself with slurred
              speech. The blood pressure was 74/35 and the patient was
              sent to a hospital.
1/30/2016     The patient was referred from Rushville for hypotension
              (74/35) and lethargy to a hospital.




                                                                        372
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 373 of 431 PageID #:12571
Patient #28


1/30/2016     Magnesium 1.6 (1.8-2.4); BNP 473; WBC 2.2; HGB 10.5;
              platelets 83; neutrophils 89.2%. Sedimentation rate 29 (0-15);
              PO2 63 (80-100); HCO3 12 (22-26); PCO2 19 (35-45); glucose
              146; calcium 7.5; Total protein 6.1 (6.4-8.2); albumin 2.4; ALT
              41 (16-63); AST 76 (15-37); ALK PHOS 237; total bili 1.2 (0-1)
              and blood cultures at four days were negative. These labs
              were done at the hospital. The patient was admitted with
              altered mental status and hypotension. A CT scan showed
              colitis- colonoscopy was recommended. CT of the brain
              showed no acute process but small vessel ischemic changes.
              EKG showed right atrial enlargement.

1/31/2016     A doctor in the hospital wrote a consultant note documenting
              that he was asked to see the patient for lactic acidosis and CT
              scan showing colitis. The patient had profound lactic acidosis
              with HCO3 of 8.8; the patient refused colonoscopy and it was
              recommended to continue cipro and flagyl. The patient had
              no masses in the liver on a CT scan but the CT scan was
              without contrast.

2/4/2016      At St John's Hospital an abdominal ultrasound showed a 2 cm
              hypoechogenic lesion which "may represent a cyst or other
              etiologies are not entirely excluded," diffusely coarse
              echotexture of the liver with nodular surface and moderate
              ascites.
2/6/2016      The inmate returned from the hospital and had a Foley
              catheter. The assessment was colitis.
2/7/2016      A nurse documented that the patient had 1+ edema. A doctor
              had yet to see the patient on return from the hospital. It
              wasn't clear what the discharge diagnoses were.




                                                                          373
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 374 of 431 PageID #:12572
Patient #28


2/7/2016      A nurse called a doctor who ordered blood cultures by phone
              and ordered Levaquin by phone. A doctor had yet to see the
              patient and it wasn't clear what the patient's diagnoses were.
              In a later note a nurse noted that Levaquin wasn't available so
              the doctor ordered IV Rocephin by phone. It wasn't made
              clear why the doctor was prescribing IV antibiotics.

2/7/2016      A nurse noted that the patient's temperature remained above
              100.4 after Tylenol. The doctor was called and the nurse
              documented that blood cultures were drawn
2/8/2016      A doctor wrote an admission note to the infirmary. The                3, 11   There was no hospital report and the doctor didn't
              doctor noted that the patient had cellulitis of the foot and had              understand what occurred at the hospital or understand
              diarrhea and 10 pound weight loss. The doctor did not                         the therapeutic plan. The doctor was unable, therefore,
              acknowledge what occurred at the hospital. The patient had                    to develop a therapeutic plan.
              3+ edema of both legs. New medications included Lasix,
              Levaquin, nebulization treatments, Rocephin. The admitting
              diagnosis was heart failure but it wasn't clear what occurred at
              the hospital or why the patient was being treated with two
              different antibiotics. It may have been the foot cellulitis. but it
              wasn't clear. The problem list was incomplete.

2/8/2016      A nurse noted 2-3+ edema of the leg , blistered areas with
              discoloration of the right lower leg.
2/8/2016      A doctor wrote an additional note that the patient had                 8      The doctor should have added a chest x-ray.
              tachypnea, shortness of breath, and orthopnea. The doctor
              noted rales in the base and 3-4+ edema. The doctor assessed
              heart failure and UTI. The doctor ordered IV push Lasix,
              nebulization with albuterol, decreased salt intake, and BNP
              and BMP and EKG.
2/8/2016      Lasix 20 mg BID was started.




                                                                             374
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 375 of 431 PageID #:12573
Patient #28


2/9/2016      A doctor noted that the patient was breathing easier. The            1, 2, 8, The failure to obtain records resulted in the doctor not
              doctor noted no wheezing, a protuberant abdomen, swollen             11, 14 knowing what occurred at the hospital. The patient
              scroum and 3-4+ leg edema. The diagnoses were cellulitis of                   now appeared to have anasarca probably from his
              the foot, heart failure, ascites and COPD. The doctor                         cirrhosis. Diuretics were appropriate, but because the
              increased Lasix and ordered BNP.                                              doctor didn't know the diagnosis, higher level of care-
                                                                                            admission to a hospital, was indicated. The doctor
                                                                                            should also have ordered stat BMP.

2/9/2016      A nurse wrote that the patient had 1+ edema of the hand, was
              incontinent of bowel, the scrotum was swollen and the
              abdomen was distended. COPD and heart failure were the
              diagnoses as documented by a nurse.

2/9/2016      BUN 22; sodium 134 (135-145); potassium 3.2; creatinine 1.58
              (0.5-1.5).
2/10/2016     A nurse noted that the patient was forgetful and on fluid
              restriction. The patient refused to wear his oxygen cannula.
              The nurse documented that the patient had open areas on the
              buttock without drainage and the scrotum was swollen. Later
              the patient needed to be assisted to the bathroom and had a
              liquid BM.
2/11/2016     A doctor saw the patient. The doctor still did not document            14    The patient had altered mental status and should have
              the summary from the hospital. The doctor noted DM and                       been sent to a hospital as he could not be cared for at
              cellulitis of the right leg. The doctor noted that the patient               the prison and he appeared to no be competent to
              had generalized abdominal pain. The patient refused to go to                 make his own decision.
              the hospital. In the assessment, the doctor noted ascites with
              cirrhosis and a mass on the liver and cellulitis of the right leg.

2/11/2016     BUN 34; sodium 134; CO2 19; creatinine 1.93; WBC 6; HGB
              10.3; platelets 178; BNP 75 (<100).
2/13/2016     The patient was incontinent of liquid stool.




                                                                             375
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 376 of 431 PageID #:12574
Patient #28


2/14/2016     When taking a shower, the patient was incontinent of stool,        16   The nurses should have consulted a physician.
              which was bloody. This was noted on three separate notes,
              and on one note a nurse noted that it was guaiac positive. A
              doctor wasn't notified.
2/15/2016     CK MB 4 (0-3.6); A1c 7.9; HGB 8.7; WBC 5; platelets 167; BUN
              43; creatinine 2.2; albumin 1.8.
2/15/2016     A doctor saw the patient and noted that the patient had some       14   The patient was seriously ill and should have been sent
              abdominal pain and noted that the patient had blood in the              to a hospital. DNR status was not documented in any
              stool twice the day before but no gross blood in the stool now.         progress note. We couldn't locate the document. But
              The doctor noted that the patient was DNR and wanted to die.            this doctor did not appear to have read the recent
              The doctor noted that the patient had wheezes, abdominal                hospital report or understand all of the patient's
              tenderness and bruises on the abdominal wall, and a                     conditions. Under the circumstances as represented in
              distended abdomen. The doctor stopped IVs, ordered a CBC,               this note the doctor should have admitted the patient.
              INR, BMP, and amylase. The doctor ordered a week follow up
              even though it appeared that the patient was acutely ill.

2/15/2016     At 4:35 pm a doctor saw the patient. The patient had left
              pleuritic chest pain with hemoptysis but no shortness of
              breath or hypoxia. The patient didn't want to go to the
              hospital. The patient was sent to a hospital for a CT to assess
              for a pulmonary embolism. The oxygen saturation was 97%
              on room air.
2/15/2016     Amylase 57 (25-125); BUN 38 (6-20); potassium 5.5 3.5-5.3);
              CO2 17; creatinine 1.99; anion gap 12 (3-11); INR 1.3; WBC
              4.7; HGB 10.5; platelets 183.




                                                                           376
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 377 of 431 PageID #:12575
Patient #28


2/22/2016     There were patient discharge instructions stating that the           11    There was no hospital report, making it very difficult to
              patient was hospitalized for hemoptysis, cirrhosis, chronic                manage the patient.
              hepatitis C, diabetes, HTN, urinary retention, chronic
              indwelling Foley catheter, normochromic anemia, peripheral
              vascular disease, stage 2 sacral pressure ulcer, acute blood
              loss anemia, and liver mass. This was not a discharge
              summary but a summary for the patient. There was no
              discharge summary.
2/22/2016     A doctor admitted the patient to the infirmary and noted that      11, 10, The doctor failed to review the hospital note and
              the patient had diagnoses of liver cancer and upper GI bleed.      1, 2, 3 therefore follow up was poor. The doctor did not
              The patient was on DNR status. The admission note had                      understand all of the patient's problems and the
              virtually no history and no physical examination. The                      therapeutic plan was there fore deficient. The patient
              assessment was hepatitis C, cirrhosis, and hepatic cancer.                 had an indwelling Foley catheter and open sacral
              None of the patient's other problems was addressed.                        decubitus, for example, but there were no orders for
                                                                                         this.
2/22/2016     A nurse noted that the patient had a 10 cm open area
              between the gluteal folds and multiple open areas on the
              buttock. The nurse noted that the scrotum was swollen and
              irritated.
2/23/2016     A nurse noted that the patient was back from the hospital and
              wrote down the hospital diagnoses, which was the first time
              these diagnoses were listed. They included: hemoptysis,
              hepatitis C, cirrhosis, hepatic cancer, diabetes, hypertension,
              decubitus ulcer of the foot, urinary retention, anemia,
              peripheral vascular disease, acute blood loss post-GI bleed,
              sacral pressure ulcer, hepatic cancer. The doctor ordered
              comfort measures.

2/23/2016     Inderal was started at 10 mg TID.
2/23/2016     BUN 16; creatinine 1.17; total protein 5.5 (6-8); albumin 2; alk
              phos 143; AST 59; ALT 34; WBC 4.9; HGB 9.6; platelets 56.




                                                                           377
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 378 of 431 PageID #:12576
Patient #28


2/28/2016     Ativan 1 mg TID was started.                                     17   The doctor was starting palliative sedation but there
                                                                                    was no discussion with the patient documented in the
                                                                                    record that we could find. This is inappropriate, as this
                                                                                    action needed to be fully discussed with a cooperative
                                                                                    patient and family if needed.

2/28/2016     Fentanyl patch was started 12 mcg per hour.                      17   The doctor was starting palliative sedation but there
                                                                                    was no discussion with the patient documented in the
                                                                                    record that we could find. This is inappropriate, as this
                                                                                    action needed to be fully discussed with a cooperative
                                                                                    patient and family if needed.

2/29/2016     A doctor added Aldactone, and stopped HCTZ.
3/1/2016      Lisinopril, potassium, vitamin B12 were discontinued.
3/3/2016      Aspirin, furosemide, Inderal, metformin, Zofran, insulin, and
              Cardizem were held.
3/7/2016      A doctor stopped Lasix and added Ativan IM for "restlessness."   17   Restlessness is not an indication for Ativan. The doctor
                                                                                    appeared to be using palliative sedation without a
                                                                                    discussion with the patient, which has significant ethical
                                                                                    concerns.
3/8/2016      Oxycontin 5 mg every four hours was started.
3/9/2016      Fentanyl patch 50 mcg patch was started to be used every
              third day with Ativan 1 mg every six hours.
3/11/2016     The patient died.
3/16/2016     Dr. Butler, the Medical Director, wrote a death summary
              stating that the patient had known hepatitis C, DM, and
              cellulitis. The doctor said that the patient developed
              hematemesis and was sent to a hospital and had liver cancer
              diagnosed. The doctor said the patient refused treatment and
              was DNR.




                                                                        378
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 379 of 431 PageID #:12577
Patient #28


3/18/2016     A death certificate documented that an autopsy was done and
              showed hypertensive cardiovascular disease, severe stenosis
              of the LAD, and thin renal cortices with pulmonary edema.
              The death certificate made no mention of the patient's liver
              mass or cirrhosis.




                                                                       379
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 380 of 431 PageID #:12578
Patient #29

  3/15/2013 An EKG had wandering baseline but showed NSSTT changes.

  1/31/2014 The January 2014 MAR documents that the patient was on
            only 10 mg simvastatin; 60 units NPH am and 30 units pm with
            sliding scale insulin 5 mg Lisinopril, amlodipine; Xopenex,
            furosemide 40 BID.
  3/21/2014 Urine microalbumin 256; BUN 23; creatinine 1.76; A1c 10.4;
            cholesterol 157; HDL 37; LDL 102.
  7/22/2014 A1c 10.
  11/5/2014 BUN 21; creatinine 1.64; A1c 10.4; Total cholesterol 170; HDL
            39; LDL 111.
 11/10/2014 An annual health visit documented BP 128/64; weight 236          17   Minimal increase of insulin but no follow up of diabetes
            with height of 5 foot 6 inches. The only problem listed was           in significantly out of control patient. The patient's 10-
            diabetes even though the patient had high blood lipids, HTN,          year risk of heart disease or stroke for a 66 year old
            nephropathy, and heart failure. The doctor noted that the             African American smoker with diabetes and
            patient needed to lose weight and increased insulin to 64 am          hypertension was 46%. He needed a high intensity
            34 pm NPH. The patient was 66 years old and was a smoker              statin but was on a low intensity statin drug.
            and African American.
  12/3/2014 Insulin was changed to 66 u NPH am and 34 units pm.
  1/13/2015 A doctor referred the patient for a sleep study.
  1/14/2015 The doctor noted the patient had approval at collegial review
            for a sleep study.
  1/15/2015 Asthma chronic clinic. The doctor noted that the age of onset    7    Given the patient's age, and long-standing hypertension,
            wasn't know except it was thought to be when he was an                the doctor could have considered heart failure. In any
            adult. The patient had a prior history of smoking. The patient        case, the patient should have had pulmonary function
            had BP 155/85; PEFRs were 350/370/300. The patient was                tests to clarify his diagnosis.
            described wheezing at times. The doctor took insufficient
            history to determine the status, but diagnosed intermittent
            asthma and stated, "difficult to judge SOB etiol - likely
            multifactorial obesity? sleep apnea." The patient was
            diagnosed with good control and the doctor said he would
            refer for a sleep study. The patient did not have pulmonary
            function testing.




                                                                       380
                       Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 381 of 431 PageID #:12579
Patient #29

  1/20/2015 Wexford approved a sleep study.
  1/21/2015 BUN 21; creatinine 1.81; cholesterol 168; HDL 39; LDL 98.
  1/27/2015 The sleep study result was very severe sleep disordered
            breathing. The recommendations were to utilize a CPAP
            device but to refer to ENT to reduce risk of mortality. The
            patient had irregularity of the pulse rate and suggested "if
            clinically appropriate, further cardiac evaluation is suggested."

  1/28/2015 The sleep study was completed at the prison.
   2/5/2015 A doctor referred the patient for a CPAP device.                        6    The doctor failed to review labs which showed chronic
                                                                                         kidney disease and cholesterol levels consistent with a
                                                                                         46% 10-year risk of heart disease or stroke. The doctor
                                                                                         should have changed the statin to a high intensity statin.

  2/18/2015   Wexford approved a CPAP machine.
  2/20/2015   Calcium 7.9; sodium 136; potassium 4.6. No LFTs done.
  2/25/2015   A CPAP unit was provided to the patient.
  2/26/2015   Creatinine 1.72; cholesterol 156; HDL 35; LDL 97.
   3/4/2015   HTN chronic clinic. The doctor documented that the patient            17   At this point based on recent labs, the patient had a 54%
              just started with a CPAP machine. The BP was 145/76. The                   10-year risk of heart disease and should have been on a
              creatinine was documented as 1.72 and urinary protein was                  high intensity statin. This was not done. The patient
              noted. The doctor noted fair control and increased lisinopril              had chronic kidney disease and the doctor increased the
              to 10 mg daily. The doctor did not mention blood lipids.                   lisinopril. Caution should have been documented and
                                                                                         the creatinine and potassium should have been
                                                                                         monitored more closely when starting the increased
                                                                                         dose.
   3/7/2015 Simvastatin was increased to 20 mg daily and lisinopril was                  Simvastatin 20 mg is not a high intensity statin. It is not
            increased to 10 mg daily.                                                    even a moderate intensity statin.




                                                                              381
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 382 of 431 PageID #:12580
Patient #29

  3/17/2015 A doctor saw the patient for the annual HTN clinic. This was       3, 17   With diabetes, hypertension and nephropathy a blood
            only two weeks after the last HTN chronic clinic visit, both of            pressure of 130/80 is typically the goal. Being on
            which were documented as annual visits. The doctor noted                   Lisinopril with nephropathy was a concern. The patient
            that the patient was now on CPAP. The BP was 140/68. The                   should have been on a high intensity statin.
            doctor took little history and noted that the blood pressure
            was in good control when it was not good control for a
            diabetic. The doctor noted that the patient was on 10 mg of
            simvastatin but made no evaluation of lipids or changed the
            dose to a proper dose for this patient. The creatinine was
            noted to be 1.72 but the patient wasn't diagnosed with
            nephropathy. Because of both diabetes and nephropathy the
            blood pressure should have been lowered to 130/80.

   4/9/2015 Urine microalbumin 678; creatinine 1.64; A1c 10.2; cholesterol
            144; HDL 34; LDL 93.
  4/15/2015 NPH increased to 68 am and 36 pm.
  4/15/2015 A doctor saw the patient for annual diabetic clinic. The doctor     17     The doctor did not utilize a high intensity statin.
            took no history with respect to diabetes. The BMI was 41.5.
            The doctor did check the box that the patient had no
            hypoglycemia episodes. The A1c was listed as 10.4; the
            creatinine was listed as 1.64 which was elevated, the urine
            microalbumin was 678. The lipids were listed as in good
            control because the LDL was <100. The doctor diagnosed
            poor control but added "control stable." The doctor made a
            minor increase to insulin to 68 NPH am and 36 pm.

  4/20/2015 The patient complained to a nurse of shortness of breath. The
            nurse referred to a doctor.




                                                                         382
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 383 of 431 PageID #:12581
Patient #29

  4/21/2015 A doctor saw the patient for shortness of breath. The blood          7   The patient could have had angina or heart failure. An
            pressure was 148/75. The patient complained of three weeks               echocardiogram should have been considered and
            of shortness of breath making him stop and rest on his way to            stress testing should have been considered given the
            the dining hall. He had no chest pain and was using his CPAP             patient's risk profile and symptoms.
            regularly. The doctor diagnosed "CHF?" and ordered only a
            CXR, EKG, BNP and increased Lasix to 40 BID with a follow up
            in two weeks. The doctor did not order an echocardiogram.

  4/22/2015 BNP 139 (<100).
  4/23/2015 A chest x-ray showed mild to moderate cardiomegaly.
  4/27/2015 An EKG was done. The tracing was technically very poor and
            should have been repeated. It showed NSSTT wave changes
            indicating possible lateral ischemia.
  4/29/2015 A nurse saw the patient using a "cold" protocol. The patient
            had productive cough for 10 days with some shortness of
            breath. The nurse auscultated wheezing and assessed a
            complication of asthma and referred to a physician.

  4/29/2015 A doctor saw the patient and noted that he had cough for nine        7   Given the patient's symptoms and chest film, a stress
            days. No additional history was taken beyond what the nurse              echocardiogram and pulmonary function testing should
            obtained. The doctor noted that the patient had a recent                 probably have been done as the doctor did not know
            chest x-ray and noted that there was cardiomegaly. The                   the diagnosis and apparently was working on hunches.
            doctor noted that the BNP was not significantly elevated. The
            doctor started Augmentin for 10 days.

   5/7/2015 A doctor saw the patient in follow up and the patient was
            improved. No additional steps were taken.
   5/7/2015 For unclear reasons the doctor discussed a "living will" with
            the patient who told the doctor that his brother had power of
            attorney and he wished a no code status. A DNR was filled
            out.
  5/15/2015 Alvesco was started for asthma added to Xopenex.




                                                                           383
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 384 of 431 PageID #:12582
Patient #29

  5/15/2015 A doctor saw the patient. The BP was 153/78. The patient           7     The doctor should have ordered pulmonary function
            had shortness of breath with exertion but no chest pain. The             testing and echocardiogram. Stress testing should have
            patient was using Xopenex regularly. The patient had a history           ben considered.
            of smoking. The doctor diagnosed dyspnea due to obesity and
            deconditioning. The doctor ordered a BMP and added
            Alvesco.
  5/15/2015 Creatinine 1.62.
   7/6/2015 A nurse saw the patient using a "cold" protocol. The nurse
            documented cough and sore throat. The BP was 132/71;
            oxygen saturation was 96%. The nurse gave the patient cold
            tablets by protocol.
  7/13/2015 Oral prednisone was started at a tapering schedule.
  7/13/2015 A doctor saw the patient for asthma chronic clinic. The doctor     7     The doctor should have ordered pulmonary function
            noted that the patient was on Alvesco and Xopenex and                    testing and echocardiogram. Stress testing should have
            described increased shortness of breath 2-3 days. The BP was             ben considered. The doctor did not appear to know the
            140/75. The breath sounds were decreased with wheezing.                  condition of the patient.
            The PEFRs were 275/150/150. The doctor diagnosed
            moderate persistent asthma and added "deteriorating SOB but
            not so sure is [secondary] asthma contributory." The doctor
            ordered a chest x-ray and ordered a tapering prednisone dose.

  7/20/2015 A chest x-ray showed enlarged heart and haziness in perihilar
            regions possibly indicative of mild heart failure.

  7/22/2015 A1c 9.4.
  7/23/2015 A doctor saw the patient for follow up. BP was 145/78; PEFRs      1, 7   The doctor took inadequate history about the shortness
            were 300/285/250. The doctor had started prednisone and                  of breath. He should have obtained pulmonary function
            mentioned that "prednisone helped." The patient was                      testing and echocardiogram as the doctor didn't appear
            "breathing heavy" and had shortness of breath. The patient               to understand the diagnosis of the patient. The doctor
            said it was seasonal. The doctor ordered prednisone every                diagnosed asthma but other evidence (CXR) was
            other day for two weeks and increased the Alvesco dose.                  consistent with heart failure. The history may have
                                                                                     helped but was not done.

   8/8/2015 Lasix increased to 60 BID; atenolol started 25 mg daily.


                                                                        384
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 385 of 431 PageID #:12583
Patient #29

   8/8/2015 The patient was admitted to the infirmary for shortness of        7   The patient likely had heart failure but the doctor did
            breath at rest and with exertion. The doctor thought he heard         not order an echocardiogram a basic diagnostic test for
            an S3 heart sound and there were basilar crackles in the lungs.       this condition.
            There was 1+ bilateral pitting edema. The doctor diagnosed
            heart failure and ordered Lasix increased to 60 mg BID but did
            not order an echocardiogram, a basic diagnostic evaluation of
            persons with heart failure. The BP was 136/74; pulse 90; R 20
            and oxygen saturation 92%.

   8/8/2015 A doctor saw the patient in diabetes clinic. The patient had
            used insulin for 29 years. The doctor noted retinopathy,
            nephropathy, and neuropathy. The BP was 136/74 and BMI
            42.9. The doctor noted that the patient had a chest x-ray
            showing cardiomegaly. The doctor examined the feet, noted
            that the optometrist had seen the patient, noted an A1c of 9.4
            and LDL of 93 and creatinine of 1.62 with urine protein of 678.
            The doctor ordered an EKG, TSH, and admitted the patient to
            the infirmary for heart failure and increased the Lasix to 60
            BID. Remarkably, there was no history with respect to why
            the doctor thought the patient had acute heart failure. The
            doctor did not change the statin dose. The doctor noted that
            the patient was in poor diabetic control but made no change
            to therapy. The doctor documented good lipid control and fair
            HTN control but did not change medication.


  8/10/2015 An EKG was done. The tracing was poor quality and should
            have been repeated. It showed NSSTT changes.
  8/13/2015 Without seeing the patient on the infirmary, a doctor
            discharged the patient on 8/13/15. The doctor documented
            that the edema was decreased, ordered a BMP and told the
            patient to stop using Ramen noodles.




                                                                        385
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 386 of 431 PageID #:12584
Patient #29

  8/13/2015 An EKG was done. The tracing was very poor and none of the
            limb leads were present. The automated reading stated that
            inferior infarct could not be ruled out.
  8/13/2015 BUN 25; creatinine 1.97.
  8/29/2015 A doctor saw the patient. The BP was 150/64. The doctor said           7      The doctor should have referred the patient for
            that the patient was doing better. The doctor assessed heart                  echocardiogram.
            failure, stopped Norvasc and started atenolol.

  9/26/2015 A doctor saw the patient and the BP was 138/76.. The doctor
            noted no chest pain. The doctor noted that the hypertension
            was "controlled" and that the patient had no exercise
            intolerance. No changes were made.
  10/1/2015 BUN 21; creatinine 1.88; glucose 304.
 10/14/2015 A doctor saw the patient for HTN clinic and noted that the            7, 17   The doctor failed to order echocardiogram, pulmonary
            patient also had heart failure, DM, and sleep apnea. The                      function tests and stress testing. The doctor did not
            doctor noted that the patient had dyspnea on exertion and                     start a high intensity statin.
            shortness of breath. The blood pressure was 139/72. The
            creatinine was 1.88; glucose 304 and cholesterol 144. The
            patient was listed as in good hypertension control.

 11/25/2015 A doctor saw the patient. The BP was 152/89. PEFRs were                7      The doctor should have ordered echocardiogram and
            200/175/150. Oxygen saturation was 94%. The patient had                       PFT and stress testing.
            shortness of breath and DOE. The patient wanted to change
            back to Norvasc. The patient's DNR status was changed at his
            desire to attempt resuscitation. The doctor stopped atenolol
            and restarted Norvasc at 5 mg a day.

 11/25/2015 A1c 8.4.
 12/29/2015 A doctor saw the patient for diabetes chronic clinic annual.           17     The doctor should have started high intensity statin.
            There was virtually no history except to check a few of the
            formatted boxes. The blood pressure was 136/76. The A1c
            was listed as 8.4. The diabetes was documented as fair
            control; lipids in good control and BP in good control. There
            was no change in therapy.


                                                                            386
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 387 of 431 PageID #:12585
Patient #29

  1/15/2016 Lisinopril was changed to 20 mg daily.
  1/15/2016 A doctor saw the patient in asthma chronic clinic. The doctor
            noted daytime symptoms but no night time symptoms. The
            blood pressure was 138/78. PEFRs were 225/225/230. The
            patient had bilateral ronchi. The doctor diagnosed moderate
            persistent asthma.
  1/28/2016 A doctor saw the patient for chest pain which occurred at         7, 14   The patient was very high risk for heart disease and had
            night when he was lying in bed. The blood pressure was                    a questionable history of angina. The doctor should
            169/94 with pulse 100. The chest pain was described as right              have ordered stress testing and echocardiogram. He
            sided without radiation, not pleuritis, without shortness of              was 66 years old, smoker, diabetic, with hypertension
            breath, and without prior similar episodes. The patient had               and abnormal lipids. This panel of conditions is very
            previously told a nurse that exertion relieved the pain. The              high risk for heart disease. The EKG supported ischemia
            doctor noted a prior family history of CAD. The patient had 1+            sufficient to warrant evaluation. The doctor should
            edema. The doctor documented review of an EKG and noted                   have considered sending the patient to a hospital for
            "no acute changes." Remarkably, the doctor told the patient               evaluation. To tell the patient to get a treadmill test on
            that, "He will need a treadmill when discharged." Yet the                 discharge was indifferent.
            doctor did not discuss getting a treadmill currently for the
            patient's acute symptoms. If the doctor thought that the
            patient needed a treadmill he should have ordered it. The
            doctor increased the Norvasc to 10 mg and recommended
            decreasing salt.

  1/28/2016 An EKG on this date was a poor tracing and should have been
            repeated. It showed NSSTT changes but the limb leads were
            technically poorly traced and unreadable and this study should
            have been repeated. V1 and V2 showed ST elevation on one
            portion. This should have been repeated but should otherwise
            have been considered consistent with possible ischemia.




                                                                        387
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 388 of 431 PageID #:12586
Patient #29

   3/6/2016 At 3:10 am a nurse saw the patient for "sudden" shortness of
            breath. The patient had 2+ edema. The nurse did not take BP
            but the pulse was 107 and the pulse oximeter reading was
            85%. The nurse called a doctor. Oxygen was started. The
            doctor ordered IM Lasix by phone. The oxygen saturation
            decreased to the 60s and the doctor ordered the nurse to
            send the patient to a hospital. The ambulance arrived at 3:40
            am. As ambulance personnel were transferring the patient he
            experienced cardiac arrest and CPR was initiated but the
            patient was pronounced dead at the hospital.

   3/7/2016 A Wexford death summary documented a brief death                 It was not accurate that the EKG was normal. The
            summary without any critical evaluation. The doctor noted        tracing was poor but showed STT wave changes that
            that "The last time I saw the patient 12/28/15 and his ECG was   could be interpreted as acute ischemia.
            normal." No problems were identified.
  3/24/2016 A coroner concluded that the patient died from coronary
            atherosclerosis contributed to by hypertensive cardiovascular
            disease and diabetes mellitus. There was "marked" edema in
            the lungs. Cross sections of coronary arteries showed 75-
            100% stenosis of the RCA with mid segment plaque and focal
            acute rupture and hemorrhage. The "left sided coronary
            arteries show between 75-85% stenosis with atherosclerotic
            plaque." Cardiomegaly with hypertrophy were diagnosed and
            sclerosis of the kidneys consistent with hypertensive
            cardiovascular disease. Pulmonary edema was noted.




                                                                       388
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 389 of 431 PageID #:12587
Patient #30


  7/10/2012 The problem list was updated indicating seizure with VP shunt; DVT, CVA.

 10/15/2012 An annual physical documented that the patient had DVT, hemiparesis, seizure
            disorder, and hydrocephalus with VP shunt in 1993. It didn't document why
            the patient had a VP shunt or hemiparesis. The patient was documented as
            DNR.
  9/25/2014 The patient was evaluated for seizure and general medicine clinics at Menard. 1, 3, 17   There was no history so it couldn't be
            The doctor documented two seizures and documented that the INR was 1.8.                  determined what was wrong with the patient.
            There was virtually no history. The doctor listed hyperthyroidism and DVT as             The patient had history of DVT but the INR
            problems. The TSH was listed as 2.16. There was no change to medication.                 was subtherapeutic, yet the doctor made no
                                                                                                     attempt to modify medication. The patient
                                                                                                     had two seizures which is not good control,
                                                                                                     yet the doctor did not modify medication.
                                                                                                     The patient was on both aspirin and coumadin
                                                                                                     yet had repeated seizures. There was no
                                                                                                     documented clinical reason for being on
                                                                                                     aspirin. It placed the patient at significant
                                                                                                     risk, especially since he had a VP shunt.


 10/22/2014 An annual physical exam listed seizures, history of DVT on anticoagulation, and
            VP shunt for unspecified reasons.
 11/30/2014 A NP saw the patient for general medicine chronic clinic. There was no history, 1, 2, 3, There was no history or examination and
            no physical examination, and the only relevant data was documentation of a        17     therefore the anticoagulation, VP shunt, and
            TSH of 2.16.                                                                             prior CVA were inadequately addressed and
                                                                                                     therefore, the therapeutic plan was
                                                                                                     inadequate. The NP failed to address why the
                                                                                                     patient was on aspirin and coumadin. There
                                                                                                     was no clinical indication for both drugs. It
                                                                                                     placed the patient at risk.




                                                                       389
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 390 of 431 PageID #:12588
Patient #30


   1/8/2015 CT scan showed left sided VP shunt with no evidence of ventricular dilation
            and no cerebral edema.
   1/8/2015 The patient was sent to Chester Memorial Hospital for a seizure. The hospital
            noted that he had a VP shunt and was on multiple seizure medications and had
            uncontrolled seizures. A CT scan did not reveal unusual problems. Laboratory
            studies were "unremarkable." The patient did have a hemoglobin of 9. He was
            admitted for observation and discharged on 1/9/15.

   1/8/2015 A nurse noted that the patient had seizure. The patient was sent to Chester
            hospital from Menard.
  1/15/2015 Hemoglobin 9; MCV 70.7 (80-99); platelets 321; Keppra 26 (12-46).
  1/15/2015 A nurse noted that the patient had repetitive seizures, apparently witnessed,
            called a doctor. The doctor ordered Ativan, Tegretol, Keppra, and
            phenobarbital levels in the morning and send-out to Chester hospital. The
            nurse noted that the patient had a subclavian port-a-cath but it wasn't clearly
            stated why the patient had the central line catheter. There was no mention of
            this in progress notes.
  1/16/2015 Carbamazepine 8.6 (4-12); phenobarbital 18.4 (15-40); phenytoin <2.5 (10-20).




                                                                        390
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 391 of 431 PageID #:12589
Patient #30


  1/16/2015 The inmate told a nurse he had a seizure. A doctor saw the patient later and   1, 2, 12, The history and physical examination were
            there was no history and the only examination was "neuro intact." No action       17     inadequate. The patient had repetitive
            was taken.                                                                               seizures and had a VP shunt. The patient
                                                                                                     should have been referred to a neurologist
                                                                                                     because the facility physician was unable to
                                                                                                     get the seizures under control and the patient
                                                                                                     had a complicated case, having a VP shunt.
                                                                                                     The patient had a microcytic anemia yet the
                                                                                                     doctor took no history of whether there was
                                                                                                     blood loss and did not initiate a work up for
                                                                                                     this. The doctor should have noted why the
                                                                                                     aspirin was indicated, as in combination with
                                                                                                     coumadin placed the patient at significant risk
                                                                                                     with respect to his seizures.


  1/18/2015 The patient had an unwitnessed seizure and was admitted to the infirmary for
            observation.
  1/19/2015 A doctor wrote an admission note but took no history. The only neurological    1, 2, 6, The doctor took no history and the
            exam was "neuro intact." No new actions taken. The same day the doctor          8, 17 examination was inadequate. The doctor
            discharged the patient without follow up. Later on the same day a doctor                should have ordered iron laboratory studies
            noted microcytic hypochromic anemia and the only plan was to order iron and             but did not. Obtaining fecal occult blood tests
            stool for fecal occult blood x 3.                                                       was appropriate and starting iron was
                                                                                                    reasonable. But the doctor needed further
                                                                                                    work up for the anemia. The doctor also
                                                                                                    failed to assess prior therapeutic drug levels.
                                                                                                    The doctor also failed to indicate why the
                                                                                                    patient was on both aspirin and coumadin.
                                                                                                    Since the patient had seizures, this placed him
                                                                                                    at significant risk.




                                                                      391
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 392 of 431 PageID #:12590
Patient #30


  1/22/2015 INR 3; carbamazepine 8.7 (4-12); Keppra 24 (12-46).
   2/2/2015 A doctor noted that the patient had no seizures. Aside from stating no seizures 1, 2, 3, 6 The doctor took no history and performed no
            there was no history and no physical examination. The doctor ordered an INR.               examination. The doctor made no
            The doctor made a comment that seizure med levels were "OK."                               assessments or plan. The doctor noted that
                                                                                                       the seizure medication levels were OK.
                                                                                                       Recent labs from 1/22/15 were normal but
                                                                                                       labs from 1/16/15 showed a subtherapeutic
                                                                                                       dilantin level which was unnoticed.

  2/21/2015 A doctor saw the patient for seizure disorder. The doctor noted that the          1, 7, 17   The doctor took inadequate history. Since the
            patient had >6 seizures since the previous clinic and noted normal drug levels.              patient had a complicated seizure problem
            There was virtually no history. The doctor diagnosed the patient as having                   and the facility doctor (who was a surgeon)
            "stable" disease. Despite normal drug levels and multiple breakthrough                       couldn't control the inmate's seizures, the
            seizures, a prior history of significant brain injury and a VP shunt, the patient            doctor should have referred to a neurologist.
            was not referred to a neurologist. There was no change in therapy despite the                The doctor should have noted why the aspirin
            breakthrough seizures.                                                                       was indicated as in combination with
                                                                                                         coumadin placed the patient at significant risk
                                                                                                         with respect to his seizures.


  3/22/2015 A nurse documented that the patient had a seizure. The nurse took an order
            from the doctor to leave the inmate in his cell.
  3/23/2015 INR 2.8.
  4/24/2015 INR 2.3; hemoglobin 12.9; MCV 83; MCH 25.8 (26-35); MCHC 31 (32-37).                         T




                                                                         392
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 393 of 431 PageID #:12591
Patient #30


   6/7/2015 The patient was evaluated apparently in general medicine clinic. There was no 1, 2, 3,     There was no history, physical examination or
            history, no examination, and the only documentation was that the TSH was         17        assessment of the patient's multiple problems
            3.29. The patient was listed as stable and in good control but his condition was           including epilepsy, VP shunt or
            not documented, although presumably he was being seen for hypothyroidism.                  anticoagulation. The patient still had anemia
                                                                                                       which had not been worked up appropriately.
                                                                                                       The doctor should have noted why the aspirin
                                                                                                       was indicated as in combination with
                                                                                                       coumadin placed the patient at significant risk
                                                                                                       with respect to his seizures.


  6/17/2015 INR 2.3.
   7/7/2015 INR 2.2; phenobarbital 19.6 (15-40); Keppra 27 (12-46).
  7/17/2015 A nurse saw the patient for a seizure. The nurse tried to call a doctor 3xs but
            was unsuccessful and admitted the patient to the infirmary.
  7/18/2015 The doctor noted that the patient's last seizure was four months ago. The         1, 8, 17 The doctor took inadequate history and
            doctor did not order therapeutic drug levels. A doctor wrote that the patient              should have ordered therapeutic drug levels.
            could return to the housing unit. The doctor didn't take an adequate history               The doctor should have noted why the aspirin
            and there was no change of plan.                                                           was indicated as in combination with
                                                                                                       coumadin placed the patient at significant risk
                                                                                                       with respect to his seizures.

  7/23/2015 Hemoglobin 14 (13.2-18); MCHC 31.8 (32-37).
   8/5/2015 INR 2.9.




                                                                         393
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 394 of 431 PageID #:12592
Patient #30


   9/8/2015 A NP saw the patient for seizure chronic clinic. The last documented seizure     6, 17   The NP failed to check the INR and did not
            was two months ago. The patient was documented as having no signs of                     note that the patient was on both coumadin
            bleeding and was documented as on coumadin. The Keppra and phenobarbital                 and aspirin which, given his seizure disorder,
            levels were documented. The only medications documented were Keppra and                  placed the patient at risk.
            Tegretol. The patient was on aspirin and coumadin which in combination,
            particularly because of the seizures, was potentially dangerous. The INR
            wasn't mentioned. There was insufficient information in this note to give a
            sense of the current management or the future therapeutic plan for the
            patient.

  9/10/2015 INR 3.3.
  10/1/2015 INR 1.5.
  10/1/2015 A nurse documented that the patient had dizziness, blurred vision and
            lethargy. The nurse noted that the patient still had a subclavian catheter and
            that it was accessed for a blood draw.
 10/17/2015 A nurse noted that an officer witnessed the patient having a seizure. The         15     The doctor failed to see the patient or follow
            nurse called a doctor who ordered drug levels in the morning. The nurse                  up after a seizure.
            documented that cellies and officers witnessed the event.
 10/19/2015 A nurse noted that the subclavian catheter flushed but could not be aspirated.
            The next day the nurse was able to obtain blood from the port.

 10/20/2015 INR 3.9; carbamazepine 10.4 (4-12); Keppra 25 (12-46).                                   The medication renewal process didn't work
                                                                                                     and the patient's medication stopped in mid
                                                                                                     December and wasn't started again until
                                                                                                     1/8/17, about 3-4 weeks later.




                                                                       394
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 395 of 431 PageID #:12593
Patient #30


 10/22/2015 Dr. Trost saw the patient and noted that the INR was 3.9. There was no            17     The doctor did not indicate why the patient
            history, no examination, and no assessment. The coumadin was held for seven              was receiving aspirin. The doctor should have
            days and then resumed at 4 mg daily.                                                     noted why the aspirin was indicated, as in
                                                                                                     combination with coumadin, placed the
                                                                                                     patient at significant risk with respect to his
                                                                                                     seizures.

 10/25/2015 The NP noted a supratherapeutic INR but did not adjust medication and did        1, 17   The NP noted a supratherapeutic INR but did
            not note that the patient was on both coumadin and aspirin which, given his              not adjust medication and did not note that
            seizure disorder, placed the patient at risk. The history was inadequate for             the patient was on both coumadin and aspirin
            seizure disorder and anticoagulation and the NP asked no questions about the             which, given his seizure disorder, placed the
            VP shunt.                                                                                patient at risk. The history was inadequate for
                                                                                                     seizure disorder and anticoagulation and the
                                                                                                     NP asked no questions about the VP shunt.


 10/30/2015 A nurse noted that the patient had a reported seizure and was brought to the      15     The doctor should have seen the patient and
            health unit in a wheelchair. The patient had headache. The nurse called Dr.              should have ordered follow up as a seizure is a
            Trost, who sent the patient back to his cell with follow up as needed with               significant event.
            nurses.
  11/3/2015 A nurse noted that the patient had seizure. Dr. Trost gave a phone order for      15     This was indifferent. The doctor should have
            the patient to return to his cell.                                                       evaluated the patient.
 11/20/2015 INR 2.4.
 11/22/2015 A nurse saw the patient for an unwitnessed seizure. The nurse documented
            calling a doctor but did not document what the doctor ordered. The patient
            was sent back to his cell. Later that day a doctor saw the patient. The doctor
            documented an episode of convulsion for four minutes. The doctor
            documented no abnormalities on exam and sent the patient back to his cell.

 11/29/2015 A nurse saw the patient for a seizure. The patient was returned to his cell.

 12/14/2015 INR 2.



                                                                         395
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 396 of 431 PageID #:12594
Patient #30


 12/17/2015 The patient transferred to Hill from Menard. The transfer summary
            documented seizures and VP shunt as problems. The reason for either of
            these was not mentioned.
 12/17/2015 Shortly after the patient transferred to Hill he had a seizure. A nurse witnessed
            the seizure for an hour. The nurse called Dr. Sood, and Ativan was repeatedly
            given. Dr. Sood wrote an order to give Ativan 2 mg IM stat for "continuous
            seizure activity" the "send out if unresponsive to therapy and continuous
            seizures." After multiple injections of Ativan the patient was sent to a hospital.
            The patient went to Cottage ER. From the local hospital the patient was
            transferred to OSF St. Francis Hospital in Peoria.

 12/22/2015 The patient returned to the Hill facility and a doctor saw the patient. The          11   The lack of review of reports is a serious
            doctor did not document what occurred at the hospital. The doctor reviewed                problem. The physician did not know what
            the patient instructions. The doctor noted that the patient had history of                occurred at the hospital or the basis of the
            ataxia [presumably from the hospital] but documented no ataxia. The doctor                therapeutic plan.
            initiated the patient's seizure meds (Depakote and phenobarbital) and
            apparently sent back to his cell.
 12/22/2015 At 6:29 pm a nurse documented that the inmate's cell mate noted that the
            inmate was having a seizure. Dr. Sood ordered IM Ativan 2 mg. The nurse
            noted two further seizures, after which Dr. Sood ordered IM Ativan. After the
            fourth seizure the patient was sent to a hospital.
 12/22/2015 At 10:56 pm a nurse documented that the hospital stated that the inmate was
            having non-epileptic convulsions, was not having seizures and would return to
            Hill.
 12/22/2015 The patient was admitted to a local hospital and transferred to a regional
            hospital in Peoria. He transferred from the local hospital intubated but was
            extubated the same day. He had EEG leads in the ICU and while having
            "seizures" there was no EEG activity and ultimately was determined to have
            pseudoseizure activity. The INR was 2. The hospital noted that at the local
            hospital a CT scan showed no acute bleed.




                                                                          396
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 397 of 431 PageID #:12595
Patient #30


 12/23/2015 A nurse noted drawing blood from the central IV port which was in for the past
            year without clear indication.
 12/23/2015 The patient was admitted to the infirmary post hospitalization. The reason for
            admission was frequent seizures and ataxia. The nurse documented that the
            patient had ataxic gait.
 12/23/2015 An NP performed an infirmary admission note. The NP documented that the 2, 14, 17         The patient was said to have ataxia but there
            patient fell twice on the infirmary on 12/23/15 due to ataxic gait. The NP                was no examination for this. Ataxia and
            noted that the left pupil was larger that the right and that the patient had              unequal pupils in a person with VP shunt
            delayed speech and repeated himself. The NP did not examine for ataxia. The               requires immediate hospitalization for brain
            NP noted that the patient had a VP shunt and that the epilepsy was not well               imaging. To merely place a mattress on the
            controlled and that the patient had ataxia with falls. The NP ordered to have             floor was grossly and flagrantly unacceptable
            the mattress placed on the floor, neuro checks every shift, and for Dr. Sood to           care. Also the staff did not assess why the
            evaluate the patient.                                                                     patient was on aspirin as the combination of
                                                                                                      aspirin and coumadin placed the patient at
                                                                                                      risk of significant harm.

 12/23/2015 At 4:30 pm a nurse documented that the patient was incontinent of urine. The         16
            nurse documented that the hospital would fax the neurology report and
            discharge note.
 12/23/2015 At 7:30 am a nurse documented that the patient fell twice. The nurse noted           16   These were all red-flag type symptoms and
            that the patient's Lt pupil was larger than the right. On a later note at 3:00 pm,        signs and the patient should have been
            a nurse documented that the patient fell twice today.                                     referred to a physician immediately. Care was
                                                                                                      grossly and flagrantly unacceptable.

 12/24/2015 INR 3.1.
 12/24/2015 At 6:20 pm the patient rang the emergency call light. When the nurse arrived
            the patient was off the floor mattress and was incontinent of urine. The nurse
            presumed that the patient had a seizure. The nurse apparently called a doctor
            but there were no orders documented.




                                                                          397
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 398 of 431 PageID #:12596
Patient #30


 12/24/2015 Dr. Sood saw the patient on rounds and noted that the staff said the patient   1, 2, 4, The doctor's history failed to determine why
            had incontinence of urine. The doctor documented good eye contact, that the      17     the patient was incontinent or whether he
            patient was sitting on the mattress. The doctor did not perform an adequate             had a seizure. There was inadequate
            neurological examination. The assessment was intractable seizures. The                  neurological examination. The doctor did not
            doctor did not assess why the patient had incontinence. The doctor did not              assess the pupils; apparently the patient still
            assess the unequal pupils or ataxia. The patient was to continue the same               had unequal pupils. The doctor did not assess
            management.                                                                             the ataxia. The doctor had no plan for the
                                                                                                    incontinence, ataxia, unequal pupils, or
                                                                                                    abnormal behavior. The doctor did not assess
                                                                                                    why the patient was on both aspirin and
                                                                                                    coumadin. Care was grossly and flagrantly
                                                                                                    unacceptable.




                                                                     398
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 399 of 431 PageID #:12597
Patient #30


 12/24/2015 A nurse documented that the inmate was attempting to stand but needed              16   Nursing assessments without referral were
            assistance. The nurse described the inmate as able to swallow water and                 grossly and flagrantly unacceptable. The
            making intermittent eye contact but was not otherwise interacting in                    patient should have had a better history, a
            conversation and was uncooperative with the neuro examination. No action                thorough examination, and should have been
            was taken. On a later note at 4:00 pm, a nurse documented that the patient              sent to a hospital. The nurse needed to
            was attempting to sit up without assistance. His pulse was 122. The patient             consult a physician.
            was not responsive to commands but was responsive to painful stimuli. The
            nurse documented unequal pupils. The patient was staring out without being
            responsive. The nurse applied oxygen but it wasn't sure there was an order for
            this. The nurse noted that the patient had urinated on the bedsheets. Three
            people were required to assist the patient in getting up. The nurse applied
            diapers. The nurse documented that the patient had a seizure but it appeared
            that the patient was continuously disorganized, lethargic, and confused. The
            nurse didn't document consulting a doctor. Later at 5:00 pm, the patient's
            cellie called the nurse back to the room because the inmate was trying to get
            up again. This was not normal behavior and should have been immediately
            evaluated. The patient should have been sent to a hospital. The nurse
            diagnosed post-ictal status. But the behavior had been ongoing for two hours.
            The nurse documented that the patient was still not responding to commands
            and since he wasn't drinking water, she held his oral medication. At 7:00 pm,
            the patient was in a reclining chair and earlier had drinking some water but the
            nurse noted that he hadn't eaten. At 8:00 pm, the patient took his meds with
            some pudding. At midnight with assistance of two inmates the patient was
            placed on the floor and was noted to be incontinent.




                                                                        399
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 400 of 431 PageID #:12598
Patient #30


 12/25/2015 The patient wasn't responsive, barely moving legs and opening his eyes just a 14, 15   The patient showed several red-flag signs of
            slit. He wasn't answering questions. The nurse noted that the left pupil was           significant life-threatening illness including
            larger than the right. The assessment was post ictal. At 9:30 am the patient           unequal pupil, altered mental status, and lack
            was incontinent. The patient needed assistance to get off the mattress and             of responsiveness. The doctor should have
            was unable to drink with a straw. Later a nurse reported to Dr. Sood and was           sent the patient immediately to a hospital and
            instructed to continue to observe the patient. At 4:15 pm a nurse noted that           immediately evaluate the patient.
            the inmate responded to tissue being moved across his eyes. The nurse
            documented that Dr. Sood was made aware of the patient's condition. Later at
            8:30 pm the patient was incontinent.

 12/26/2015 At midnight the patient was still unresponsive and was incontinent. The nurse     16   The patient had red-flag signs of significant life-
            described the patient as "post-ictal like state." The patient was not drinking.        threatening illness. The nurse should have
            By 8:00 pm the patient was responding verbally to questions and his speech             consulted a physician.
            was sluggish but intelligible. The patient ate some food. Nurses continued to
            document unequal pupils.
 12/27/2015 At 3:00 am the inmate was trying to get up out of bed but was unsteady. He        16
            was incontinent of urine. At 5:20 am the inmate was found on the floor and
            placed back in bed. At 6:00 am the patient was found with his chair on top of
            him. The patient was now eating. At 4:30 pm a nurse documented that there
            was bruising on both elbows and the left elbow with a 3 by 3 cm purple area
            that was pliable. Since the patient was on coumadin the patient should have
            been promptly evaluated for bleeding problems and there was concern for a
            CNS bleed. A stat INR should have been obtained. At 8:00 pm a nurse noted
            that the patient ate 100% of his dinner.

 12/28/2015 A nurse noted that the patient was incontinent and the bedding was saturated      16   The patient had red-flag signs of significant life-
            with urine. At 7:15 am the patient was noted to be responding to commands              threatening illness. The nurse should have
            but slow to follow orders.                                                             consulted a physician.




                                                                        400
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 401 of 431 PageID #:12599
Patient #30


 12/28/2015 Dr Sood saw the patient. The only history was that the patient was responding 1, 2, 8, The doctor failed to take an adequate history.
            to commands. Dr. Sood noted that the patient was sitting on the floor and      14, 17 The doctor failed to note bruising identified by
            that according to staff he had eaten yesterday and took all of his medication.         nurses earlier. The doctor failed to document
            The doctor didn't assess for ataxia, didn't assess the unequal pupils, and             a neurologic examination despite being called
            performed no neurological examination. The doctor assessed seizure                     several times for altered mental status. The
            recurrence. There was no plan.                                                         doctor failed to assess why the patient was on
                                                                                                   aspirin and coumadin or check an INR despite
                                                                                                   bruising. Altered mental status and bruising in
                                                                                                   someone with a VP shunt and on Coumadin
                                                                                                   and aspirin should have resulted in
                                                                                                   hospitalization for immediate brain imaging.
                                                                                                   The lack of history and examination was
                                                                                                   indifferent and grossly and flagrantly
                                                                                                   unacceptable care. The doctor did not
                                                                                                   address why the patient was on aspirin
                                                                                                   despite the bruising.



 12/28/2015 A nurse noted that the patient had constipation. The patient was still
            incontinent of urine.
 12/29/2015 Dr. Sood saw the patient. The doctor noted that the patient was sleeping on       1, 2, 8, The doctor again failed to take adequate
            the mattress. Dr. Sood noted that the patient's bloody elbows were resolving      14, 17 history or try to discover how the patient
            with decreased swelling. The doctor changed the patient's status to chronic.               developed bloody elbows. The doctor failed
            The doctor had yet to examine the patient's eyes, perform a neurologic                     to adequately examine the patient or order an
            examination, or evaluate the patient for problems with anticoagulation in light            INR to assess anticoagulation despite the
            of the patients severe altered mental status and recent bruising. The doctor               patient having a bruising problem. The doctor
            made no changes except to lower the acuity status of the patient.                          failed to ask why the patient was on aspirin
                                                                                                       and coumadin. There was no clinical
                                                                                                       indication for the aspirin. The patient should
                                                                                                       have been sent to a hospital.




                                                                        401
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 402 of 431 PageID #:12600
Patient #30


 12/29/2015 A nurse noted that the patient was climbing up and down out of the reclining     16   The patient had red-flag signs of significant life-
            chair. He ate some food. He was answering yes and no questions. At 11:00              threatening illness. The nurse should have
            pm the patient was incontinent of stool and was again unresponsive to verbal          consulted a physician.
            stimuli.
 12/30/2015 Carbamazepine 4.8 (4-12); phenobarbital 34.7 (15-40); valproic acid 38.1 (50-
            100).
 12/30/2015 The patient was incontinent of stool at 6:45 am. At 3:30 pm a nurse noted        16   The patient had red-flag signs of significant life-
            that the patient had bruising on his right arm and was on blood thinners. No          threatening illness. The nurse should have
            action was taken.                                                                     consulted a physician.
 12/31/2015 The patient was still incontinent. At 2:00 pm a nurse noted bruising on both     16   The patient had red-flag signs of significant life-
            elbows and to bilateral knees, and lower back. There was no evaluation for            threatening illness. The nurse should have
            supratherapeutic INR or excess anticoagulation. The inmate did ask to use the         consulted a physician.
            commode but did not have a bowel movement.

   1/1/2016 The patient was incontinent of urine. At 8:30 pm a nurse noted that he was       16   The patient had red-flag signs of significant life-
            sometimes responsive and sometimes unresponsive. The nurse noted                      threatening illness. The nurse should have
            persistent bruising on various areas of the body including the elbows.                consulted a physician.

   1/1/2016 Notably the patient was on 4 mg of coumadin and 81 mg of aspirin throughout
            his stay at Menard and Hill without any indication of why he needed aspirin or
            why he was on coumadin when he had an IVC filter. The IVC filter was
            apparently not known to staff.
   1/2/2016 The patient knew that he was in prison. The nurse noted large ecchymoses on      16   The patient had red-flag signs of significant life-
            his arms and thighs. Yet there was no evaluation of INR level.                        threatening illness. The nurse should have
                                                                                                  consulted a physician.
   1/3/2016 At 4:30 am the nurse responded to an emergency call light and the patient was    16   The patient appeared to manifest altered
            standing naked in the middle of the cell saying he had to go to the bathroom.         mental status and the nurse should have
            The nurse assisted him to the toilet with a gait belt. At 5:30 am the nurse           consulted a physician.
            responded to the call light and the inmate was sitting on the floor saying he
            was hungry.




                                                                       402
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 403 of 431 PageID #:12601
Patient #30


   1/4/2016 At 6:05 am a nurse noted that the patient was sitting naked in the chair with      16       The patient had red-flag signs of significant life-
            his diaper on the floor. There was urine on the floor. The nurse noted that the             threatening illness. The nurse should have
            inmate was confused as to the source of the liquid.                                         consulted a physician.
   1/4/2016 Dr Sood saw the patient. He noted that the inmate was sitting in the chair. Dr. 2, 8, 14,   The doctor's physical examination was
            Sood noted that the patient made "good eye contact" but didn't evaluate the        17       inadequate and he failed to note obvious
            pupils which were described previously as unequal. Dr. Sood noted that the                  abnormalities identified by nurses, especially
            patient was responding to commands. He performed no neurological                            the bruising and altered mental status. An
            examination except to note that the patient was responding to commands. He                  INR should have been immediately done. The
            did note examine the bruises or initiate evaluation for excessive                           doctor should have identified why the patient
            anticoagulation or evaluate the obvious altered mental status of this patient.              was on aspirin and coumadin; the bruising
            No labs or diagnostic tests were ordered.                                                   was life-threatening and unrecognized by the
                                                                                                        doctor. The patient should have been sent to
                                                                                                        a hospital. Care was grossly and flagrantly
                                                                                                        unacceptable.

   1/4/2016 At 1:30 pm the patient was incontinent of stool. The patient was walked in the     14       The patient had significant bruising and
            hall and had unsteady gait. At 6:40 pm a nurse saw the patient standing in his              difficult to control bleeding with altered
            cell door with blood on his nose and in front of his gown. The inmate didn't                mental status and the doctor should have
            know what happened but blood was on the wall and beside the toilet at head                  immediately transferred the patient to a
            height. The inmate had a 2.5 cm laceration to the bridge of his nose. The INR               hospital. Care was grossly and flagrantly
            wasn't checked. Dr. Sood was notified that it was hard to get the bleeding                  unacceptable.
            stopped. He did not order an INR. Later a nurse noted that the pupils were
            still unequal. The nurse noted bruising to the right buttock about 8 cm in
            diameter, on the lower back and noted "assorted bruising in various stages of
            healing to bilateral arms and legs." The nurse also noted unequal hand grips.




                                                                        403
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 404 of 431 PageID #:12602
Patient #30


   1/5/2016 At 6:50 am a nurse documented giving a report to the MD nurse regarding        1, 2, 8, The doctor failed to take adequate history and
            seepage of blood from the wound and red-tinged urine and bruising to back.     14, 17 failed to perform an adequate examination
            Dr Sood saw the patient at 8:00 am. The only history was that he was seeing             particularly a neurological examination. The
            the patient because a nurse documented seeing the patient bleeding. There               doctor failed to assess an INR despite
            was no other history. His examination was poor. He noted that the patient               numerous bruises and difficult to control
            was sitting in a chair responding to commands with conversation. He noted               bleeding. The patient had altered mental
            that there was active bleeding and ecchymosis on the buttock, lower back, and           status and there was no evaluation. The
            bilateral arms. The doctor sutured the nasal laceration but remarkably did not          doctor failed to assess why the patient was on
            check an INR level to assess for potential for bleeding. The doctor made no             aspirin and coumadin. The patient should
            evaluation of the altered mental status and performed no neurological                   have been sent to a hospital. Care was grossly
            examination but did order nasal bone x-rays.                                            and flagrantly unacceptable.

   1/5/2016 At 7:30 am a nurse noted that the patient still had unequal pupils. Notably Dr. 15      A physician should have seen the patient.
            Sood never evaluated this once. A nurse noted blood in the stool. At 7:02 pm
            a nurse noted moderate amount of blood in the toilet. The nurse called Dr.
            Sood and was awaiting a call back.
   1/6/2016 X-ray showed no evidence of nasal fracture.
   1/6/2016 A nurse showed Dr. Sood the urinal where the nurse noted "gross blood." Dr. 4, 14, 17   The patient was on coumadin and aspirin and
            Sood did not check the INR but ordered ciprofloxacin for five days and ordered          had gross blood in his urine yet the doctor
            a repeat dipstick urine. Later a nurse noted unsteady gait.                             treated the patient with antibiotics for a
                                                                                                    presumed urine infection without checking an
                                                                                                    INR. The doctor failed to associate the
                                                                                                    coumadin and aspirin with bloody urine. This
                                                                                                    was incompetent and grossly and flagrantly
                                                                                                    unacceptable care. The patient should have
                                                                                                    been sent to a hospital.

   1/6/2016 UA showed 3+ blood.
   1/7/2016 The inmate was able to feed himself with minimal assistance and complained
            he had been up all night and had "a lot of migraines."




                                                                       404
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 405 of 431 PageID #:12603
Patient #30


   1/7/2016 Dr. Sood saw the patient and noted he was watching TV but took no history. It 1, 2, 8, The doctor failed to take adequate history and
            was difficult to read the note due to legibility but it did not appear that the 14, 17 failed to perform an adequate examination
            doctor performed a neurologic examination. The assessment was                          particularly a neurological examination. The
            pseudoseizure and DVT. Even though assessing DVT, Dr. Sood did not order an            doctor failed to assess an INR despite
            INR to evaluate for excess anticoagulation despite bruising, bleeding in his           numerous bruises and difficult to control
            urine and in his BM. He took no action.                                                bleeding. The patient had altered mental
                                                                                                   status yet was not evaluated for this. The
                                                                                                   doctor failed to assess why the patient had
                                                                                                   bleeding while on coumadin and aspirin. The
                                                                                                   doctor failed to address why the patient was
                                                                                                   on aspirin. The patient should have been sent
                                                                                                   to a hospital. Care was grossly and flagrantly
                                                                                                   unacceptable.

   1/7/2016 At 4:30 pm a nurse noted a moderate amount of blood in his urine. No action        16   The patient had red-flag signs of significant life-
            was taken.                                                                              threatening illness. The nurse should have
                                                                                                    consulted a physician.
   1/8/2016 At 9:30 am a nurse noted that the patient had bruises in both eyes. There was      16   The patient had red-flag signs of significant life-
            blood in his urine and he had bruises in various stages of healing. At 3:40 pm a        threatening illness. The nurse should have
            nurse obtained urine for a UA and gross hematuria was observed. At 7:00 pm              consulted a physician.
            the patient had a BM and there was blood in the toilet.

   1/8/2016 At 11:50 pm a nurse noted that the inmate was standing at the door yelling         16   The patient had red-flag signs of significant life-
            "can you help me" and when asked what help he needed he said "I don't need              threatening illness. The nurse should have
            any help." The nurse noted "some confusion." No action was taken.                       consulted a physician.

   1/8/2016 UA showed 3+ blood.




                                                                        405
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 406 of 431 PageID #:12604
Patient #30


   1/9/2016 At 7:15 am the inmate was making sounds but didn't understand and needed          14, 15 The patient had further bruising, was
            assistance with gait. There was a new purple bruise on his right hip and the             confused, and needed assistance to walk. The
            top of his head had dried blood. Dr. Sood was called and said to monitor the             doctor should have immediately sent the
            patient. At 11:00 am Dr. Sood ordered the patient sent to a hospital in                  patient to a hospital. Care was grossly and
            another hour if there was no change. At 2:00 pm there was no change in the               flagrantly unacceptable.
            patient's condition. His pupils were fixed bilaterally based on a nurse
            evaluation. There was no response to sternal rub. An EKG was done and an
            ambulance took the patient off to the hospital at 2:15 pm.

  1/10/2016 The patient died.
  1/10/2016 A hospital record documented that the patient arrived at the hospital                    The patient had a brain bleed due to over
            unresponsive. He had an INR of 10 and the CT scan showed a massive                       anticoagulation while on both coumadin and
            herniation and massive right sided subdural hematoma with a 16 mm shift of               aspirin. The patient had repeated
            the brain across midline. Pupils were fixed and dilated. At the hospital they            manifestations of excessive anticoagulation
            noted that it wasn't certain why he was on anticoagulation. On examination               and repeated manifestations of altered brain
            the patient had fixed dilated pupils, a contusion and laceration on top of the           function yet was not appropriately evaluated.
            head. The WBC was 17.9; hemoglobin 9.3; INR 10; potassium 3.4. The                       Care was grossly and flagrantly unacceptable.
            diagnosis was hypercoagulable state secondary to coumadin with large
            subdural hematoma with brain herniation. The patient was not recoverable
            under admitting conditions. A CT scan of the abdomen and pelvis showed a
            possible contusion/hematoma overlying the right greater trochanter without
            fracture. Notably the hospital noted that the patient had a right central
            venous line in place with an implantable port. It was not clear why the patient
            had this device as he was not on chemotherapy.




                                                                        406
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 407 of 431 PageID #:12605
Patient #30


  1/12/2016 Dr. Sood wrote a death summary stating that he was transferred from Menard
            to Hill on 12/17/15 with a history of seizure disorder secondary to a
            craniotomy in 1996. The patient had multiple DVTs and PE in the past and had
            LV shunt placement in 1996 secondary to hydrocephalus. The patient
            developed bacterial meningitis in 2001. In 2005 the patient had an IVC placed
            for unclear reasons. Dr. Sood said that the patient had a chronic left subdural
            hematoma in 2001.




                                                                        407
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 408 of 431 PageID #:12606
Patient #31


  6/24/2013 Problem list documents DM, HTN, substance abuse, umbilical
            hernia,
   8/1/2013 The patient was transferred from NRC to Taylorville.
  8/13/2013 HTN and DM clinics documented BP 135/68 with weight of
            300 pounds. The patient also had diabetes and therefore the
            blood pressure was not at recommended goal yet the patient
            was listed as "in control." The patient had 1-2+ edema. The
            doctor noted that the patient had diabetes and added aspirin
            and simvastatin. The patient was also on metformin, lisinopril,
            and HCTZ.

 11/15/2013 A nurse saw the patient at the request of the Warden who
            asked to evaluate a large growth on his left ear that was
            bleeding.
 11/19/2013 A doctor noted that the patient had a left ear growth. The
            doctor referred the patient to an ENT consultant.
 11/19/2013 A doctor referred the patient for removal of a growth.
 11/30/2013 The ENT referral was denied; instead the patient was sent to      Of note, there is not much difference in referral to a
            plastic surgery.                                                  plastic surgeon vs an ENT surgeon for this condition. It
                                                                              merely depends on access in the community.

   1/7/2014 A nurse saw the patient. The BP was 153/79. The patient was
            off for a medical writ but the nurse didn't document what
            occurred.
   1/7/2014 An ENT doctor recommended removal of the ear and cheek
            growths and correction of the ectropion.
  1/17/2014 CMP and CBC normal.
  1/31/2014 An annual examination was done. The BP was 151/81.
   2/6/2014 A doctor noted that the patient was scheduled for an
            outpatient surgery appointment on 2/10/14.




                                                                       408
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 409 of 431 PageID #:12607
Patient #31


  2/10/2014 The patient had outpatient surgery to remove the ear mass
            apparently. The return note did not document what occurred.

  2/10/2014 A biopsy of the left ear was a basal cell carcinoma. The
            surgical margins were negative for tumor.
  2/17/2014 A doctor saw the patient and noted that the growth had been
            removed. The doctor did not document what the pathological
            diagnosis was. A PRN follow up was ordered. The blood
            pressure was 144/81.
  8/29/2014 CMP normal; cholesterol 171; TG 158; HDL 33; LDL 106.
   9/3/2014 A progress note documented that the patient was seen in HTN      11   We could not locate a note.
            and diabetic clinic but there was no note.
 11/18/2014 A1c 5.8.
  12/9/2014 A progress note documented that the patient was seen in          11   We could not locate a note.
            diabetic clinic but there was no note.
  2/18/2015 CMP normal; cholesterol 122; TG 121; HDL 33; LDL 65.
  4/10/2015 CMP normal; cholesterol 131; TG 117; HDL 35; LDL 73.
  4/29/2015 A doctor saw the patient for follow up of blood pressure. The
            blood pressure was 169/77 but the doctor made no changes.
            The doctor noted that the patient recently started Festeritic.

   5/8/2015 BUN 21; glucose 126; cholesterol 127; TG 155; HDL 34; LDL 62.

  5/14/2015 An annual examination was done. The BP was 156/76. The
            weight was 315. Aside from diabetes and HTN no other
            problems were mentioned. Apparently, a doctor re-did the
            blood pressure, which was 138/80.
  5/22/2015 CMP normal; CBC normal.




                                                                       409
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 410 of 431 PageID #:12608
Patient #31


  5/27/2015 A doctor saw the patient. The blood pressure was 130/80.
            The weight was 310. The only examination was to record the
            blood pressure. There was no history except that the patient
            felt OK and had decreased caloric intake, was tolerating the
            ace inhibitor, had no chest pain and no dyspnea. That was the
            last note until the patient was diagnosed with squamous cell
            cancer.
   6/5/2015 A discharge medical summary was written from Taylorville.
            There were no further notes and it wasn't clear where the
            patient went. It appeared that the patient was transferred to
            an adult transition center. The patient didn't come back to the
            prison until after a hospitalization where cancer was
            diagnosed. It is not clear what care the patient received in the
            adult transition center.

  9/20/2016 An OSF Health care note. A CT scan was done. The history
            was that the patient had a right tongue mass for the past 2-3
            months with right ear pain. The CT scan showed an ulcerated
            mass in the right anterior oral tongue measuring 4.7 cm with
            multiple abnormal lymph nodes and a left orbital intraconal
            mass between the lateral rectus muscle and the optic nerve
            sheath.
  10/3/2016 An MRI showed an oral cavity squamous cell carcinoma on the
            right side of the tongue with multiple lymph nodes suspicious
            for metastatic adenopathy. A PET scan was recommended.

  10/5/2016 A PET scan showed large malignancy of the right tongue with
            multiple lymph nodes. There were multiple pulmonary
            nodules suspicious for malignancy.




                                                                        410
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 411 of 431 PageID #:12609
Patient #31


 10/28/2016 An oncologist saw the patient and noted stage IV squamous
            cell cancer of the tongue. Radiation therapy was not an
            option. The oncologist recommended palliative
            chemotherapy. The patient had hyperkalemia. The patient
            weighed 242 pounds.
 11/10/2016 A doctor admitted the patient to the infirmary for a history of
            oral squamous cell cancer with metastases. The doctor did
            not document a history of the patient's recent treatment.

 11/17/2016 Glucose 167; T protein 5.7 (6-8); albumin 2.5 (3.4-5); WBC
            18.6; hemoglobin 11.7 (13.2-18); platelets 561.
  12/2/2016 The patient died while in hospice care at the facility.




                                                                         411
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 412 of 431 PageID #:12610
Patient #32


  12/6/2016 The patient was admitted to NRC. The medications on entry           1   ITP is a serious medical illness. The history of this
            were not listed and there was no evidence of what the patient           condition was inadequate with respect to medication
            said he was taking. A PA did an initial physical examination            and current status and treatment. Old records should
            and documented asthma, HTN, heart failure, COPD, diabetes,              have been obtained.
            and ITP. There was no history of the ITP except that the
            patient had prior splenectomy. A blood glucose was 154. The
            patient's medication was listed as insulin NPH38 am and 20
            pm with sliding scale regular insulin. Lisinopril, Coreg, Lasix,
            Zocor, and Flomax. Two other drugs were prescribed but the
            names were illegible.

  12/6/2016 A transfer summary from the Lake County Jail documented
            that the patient was on NPH insulin, olanzapine, gabapentin,
            regular insulin QID, albuterol inhaler, carvedilol, ciclesonide
            inhaler, danacrine 600 BID, Lasix 40 Bid, ipratropium inhaler,
            lisinopril, tamsulosin, atorvastatin. Danocrine is danazol.

  12/6/2016 BUN 23; glucose 157; creatinine 1.87 (0.5-1.5); albumin 2.9.

  12/7/2016 A1c 9.4; cholesterol 136; HDL 29; LDL 96; WBC 14.6; platelets
            60.
 12/14/2016 Creatinine 1.36 (0.5-1.5).
 12/28/2016 A nurse saw the patient for constant hip pain radiating to his
            back. The nurse plan was not clearly documented.
   1/4/2017 The patient was transferred from NRC to Pinckneyville. It does
            not appear that blood tests had been done at NRC. The
            transfer form listed HTN, diabetes, asthma, and
            thrombocytopenia with prior splenectomy as problems. A
            blood sugar wasn't done on transfer.




                                                                          412
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 413 of 431 PageID #:12611
Patient #32


   1/6/2017 A doctor did a chart review to review medications. The doctor     3    The doctor stopped a medication being used for ITP
            stopped Atrovent, danazol, ciclesonide, Zocor; increased               without documenting a therapeutic plan for the ITP.
            ellipta, kept the patient on Neurontin and ordered chronic             Old records should have been requested.
            clinic as needed. The doctor also renewed insulin. Notably, it
            did not appear that the patient had a chronic clinic visit to
            date.
   1/6/2017 Danazol was discontinued.
   1/9/2017 An LPN wrote that the patient complained of not getting his
            medication and said that he hadn't seen a doctor yet and said
            that his hematologist had ordered his medication. The patient
            was upset that his medications were discontinued without
            having spoken with a doctor. The nurse noted that old records
            were needed. The nurse referred to a doctor.

  1/17/2017 A doctor saw the patient who was concerned about not              12   The doctor was using a medication without clear
            receiving Danazol, a drug he was previously prescribed. The            knowledge of use of the drug. The medication had
            doctor said the patient was taking this drug for low platelets         multiple side effects. The doctor should have referred
            in the past and that the last platelet count was 60 on 12/8/16.        the patient promptly to a hematologist for management
            The doctor couldn't find a reference source that this drug was         because the patient's condition was beyond the
            indicated for the patient's condition. The doctor documented           management ability of the physician.
            that he would start the danazol and request old records.
            Danazol was started at 300mg BID for six months. This drug
            has an FDA box warning for thromboembolism, thrombotic,
            and thrombophlebitic events including life threatening or fatal
            strokes. The manufacturer also warns to use with caution in
            persons with diabetes as insulin requirements may increase.
            They recommend careful monitoring. Liver and renal function
            and hematologica and lipids are recommended to be
            monitored.




                                                                        413
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 414 of 431 PageID #:12612
Patient #32


  1/18/2017 Danazol was re-started.                                         12, 17 The patient had elevated renal function in the past.
                                                                                   Danazol is contraindicated in persons with markedly
                                                                                   impaired renal function, so it needed to be monitored.
                                                                                   The patient was on a fairly high dose of Danazol which
                                                                                   had a black box warning for thromboembolism,
                                                                                   thrombotic and thrombophlebitic events, and life-
                                                                                   threatening or fatal strokes have been reported. The
                                                                                   doctor should have referred the patient to a
                                                                                   hematologist.

  1/18/2017 Urine 300 mg/DL protein; microalbumin 1303 (0-30).
  1/25/2017 A doctor saw the patient in hypertension chronic clinic. The    1, 12   The doctor did not monitor all of the patient's medical
            blood pressure was 131/68. Renal function was not noted.                conditions. The doctor should have referred the patient
            The doctor stopped lisinopril, started Cozaar, and continued            to a hematologist because the ITP wasn't being
            Pravachol, Lasix, and Coreg. The only problem noted was                 monitored by someone who knew how to manage this
            hypertension. There was no history related to chronic kidney            disease.
            disease or heart failure or the patient's other medical
            conditions except that dyslipidemia was noted. There was
            also a diabetic chronic clinic for this date. The patient was
            documented as having prior hyper and hypo glycemia without
            being more specific. The doctor noted that the patient had
            diabetic neuropathy but did not mention the nephropathy.
            The blood sugar wasn't checked and the A1c wasn't
            documented. The doctor continued the same diabetes
            medication. The doctor also saw the patient for "asthma"
            documenting on a separate note for this. The doctor
            documented daytime and nighttime symptoms. The PEFRs
            were 225/200/200. The doctor noted that the patient was on
            Xopenex and increased Ellipta.




                                                                      414
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 415 of 431 PageID #:12613
Patient #32


   2/7/2017 A doctor wrote a brief note without seeing the patient. He       12     The doctor should have referred the patient to a
            documented that the platelets were 50 and therefore he was              hematologist to manage the ITP. The doctor should also
            going to start prednisone, which he started at 60 mg daily              have attempted to obtain old records for this patient.
            tapering over a month and stopping at 10 mg.
  2/14/2017 BUN 29; sodium 133; glucose 548; creatinine 2.05; albumin
            2.7; A1c 9.4; WBC 17; platelets 10.
  2/16/2017 A doctor documented discussing the problems with low            6, 12   The doctor failed to note recent extremely high blood
            platelets with a hematologist, who recommended giving the               glucose and other lab abnormalities. The doctor should
            patient IVIG. The doctor sent the patient to a hospital in              have referred the patient to a hematologist instead of
            Carbondale who agreed to give the patient IVIG in the ER. The           attempting to manage a disease he was uncertain
            doctor referred to the ER. The patient should have been                 about.
            referred to a hematologist for evaluation. The doctor did not
            discuss the Danazol.
  2/17/2017 The doctor documented that the patient went to the ER and       10, 11 Apparently, when the patient went to the ER, the ER
            that platelets were 10 and that repeat platelets were 34. The          doctor called a hematologist, but the IDOC physician
            doctor noted that no treatment "per hematology." The                   failed to review what the hematologist said because
            doctor's plan was to continue present therapy and returned             there was no record. There was no follow up.
            the patient to general population. The doctor did not
            document whether hematology saw the patient.

  2/17/2017 The patient was seen at SIU Hospital ER. The WBC was 21, and
            platelets were 34 K. The albumin was 2.9; glucose 351; BUN
            27; creatinine 1.5 (1.3). The ER note documented that the ER
            doctor consulted the hematologist who didn't see the patient.
            The doctor noted that the hematologist would see the patient
            in his office.




                                                                      415
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 416 of 431 PageID #:12614
Patient #32


  2/20/2017 The doctor at Pinckneyville wrote an undated note to Steve,       12   The doctor clearly didn't know how to manage the
            presumably the Wexford Regional Medical Director. The note             patient and should have referred the patient promptly
            stated that the patient had a history of thrombocytopenia              to a hematologist.
            "(?ITP)" and that he was transferred to Pinckneyville and was
            off medication for weeks which were resumed on arrival. The
            doctor noted that the patient was on Danazol. The doctor
            noted that the last platelet count was 10K and the "release
            date 2/20/17." The doctor asked, "What should we do?"

  2/20/2017 WBC 17.5; platelets 60.
  3/17/2017 A doctor apparently in chart review wrote "dental caries [with]
            thrombocytopenia." The doctor ordered a visit the following
            week with a blood count.
  3/22/2017 Urine microalbumin 615 (0-30); BUN 22; glucose 348;               6
            creatinine 1.72 (0.5-1.5); albumin 2.3; A1c 13.9; platelets 6;
            WBC 11.8. The platelets of 6 were noted by the lab to be a
            critical level.
  3/23/2017 At 8:00 am the patient told a nurse "I'm going to die." The
            nurse documented that the patient was brought to the health
            care unit for a platelet count of 6. The nurse consulted a
            doctor, who ordered the patient to be sent to the hospital.

  3/23/2017 The patient was sent to Memorial Hospital in Carbondale. He
            was discharged from the ER on 50 mg prednisone twice a day
            with instructions to follow up with a hematologist with a
            diagnosis of chronic ITP.
  3/23/2017 At noon a nurse documented that the patient just returned to
            the facility from a furlough and was placed on 23 hour
            observation. A doctor ordered prednisone 50 mg BID "x 30
            tabs" with follow up in the morning with a doctor and for
            collegial and infirmary discharge.




                                                                       416
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 417 of 431 PageID #:12615
Patient #32


  3/23/2017 BUN 22; glucose 348; creatinine 1.72; calcium 8.3; albumin
            2.3; T protein 5 (6-8); WBC 11.8; platelets 6.
  3/24/2017 A doctor admitted the patient to the infirmary as an acute
            admission. The doctor noted that the platelets were recently
            6 and that prednisone was started. The patient was still on
            300 mg Danazol BID. The assessment was very low platelets.
            There was no documented plan to see a hematologist.

  3/24/2017 A doctor referred the patient to a hematologist for follow up.
            This was a routine appointment. But the Wexford UM
            documented the request as urgent.
  3/25/2017 Lisinopril was restarted.
  3/28/2017 A clerk wrote that the patient had an appointment with a
            hematologist on 3/30/17.
  3/30/2017 A hematologist saw the patient. The consultant wrote              11   There was no report so it was unclear what transpired
            comments on the referral form that the patient had ITP with            with the hematologist.
            splenectomy and now with relapse and without active
            bleeding. The consultant recommended continuing
            prednisone 100 mg with return in two weeks with a blood
            count. The hematologist did not document that the patient
            was on Danazol.
  3/30/2017 A doctor referred the patient for hematology follow up on
            3/30/17 for a two week follow up.
  3/31/2017 A doctor documented that a hematology consultation was
            approved at collegial review.
  3/31/2017 A nurse wrote that the patient had a high glucose but didn't      16   The nurse should have referred the patient to a
            document the value.                                                    physician.




                                                                        417
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 418 of 431 PageID #:12616
Patient #32


   4/1/2017 A doctor saw the patient. The note was partly illegible but      10   The doctor did not have a report and therefore didn't
            appeared to state that the patient saw a hematologist without         appear to know what transpired at the hematologist
            stating what occurred. The assessment was                             consultation and what the therapeutic plan was.
            thrombocytopenia and the plan was to continue the current
            plan and that the patient was waiting to see a hematologist.

   4/3/2017 The patient had a blood sugar of "hi" and the nurse              16   The nurse should have referred the patient to a
            administered 15 u regular insulin apparently as sliding scale.        physician.
            The patient didn't want vital signs.
   4/5/2017 A nurse documented a blood sugar of 347. This was the first
            blood sugar documented on infirmary progress notes. The
            nurse took no action.
   4/5/2017 Wexford UM approved follow up hematology.
   4/5/2017 WBC 23.2; platelets 10.
   4/6/2017 A nurse documented that the patient had pain in his "waist."
            The nurse noted that the patient was refusing insulin because
            he wanted to leave the infirmary. The nurse referred to a
            doctor ASAP. A doctor didn't see the patient. Vital signs and
            glucose values were not documented.




                                                                       418
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 419 of 431 PageID #:12617
Patient #32


   4/7/2017 Pinckneyville Comm Hosp EKG showed recent anterolateral
            infarct with ST elevation V4-5. This hospital found that the
            patient had air fluid levels in the bowel with findings
            suspicious for enterocolitis. There was no free air on plain film
            but a CT scan showed free air indicating perforated viscus with
            findings reflecting ischemic bowel. The creatinine was 3.52
            with GFR of 17.6; BUN 93; potassium 6.1 and glucose 357.
            Platelets were 29; WBC 18. The patient was transferred to
            Barnes Hospital and discharged 4/13/17. The patient had
            ischemic bowel with perforation. The patient was not a
            surgical candidate due to comorbidities, high dose steroids
            and severe malnutrition. The patient wanted to stop
            treatment and was sent back to the prison.

   4/7/2017 At 5:00 am a nurse documented that the patient had stomach
            pain and was grimacing. The abdomen was distended. The
            patient said his last bowel movement was two days ago and
            that he hadn't been eating. The patient refused vital signs due
            to pain. The nurse noted that the patient was to see a doctor
            that day.
   4/7/2017 At 8:23 am a doctor saw the patient. The doctor noted that
            the patient complained of abdominal distention over the past
            three days with vomiting and watery diarrhea. The patient
            had shortness of breath with difficulty taking a deep breath.
            The patient was only able to eat a little breakfast. The patient
            had no bleeding and was unable to speak full sentences. On
            examination the abdomen was markedly distended with a
            fluid wave. The doctor referred the patient to a local hospital.




                                                                         419
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 420 of 431 PageID #:12618
Patient #32


  4/13/2017 At noon a nurse documented that the patient returned from
            the hospital and had a Texas condom catheter in place.

  4/14/2017 A nurse documented that the patient was incontinent and that
            his clothes were changed. The patient was incontinent three
            more times during the day.
  4/14/2017 At 9:10 am doctor wrote a note that the patient returned from
            the hospital with diagnosis of perforated bowel which was
            ischemic. The doctor documented that the patient was
            without significant abdominal pain. But it wasn't clear what
            the patient's pain status was. The patient agreed to sign a
            DNR. The doctor continued insulin and ordered a tapering
            prednisone dose and continued the Danazol. The patient was
            on plain Tylenol for pain.

  4/14/2017 At 9:15 am a nurse saw the patient immediately after the
            doctor saw the patient and asked if he could have something
            for pain. The nurse gave the patient the plain Tylenol that was
            ordered for him.
  4/15/2017 At 11:30 pm a nurse noted that the patient said, "I hurt bad."
            The nurse noted that she would call the doctor about the pain.
            The nurse then took a phone order for Tylenol #3 1-2 tablets
            every four hours for pain.
  4/16/2017 At 8:00 am the patient complained of pain. A nurse gave the
            patient Tylenol #3.
  4/18/2017 Custody cancelled a medical furlough to Carbondale to
            apparently the hematologist because the ADA van was
            unavailable. The appointment was rescheduled for 4/27/17.

  4/19/2017 A nurse assisted the patient to sit up and he became
            unresponsive and died.




                                                                       420
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 421 of 431 PageID #:12619
Patient #33


 8/21/2015 The patient transferred from Graham to Robinson CC. The BP
           was 147/81 and weight was 236. No problems were noted
           except knee pains. Despite the elevated blood pressure the
           patient wasn't referred.
 8/27/2015 A nurse saw the patient for knee pain and blood per rectum.
           The blood pressure was 143/82 but there was no referral. The
           nurse on a "hemorrhoid" protocol noted that the patient had
           blood on toilet paper and had occasional rectal pain. The
           nurse noted no protrusion of a hemorrhoid yet presumed that
           the patient had hemorrhoids. The nurse referred to a
           physician. Since the patient was 58, he should have had
           colonoscopy.
 8/31/2015 A doctor saw the patient for hernia, knee pain, and           1, 2, 3,7,   The patient had elevated blood pressure that was not
           hemorrhoids. The blood pressure was 154/74. The only            8, 17      treated. The doctor presumed that the patient had
           history regarding hemorrhoids was that the patient                         hemorrhoids for a patient complaint of blood per
           complained of hemorrhoids. The doctor noted knee pain for                  rectum without examination. The doctor took
           five years but took no other history of the knee pain. The                 inadequate history and performed inadequate physical
           doctor noted crepitance. The doctor did not perform a rectal               examination. The treatment plan failed to include
           examination or perform guaiac testing; did not order a blood               treatment of blood pressure and diagnostic studies
           count and did not refer for colorectal screening. The doctor               (blood count, fecal occult blood testing, colonoscopy)
           ordered ibuprofen and hemorrhoid pads without having taken                 which were indicated for his complaint. Use of a NSAID
           a history or performed an examination. The doctor didn't                   in someone with possible rectal bleeding without
           treat the elevated blood pressure even though the patient had              evaluating the source is inappropriate since NSAID can
           elevated blood pressure at least three times. The doctor                   increase bleeding risk. Also the patient had high blood
           prescribed 600 TID of ibuprofen.                                           pressure and NSAID should be used with caution in
                                                                                      persons with hypertension. The dose of the NSAID was
                                                                                      also quite high.

  9/1/2015 The patient was on ibuprofen 600 TID for the month.
 10/1/2015 The patient was on ibuprofen 600 TID for the month.
 11/1/2015 The patient was on ibuprofen 600 TID for the month.



                                                                     Page 421
                                                                       421
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 422 of 431 PageID #:12620
Patient #33


 1/28/2016 A doctor saw the patient who was still complaining of rectal  1, 2, 3,7,   The patient still had rectal bleeding but there was
           bleeding. The doctor noted that the patient had rectal           17        inadequate history, inadequate physical examination,
           bleeding for over two years. The doctor did not examine the                and no diagnostic studies ordered. The doctor failed to
           rectum, did not order a blood count or refer the patient for               treat hypertension. Colonoscopy should have been
           colonoscopy. The blood pressure was 166/91, but the doctor                 ordered. The patient was 58 years old with history of
           did not start antihypertensive medication. The doctor noted                blood per rectum. The patient was on NSAID and had GI
           that the patient had a torn knee cartilage and had prior                   bleeding but the doctor failed to adjust medication or
           surgery, and reviewed an x-ray which he documented showed                  evaluate the bleeding.
           osteoarthritis.
  2/1/2016 The patient was on ibuprofen 600 daily for a month.
  2/3/2016 A nurse saw the patient for knee pain. The blood pressure was    16        The blood pressure was elevated but the nurse didn't
           167/91. The nurse gave the patient ibuprofen by protocol but               consult a physician.
           did not refer the patient for hypertension.

  2/5/2016 A doctor saw the patient to renew ibuprofen. The blood            3, 17    The doctor failed to treat the high blood pressure and
           pressure was 145/94. The doctor took no history and                        ordered long-term NSAID that should be used with
           recommended reduction of salt, exercise, and weight loss but               caution in persons with high blood pressure because
           did not start blood pressure medication. The doctor also                   long term NSAID can result in renal damage.
           ordered ibuprofen.
 2/22/2016 A doctor saw the patient for a refill of ibuprofen. The blood     3, 17    The doctor failed to treat hypertension and failed to
           pressure was 150/80 but the doctor did not start                           assess renal function when prescribing a NSAID to a
           antihypertensive medication. The doctor did renew ibuprofen.               person with hypertension.

 2/26/2016 A doctor saw the patient for follow up of knee x-rays. The         3       The doctor failed to treat the hypertension.
           blood pressure was 155/98 but it was unrecognized and not
           treated. The doctor started Mobic 7.5 mg daily for six months.

  3/1/2016 Ibuprofen was discontinued on 3/8/16 and Mobic 7.5 mg daily
           was started for six months.




                                                                     Page 422
                                                                       422
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 423 of 431 PageID #:12621
Patient #33


  3/7/2016 A doctor saw the patient for follow up of a knee x-ray. The      3, 17   The doctor failed to treat hypertension and continued
           blood pressure was 155/98. The doctor noted that the x-ray               NSAID without having evaluated the patient's history of
           showed osteoarthritis. The doctor prescribed Mobic but failed            GI bleeding.
           to address the high blood pressure.
 3/10/2016 The patient had a periodic examination.
 3/11/2016 Cholesterol 238; HDL 39; LDL 166.                                        This patient had a 10-year risk of heart disease or stroke
                                                                                    of 23% (BP 155/98 untreated, lipids as given, age 58 in a
                                                                                    smoker) and should have been started on a moderate to
                                                                                    high intensity statin and aspirin. Notably, the NSAID he
                                                                                    was using was a cardiovascular risk for serious adverse
                                                                                    cardiovascular thrombotic events including MI and
                                                                                    stroke.

 3/16/2016 At 5:03 pm an EKG showed atrial fibrillation with rapid
           ventricular response (rate 142) and marked ST depression
           with subendocardial injury. The automated read which was
           accurate, recommended "immediate clinical assessment of
           this individual is strongly advised." This was signed as
           reviewed.




                                                                   Page 423
                                                                      423
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 424 of 431 PageID #:12622
Patient #33


 3/16/2016 A nurse saw the patient for chest pain at about 6:00 pm. The 7, 12, 14   The EKG showed evidence of acute ischemia and new
           patient had dyspnea and nausea and increased pain with                   onset atrial fibrillation with unstable vital signs. The
           movement. The blood pressure was 200/118 and the pulse                   patient should have immediately been transferred to a
           was 129. The nurse documented that the patient had chest                 hospital. Care was grossly and flagrantly unacceptable.
           pain since 5:50 pm but an EKG done at 5:03 pm showed                     Failure to send the patient to a hospital, refer to a
           marked ST depression consistent with subendocardial injury.              cardiologist or refer for cardiac catheterization placed
           The automated reading stated, "immediate clinical assessment             the patient at risk of death. The treatment only with
           of this individual is strongly recommended." The nurse called            stat doses of clonidine and Inderal was grossly and
           Dr. Vipin Shah who gave a phone order for Inderal 20 mg and              flagrantly incompetent. This patient had atrial
           clonidine 0.1 mg stat and recheck the blood pressure in 30               fibrillation with probable acute coronary syndrome and
           minutes and to call back if the pressure was elevated. The               should have been anticoagulated and should have been
           nurse placed the patient on the infirmary for 23 hour                    hospitalized for testing including echocardiogram and
           observation. The nurse did not discuss the EKG. A doctor                 cardiac catheterization.
           signed the EKG as reviewed but the date wasn't legible.



 3/16/2016 At 7:10 pm a nurse noted that the pulse was irregular and the
           blood pressure was 152/78. The nurse called the doctor, who
           ordered to recheck the BP every four hours. At 11:16 pm the
           blood pressure was 133/80 and at 3:30 am the blood pressure
           was 110/74.




                                                                    Page 424
                                                                      424
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 425 of 431 PageID #:12623
Patient #33


 3/17/2016 At 7:30 am Dr. Shah saw the patient and noted that the         6, 7, 14,   The doctor failed to review the EKG from the previous
           patient had chest pain the prior evening. He noted that the       15       day. The patient described symptoms of typical angina,
           patient had pain when he walked and that it occurred with                  which given the prior day's EKG, should have resulted in
           nausea and shortness of breath. The pain was described as                  prompt cardiac catheterization and referral to a hospital
           squeezing in the upper chest. He noted no history of heart                 and/or referral to a cardiologist promptly. The doctor
           problems and said that the patient was not on BP or                        did start a statin and aspirin but did not start anti-
           cholesterol medication. He noted that the patient was a                    anginal medication. The doctor did not stop the NSAID
           smoker. The blood pressure was 126/65. The doctor                          despite the manufacturer's black box warning about
           reviewed an EKG done at 6:25 am and noted RBBB. The                        cardiovascular thrombotic events resulting in possible
           doctor did not review the EKG from the evening before. The                 MI or stroke. The patient had recent atrial fibrillation.
           assessment was chest pain and the doctor started Zocor and                 Though the CHAD score was 1, the patient had recent
           aspirin but no antianginal drug and did not refer for cardiac              acute coronary syndrome and should have been
           catheterization. Beta-blocker was not started. The doctor did              anticoagulated. Anticoagulation wasn't even
           not stop the NSAID. The doctor enrolled the patient in cardiac             considered. Care was grossly and flagrantly
           clinic.                                                                    unacceptable. The doctor clearly did not know how to
                                                                                      manage this patient's condition. The patient was placed
                                                                                      at risk of myocardial infarction and/or stroke.



 3/17/2016 At 6:25 am an EKG showed sinus bradycardia with incomplete
           RBBB. There appeared to be some flattening of the ST
           segment of V4-6 but not specific. The rate was normal sinus
           rhythm. This was signed as reviewed.
 3/17/2016 At 12:30 pm a nurse documented that the patient had BP of
           162/87 and documented that the doctor noted the results and
           started lisinopril. At 2:15 pm the inmate was sent back to his
           housing unit from the infirmary.




                                                                     Page 425
                                                                       425
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 426 of 431 PageID #:12624
Patient #33


 3/24/2016 A doctor saw the patient in follow up of chest pain and             17     The doctor started a NSAID (which has a black box
           requested pain medication. The doctor noted that the patient               warning regarding risk for cardiovascular thrombotic
           had a "code 3" on 3/16/16 but had no more chest pain. The                  events including MI and stroke) in a patient with angina
           BP was somewhat illegible but appeared to be 180/101. The                  and ischemic heart disease.
           doctor started Mobic, a NSAID and increased lisinopril. The
           patient was still not on an antianginal drug. Mobic has a black
           box warning for cardiac events.

 3/31/2016 The HCUA received a call from the family stating that the          5, 16   The patient had continued chest pain sufficient that his
           patient was having pain when walking and because of having                 family called. Since the complaint was serious (angina)
           pain when walking was not going to the dining hall. A                      and placed the patient at risk of death, the patient
           counselor also called and stated that the inmate couldn't walk             should have been referred immediately to a physician.
           to these and was "having heart issues." The HCUA wrote that
           the patient was "not in any distress but complains he is unable
           to walk to dietary." The HCUA placed the patient on the
           doctor line on 4/4/16 to evaluate cardiac related issues.




                                                                      Page 426
                                                                        426
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 427 of 431 PageID #:12625
Patient #33


  4/4/2016 Vipin Shah saw the patient for baseline hypertension clinic. He 4, 7, 15,   The patient had angina. The doctor did not start
           documented angina but failed to include the recent history of      17       antianginal medication; instead offered the patient a
           ischemia. The blood pressure was 194/84 and 185/106. The                    wheelchair. Presumably, wheeling himself would likely
           assessment was fair stable control. This was presumably of                  constitute exertional strain similar to walking. The
           HTN but it wasn't clear. The doctor added Norvasc. Lipids                   patient had angina and elevated blood pressure. The
           were not discussed. The doctor ordered a wheelchair for long                doctor started Norvasc. This drug carries a warning the
           distance (gym and chow).                                                    increased angina or myocardial infarction have occurred
                                                                                       with initiation of this drug in patients with obstructive
                                                                                       coronary disease especially when beta blockers are not
                                                                                       used. The doctor was treating the patient with
                                                                                       potentially harmful drugs without realizing it. This was
                                                                                       incompetent management. The patient should have
                                                                                       had prompt catheterization. Care was grossly and
                                                                                       flagrantly unacceptable.

  4/5/2016 At 9:35 am a nurse evaluated the patient for chest pain while
           walking which improved while sitting then began again when
           he walked to the health care unit. The blood pressure was
           174/82. The nurse noted a "normal" EKG. The nurse noted 1+
           leg edema. The patient said his chest just hurt but there was
           no tightness, squeezing, pressure or shortness of breath. The
           nurse referred emergently to a doctor.




                                                                      Page 427
                                                                        427
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 428 of 431 PageID #:12626
Patient #33


  4/5/2016 The patient went to radiology. There were a few brief lines on 14, 17   The patient had prior acute coronary syndrome and had
           the referral form. A two month follow up was recommended.               recurrent angina. The doctor diagnosed chest wall pain
           A procedure was recommended in 45 days. They                            but started NTG and Norvasc. The patient should have
           recommended a CMP. There was a oncology note in the                     been placed on a beta blocker. Norvasc carries a
           record that summarized the patient care. It said that HCC was           warning of myocardial infarction in patients with
           found January 11, 2016, found on ultrasound screening. A CT             obstructive coronary disease. The patient was not
           scan was done on 2/26/16 noting cirrhosis and 3 cm                      referred to a cardiologist or for cardiac catheterization.
           hypodense lesion in the lateral lobe; an MRI 3/23/16 showing
           a large infiltrative mass of the L lobe; in April 2016 the AFP
           was elevated; and a CT guided biopsy was done not until
           5/24/16 and a PET scan was done 5/26/16. The patient wasn't
           seen at UIC until 8/4/16 and the patient didn't have treatment
           of the HCC until 9/12/16. The note documented that the CT
           guided biopsy results from 5/24/16 were requested multiple
           times but not received.

  4/6/2016 An EKG showed normal sinus rhythm. This was signed as
           reviewed.
 4/13/2016 Wexford denied request for wheelchair. This had been                    Wheelchairs are not appropriate therapy for angina in
           requested because of severe osteoarthritis and new cardiac              the absence of appropriate medical therapy.
           diagnosis with elevated cholesterol needing the wheelchair for
           long distance travel.
 4/15/2016 An EKG showed ST depression of the lateral leads suggesting
           anterolateral ischemia. Clinical correlation was advised. This
           was signed as reviewed.




                                                                    Page 428
                                                                       428
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 429 of 431 PageID #:12627
Patient #33


 4/15/2016 At 2:50 pm a nurse saw the patient for chest pain on an         5, 6, 14   The patient had chest pain with EKG findings of acute
           emergency basis. The patient had pain for about 10-20                      ischemia consistent with acute coronary syndrome. He
           minutes and occurred while working in the laundry. The                     should have been immediately referred to a hospital for
           patient had diaphoresis with the chest pain. The patient took              cardiac catheterization. Instead the doctor only ordered
           a nitroglycerin and it helped "a lot." The pulse was 102 and BP            23 hour observation and the nurse advised the patient
           151/77. The nurse called Dr. Shah, who ordered 23 hour                     to get a different job. Care was grossly and flagrantly
           observation but no further orders were given. An EKG was                   unacceptable. Care was also indifferent.
           done and showed "moderate ST depression rule out
           anterolateral ischemia." Clinical correlation was advised. The
           ST depression was in the anterolateral leads V3-6. The nurse
           didn't specifically document review of the EKG but under heart
           rhythm wrote "normal sinus regular." The nurse advised the
           patient that if he has difficulty walking to chow or working he
           should try to get a different assignment to avoid precipitating
           chest pain.

 4/15/2016 At 11:20 pm a nurse saw the patient on the infirmary. The
           blood pressure was 154/82.
 4/16/2016 At 8:00 am the patient said he had no pain and was ready to        9       The patient had unrecognized acute coronary syndrome
           leave. The blood pressure was 157/82. The nurse contacted a                and without a doctor evaluating the patient, the doctor
           doctor who discharged the patient without seeing him.                      discharged the patient from the infirmary.

 4/19/2016 A doctor referred the patient for a routine stress test because
           of frequent chest pain and shortness of breath. The doctor
           wrote that the patient had a history of heart disease and a
           new diagnosis of high blood cholesterol. The doctor also
           noted that the EKG was normal, which it was not.




                                                                      Page 429
                                                                        429
                      Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 430 of 431 PageID #:12628
Patient #33


 4/19/2016 A doctor saw the patient for follow up of the code 3. The           4   The patient had two episodes of acute coronary
           doctor noted that the patient had chest pain 2-3 times a day            syndrome, one with atrial fibrillation, yet the doctor
           and was using the nitroglycerin. The pain was substernal with           referred the patient for a routine stress test. The
           diaphoresis. The blood pressure was 143/70. The doctor                  patient should have been referred promptly for cardiac
           documented that the 4/15/16 EKG was normal. The doctor                  catheterization, as the patient still had ongoing chest
           referred the patient to cardiology for a stress test. The doctor        pain. Beta blockers were not prescribed. The treatment
           did not address the elevated blood pressure.                            plan was not competently carried out.

 4/25/2016 The doctor documented that the patient was approved in
           collegial for a cardiology appointment.
 5/24/2016 A cardiologist saw the patient and recommended adding
           Imdur and to arrange for a cardiac catheterization at Carlisle
           Hospital in Urbana.
 5/24/2016 A cardiologist saw the patient. His report documents the
           progressive angina. His report also reviewed EKGs showing
           atrial fibrillation with ST segment depression on 3/16/16; the
           EKG of 4/15/16 showing ST segment depression in V3-6. The
           consultant assessed worsening chest pain suggestive of
           progressive angina and recommended adding Imdur and a
           cardiac catheter "in the near future."

 5/31/2016 A doctor (Vipin Shah) referred the patient for cardiac
           catheterization on an urgent basis.
 5/31/2016 A doctor saw the patient post cardiology visit and noted that
           the cardiologist wanted to do "some tests." The assessment
           was "cardiac." The plan was illegible as was much of the note.

  6/1/2016 Wexford approved cardiac catheterization.
  6/7/2016 The doctor noted that the cardiac catheterization was
           approved in collegial the day before.




                                                                       Page 430
                                                                         430
                     Case: 1:10-cv-04603 Document #: 767-7 Filed: 11/14/18 Page 431 of 431 PageID #:12629
Patient #33


 6/10/2016 An EKG showed atrial fibrillation with incomplete RBBB.
           Although the automated reading did not indicated it, there
           appeared to be ST depression in several lateral leads.

 6/10/2016 At 1:30 pm a nurse evaluated the patient for chest pain. The    5, 6, 14   The patient had return of atrial fibrillation with chest
           nurse appears to have seen the patient earlier, as an EKG was              pain. The patient had prior ischemic changes and acute
           done just after noon. The pulse was 98 and the BP 129/89.                  coronary syndrome and should have been immediately
           The nurse documented that an EKG showed "A fib same as                     referred to a hospital, anticoagulated, and had a cardiac
           previous." The patient noted the pain while working in the                 catheterization. To place the patient on 23 observation
           laundry. There were no associated symptoms. The nurse                      was incompetent as the doctor did not appropriately
           called Dr. Shah, who recommended 23 hour observation and                   evaluate the change in status. Care was grossly and
           an EKG the following morning. At 3:05 pm the patient was                   flagrantly unacceptable and likely resulted in the
           without complaints but the nurse did not perform vital signs.              patient's death.
           At 5:00 pm the BP was 143/74 and pulse 57 and the nurse
           noted that the patient "feels fine." At 7:25 pm the patient was
           found laying face down on the floor by his bunk with a small
           amount of vomit and small amount of blood on the forehead.
           The patient had no pulse or respirations. CPR was started until
           an ambulance removed the patient to a hospital.


 6/19/2016 Vipin Shah completed the death summary. The death                          Either the doctor failed to recognize an EKG finding of
           summary was inaccurate, as it did not state that the EKG on                acute ischemia or was not being accurate. This
           3/16/16 showed anterolateral ischemia but did state that the               physician should not have reviewed a death in which he
           patient had atrial fibrillation. He documented that the EKG on             was the treating physician.
           4/15/16 showed ST depression and that cardiology was
           requested. Apparently an autopsy was not done. The cause
           of death was listed as atherosclerotic heart disease and
           temporal lobe infarction. It was not clear if an autopsy was
           done.




                                                                     Page 431
                                                                        431
